 

Exhibit 10.2

Execution Version

 

 

Published CUSIP Number:  46613BAD9

$1,567,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of March 5, 2014

among

J. CREW GROUP, INC.,

as the Borrower,

CHINOS INTERMEDIATE HOLDINGS B, INC.,

as Holdings,

BANK OF AMERICA, N.A.,

as Administrative Agent,

and

THE OTHER LENDERS PARTY HERETO

________________

GOLDMAN SACHS BANK USA,

as Syndication Agent,

MIZUHO CORPORATE BANK, LTD.

SUMITOMO MITSUI BANKING CORPORATION,

HSBC SECURITIES (USA) INC.

Wells Fargo BANK, N.A.

as Co-Documentation Agents,

BANK OF AMERICA, N.A.

and GOLDMAN SACHS BANK USA,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

 

 

 

i

 

 

--------------------------------------------------------------------------------

 

Table of Contents

 

 

 

 

Page

 

 

ARTICLE I

 

 

 

 

 

 

 

 

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

 

 

 

SECTION 1.01.

 

Defined Terms

 

2

SECTION 1.02.

 

Other Interpretive Provisions

 

34

SECTION 1.03.

 

Accounting Terms

 

35

SECTION 1.04.

 

Rounding

 

35

SECTION 1.05.

 

References to Agreements, Laws, Etc.

 

35

SECTION 1.06.

 

Times of Day; Timing of Payment or Performance

 

35

SECTION 1.07.

 

Available Amount Transactions

 

35

SECTION 1.08.

 

Pro Forma Calculations

 

35

SECTION 1.09.

 

Currency Equivalents Generally

 

36

 

 

 

 

 

 

 

ARTICLE II

 

 

 

 

 

 

 

 

 

THE COMMITMENTS AND BORROWINGS

 

 

 

 

 

 

 

SECTION 2.01.

 

The Loans.

 

37

SECTION 2.02.

 

Borrowings, Conversions and Continuations of Loans

 

37

SECTION 2.03.

 

Prepayments

 

39

SECTION 2.04.

 

Termination or Reduction of Commitments

 

44

SECTION 2.05.

 

Repayment of Loans

 

45

SECTION 2.06.

 

Interest

 

45

SECTION 2.07.

 

Fees

 

45

SECTION 2.08.

 

Computation of Interest and Fees

 

45

SECTION 2.09.

 

Evidence of Indebtedness

 

45

SECTION 2.10.

 

Payments Generally

 

45

SECTION 2.11.

 

Sharing of Payments, Etc.

 

46

SECTION 2.12.

 

Incremental Borrowings

 

47

SECTION 2.13.

 

Refinancing Amendments

 

47

SECTION 2.14.

 

Extensions of Loans

 

48

SECTION 2.15.

 

Loan Repricing Protection

 

49

 

 

 

 

 

 

 

ARTICLE III

 

 

 

 

 

 

 

 

 

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

 

 

 

 

 

 

 

SECTION 3.01.

 

Taxes

 

50

SECTION 3.02.

 

Illegality

 

52

SECTION 3.03.

 

Inability to Determine Rates

 

53

SECTION 3.04.

 

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate
Loans

 

53

SECTION 3.05.

 

Funding Losses

 

54

SECTION 3.06.

 

Matters Applicable to All Requests for Compensation

 

54

SECTION 3.07.

 

Replacement of Lenders under Certain Circumstances

 

55

SECTION 3.08.

 

Survival

 

55

 

 

 

 

 

 

 

ARTICLE IV

 

 

 

 

 

 

 

 

 

CONDITIONS PRECEDENT TO BORROWINGS

 

 

 

 

 

 

 

SECTION 4.01.

 

Conditions to Initial Borrowing

 

56

SECTION 4.02.

 

Conditions to All Borrowings

 

57

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE V

 

 

 

 

 

 

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

 

SECTION 5.01.

 

Existence, Qualification and Power; Compliance with Laws

 

58

SECTION 5.02.

 

Authorization; No Contravention

 

58

SECTION 5.03.

 

Governmental Authorization

 

58

SECTION 5.04.

 

Binding Effect

 

58

SECTION 5.05.

 

Financial Statements; No Material Adverse Effect

 

58

SECTION 5.06.

 

Litigation

 

58

SECTION 5.07.

 

Labor Matters

 

59

SECTION 5.08.

 

Ownership of Property; Liens

 

59

SECTION 5.09.

 

Environmental Matters

 

59

SECTION 5.10.

 

Taxes

 

59

SECTION 5.11.

 

ERISA Compliance

 

59

SECTION 5.12.

 

Subsidiaries

 

59

SECTION 5.13.

 

Margin Regulations; Investment Company Act

 

60

SECTION 5.14.

 

Disclosure

 

60

SECTION 5.15.

 

Intellectual Property; Licenses, Etc.

 

60

SECTION 5.16.

 

Solvency

 

60

SECTION 5.17.

 

Subordination of Junior Financing

 

60

SECTION 5.18.

 

USA PATRIOT Act

 

60

SECTION 5.19.

 

Collateral Documents

 

60

 

 

 

 

 

 

 

ARTICLE VI

 

 

 

 

 

 

 

 

 

AFFIRMATIVE COVENANTS

 

 

 

 

 

 

 

SECTION 6.01.

 

Financial Statements

 

61

SECTION 6.02.

 

Certificates; Other Information

 

62

SECTION 6.03.

 

Notices

 

63

SECTION 6.04.

 

Payment of Obligations

 

63

SECTION 6.05.

 

Preservation of Existence, Etc.

 

63

SECTION 6.06.

 

Maintenance of Properties

 

63

SECTION 6.07.

 

Maintenance of Insurance

 

64

SECTION 6.08.

 

Compliance with Laws

 

64

SECTION 6.09.

 

Books and Records

 

64

SECTION 6.10.

 

Inspection Rights

 

64

SECTION 6.11.

 

Covenant to Guarantee Obligations and Give Security

 

64

SECTION 6.12.

 

Compliance with Environmental Laws

 

65

SECTION 6.13.

 

Further Assurances and Post-Closing Conditions

 

65

SECTION 6.14.

 

Designation of Subsidiaries

 

66

SECTION 6.15.

 

Maintenance of Ratings

 

66

SECTION 6.16.

 

Post-Closing Matters

 

67

 

 

 

 

 

 

 

ARTICLE VII

 

 

 

 

 

 

 

 

 

NEGATIVE COVENANTS

 

 

 

 

 

 

 

SECTION 7.01.

 

Liens

 

68

SECTION 7.02.

 

Investments

 

70

SECTION 7.03.

 

Indebtedness

 

72

SECTION 7.04.

 

Fundamental Changes

 

74

SECTION 7.05.

 

Dispositions

 

75

SECTION 7.06.

 

Restricted Payments

 

77

SECTION 7.07.

 

Change in Nature of Business

 

79

SECTION 7.08.

 

Transactions with Affiliates

 

79

SECTION 7.09.

 

Burdensome Agreements

 

80

SECTION 7.10.

 

Use of Proceeds

 

81

SECTION 7.11.

 

Accounting Changes

 

81

SECTION 7.12.

 

Prepayments, Etc. of Indebtedness

 

81

SECTION 7.13.

 

Holdings

 

81

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

ARTICLE VIII

 

 

 

 

 

 

 

 

 

EVENTS OF DEFAULT AND REMEDIES

 

 

 

 

 

 

 

SECTION 8.01.

 

Events of Default

 

82

SECTION 8.02.

 

Remedies upon Event of Default

 

83

SECTION 8.03.

 

Application of Funds

 

83

 

 

 

 

 

 

 

ARTICLE IX

 

 

 

 

 

 

 

 

 

ADMINISTRATIVE AGENT AND OTHER AGENTS

 

 

 

 

 

 

 

SECTION 9.01.

 

Appointment and Authority of the Administrative Agent

 

85

SECTION 9.02.

 

Rights as a Lender

 

85

SECTION 9.03.

 

Exculpatory Provisions

 

85

SECTION 9.04.

 

Reliance by the Administrative Agent

 

86

SECTION 9.05.

 

Delegation of Duties

 

86

SECTION 9.06.

 

Non-Reliance on Administrative Agent and Other Lenders; Disclosure of
Information by Agents

 

86

SECTION 9.07.

 

Indemnification of Agents

 

87

SECTION 9.08.

 

No Other Duties; Other Agents, Arrangers, Managers, Etc

 

87

SECTION 9.09.

 

Resignation of Administrative Agent or Collateral Agent

 

87

SECTION 9.10.

 

Administrative Agent May File Proofs of Claim

 

88

SECTION 9.11.

 

Collateral and Guaranty Matters

 

88

SECTION 9.12.

 

Appointment of Supplemental Administrative Agents.

 

89

SECTION 9.13.

 

ABL Intercreditor Agreement

 

89

SECTION 9.14.

 

Secured Cash Management Agreements and Secured Hedge Agreements

 

90

 

 

 

 

 

 

 

ARTICLE X

 

 

 

 

 

 

 

 

 

MISCELLANEOUS

 

 

 

 

 

 

 

SECTION 10.01.

 

Amendments, Etc.

 

91

SECTION 10.02.

 

Notices and Other Communications; Facsimile Copies

 

92

SECTION 10.03.

 

No Waiver; Cumulative Remedies

 

93

SECTION 10.04.

 

Attorney Costs and Expenses

 

93

SECTION 10.05.

 

Indemnification by the Borrower

 

94

SECTION 10.06.

 

Marshaling; Payments Set Aside

 

94

SECTION 10.07.

 

Successors and Assigns

 

95

SECTION 10.08.

 

Confidentiality

 

98

SECTION 10.09.

 

Setoff

 

99

SECTION 10.10.

 

Interest Rate Limitation

 

99

SECTION 10.11.

 

Counterparts; Integration; Effectiveness

 

99

SECTION 10.12.

 

Electronic Execution of Assignments and Certain Other Documents

 

99

SECTION 10.13.

 

Survival of Representations and Warranties

 

99

SECTION 10.14.

 

Severability

 

99

SECTION 10.15.

 

GOVERNING LAW

 

100

SECTION 10.16.

 

WAIVER OF RIGHT TO TRIAL BY JURY

 

100

SECTION 10.17.

 

Binding Effect

 

100

SECTION 10.18.

 

Judgment Currency

 

100

SECTION 10.19.

 

Lender Action

 

101

SECTION 10.20.

 

Use of Name, Logo, etc.

 

101

SECTION 10.21.

 

USA PATRIOT Act Notice

 

101

SECTION 10.22.

 

Service of Process

 

101

SECTION 10.23.

 

No Advisory or Fiduciary Responsibility

 

101

SECTION 10.24.

 

Amendment and Ratification

 

101

 



--------------------------------------------------------------------------------

SCHEDULES

 

I

 

Guarantors

 

1.01A

 

Certain Security Interests and Guarantees

 

1.01F

 

Mortgaged Properties

 

2.01

 

Commitment

 

5.11(a)

 

ERISA Compliance

 

5.12

 

Subsidiaries and Other Equity Investments

 

7.01(b)

 

Existing Liens

 

7.02(f)

 

Existing Investments

 

7.03(b)

 

Existing Indebtedness

 

7.08

 

Transactions with Affiliates

 

7.09

 

Existing Restrictions

 

10.02

 

Administrative Agent’s Office, Certain Addresses for Notices

 

 

 

 

EXHIBITS

 

 

 

Form of

 

 

 

 

 

A

 

Committed Loan Notice

 

B

 

Note

 

C

 

Compliance Certificate

 

D-1

 

Assignment and Assumption

 

D-2

 

Affiliate Assignment Notice

 

E

 

Guaranty

 

F

 

Security Agreement

 

G

 

Legal Opinion of Ropes & Gray LLP

 

H

 

ABL Intercreditor Agreement

 

I

 

Non-Bank Certificate

 

J

 

Intercompany Subordination Agreement

 

K

 

Solvency Certificate

 

L

 

Discount Range Prepayment Notice

 

M

 

Discount Range Prepayment Offer

 

N

 

Solicited Discounted Prepayment Notice

 

O

 

Acceptance and Prepayment Notice

 

P

 

Specified Discount Prepayment Notice

 

Q

 

Solicited Discounted Prepayment Offer

 

R

 

Specified Discount Prepayment Response

 

 

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
March 5, 2014, among J. CREW GROUP, INC., a Delaware corporation (the “Company”
or the “Borrower”), CHINOS INTERMEDIATE HOLDINGS B, INC., a Delaware corporation
(“Holdings”), BANK OF AMERICA, N.A., as administrative agent (in such capacity,
including any successor thereto, the “Administrative Agent”) and as collateral
agent (in such capacity, including any successor thereto, the “Collateral
Agent”) under the Loan Documents, and each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”).

PRELIMINARY STATEMENTS

The Borrower is party to that certain Credit Agreement, dated as of March 7,
2011 (as amended, supplemented or otherwise modified prior to the date hereof,
the “Existing Credit Agreement”), made by and among the Borrower, Chinos
Acquisition Corporation (which merged with and into the Borrower on March 7,
2011), Holdings, Bank of America, N.A., as administrative agent and collateral
agent, and the lenders, other agents and issuers from time to time party
thereto.

The Borrower has requested that the Lenders extend credit to the Borrower in the
form of Loans on the Closing Date in an initial aggregate principal amount of
$1,567,000,000 in connection with an amendment and restatement of the Existing
Credit Agreement. The parties hereto intend that (a) the Obligations (as defined
in the Existing Credit Agreement) which remain unpaid and outstanding as of the
date hereof after giving effect to the Transaction shall continue to exist under
this Agreement on the terms set forth herein and (b) the Collateral (as defined
in the Existing Credit Agreement) shall continue to secure, support and
otherwise benefit the Obligations (as defined herein) of the Loan Parties under
this Agreement and the other Loan Documents.

The proceeds of the Loans will be used (i) to refinance, in full, the term loans
outstanding under the Existing Credit Agreement, together with any applicable
interest or fees in connection therewith, (ii) to deposit funds with the trustee
sufficient to redeem or repay in full the Senior Notes, and to pay any premium
and accrued interest to the date of redemption, pursuant to the Senior Notes
Indenture in satisfaction and discharge thereof in accordance with its terms
(the transactions described in clauses (i) and (ii), collectively, the
“Refinancing”) and (iii) to the extent of any excess proceeds following the
Refinancing, to pay fees and expenses associated with the Refinancing.

The applicable Lenders have indicated their willingness to lend on the terms and
subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto agree to amend and restate the Existing Credit Agreement in its
entirety as follows:

 

 

 

 

1

 

 

--------------------------------------------------------------------------------

 

ARTICLE I

Definitions and Accounting Terms

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“ABL Administrative Agent” means Bank of America in its capacity as
administrative agent and collateral agent under the ABL Facilities
Documentation, or any successor administrative agent and collateral agent under
the ABL Facilities Documentation.

“ABL Block” means the Borrower shall have Excess Availability (as defined in the
ABL Credit Agreement in effect on the date hereof) of less than the greater of
(a) 20% of the Maximum Credit (as defined in the ABL Credit Agreement in effect
on the date hereof) and (b) $40,000,000.

“ABL Credit Agreement” means that certain asset-based revolving credit
agreement, dated as of the Original Closing Date, as amended, supplemented or
otherwise modified on or prior to the date hereof, among the Borrower, Holdings,
the guarantors party thereto, the lenders party thereto and Bank of America, as
administrative agent and collateral agent, as the same may be amended, restated,
modified, supplemented, extended, renewed, refunded, replaced or refinanced from
time to time in one or more agreements (in each case with the same or new
lenders, institutional investors or agents), including any agreement extending
the maturity thereof or otherwise restructuring all or any portion of the
Indebtedness thereunder or increasing the amount loaned or issued thereunder or
altering the maturity thereof, in each case as and to the extent permitted by
this Agreement and the ABL Intercreditor Agreement.

“ABL Facilities” means the asset-based revolving credit facilities under the ABL
Credit Agreement.

“ABL Facilities Documentation” means the ABL Credit Agreement and all security
agreements, guarantees, pledge agreements and other agreements or instruments
executed in connection therewith.

“ABL Intercreditor Agreement” means the intercreditor agreement dated as of the
Original Closing Date, among the Administrative Agent, the Collateral Agent, the
ABL Administrative Agent and the Loan Parties, attached as Exhibit H hereto, as
amended, supplemented or otherwise modified from time to time, or any other
intercreditor agreement among the ABL Administrative Agent, one or more Senior
Representatives of Permitted Pari Passu Secured Refinancing Debt or Permitted
Junior Secured Refinancing Debt, the Administrative Agent and the Collateral
Agent on terms that are no less favorable in any material respect to the Secured
Parties than those contained in the agreement attached as Exhibit H.

“Acceptable Discount” has the meaning specified in Section 2.03(a)(iv)(D)(2).

“Acceptable Prepayment Amount” has the meaning specified in Section
2.03(a)(iv)(D)(3).

“Acceptance and Prepayment Notice” means a notice of the Borrower’s acceptance
of the Acceptable Discount in substantially the form of Exhibit O.

“Acceptance Date” has the meaning specified in Section 2.03(a)(iv)(D)(2).

“Additional Lender” means, at any time, any bank, other financial institution or
institutional investor that, in any case, is not an existing Lender and that
agrees to provide any portion of any (a) Incremental Loan in accordance with
Section 2.12 or (b) Credit Agreement Refinancing Indebtedness pursuant to a
Refinancing Amendment in accordance with Section 2.13; provided that each
Additional Lender (other than any Person that is a Lender, an Affiliate of a
Lender or an Approved Fund of a Lender at such time) shall be subject to the
approval of the Administrative Agent (such approval not to be unreasonably
withheld or delayed), in each case to the extent any such consent would be
required from the Administrative Agent under Section 10.07(b)(iii)(B) for an
assignment of Loans to such Additional Lender.

“Adjusted Eurodollar Rate” means, with respect to any Eurodollar Rate Loan for
any Interest Period, an interest rate per annum equal to the greater of (a) the
Eurodollar Rate for such Interest Period multiplied by the Statutory Reserve
Rate and (b) 1.00% per annum.  The Adjusted Eurodollar Rate will be adjusted
automatically as to all Eurodollar Rate Loan then outstanding as of the
effective date of any change in the Statutory Reserve Rate.

“Administrative Agent” has the meaning specified in the introductory paragraph
to this Agreement.

 

2

 

 

--------------------------------------------------------------------------------

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.  For the avoidance of doubt,
none of the Arrangers, the Agents or their respective lending affiliates shall
be deemed to be an Affiliate of Holdings, the Borrower or any of their
respective Subsidiaries.

“Affiliated Lender” means, at any time, any Lender that is the Sponsor or an
Affiliate of the Sponsor (other than Holdings, the Borrower or any of their
respective Subsidiaries) at such time.

“Agent Parties” has the meaning specified in Section 10.02(d).

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents, attorney-in-fact,
partners, trustees and advisors of such Persons and of such Persons’ Affiliates.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Syndication Agent, each Co-Documentation Agent and the Supplemental
Administrative Agents (if any) and the Arrangers.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement, as amended, restated, modified or
supplemented from time to time in accordance with the terms hereof.

“Agreement Currency” has the meaning specified in Section 10.18.

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, OID, upfront fees, a Eurodollar Rate or Base Rate
floor, or otherwise, in each case, incurred or payable by the Borrower generally
to all lenders of such Indebtedness; provided that OID and upfront fees shall be
equated to interest rate assuming a 4-year life to maturity (or, if less, the
stated life to maturity at the time of its incurrence of the applicable
Indebtedness); and provided, further, that “All-In Yield” shall not include
arrangement fees, structuring fees, commitment fees, underwriting fees and
similar fees (regardless of whether paid in whole or in part to any or all
lenders) or other fees not generally paid to all lenders of such Indebtedness.

“Annual Financial Statements” means the audited consolidated balance sheets of
the Company as of the Saturday closest to each of January 31, 2013, 2012 and
2011, and the related consolidated statements of operations, changes in
stockholders’ equity and cash flows for the Company for the fiscal years then
ended.

“Applicable Discount” has the meaning specified in Section 2.03(a)(iv)(C)(2).

“Applicable Indebtedness” has the meaning specified in the definition of
“Weighted Average Life to Maturity”.

“Applicable Rate” means a percentage per annum equal to the applicable
percentage per annum set forth below determined by reference to Moody’s
corporate family rating of Chinos Intermediate Holdings A, Inc. (or if Chinos
Intermediate Holdings A, Inc. is not rated, alternatively, the Borrower or any
direct or indirect parent of the Borrower) as publically announced by Moody’s:

 

Applicable Rate

Pricing
Level

Moody’s
Corporate Family
Rating

Eurodollar
Rate

Base
Rate

1

B1 or better

2.75%

1.75%

2

less than B1

3.00%

2.00%

 

3

 

 

--------------------------------------------------------------------------------

 

Any increase or decrease in the Applicable Rate resulting from a change in
Moody’s corporate family rating shall become effective as of the first Business
Day immediately following the public announcement of such a change by Moody’s.

“Appropriate Lender” means, at any time, with respect to Loans of any Class, the
Lenders of such Class.

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

“Arrangers” means Bank of America, N.A. and Goldman Sachs Bank USA, each in its
capacity as a joint lead arranger under this Agreement.

“Asset Sale Proceeds Pledged Account” means an account held at, and subject to
the sole dominion and control of, the Collateral Agent.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D -1 or any other form approved by the Administrative Agent.

“Attorney Costs” means all reasonable fees, expenses and disbursements of any
law firm or other external legal counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Loan Prepayment pursuant to Section 2.03(a)(iv); provided that the
Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent); provided, further, that neither the Borrower nor any of its
Affiliates may act as the Auction Agent.

“Available Amount” means, at any time (the “Reference Date”), the sum of:

(a) $65,000,000; plus

(b) an amount equal to Cumulative Consolidated Net Income; plus

(c) the amount of any capital contributions or Net Cash Proceeds from Permitted
Equity Issuances (or issuances of debt securities that have been converted into
or exchanged for Qualified Equity Interests) (other than any capital
contribution comprising all or a portion of the Madewell Business) received or
made by the Borrower (or any direct or indirect parent thereof and contributed
by such parent to the Borrower) during the period from and including the
Business Day immediately following the Closing Date through and including the
Reference Date; plus

(d) to the extent not (A) included in clause (a) above or (B) already reflected
as a return of capital with respect to such Investment for purposes of
determining the amount of such Investment, the aggregate amount of all cash
dividends and other cash distributions received by the Borrower or any
Restricted Subsidiary from any Minority Investments or Unrestricted Subsidiaries
during the period from and including the Business Day immediately following the
Closing Date through and including the Reference Date; plus

(e) to the extent not (A) included in clause (a) above or (B) already reflected
as a return of capital with respect to such Investment for purposes of
determining the amount of such Investment, the aggregate amount of all cash
repayments of principal received by the Borrower or any Restricted Subsidiary
from any Minority Investments or Unrestricted Subsidiaries during the period
from and including the Business Day immediately following the Closing Date
through and including the Reference Date in respect of loans or advances made by
the Borrower or any Restricted Subsidiary to such Minority Investments or
Unrestricted Subsidiaries; plus

 

4

 

 

--------------------------------------------------------------------------------

 

(f) to the extent not (A) included in clause (a) above, (B) already reflected as
a return of capital with respect to such Investment for purposes of determining
the amount of such Investment or (C) required to be applied to prepay Loans in
accordance with Section 2.03(b)(ii), the aggregate amount of all Net Cash
Proceeds received by the Borrower or any Restricted Subsidiary in connection
with the sale, transfer or other disposition of its ownership interest in any
Minority Investment or Unrestricted Subsidiary during the period from and
including the Business Day immediately following the Closing Date through and
including the Reference Date; minus

(g) the aggregate amount of any Investments made pursuant to
Sections 7.02(c)(iv)(B)(y), 7.02(i)(B)(ii) and 7.02(n)(ii), any Restricted
Payment made pursuant to Section 7.06(k)(ii) or any payment made pursuant to
Section 7.12(a)(i)(E)(2) during the period commencing on the Closing Date and
ending on the Reference Date (and, for purposes of this clause (f), without
taking account of the intended usage of the Available Amount on such Reference
Date in the contemplated transaction).

“Available Incremental Amount” has the meaning specified in Section 2.12(a).

“Bank of America” means Bank of America, N.A., a national banking association,
acting in its individual capacity, and its successors and assigns.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Adjusted Eurodollar Rate on such day for an Interest
Period of one (1) month plus 1.00% (or, if such day is not a Business Day, the
immediately preceding Business Day).  The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.  

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrower Offer of Specified Discount Prepayment” means the offer by the
Borrower to make a voluntary prepayment of Loans at a specified discount to par
pursuant to Section 2.03(a)(iv)(B).

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrower of offers for, and the corresponding acceptance by
a Lender of, a voluntary prepayment of Loans at a specified range of discounts
to par pursuant to Section 2.03(a)(iv)(C).

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by the Borrower of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Loans at a discount to par pursuant to
Section 2.03(a)(iv)(D).

“Borrowing” means a borrowing consisting of Loans of the same Class and Type
made, converted or continued on the same date and, in the case of Eurodollar
Rate Loans, having the same Interest Period.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the jurisdiction where the Administrative Agent’s Office is located
and if such day relates to any interest rate settings as to a Eurodollar Rate
Loan, any fundings, disbursements, settlements and payments in respect of any
such Eurodollar Rate Loan, or any other dealings to be carried out pursuant to
this Agreement in respect of any such Eurodollar Rate Loan, means any such day
on which dealings in deposits in Dollars are conducted by and between banks in
the London interbank eurodollar market.

“Canadian Dollars” means Canadian dollars, the lawful currency of Canada.

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capitalized Leases) by the Borrower and
the Restricted Subsidiaries during such period that, in conformity with GAAP,
are or are required to be included as capital expenditures on the consolidated
statement of cash flows of the Borrower and the Restricted Subsidiaries.

 

5

 

 

--------------------------------------------------------------------------------

 

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.

“Cash Collateral Account” means an account held at, and subject to the sole
dominion and control of, the Collateral Agent, including the Asset Sale Proceeds
Pledged Account.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:

(a) Dollars, Euros or Canadian Dollars;

(b) in the case of any Foreign Subsidiary that is a Restricted Subsidiary, such
local currencies held by it from time to time in the ordinary course of business
and not for speculation;

(c) readily marketable direct obligations issued or directly and fully and
unconditionally guaranteed or insured by the United States government or any
agency or instrumentality thereof the securities of which are unconditionally
guaranteed as a full faith and credit obligation of such government with
maturities of 12 months or less from the date of acquisition;

(d) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, demand deposits,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case with any domestic or foreign commercial bank having
capital and surplus of not less than $500,000,000;

(e) repurchase obligations for underlying securities of the types described in
clauses (c) and (d) above or clause (g) below entered into with any financial
institution meeting the qualifications specified in clause (d) above;

(f) commercial paper rated at least P-2 by Moody’s or at least A-2 by S&P (or,
if at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency)
and in each case maturing within 12 months after the date of creation thereof;

(g) marketable short-term money market and similar highly liquid funds having a
rating of at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency);

(h) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an Investment Grade Rating from either Moody’s or S&P (or, if at
any time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized statistical rating agency) with
maturities of 12 months or less from the date of acquisition;

(i) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency);
and

(j) investment funds investing substantially all of their assets in securities
of the types described in clauses (a) through (i) above.

In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary or Investments made in a country outside the United States of
America, Cash Equivalents shall also include (i) investments of the type and
maturity described in clauses (a) through (j) above of foreign obligors, which
Investments or obligors (or the parents of such obligors) have ratings described
in such clauses or equivalent ratings from comparable foreign rating agencies
and (ii) other short-term investments utilized by Foreign Subsidiaries that are
Restricted Subsidiaries in accordance with normal investment practices for cash
management in investments analogous to the foregoing investments in clauses (a)
through (j) and in this paragraph.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clause (a) above,
provided that such amounts are converted into Dollars as promptly as practicable
and in any event within ten (10) Business Days following the receipt of such
amounts.

“Cash Management Bank” means any Person that is a Lender or an Affiliate of a
Lender at the time it provides any Cash Management Services, whether or not such
Person subsequently ceases to be a Lender or an Affiliate of a Lender.

 

6

 

 

--------------------------------------------------------------------------------

 

“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank in respect of or in connection
with any Cash Management Services and designated by the Cash Management Bank and
the Borrower in writing to the Administrative Agent as “Cash Management
Obligations”.

“Cash Management Services” means any agreement or arrangement to provide cash
management services, including treasury, depository, overdraft, credit card
processing, credit or debit card, purchase card, electronic funds transfer and
other cash management arrangements.

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty (excluding the taking effect after the date of this Agreement of a
law, rule, regulation or treaty adopted prior to the date of this Agreement),
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, guideline or directive (whether or not having
the force of law) by any Governmental Authority; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act (Pub.L. 111-203, H.R. 4173), all Laws relating thereto,
all interpretations and applications thereof and any compliance by a Lender with
any request or directive relating thereto and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall, in each case for purposes of this Agreement, be
deemed to be adopted subsequent to the date hereof.

“Change of Control” means the earliest to occur of:

(a) (i) at any time prior to the consummation of a Qualifying IPO, the Permitted
Holders ceasing to own, in the aggregate, directly or indirectly, beneficially
and of record, at least a majority of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of Holdings; or

(ii) at any time upon or after the consummation of a Qualifying IPO, (1) any
Person (other than a Permitted Holder) or (2) Persons (other than one or more
Permitted Holders) constituting a “group” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee benefit
plan of such person and its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), becomes the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5
under such Act), directly or indirectly, of Equity Interests representing more
than thirty-five percent (35%) of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of Holdings and the
percentage of aggregate ordinary voting power so held is greater than the
percentage of the aggregate ordinary voting power represented by the Equity
Interests of Holdings beneficially owned, directly or indirectly, in the
aggregate by the Permitted Holders;

unless, in the case of either clause (a)(i) or (a)(ii) above, the Permitted
Holders have, at such time, the right or the ability by voting power, contract
or otherwise to elect or designate for election at least a majority of the board
of directors of Holdings; or

(b) any “Change of Control” (or any comparable term) in any document pertaining
to the ABL Facilities; or

(c) the Borrower ceases to be a direct wholly owned Subsidiary of Holdings (or
any Successor Holdings or successor under 7.04(a)).

“Claims” has the meaning specified in the definition of “Environmental Claim”.

“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Initial Loans,
Incremental Loans, Replacement Loans, Other Loans or Extended Loans, (b) any
Commitment, refers to whether such Commitment is a Commitment in respect of
Initial Loans, Other Term Commitment (and, in the case of an Other Term
Commitment, the Class of Loans to which such commitment relates), or a
Commitment in respect of a Class of Loans to be made pursuant to an Incremental
Amendment, an amendment providing for Replacement Loans or an Extension Offer
and (c) any Lender, refers to whether such Lender has a Loan or Commitment with
respect to a particular Class of Loans or Commitments.  Other Term Commitments,
Other Loans, Incremental Loans, Replacement Loans and Extended Loans that have
different terms and conditions shall be construed to be in different Classes.

“Closing Date” means the first date on which all the conditions precedent in
Sections 4.01 and 4.02  are satisfied or waived in accordance with
Section 10.01.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

 

7

 

 

--------------------------------------------------------------------------------

 

“Co-Documentation Agents” means each of HSBC Securities (USA) Inc., Wells Fargo
Bank, N.A., Mizuho Corporate Bank, Limited and Sumitomo Mitsui Banking
Corporation, each as a Co-Documentation Agent under this Agreement.

“Co-Investor” means any of (a) the assignees, if any, of the equity commitments
of any Sponsor who become holders of Equity Interests in the Borrower (or any of
the direct or indirect parent companies of the Borrower) on the Original Closing
Date in connection with the acquisition of the Company by the Sponsor and (b)
the transferees, if any, that acquire, within 90 days of the Original Closing
Date, any Equity Interests in the Borrower (or any of the direct or indirect
parent companies of the Borrower) held by any Sponsor as of the Original Closing
Date.

“Collateral” means all the “Collateral” (or equivalent term) as defined in any
Collateral Document and shall include the Mortgaged Properties.

“Collateral Agent” has the meaning specified in the introductory paragraph to
this Agreement.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Collateral Agent shall have received each Collateral Document required
to be delivered pursuant to Section 6.11 or Section 6.13 at such time, duly
executed by each Loan Party party thereto;

(b) all Obligations shall have been unconditionally guaranteed by Holdings, each
Restricted Subsidiary of the Borrower that is a wholly owned Material Domestic
Subsidiary and not an Excluded Subsidiary including those that are listed on
Schedule I hereto (each, a “Guarantor”), and any Restricted Subsidiary of the
Borrower that Guarantees any Indebtedness incurred by the Borrower pursuant to
the ABL Facilities (or is a co-borrower with the Borrower thereunder), any
Junior Financing or any Credit Agreement Refinancing Indebtedness (or, in each
case, any Permitted Refinancing thereof) shall be a Guarantor hereunder;

(c) the Obligations and the Guaranty shall have been secured by a first-priority
security interest (subject to non-consensual Liens permitted by Section 7.01) in
(i) all the Equity Interests of the Borrower, (ii) all Equity Interests of each
direct, wholly owned Domestic Subsidiary (other than a Domestic Subsidiary
described in the following clause (iii)(A)) that is directly owned by the
Borrower or any Subsidiary Guarantor and (iii) 65% of the issued and outstanding
Equity Interests of (A) each wholly owned Domestic Subsidiary that is directly
owned by the Borrower or by any Subsidiary Guarantor and that is a disregarded
entity for United States Federal income tax purposes substantially all of the
assets of which consist of Equity Interests in one or more Foreign Subsidiaries
and (B) each wholly owned Foreign Subsidiary that is directly owned by the
Borrower or by any Subsidiary Guarantor;

(d) except to the extent otherwise provided hereunder, including subject to
Liens permitted by Section 7.01, or under any Collateral Document, the
Obligations and the Guaranty shall have been secured by a perfected
first-priority security interest (to the extent such security interest may be
perfected by delivering certificated securities, filing financing statements
under the Uniform Commercial Code or making any necessary filings with the
United States Patent and Trademark Office or United States Copyright Office) in
substantially all tangible and intangible personal property of the Borrower and
each Guarantor (including accounts (other than deposit accounts, other bank or
securities accounts or any Securitization Assets, but including the Asset Sale
Proceeds Pledged Account), inventory, equipment, investment property, contract
rights, applications and registrations of intellectual property filed in the
United States, other general intangibles, and proceeds of the foregoing), in
each case, with the priority required by the Collateral Documents, in each case
subject to exceptions and limitations otherwise set forth in this Agreement and
the Collateral Documents; provided that any such security interests in Current
Asset Collateral shall be subject to the terms of the ABL Intercreditor
Agreement;

(e) the Collateral Agent shall have received (i) counterparts of a Mortgage with
respect to each Material Real Property listed on Schedule 1.01F or required to
be delivered pursuant to Section 6.11 and 6.13(b) (the “Mortgaged Properties”)
duly executed and delivered by the record owner of such property, (ii) a policy
or policies of title insurance issued by a nationally recognized title insurance
company insuring the Lien of each such Mortgage as a valid Lien on the property
described therein, free of any other Liens except as expressly permitted by
Section 7.01, together with such endorsements, coinsurance and reinsurance as
the Collateral Agent may reasonably request, and (iii) such surveys, abstracts
and appraisals and such customary legal opinions and other documents as the
Collateral Agent may reasonably request with respect to any such Mortgaged
Property.

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance, surveys,
abstracts or appraisals with respect to, particular assets if and for so long
as, in the reasonable judgment of the Collateral Agent and the Borrower, the
cost of creating or perfecting such pledges or security interests in such assets
or obtaining title insurance, surveys abstracts or appraisals in respect of such
assets shall be excessive in view of the benefits to be obtained by the Lenders
therefrom.

 

8

 

 

--------------------------------------------------------------------------------

 

The Collateral Agent may grant extensions of time for the perfection of security
interests in or the obtaining of title insurance and surveys with respect to
particular assets (including extensions beyond the Closing Date for the
perfection of security interests in the assets of the Loan Parties on such date)
where it reasonably determines, in consultation with the Borrower, that
perfection cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required by this Agreement or the
Collateral Documents.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, the Mortgages, each of the mortgages,
collateral assignments, Security Agreement Supplements, security agreements,
pledge agreements or other similar agreements delivered to the Agents and the
Lenders pursuant to Section 4.01(a)(iv) of the Existing Credit Agreement,
Section 6.11 or 6.13, the Guaranty, the ABL Intercreditor Agreement, the First
Lien Intercreditor Agreement (if any), the Second Lien Intercreditor Agreement
(if any) and each of the other agreements, instruments or documents that creates
or purports to create a Lien or Guarantee in favor of the Collateral Agent for
the benefit of the Secured Parties.

“Commitment” means, as to each Lender, its obligation to make a Loan to the
Borrower hereunder, expressed as an amount representing the maximum principal
amount of the Loan to be made by such Lender under this Agreement, as such
commitment may be (a) reduced from time to time pursuant to Section 2.04 and (b)
reduced or increased from time to time pursuant to (i) assignments by or to such
Lender pursuant to an Assignment and Assumption, (ii) an Incremental Amendment,
(iii) a Refinancing Amendment or an amendment providing for Replacement Loans or
(iv) an Extension.  The initial amount of each Lender’s Commitment is set forth
on Schedule 2.01 under the caption “Commitment” or, otherwise, in the Assignment
and Assumption, Incremental Amendment, Refinancing Amendment or amendment in
respect of Replacement Loans, pursuant to which such Lender shall have assumed
its Commitment, as the case may be.  The initial aggregate amount of the
Commitments is $1,567,000,000.

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” has the meaning specified in the introductory paragraph to this
Agreement.

“Company Parties” means the collective reference to Holdings and its
Subsidiaries, including the Borrower, and “Company Party” means any one of them.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C and which certificate shall in any event be a certificate of the chief
financial officer (a) certifying as to whether a Default has occurred and is
continuing and, if applicable, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (b) setting forth reasonably
detailed calculations, in the case of financial statements delivered under
Section 6.01(a), beginning with the financial statements for the fiscal year of
the Borrower ending January 31, 2015, of Excess Cash Flow for such fiscal year,
(c) solely in the case of certificates delivered with financial statements
delivered under Section 6.01(a) and commencing with the certificate delivered
pursuant to Section 6.02(a) for the fiscal year ending January 31, 2015, setting
forth a calculation of the Senior Secured Net Leverage Ratio as of the end of
the most recent Test Period and (d) in the case of financial statements
delivered under Section 6.01(a), and commencing with the certificate delivered
pursuant to Section 6.02(a) for the fiscal year ending January 31, 2015, setting
forth a reasonably detailed calculation of the Net Cash Proceeds received during
the applicable period by or on behalf of, Holdings or any of its Restricted
Subsidiaries in respect of any Disposition subject to prepayment pursuant to
Section 2.03(b)(ii)(A) and the portion of such Net Cash Proceeds that has been
invested or are intended to be reinvested in accordance with Section
2.03(b)(ii)(B).

“Consolidated Current Assets” means, as at any date of determination, the total
assets of the Borrower and the Restricted Subsidiaries on a consolidated basis
that may properly be classified as current assets in conformity with GAAP,
excluding cash and Cash Equivalents, amounts related to current or deferred
taxes based on income or profits, assets held for sale, loans (permitted) to
third parties, pension assets, deferred bank fees and derivative financial
instruments, and excluding the effects of adjustments pursuant to GAAP resulting
from the application of recapitalization accounting or purchase accounting, as
the case may be, in relation to the Original Transaction or any consummated
acquisition.

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of the Borrower and the Restricted Subsidiaries on a
consolidated basis that may properly be classified as current liabilities in
conformity with GAAP, excluding (A) the current portion of any Funded Debt, (B)
the current portion of interest, (C) accruals for current or deferred taxes
based on income or profits, (D) accruals of any costs or expenses related to
restructuring reserves, (E) revolving loans, swingline loans and letter of
credit obligations under the ABL Facilities or any other revolving credit
facility, (F) the current portion of any Capitalized

 

9

 

 

--------------------------------------------------------------------------------

 

Lease Obligation, (G) deferred revenue arising from cash receipts that are
earmarked for specific projects, (H) liabilities in respect of unpaid earn-outs
and (I) the current portion of any other long-term liabilities, and,
furthermore, excluding the effects of adjustments pursuant to GAAP resulting
from the application of recapitalization accounting or purchase accounting, as
the case may be, in relation to the Original Transaction or any consummated
acquisition.

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization expense
of such Person, including the amortization of deferred financing fees or costs
for such period on a consolidated basis and otherwise determined in accordance
with GAAP.

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:  

(a) increased by (without duplication):

(i) provision for taxes based on income or profits or capital, plus franchise or
similar taxes and foreign withholding taxes, of such Person for such period
deducted in computing Consolidated Net Income, plus

(ii) (A) total interest expense of such Person for such period and (B) bank fees
and costs of surety bonds, in each case under this clause (B), in connection
with financing activities and, in each case under clauses (A) and (B), to the
extent the same was deducted in computing Consolidated Net Income, plus

(iii) Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent such depreciation and amortization were deducted in
computing Consolidated Net Income, plus

(iv) any expenses or charges related to any issuance of Equity Interests,
Investment, acquisition, disposition, recapitalization or the incurrence or
repayment of Indebtedness permitted to be incurred hereunder including a
refinancing thereof (whether or not successful) and any amendment or
modification to the terms of any such transactions, including such fees,
expenses or charges related to the Original Transaction or the Transaction, in
each case, deducted in computing Consolidated Net Income, plus

(v) the amount of any restructuring charge or reserve deducted in such period in
computing Consolidated Net Income, including any one-time costs incurred in
connection with (A) Permitted Acquisitions or (B) the closing of any Stores or
distribution centers; plus

(vi) the amount of costs relating to pre-opening and opening costs for Stores,
signing, retention and completion bonuses, costs incurred in connection with any
strategic initiatives, transition costs, consolidation and closing costs for
Stores and costs incurred in connection with non-recurring product and
intellectual property development, other business optimization expenses
(including costs and expenses relating to business optimization programs), and
new systems design and implementation costs and project start-up costs in an
aggregate amount for all items added pursuant to this clause (vi) not to exceed
$25,000,000 in any period of four-consecutive fiscal quarters, plus

(vii) any other non-cash charges including any write offs or write downs
reducing such Consolidated Net Income for such period (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, (1) the Borrower may determine not to add back such non-cash
charge in the current period and (2) to the extent the Borrower does decide to
add back such non-cash charge, the cash payment in respect thereof in such
future period shall be subtracted from Consolidated EBITDA to such extent, and
excluding amortization of a prepaid cash item that was paid in a prior period),
plus

(viii) the amount of any minority interest expense deducted in calculating
Consolidated Net Income, plus

(ix) the amount of management, monitoring, consulting and advisory fees
(including termination fees) and related indemnities and expenses paid or
accrued in such period under the Sponsor Management Agreement or otherwise to
the Sponsors to the extent permitted under Section 7.08 and deducted in such
period in computing Consolidated Net Income, plus

(x) the amount of net cost savings and synergies (other than any of the
foregoing related to Specified Transactions) projected by the Borrower in good
faith to result from actions taken or expected to be taken no later than twelve
(12) months after the end of such period (calculated on a pro forma basis as
though such cost savings and synergies had been realized on the first day of the
period for which Consolidated EBITDA is being determined), net of the amount of
actual benefits realized during such period from such actions; provided that (A)
such cost savings and synergies are reasonably identifiable and factually
supportable, and (B) the aggregate amount of cost savings and synergies added
pursuant to this clause (x) for any Test Period shall not exceed the greater of
(x) $30,000,000 and (y) 10% of Consolidated EBITDA for such Test Period
(calculated prior to giving effect to any adjustment pursuant to this clause
(x)), plus

 

10

 

 

--------------------------------------------------------------------------------

 

(xi) the amount of loss on sale of receivables, Securitization Assets and
related assets to any Securitization Subsidiary in connection with a Qualified
Securitization Financing, plus

(xii) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not added back, plus

(xiii) any costs or expenses incurred by the Borrower or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
stockholders agreement, to the extent that such costs or expenses are funded
with cash proceeds contributed to the capital of the Borrower or net cash
proceeds of issuance of Equity Interests of the Borrower (other than
Disqualified Equity Interests), in each case, solely to the extent that such
cash proceeds are excluded from the calculation of the Available Amount, plus

(xiv) any net loss from disposed or discontinued operations or from operations
expected to be disposed of or discontinued within twelve months after the end of
such period;

(b) decreased by (without duplication):

(i) any non-cash gains increasing Consolidated Net Income of such Person for
such period, excluding any gains that represent the reversal of any accrual of,
or cash reserve for, anticipated cash charges in any prior period (other than
such cash charges that have been added back to Consolidated Net Income in
calculating Consolidated EBITDA in accordance with this definition), plus

(ii) any non-cash gains with respect to cash actually received in a prior period
unless such cash did not increase Consolidated EBITDA in such prior period, plus

(iii) any net income from disposed or discontinued operations or from operations
expected to be disposed of or discontinued within twelve months after the end of
such period.

“Consolidated Net Debt” means, as of any date of determination, (a) Consolidated
Total Debt, minus (b) an aggregate amount of cash and Cash Equivalents (in each
case, free and clear of all Liens, other than nonconsensual Liens permitted by
Section 7.01 and Liens permitted by Sections 7.01(a), (l), (m), (s), (t)(i),
(t)(ii), (u), (y) and (cc)), not exceeding $50,000,000 in the aggregate,
included in the consolidated balance sheet of the Borrower and the Restricted
Subsidiaries as of such date, excluding cash and Cash Equivalents which are
listed as “Restricted” on such balance sheet.

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period on a consolidated basis and otherwise determined in accordance with
GAAP; provided, however, that, without duplication,

(a) any net after-tax extraordinary, non-recurring or unusual gains or losses
(less all fees and expenses relating thereto) or expenses, and Transaction
Expenses, relocation costs, integration costs, facility consolidation and
closing costs (other than with respect to Stores), severance costs and expenses
and one-time compensation charges, shall be excluded,

(b) the Net Income for such period shall not include the cumulative effect of a
change in accounting principles during such period, whether effected through a
cumulative effect adjustment or a retroactive application in each case in
accordance with GAAP,

(c) effects of adjustments (including the effects of such adjustments pushed
down to the Borrower and the Restricted Subsidiaries) in such Person’s
consolidated financial statements pursuant to GAAP (including in the inventory,
property and equipment, software, goodwill, intangible assets, in-process
research and development, deferred revenue and debt line items thereof)
resulting from the application of recapitalization accounting or purchase
accounting, as the case may be, in relation to the Original Transaction or any
consummated acquisition or the amortization or write-off of any amounts thereof,
net of taxes, shall be excluded,

(d) any net after-tax gains or losses on disposal of disposed or discontinued
operations shall be excluded,

(e) any net after-tax gains or losses (less all fees and expenses relating
thereto) attributable to asset dispositions or the sale or other disposition of
any Equity Interests of any Person other than in the ordinary course of
business, as determined in good faith by the Borrower, shall be excluded,

 

11

 

 

--------------------------------------------------------------------------------

 

(f) the Net Income for such period of any Person that is not a Subsidiary, or is
an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be excluded; provided that Consolidated Net Income of the
Borrower shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash (or to the extent converted into cash)
to the referent Person or a Restricted Subsidiary thereof in respect of such
period (subject in the case of dividends, distributions or other payments made
to a Restricted Subsidiary to the limitations contained in clause (g) below),

(g) solely for the purpose of determining the Available Amount, the Net Income
for such period of any Restricted Subsidiary (other than any Subsidiary
Guarantor) shall be excluded to the extent the declaration or payment of
dividends or similar distributions by that Restricted Subsidiary of its Net
Income is not at the date of determination permitted without any prior
governmental approval (which has not been obtained) or, directly or indirectly,
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule, or governmental regulation applicable to
that Restricted Subsidiary or its stockholders, unless such restriction with
respect to the payment of dividends or similar distributions has been legally
waived; provided that Consolidated Net Income of the Borrower will be increased
by the amount of dividends or other distributions or other payments actually
paid in cash (or to the extent converted into cash) to the Borrower or a
Restricted Subsidiary thereof in respect of such period, to the extent not
already included therein,

(h) (i) any net unrealized gain or loss (after any offset) resulting in such
period from obligations in respect of Swap Contracts and the application of
Financial Accounting Standards Board Accounting Standards Codification 815
(Derivatives and Hedging), (ii) any net gain or loss resulting in such period
from currency translation gains or losses related to currency remeasurements of
Indebtedness (including the net loss or gain (A) resulting from Swap Contracts
for currency exchange risk and (B) resulting from intercompany Indebtedness) and
all other foreign currency translation gains or losses to the extent such gain
or losses are non-cash items, and (iii) any net after-tax income (loss) for such
period attributable to the early extinguishment or conversion of (A)
Indebtedness, (B) obligations under any Swap Contracts or (C) other derivative
instruments, shall be excluded,

(i) any impairment charge or asset write-off, including impairment charges or
asset write-offs or write-downs related to intangible assets, long-lived assets,
investments in debt and equity securities or as a result of a change in law or
regulation, in each case pursuant to GAAP, and the amortization of intangibles
arising pursuant to GAAP shall be excluded,

(j) any expenses, charges or losses that are covered by indemnification or other
reimbursement provisions in connection with any Investment, Permitted
Acquisition or any sale, conveyance, transfer or other disposition of assets
permitted under this Agreement, to the extent actually reimbursed, or, so long
as the Borrower has made a determination that a reasonable basis exists for
indemnification or reimbursement and only to the extent that such amount is in
fact indemnified or reimbursed within 365 days of such determination (with a
deduction in the applicable future period for any amount so added back to the
extent not so indemnified or reimbursed within such 365 days), shall be
excluded,

(k) to the extent covered by insurance and actually reimbursed, or, so long as
the Borrower has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed within 365 days of the date of such
determination (with a deduction in the applicable future period for any amount
so added back to the extent not so reimbursed within such 365 days), expenses,
charges or losses with respect to liability or casualty events or business
interruption shall be excluded, and

(l) any non-cash (for such period and all other periods) compensation charge or
expense, including any such charge or expense arising from the grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
or equity incentive programs shall be excluded, and any cash charges associated
with the rollover, acceleration or payout of Equity Interests by, or to,
management of the Borrower or any of its Restricted Subsidiaries in connection
with the Original Transaction, shall be excluded.

“Consolidated Senior Secured Net Debt” means, as of any date of determination,
Consolidated Net Debt that is secured by a Lien on any asset or property of any
Loan Party or any Restricted Subsidiary.

“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of Indebtedness of the Borrower and the Restricted Subsidiaries
outstanding on such date, determined on a consolidated basis in accordance with
GAAP (but excluding the effects of any discounting of Indebtedness resulting
from the application of purchase accounting in connection with the Original
Transaction, any Permitted Acquisition or any other Investment permitted
hereunder), consisting of Indebtedness for borrowed money, unreimbursed
obligations in respect of drawn letters of credit, obligations in respect of
Capitalized Leases and debt obligations evidenced by promissory notes or similar
instruments; provided that Consolidated Total Debt shall not include
Indebtedness in respect of (i) any Qualified Securitization Financing, (ii) any
letter of credit, except to the extent of unreimbursed obligations in respect of
drawn letters of credit (provided that any unreimbursed amount under commercial
letters of credit shall not be counted as Consolidated Total Debt until three
(3) Business Days after such amount is drawn (it being understood that any
borrowing, whether automatic or otherwise, to fund such reimbursement shall be
counted)) and (iii) obligations under Swap Contracts.

 

12

 

 

--------------------------------------------------------------------------------

 

“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets over Consolidated Current Liabilities.

“Continuing Lenders” means, the lenders under the Existing Credit Agreement that
become Lenders hereunder; provided that the Continuing Lenders severally agree
to convert on the Closing Date the entire aggregate principal amount of the
Prior Term Loans held by each such Continuing Lender immediately prior to the
Closing Date for and into a like principal amount in Dollars of Initial Loans.

“Contract Consideration” has the meaning specified in the definition of “Excess
Cash Flow”.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate”.

“Credit Agreement Refinancing Indebtedness” means any (a) Permitted Pari Passu
Secured Refinancing Debt, (b) Permitted Junior Secured Refinancing Debt, (c)
Permitted Unsecured Refinancing Debt or (d) Indebtedness incurred pursuant to a
Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace or refinance, in whole or part,
existing Loans (including any successive Credit Agreement Refinancing
Indebtedness) (“Refinanced Term Debt”); provided that (i) such exchanging,
extending, renewing, replacing or refinancing Indebtedness is in an original
aggregate principal amount not greater than the aggregate principal amount of
the Refinanced Term Debt except by an amount equal to unpaid accrued interest
and premium (including tender premium) thereon plus reasonable upfront fees and
OID on such exchanging, extending, renewing, replacing or refinancing
Indebtedness, plus other reasonable and customary fees and expenses in
connection with such exchange, modification, refinancing, refunding, renewal,
replacement or extension, (ii) such Indebtedness has a maturity date no earlier
than, and a Weighted Average Life to Maturity equal to or greater than, the
Refinanced Term Debt, (iii) the terms and conditions of such Indebtedness
(except as otherwise provided in clause (ii) above and with respect to pricing,
premiums and optional prepayment or redemption terms) are substantially
identical to, or (taken as a whole) are no more favorable to the lenders or
holders providing such Indebtedness, than those applicable to the Loans being
refinanced (except for covenants or other provisions applicable only to periods
after the Latest Maturity Date at the time of incurrence of such Indebtedness)
(provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five (5) Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the requirement of this clause
(iii) shall be conclusive evidence that such terms and conditions satisfy such
requirement unless the Administrative Agent notifies the Borrower within such
five (5) Business Day period that it disagrees with such determination
(including a description of the basis upon which it disagrees)) and (iv) such
Refinanced Term Debt shall be repaid, defeased or satisfied and discharged, and
all accrued interest, fees and premiums (if any) in connection therewith shall
be paid, on the date such Credit Agreement Refinancing Indebtedness is issued,
incurred or obtained.

“Cumulative Consolidated Net Income” means 50% of the Consolidated Net Income of
the Borrower and its Restricted Subsidiaries for the period (taken as one
accounting period) beginning on February 2, 2014 to the end of the last day of
the most recent fiscal quarter or fiscal year, as applicable, for which
financial statements required to be delivered pursuant to Section 6.01(a) or
Section 6.01(b), and the related Compliance Certificate required to be delivered
pursuant to Section 6.02(a), have been received by the Administrative Agent, or,
in the case such Consolidated Net Income for such period is a deficit, minus
100% of such deficit.

“Current Asset Collateral” means all the “ABL Priority Collateral” as defined in
the ABL Intercreditor Agreement.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans plus (c) 2.0% per annum; provided
that with respect to the outstanding principal amount of any Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan (giving effect to Section
2.02(c)) plus 2.0% per annum, in each case, to the fullest extent permitted by
applicable Laws.

 

13

 

 

--------------------------------------------------------------------------------

 

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a Disposition pursuant to Section 7.05(j) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer,
setting forth the basis of such valuation (which amount will be reduced by the
fair market value of the portion of the non-cash consideration converted to cash
within one hundred eighty (180) days following the consummation of the
applicable Disposition).

“Discount Prepayment Accepting Lender” has the meaning assigned to such term in
Section 2.03(a)(iv)(B)(2).

“Discount Range” has the meaning assigned to such term in
Section 2.03(a)(iv)(C)(1).

“Discount Range Prepayment Amount” has the meaning assigned to such term in
Section 2.03(a)(iv)(C)(1).

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.03(a)(iv)(C) substantially in the form of Exhibit L.

“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit M, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

“Discount Range Prepayment Response Date” has the meaning assigned to such term
in Section 2.03(a)(iv)(C)(1).

“Discount Range Proration” has the meaning assigned to such term in
Section 2.03(a)(iv)(C)(3).

“Discounted Loan Prepayment” has the meaning assigned to such term in
Section 2.03(a)(iv)(A).

“Discounted Prepayment Determination Date” has the meaning assigned to such term
in Section 2.03(a)(iv)(D)(3).

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.03(a)(iv)(B),
Section 2.03(a)(iv)(C) or Section 2.03(a)(iv)(D), respectively, unless a shorter
period is agreed to between the Borrower and the Auction Agent.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests in a Restricted Subsidiary) of any property by any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests), in whole or in part, (c) provides for
the scheduled payments of dividends in cash, or (d) is or becomes convertible
into or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is ninety-one (91) days after the Latest Maturity Date of the Loans at the time
of issuance; provided that if such Equity Interests are issued pursuant to a
plan for the benefit of employees of Holdings, the Borrower or the Restricted
Subsidiaries or by any such plan to such employees, such Equity Interests shall
not constitute Disqualified Equity Interests solely because it may be required
to be repurchased by Holdings, the Borrower or the Restricted Subsidiaries in
order to satisfy applicable statutory or regulatory obligations.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“ECF Percentage” has the meaning specified in Section 2.03(b)(i).

 

14

 

 

--------------------------------------------------------------------------------

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.07(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.07(b)(iii)).

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Claim” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations (other than internal reports prepared by any Loan
Party or any of its Subsidiaries (a) in the ordinary course of such Person’s
business or (b) as required in connection with a financing transaction or an
acquisition or disposition of real estate) or proceedings with respect to any
Environmental Liability (hereinafter “Claims”), including (i) any and all Claims
by governmental or regulatory authorities for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any Environmental Law
and (ii) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief pursuant to
any Environmental Law.

“Environmental Laws” means any and all Laws relating to the protection of the
environment or, to the extent relating to exposure to Hazardous Materials, human
health.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of any Loan Party or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
together with any Loan Party is treated as a single employer within the meaning
of Section 414 of the Code or Section 4001 of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any of their respective ERISA Affiliates from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as a termination under Section 4062(e)
of ERISA; (c) a complete or partial withdrawal by any Loan Party or any of their
respective ERISA Affiliates from a Multiemployer Plan, written notification of
any Loan Party or any of their respective ERISA Affiliates concerning the
imposition of withdrawal liability or written notification that a Multiemployer
Plan is insolvent or is in reorganization within the meaning of Title IV of
ERISA; (d) the filing under Section 4041(c) of ERISA of a notice of intent to
terminate a Pension Plan, the treatment of a Pension Plan or Multiemployer Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) the imposition of any liability under Title IV of ERISA
with respect to the termination of any Pension Plan or Multiemployer Plan, other
than for the payment of plan contributions or PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any of their
respective ERISA Affiliates, (f) the application for a minimum funding waiver
under Section 302(c) of ERISA with respect to a Pension Plan, (g) the imposition
of a lien under Section 303(k) of ERISA with respect to any Pension Plan or (h)
a determination that any Pension Plan is in “at risk” status (within the meaning
of Section 303 of ERISA).

“Eurodollar Rate” means

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the ICE Benchmark Administration London Interbank Offered
Rate or such other rate per annum as is widely recognized as the successor
thereto if the ICE Benchmark Administration is no longer making a London
Interbank Offered Rate available (“LIBOR”), as published by Bloomberg (or such
other commercially available source providing quotations of LIBOR as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period,

 

15

 

 

--------------------------------------------------------------------------------

 

or (ii) if such published rate is not available at such time for any reason, the
rate per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
Same Day Funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted and with a term equivalent to such Interest Period would
be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two (2) Business Days prior to the commencement of such Interest Period;
and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London time
determined two (2) Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in Same Day
Funds in the approximate amount of the Base Rate Loan being made or maintained
and with a term equal to one month would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at the date and time of determination.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of Eurodollar Rate.

“Euros” means the lawful currency of the Participating Member States introduced
in accordance with the EMU Legislation.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income of the Borrower for such period,

(ii) an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income, but excluding any such non-cash charges representing an
accrual or reserve for potential cash items in any future period and excluding
amortization of a prepaid cash item that was paid in a prior period,

(iii) decreases in Consolidated Working Capital for such period (other than (A)
any such decreases arising from acquisitions or Dispositions by the Borrower and
the Restricted Subsidiaries completed during such period or the application of
purchase accounting and (B) for any determination of Excess Cash Flow during any
period in which an ABL Block shall exist),

(iv) an amount equal to the aggregate net non-cash loss on Dispositions by the
Borrower and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income,

(v) the amount deducted as tax expense in determining Consolidated Net Income to
the extent in excess of cash taxes paid in such period, and

(vi) cash receipts in respect of Swap Contracts during such fiscal year to the
extent not otherwise included in such Consolidated Net Income; over

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income (but excluding any non-cash credit to the extent
representing the reversal of an accrual or reserve described in clause (a)(ii)
above) and cash charges excluded by virtue of clauses (a) through (l) of the
definition of Consolidated Net Income,

(ii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Capital Expenditures or acquisitions of
intellectual property accrued or made in cash during such period to the extent
financed with (A) internally generated funds or (B) the proceeds of extensions
of credit under the ABL Facilities or any other revolving credit facility, in
each case, of the Borrower or the Restricted Subsidiaries,

(iii) the aggregate amount of all principal payments of Indebtedness of the
Borrower and the Restricted Subsidiaries (including (A) the principal component
of payments in respect of Capitalized Leases, (B) the amount of any mandatory
prepayment of Loans pursuant to Section 2.03(b)(ii) to the extent required due
to a Disposition that resulted in an increase to such Consolidated Net Income
and not in excess of the amount of such increase and (C) the amount of any
voluntary prepayments of Loans made pursuant to Section 2.03(a)(iv) (in an
amount equal to the discounted amount actually paid in respect of the principal
amount of such Loans), but excluding (X) all other prepayments of Loans (other
than voluntary

 

16

 

 

--------------------------------------------------------------------------------

 

prepayments made pursuant to Section 2.03(a)(iv)), (Y) all prepayments in
respect of any revolving credit facility, except to the extent there is an
equivalent permanent reduction in commitments thereunder and (Z) payments of any
subordinated indebtedness except to the extent permitted to be paid pursuant to
Section 7.12(a)) made during such period, in each case except to the extent
financed with the proceeds of other Indebtedness of the Borrower or the
Restricted Subsidiaries,

(iv) an amount equal to the aggregate net non-cash gain on Dispositions by the
Borrower and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income and the net cash loss on Dispositions
to the extent otherwise added to arrive at Consolidated Net Income,

(v) increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions or Dispositions by the Borrower and the
Restricted Subsidiaries completed during such period or the application of
purchase accounting),

(vi) cash payments by the Borrower and the Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and the Restricted
Subsidiaries (other than Indebtedness) to the extent such payments are not
expensed during such period or are not deducted in calculating Consolidated Net
Income,

(vii) without duplication of amounts deducted pursuant to clauses (viii) and
(xi) below in prior fiscal years, the amount of Investments made pursuant to
Sections 7.02(b)(iii), (m) (but excluding such loans and advances in respect of
Sections 7.06(g)(i), (g)(iv) (to the extent the amount of such Investment would
not have been deducted pursuant to this clause if made by the Borrower or a
Restricted Subsidiary) and (k)) and (n)  and acquisitions made during such
period to the extent that such Investments and acquisitions were financed with
internally generated cash flow of the Borrower and the Restricted Subsidiaries,

(viii) the amount of Restricted Payments paid during such period pursuant to
Sections 7.06(f), (g), (h), (i), (k)(i) and (k)(ii) in each case to the extent
such Restricted Payments were financed with internally generated cash flow of
the Borrower and the Restricted Subsidiaries,

(ix) the aggregate amount of expenditures actually made by the Borrower and the
Restricted Subsidiaries from internally generated cash flow of the Borrower and
the Restricted Subsidiaries during such period (including expenditures for the
payment of financing fees) to the extent that such expenditures are not expensed
during such period or are not deducted in calculating Consolidated Net Income,

(x) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by Holdings, the Borrower and the Restricted Subsidiaries during
such period that are made in connection with any prepayment of Indebtedness to
the extent such payments are not expensed during such period or are not deducted
in calculating Consolidated Net Income and such payments reduced Excess Cash
Flow pursuant to clause (b)(iii) above or reduced the mandatory prepayment
required by Section 2.03(b)(i),

(xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of the Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to Permitted Acquisitions, Capital Expenditures or acquisitions of intellectual
property to be consummated or made during the period of four consecutive fiscal
quarters of the Borrower following the end of such period; provided that, to the
extent the aggregate amount of internally generated cash flow actually utilized
to finance such Permitted Acquisitions, Capital Expenditures or acquisitions of
intellectual property during such period of four consecutive fiscal quarters is
less than the Contract Consideration, the amount of such shortfall shall be
added to the calculation of Excess Cash Flow at the end of such period of four
consecutive fiscal quarters,

(xii) the amount of cash taxes paid or tax reserves set aside or payable
(without duplication) in such period to the extent they exceed the amount of tax
expense deducted in determining Consolidated Net Income for such period, and

(xiii) cash expenditures in respect of Swap Contracts during such fiscal year to
the extent not deducted in arriving at such Consolidated Net Income.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant under a Loan Document by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guaranty thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation thereof) by virtue of such Guarantor’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act and the regulations thereunder at the time the Guaranty of such
Guarantor, or a grant by such Guarantor of a security interest, becomes

 

17

 

 

--------------------------------------------------------------------------------

 

effective with respect to such Swap Obligation.  If a Swap Obligation arises
under a Master Agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guaranty or security interest is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof).

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary of the Borrower or a Guarantor, (b) any Foreign Subsidiary of the
Borrower or of any direct or indirect Domestic Subsidiary or Foreign Subsidiary,
(c) any Domestic Subsidiary that is a disregarded entity for United States
Federal income tax purposes substantially all of the assets of which consist
directly or indirectly of Equity Interests in one or more Foreign Subsidiaries,
(d) any Domestic Subsidiary that is a direct or indirect Subsidiary of a Foreign
Subsidiary, (e) any Subsidiary that is prohibited or restricted by applicable
Law from providing a Guaranty or if such Guaranty would require governmental
(including regulatory) consent, approval, license or authorization, (f) any
special purpose securitization vehicle (or similar entity), including any
Securitization Subsidiary, (g) any Subsidiary that is a not-for-profit
organization, (h) any other Subsidiary with respect to which, in the reasonable
judgment of the Administrative Agent (confirmed in writing by notice to the
Borrower), the cost or other consequences (including any adverse tax
consequences) of providing the Guaranty shall be excessive in view of the
benefits to be obtained by the Lenders therefrom and (i) each Unrestricted
Subsidiary.

“Existing Credit Agreement” has the meaning specified in the preliminary
statements hereto.

“Extended Loans” has the meaning specified in Section 2.14(a).

“Extending Lender” has the meaning specified in Section 2.14(a).

“Extension” has the meaning specified in Section 2.14(a).

“Extension Offer” has the meaning specified in Section 2.14(a).

“Facility” means the Initial Loans, any Extended Loans, any Incremental Loans,
any Replacement Loans or any Other Loans, as the context may require.

“FATCA” means Sections 1471 through 1474 of the Code as in effect on the date
hereof or any successor provision that is substantively the equivalent thereof
(and, in each case, any regulations promulgated thereunder or official
interpretations thereof).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent.

“First Lien Intercreditor Agreement” means a “pari passu” intercreditor
agreement among the Collateral Agent and one or more Senior Representatives for
holders of Permitted Pari Passu Secured Refinancing Debt in form and substance
reasonably satisfactory to the Collateral Agent.

“Foreign Casualty Event” has the meaning specified in Section 2.03(b)(v).

“Foreign Disposition” has the meaning specified in Section 2.03(b)(v).

“Foreign Lender” has the meaning specified in Section 3.01(b).

“Foreign Plan” means any material employee benefit plan, program or agreement
maintained or contributed to by, or entered into with, Holdings or any
Subsidiary of Holdings with respect to employees employed outside the United
States (other than benefit plans, programs or agreements that are mandated by
applicable Laws).

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
Borrower that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

18

 

 

--------------------------------------------------------------------------------

 

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“Funded Debt” means all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time; provided, however, that if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof (including through the
adoption of IFRS) on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof
(including through the adoption of IFRS), then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Granting Lender” has the meaning specified in Section 10.07(g).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or monetary other obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or monetary other obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness).  The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.

“Guarantors” has the meaning specified in the definition of “Collateral and
Guarantee Requirement”.  For avoidance of doubt, the Borrower may cause any
Restricted Subsidiary that is not a Guarantor to Guarantee the Obligations by
causing such Restricted Subsidiary to execute a joinder to this Agreement in
form and substance reasonably satisfactory to the Administrative Agent, and any
such Restricted Subsidiary shall be a Guarantor hereunder for all purposes.

“Guaranty” means (a) the Guaranty, dated as of the Original Closing Date, among
Holdings and the other Guarantors party thereto, and Bank of America, as
Administrative Agent and Collateral Agent for the Secured Parties, attached as
Exhibit E hereto, as amended, supplemented or otherwise modified from time to
time, and (b) each other guaranty and guaranty supplement delivered pursuant to
Section 6.11 and clause (b) of the definition of “Collateral and Guarantee
Requirement”.

“Hazardous Materials” means all explosive or radioactive substances or wastes,
all hazardous or toxic substances, and all wastes or pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas and infectious or medical wastes regulated
pursuant to any Environmental Law.

 

19

 

 

--------------------------------------------------------------------------------

 

“Hedge Bank” means any Person that is an Agent, a Lender, a Joint Bookrunner or
an Affiliate of any of the foregoing on the Original Closing Date or at the time
it enters into a Secured Hedge Agreement, in its capacity as a party thereto,
whether or not such Person subsequently ceases to be an Agent, a Lender or an
Affiliate of any of the foregoing.

“Holdings” has the meaning specified in the introductory paragraph to this
Agreement.

“Identified Participating Lenders” has the meaning specified in
Section 2.03(a)(iv)(C)(3).

“Identified Qualifying Lender” has the meaning specified in
Section 2.03(a)(iv)(D)(3).

“IFRS” means international accounting standards within the meaning of the IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements.

“Impacted Loans” has the meaning specified in Section 3.03.

“Incremental Amendment” has the meaning specified in Section 2.12(a).

“Incremental Facility Closing Date” has the meaning specified in
Section 2.12(a).

“Incremental Loans” has the meaning specified in Section 2.12(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings or reductions
that may have been reimbursed) of all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts and accrued expenses payable
in the ordinary course of business, (ii) any earn-out obligation until such
obligation is not paid after becoming due and payable and (iii) accruals for
payroll and other liabilities accrued in the ordinary course of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of Disqualified Equity Interests;
and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include (A) the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of Consolidated Total Debt and
(B) in the case of Restricted Subsidiaries that are not Loan Parties, exclude
loans and advances made by Loan Parties having a term not exceeding 364 days
(inclusive of any roll over or extensions of terms) and made in the ordinary
course of business solely to the extent that such intercompany loans and
advances are evidenced by one or more notes in form and substance reasonably
satisfactory to the Administrative Agent and pledged as Collateral.  The amount
of any net obligation under any Swap Contract on any date shall be deemed to be
the Swap Termination Value thereof as of such date.  The amount of Indebtedness
of any Person for purposes of clause (e) shall be deemed to be equal to the
lesser of (i) the aggregate unpaid amount of such Indebtedness and (ii) the fair
market value (as determined by such Person in good faith) of the property
encumbered thereby as determined by such Person in good faith.

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Indemnitees” has the meaning specified in Section 10.05.

 

20

 

 

--------------------------------------------------------------------------------

 

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of the Borrower, qualified to perform the task for which it
has been engaged and that is independent of the Borrower and its Affiliates.

“Information” has the meaning specified in Section 10.08.

“Initial Loans” shall mean the term loans made or converted from Prior Term
Loans by the Lenders on the Closing Date to the Borrower pursuant to Section
2.01.

“Intellectual Property Security Agreements” has the meaning specified in the
Security Agreement.

“Intercompany Subordination Agreement” means the Intercompany Subordination
Agreement, dated as of the Original Closing Date, by and among Holdings, the
Borrower and each Restricted Subsidiary party thereto, attached as Exhibit J
hereto, as amended, supplemented or otherwise modified from time to time.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the applicable
Maturity Date; provided that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each January, April, July
and October and the applicable Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, or to the extent consented to by each applicable Lender, twelve
months (or such period of less than one month as may be consented to by each
applicable Lender), as selected by the Borrower in its Committed Loan Notice;
provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the immediately preceding Business Day;

(b) any Interest Period (other than an Interest Period having a duration of less
than one month) that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall end on the last Business Day of the
calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the applicable Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition (including without limitation by merger or otherwise) of Equity
Interests or debt or other securities of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of Indebtedness of, or purchase
or other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person (excluding, in the case of the Borrower and its Restricted
Subsidiaries, intercompany loans, advances, or Indebtedness having a term not
exceeding 364 days (inclusive of any roll-over or extensions of terms) and made
in the ordinary course of business) or (c) the purchase or other acquisition (in
one transaction or a series of transactions, including without limitation by
merger or otherwise) of all or substantially all of the property and assets or
business of another Person or assets constituting a business unit, line of
business or division of such Person.  For purposes of covenant compliance, the
amount of any Investment at any time shall be the amount actually invested
(measured at the time made), without adjustment for subsequent changes in the
value of such Investment, net of any return representing a return of capital
with respect to such Investment.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other nationally recognized statistical rating agency selected by
the Borrower.

“IP Rights” has the meaning specified in Section 5.15.

“IRS” means Internal Revenue Service of the United States.

“Joint Bookrunner” means each of Bank of America, N.A. and Goldman Sachs Bank
USA.

“Joint Venture” means (a) any Person which would constitute an “equity method
investee” of the Borrower or any of the Restricted Subsidiaries and (b) any
Person in whom the Borrower or any of the Restricted Subsidiaries beneficially
owns any Equity Interest that is not a Restricted Subsidiary (other than an
Unrestricted Subsidiary).

 

21

 

 

--------------------------------------------------------------------------------

 

“Judgment Currency” has the meaning specified in Section 10.18.

“Junior Financing” has the meaning specified in Section 7.12(a)(i).

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Incremental Loan, any
Other Loan or any Extended Loan, in each case as extended in accordance with
this Agreement from time to time.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities and executive orders,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender”.  For avoidance of doubt, each
Additional Lender is a Lender to the extent any such Person has executed and
delivered a Refinancing Amendment or an Incremental Amendment, as the case may
be, and to the extent such Refinancing Amendment or Incremental Amendment shall
have become effective in accordance with the terms hereof and thereof, and each
Extending Lender shall continue to be a Lender.  For avoidance of doubt, each
Lender that provides a Replacement Loan is a Lender to the extent any such
Person has executed and delivered an amendment or Assignment and Assumption
providing for Replacement Loans and to the extent such amendment or Assignment
and Assumption shall have become effective in accordance with the terms hereof
and thereof.  As of the Closing Date, Schedule 2.01 sets forth the name of each
Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“LIBOR” has the meaning specified in the definition of “Eurodollar Rate”.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing); provided that in no event shall an operating
lease in and of itself be deemed a Lien.

“Loan” means an extension of credit by a Lender to the Borrower under
Article II.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) any
Refinancing Amendment, Incremental Amendment, amendment in respect of a Class of
Replacements Loans or Extension Offer and (d) the Collateral Documents.

“Loan Parties” means, collectively, (a) Holdings, (b) the Borrower and (c) each
other Guarantor.

“Madewell Business” means any business conducted by Madewell, Inc., a Delaware
corporation and wholly owned subsidiary of the Borrower, and its Subsidiaries on
the Original Closing Date and any business or other activities that are
reasonably similar, ancillary, complementary or related to, or a reasonable
extension, development or expansion of, the businesses conducted by Madewell,
Inc. on the Original Closing Date, including any trademarks or trade names
exclusively used in the Madewell Business now or in the future but excluding for
the avoidance of doubt any trademarks or trade names owned by the Borrower or
any of its Subsidiaries (other than Madewell, Inc. and its Subsidiaries) on the
Original Closing Date.

“Management Stockholders” means the members of management of Holdings or any of
its Subsidiaries who are investors in Holdings or any direct or indirect parent
thereof.

“Margin Stock” has the meaning set forth in Regulation U of the Board of
Governors of the United States Federal Reserve System, or any successor thereto.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

 

22

 

 

--------------------------------------------------------------------------------

 

“Material Adverse Effect” means any event, circumstance or condition that has
had a materially adverse effect on (a) the business, operations, assets,
liabilities (actual or contingent) or financial condition of Holdings and its
Subsidiaries, taken as a whole, (b) the ability of the Loan Parties (taken as a
whole) to perform their respective payment obligations under any Loan Document
to which any of the Loan Parties is a party or (c) the rights and remedies of
the Lenders, the Collateral Agent or the Administrative Agent under any Loan
Document.

“Material Domestic Subsidiary” means, at any date of determination, each of the
Borrower’s Domestic Subsidiaries (a) whose total assets at the last day of the
most recent Test Period were equal to or greater than 2.5% of Total Assets at
such date or (b) whose gross revenues for such Test Period were equal to or
greater than 2.5% of the consolidated gross revenues of the Borrower and the
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP; provided that if, at any time and from time to time after the Closing
Date, Domestic Subsidiaries that are not Guarantors solely because they do not
meet the thresholds set forth in clauses (a) or (b) comprise in the aggregate
more than 5.0% of Total Assets as of the end of the most recently ended fiscal
quarter of the Borrower for which financial statements have been delivered
pursuant to Section 6.01 or more than 5.0% of the consolidated gross revenues of
the Borrower and the Restricted Subsidiaries for the period of four consecutive
fiscal quarters ending as of the last day of such fiscal quarter, then the
Borrower shall, not later than forty-five (45) days after the date by which
financial statements for such quarter are required to be delivered pursuant to
this Agreement (or such longer period as the Administrative Agent may agree in
its reasonable discretion), (i) designate in writing to the Administrative Agent
one or more of such Domestic Subsidiaries as “Material Domestic Subsidiaries” to
the extent required such that the foregoing condition ceases to be true and (ii)
comply with the provisions of Section 6.11 applicable to such Subsidiary.

“Material Foreign Subsidiary” means, at any date of determination, each of the
Borrower’s Foreign Subsidiaries (a) whose total assets at the last day of the
most recent Test Period were equal to or greater than 2.5% of Total Assets at
such date or (b) whose gross revenues for such Test Period were equal to or
greater than 2.5% of the consolidated gross revenues of the Borrower and the
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP.

“Material Real Property” means any real property owned by any Loan Party with a
fair market value in excess of $5,000,000.

“Material Subsidiary” means any Material Domestic Subsidiary or any Material
Foreign Subsidiary.

“Maturity Date” means (i) with respect to the Initial Loans that have not been
extended pursuant to Section 2.14, the date that is seven years after the
Closing Date (the “Original Loan Maturity Date”), (ii) with respect to any
tranche of Extended Loans, the final maturity date as specified in the
applicable Extension Offer accepted by the respective Lender or Lenders, (iii)
with respect to any Other Loans, the final maturity date as specified in the
applicable Refinancing Amendment, (iv) with respect to any Replacement Loans,
the final maturity date as specified in the applicable amendment to this
Agreement related thereto and (v) with respect to any Incremental Loans, the
final maturity date as specified in the applicable Incremental Amendment;
provided, in each case, that if such day is not a Business Day, the applicable
Maturity Date shall be the Business Day immediately preceding such day.

“Maximum Rate” has the meaning specified in Section 10.10.

“Merger Agreement” means the Agreement and Plan of Merger dated as of November
23, 2010, as amended by Amendment No. 1 dated January 18, 2011, among Chinos
Holdings, Inc., Chinos Acquisition Corporation and the Company.

“Minimum Extension Condition” has the meaning specified in Section 2.14(b).

“Minority Investment” means any Person other than a Subsidiary in which the
Borrower or any Restricted Subsidiary owns any Equity Interests.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage Policies” has the meaning specified in Section 6.13(b)(ii).

“Mortgaged Properties” has the meaning specified in paragraph (e) of the
definition of “Collateral and Guarantee Requirement”.

“Mortgages” means collectively, the deeds of trust, trust deeds, hypothecs and
mortgages made by the Loan Parties in favor or for the benefit of the Collateral
Agent on behalf of the Lenders in form and substance reasonably satisfactory to
the Collateral Agent, and any other mortgages executed and delivered pursuant to
Section 6.11.

 

23

 

 

--------------------------------------------------------------------------------

 

“Multiemployer Plan” means any multiemployer plan as defined in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA, to which any Loan
Party or any of their respective ERISA Affiliates makes or is obligated to make
contributions, or during the preceding five plan years, has made or been
obligated to make contributions.

“Net Cash Proceeds” means:

(a) with respect to the Disposition of any asset by the Borrower or any of the
Restricted Subsidiaries or any Casualty Event, the excess, if any, of (i) the
sum of cash and Cash Equivalents received in connection with such Disposition or
Casualty Event (including any cash and Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of the Borrower or any
of the Restricted Subsidiaries) over (ii) the sum of (A) the principal amount,
premium or penalty, if any, interest and other amounts on any Indebtedness that
is secured by the asset subject to such Disposition or Casualty Event and
required to be repaid in connection with such Disposition or Casualty Event
(other than Indebtedness under the Loan Documents, the ABL Facilities
Documentation and the Credit Agreement Refinancing Indebtedness), (B) the
out-of-pocket fees and expenses (including attorneys’ fees, investment banking
fees, survey costs, title insurance premiums, and related search and recording
charges, transfer taxes, deed or mortgage recording taxes, other customary
expenses and brokerage, consultant and other customary fees) actually incurred
by the Borrower or such Restricted Subsidiary in connection with such
Disposition or Casualty Event, (C) taxes or distributions made pursuant to
Section 7.06(g)(i) or (g)(iii) paid or reasonably estimated to be payable in
connection therewith (including taxes imposed on the distribution or
repatriation of any such Net Cash Proceeds), (D) in the case of any Disposition
or Casualty Event by a non-wholly owned Restricted Subsidiary, the pro-rata
portion of the Net Cash Proceeds thereof (calculated without regard to this
clause (D)) attributable to minority interests and not available for
distribution to or for the account of the Borrower or a wholly owned Restricted
Subsidiary as a result thereof, and (E) any reserve for adjustment in respect of
(x) the sale price of such asset or assets established in accordance with GAAP
and (y) any liabilities associated with such asset or assets and retained by the
Borrower or any Restricted Subsidiary after such sale or other disposition
thereof, including pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations associated with such transaction, it being understood that “Net Cash
Proceeds” shall include the amount of any reversal (without the satisfaction of
any applicable liabilities in cash in a corresponding amount) of any reserve
described in this clause (E); provided that (x) no net cash proceeds calculated
in accordance with the foregoing realized in a single transaction or series of
related transactions shall constitute Net Cash Proceeds unless such net cash
proceeds shall exceed $10,000,000 and (y) no such net cash proceeds shall
constitute Net Cash Proceeds under this clause (a) in any fiscal year until the
aggregate amount of all such net cash proceeds in such fiscal year shall exceed
$30,000,000 (and thereafter only net cash proceeds in excess of such amount
shall constitute Net Cash Proceeds under this clause (a)); and

(b) (i) with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any Restricted Subsidiary or any Permitted Equity Issuance by the
Borrower or any direct or indirect parent of the Borrower, the excess, if any,
of (A) the sum of the cash and Cash Equivalents received in connection with such
incurrence or issuance over (B) the investment banking fees, underwriting
discounts, commissions, costs and other out-of-pocket expenses and other
customary expenses, incurred by the Borrower or such Restricted Subsidiary in
connection with such incurrence or issuance and (ii) with respect to any
Permitted Equity Issuance by any direct or indirect parent of the Borrower, the
amount of cash from such Permitted Equity Issuance contributed to the capital of
the Borrower.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of preferred stock dividends.

“Non-Consenting Lender” has the meaning specified in Section 3.07.

“Non-Loan Party” means any Subsidiary of the Borrower that is not a Loan Party.

“Note” means a promissory note of the Borrower payable to any Lender or its
registered assigns, in substantially the form of Exhibit B hereto, evidencing
the aggregate Indebtedness of the Borrower to such Lender resulting from the
Loans made by such Lender.

“Obligations” means all (a) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding,
(b) obligations of any Loan Party arising under any Secured Hedge Agreement
other than Excluded Swap Obligations and (c) Cash Management
Obligations.  Without limiting the generality of the foregoing, the Obligations
of the Loan Parties under the Loan Documents (and any

 

24

 

 

--------------------------------------------------------------------------------

 

of their Subsidiaries to the extent they have obligations under the Loan
Documents) include the obligation (including guarantee obligations) to pay
principal, interest, reimbursement obligations, charges, expenses, fees,
Attorney Costs, indemnities and other amounts payable by any Loan Party under
any Loan Document.

“Offered Amount” has the meaning specified in Section 2.03(a)(iv)(D)(1).

“Offered Discount” has the meaning specified in Section 2.03(a)(iv)(D)(1).

“OID” means original issue discount.

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Closing Date” means March 7, 2011.

“Original Loan Maturity Date” has the meaning specified in the definition of
“Maturity Date”.

“Original Transaction” means the “Transaction” as defined in the Existing Credit
Agreement.

“Other Applicable Indebtedness” has the meaning specified in
Section 2.03(b)(ii)(A).

“Other Loans” means one or more Classes of Loans that result from a Refinancing
Amendment.

“Other Taxes” has the meaning specified in Section 3.01(f).

“Other Term Commitments” means one or more Classes of Loan commitments hereunder
that result from a Refinancing Amendment.

“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

“Participant” has the meaning specified in Section 10.07(d).

“Participant Register” has the meaning specified in Section 10.07(e).

“Participating Lender” has the meaning specified in Section 2.03(a)(iv)(C)(2).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any of their respective ERISA Affiliates or to which any Loan Party or any of
their respective ERISA Affiliates contributes or has an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made contributions at any time in the preceding
five plan years.

“Permitted Acquisition” has the meaning specified in Section 7.02(i).

“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of the Borrower or any direct or indirect parent of the Borrower, in
each case to the extent permitted hereunder.

 

25

 

 

--------------------------------------------------------------------------------

 

“Permitted Holder” means any of (a) the Sponsor, (b) the Management Stockholders
and (c) the Co-Investors, provided that for purposes of the definition of
“Change of Control” (i) in each of clause (a)(i), the final reference to
Permitted Holders in clause (a)(ii) and the proviso to clause (a), the
Co-Investors shall not constitute Permitted Holders at any time that they hold
voting power equal to more than 20% of the ordinary voting power of all Equity
Interests collectively held by the Sponsor, the Management Stockholders and the
Co-Investors, (ii) in the final reference to Permitted Holders in clause
(a)(ii), the Co-Investors shall not constitute Permitted Holders if they are
part of the “group” referred to in clause (a)(ii)(2) of the definition of
“Change of Control” and (iii) in the parenthetical in each of clauses (a)(ii)(1)
and (2), the Co-Investors shall not constitute Permitted Holders.

“Permitted Junior Secured Refinancing Debt” means any secured Indebtedness
incurred by the Borrower in the form of one or more series of junior-lien
secured notes or junior-lien secured loans; provided that (i) such Indebtedness
is secured by the Collateral on a junior-priority basis with the Obligations and
is not secured by any property or assets of the Borrower or any Subsidiary other
than the Collateral, (ii) such Indebtedness constitutes Credit Agreement
Refinancing Indebtedness, (iii) such Indebtedness does not mature or have
scheduled amortization or scheduled payments of principal and is not subject to
mandatory redemption, repurchase, prepayment or sinking fund obligation (other
than customary offers to repurchase upon a change of control, asset sale or
casualty event and customary acceleration rights after an event of default)
prior to the Latest Maturity Date at the time such Indebtedness is incurred,
(iv) the security agreements relating to such Indebtedness are substantially the
same as the Collateral Documents (with such differences as are reasonably
satisfactory to the Collateral Agent), (v) such Indebtedness is not guaranteed
by any Subsidiaries other than the Subsidiary Guarantors and (vi) a Senior
Representative acting on behalf of the holders of such Indebtedness shall have
become party to or otherwise subject to the provisions of (A) the ABL
Intercreditor Agreement and (B) a Second Lien Intercreditor Agreement; provided
that if such Indebtedness is the initial Permitted Junior Secured Refinancing
Debt incurred by the Borrower, then Holdings, the Borrower, the Subsidiary
Guarantors, the Collateral Agent and the Senior Representative for such
Indebtedness shall have executed and delivered a Second Lien Intercreditor
Agreement.  Permitted Junior Secured Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.

“Permitted Pari Passu Secured Refinancing Debt” means any secured Indebtedness
incurred by the Borrower in the form of one or more series of senior secured
notes or loans; provided that (i) such Indebtedness is secured by the Collateral
on a pari passu basis (but without regard to the control of remedies) with the
Obligations and is not secured by any property or assets of the Borrower or any
Subsidiary other than the Collateral, (ii) such Indebtedness constitutes Credit
Agreement Refinancing Indebtedness, (iii) such Indebtedness does not mature or
have scheduled amortization or scheduled payments of principal and is not
subject to mandatory redemption, repurchase, prepayment or sinking fund
obligation (other than customary offers to repurchase upon a change of control,
asset sale or casualty event and customary acceleration rights after an event of
default) prior to the Latest Maturity Date at the time such Indebtedness is
incurred, (iv) the security agreements relating to such Indebtedness are
substantially the same as the Collateral Documents (with such differences as are
reasonably satisfactory to the Administrative Agent), (v) such Indebtedness is
not guaranteed by any Subsidiaries other than the Subsidiary Guarantors and (vi)
a Senior Representative acting on behalf of the holders of such Indebtedness
shall have become party to or otherwise subject to the provisions of (A) the ABL
Intercreditor Agreement and (B) a First Lien Intercreditor Agreement; provided
that if such Indebtedness is the initial Permitted Pari Passu Secured
Refinancing Debt incurred by the Borrower, then the Borrower, Holdings, the
Subsidiary Guarantors, the Collateral Agent and the Senior Representative for
such Indebtedness shall have executed and delivered a First Lien Intercreditor
Agreement.  Permitted Pari Passu Secured Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.

“Permitted Ratio Debt” means Indebtedness of the Borrower or any Subsidiary
Guarantor provided that (a) such Indebtedness is unsecured, (b) such
Indebtedness does not mature prior to the date that is one hundred and eighty
one (181) days after the Latest Maturity Date at the time such Indebtedness is
incurred, (c) such Indebtedness has no scheduled amortization or scheduled
payments of principal and is not subject to mandatory redemption, repurchase,
prepayment or sinking fund obligation (other than customary offers to repurchase
upon a change of control or asset sale and customary acceleration rights after
an event of default) prior to the date that is one hundred and eighty one (181)
days after the Latest Maturity Date at the time such Indebtedness is incurred,
(d) immediately after giving effect thereto and to the use of the proceeds
thereof, (i) no Default shall exist or result therefrom, (ii) the Total Leverage
Ratio after giving Pro Forma Effect to the incurrence of such Indebtedness is
less than or equal to 6.00:1.00 and (e) such Indebtedness is issued on market
terms for the type of Indebtedness issued and for issuers having a similar
credit profile and in any event (other than pricing, premiums and optional
prepayment or redemption provisions) not materially less favorable to the
Borrower, the Restricted Subsidiaries and the Lenders than the terms and
conditions of this Agreement; provided that a certificate of the Borrower as to
the satisfaction of the conditions described in clause (e) above delivered at
least five (5) Business Days prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of documentation relating thereto,
stating that the Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirements, shall be conclusive unless the
Administrative Agent notifies the Borrower within such five (5) Business Day
period that it disagrees with such determination (including a description of the
basis upon which it disagrees).

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium (including
tender premiums) thereon, plus reasonable

 

26

 

 

--------------------------------------------------------------------------------

 

OID and upfront fees plus other fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder,
(b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(b) or Section 7.03(e), such
modification, refinancing, refunding, renewal or extension has a final maturity
date equal to or later than the final maturity date of, and has a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of, the Indebtedness being modified, refinanced, refunded, renewed or
extended, (c) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(e), at the time thereof, no
Event of Default shall have occurred and be continuing, (d) if such Indebtedness
being modified, refinanced, refunded, renewed, replaced or extended is Junior
Financing, (i) to the extent such Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended is subordinated in right of payment to
the Obligations, such modification, refinancing, refunding, renewal, replacement
or extension is subordinated in right of payment to the Obligations on terms at
least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed or
extended, (ii) the terms and conditions (including, if applicable, as to
collateral but excluding as to subordination, pricing, premiums and optional
prepayment or redemption provisions) of any such modified, refinanced, refunded,
renewed or extended Indebtedness, taken as a whole, are not materially less
favorable to the Loan Parties or the Lenders than the terms and conditions of
the Indebtedness being modified, refinanced, refunded, renewed or extended;
provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five (5) Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Borrower within such
five Business Day period that it disagrees with such determination (including a
description of the basis upon which it disagrees) and (iii) such modification,
refinancing, refunding, renewal or extension is incurred by the Person who is
the obligor of the Indebtedness being modified, refinanced, refunded, renewed or
extended and no additional obligors become liable for such Indebtedness, and
(e) in the case of any Permitted Refinancing in respect of the ABL Facilities,
such Permitted Refinancing is secured only by assets pursuant to one or more
security agreements permitted by and subject to the ABL Intercreditor Agreement.

“Permitted Unsecured Refinancing Debt” means any unsecured Indebtedness incurred
by the Borrower in the form of one or more series of unsecured notes or loans;
provided that (i) such Indebtedness is not secured by any property or assets of
the Borrower or any Restricted Subsidiary, (ii) such Indebtedness constitutes
Credit Agreement Refinancing Indebtedness, (iii) such Indebtedness does not
mature or have scheduled amortization prior to the Latest Maturity Date at the
time such Indebtedness is incurred (other than customary offers to repurchase
upon a change of control or asset sale and customary acceleration rights after
an event of default), and (iv) such Indebtedness is not guaranteed by any
Subsidiaries other than the Subsidiary Guarantors.  Permitted Unsecured
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any material “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), other than a Foreign Plan, established by any Loan Party
or, with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any of their respective ERISA Affiliates.

“Platform” has the meaning specified in Section 6.02.

“Pledged Debt” has the meaning specified in the Security Agreement.

“Pledged Equity” has the meaning specified in the Security Agreement.

“Prior Term Loans” means all Loans (as defined in the Existing Credit Agreement)
outstanding under the Existing Credit Agreement immediately prior to the
refinancing (or, with respect to Loans (as defined in the Existing Credit
Agreement) of Continuing Lenders, conversion) thereof with the proceeds of the
Initial Loans on the Closing Date.

“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test or covenant or calculation hereunder, the determination or calculation
of such test, covenant or ratio (including in connection with Specified
Transactions) in accordance with Section 1.08.  

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments and, if applicable and
without duplication, Loans of such Lender under the applicable Facility or
Facilities at such time and the denominator of which is the amount of the
Aggregate Commitments and, if applicable and without duplication, Loans under
the applicable Facility or Facilities at such time.

 

27

 

 

--------------------------------------------------------------------------------

 

“Projections” shall have the meaning specified in Section 6.01(c).

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualified Holding Company Debt” means unsecured Indebtedness of Holdings
(A) that is not subject to any Guarantee by any Subsidiary of Holdings, (B) that
will not mature prior to the date that is six (6) months after the Latest
Maturity Date in effect on the date of issuance or incurrence thereof, (C) that
has no scheduled amortization or scheduled payments of principal and is not
subject to mandatory redemption, repurchase, prepayment or sinking fund
obligation (it being understood that such Indebtedness may have mandatory
prepayment, repurchase or redemption provisions satisfying the requirements of
clause (E) below), (D) that does not require any payments in cash of interest or
other amounts in respect of the principal thereof prior to the earlier to occur
of (1) the date that is four (4) years from the date of the issuance or
incurrence thereof and (2) the date that is ninety-one (91) days after the
Latest Maturity Date in effect on the date of such issuance or incurrence, and
(E) that has mandatory prepayment, repurchase or redemption, covenant, default
and remedy provisions customary for senior discount notes of an issuer that is
the parent of a borrower under senior secured credit facilities, and in any
event, with respect to covenant, default and remedy provisions, no more
restrictive (taken as a whole) than those set forth in this Agreement (other
than provisions customary for senior discount notes of a holding company);
provided that the Borrower shall have delivered a certificate of a Responsible
Officer to the Administrative Agent at least five (5) Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement (and such
certificate shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Administrative Agent notifies the Borrower
within such five (5) Business Day period that it disagrees with such
determination (including a description of the basis upon which it disagrees));
provided, further, that any such Indebtedness shall constitute Qualified Holding
Company Debt only if immediately after giving effect to the issuance or
incurrence thereof and the use of proceeds thereof, no Event of Default shall
have occurred and be continuing.

“Qualified Securitization Financing” means any Securitization Financing of a
Securitization Subsidiary that meets the following conditions: (a) such
Qualified Securitization Financing (including financing terms, covenants,
termination events and other provisions) is in the aggregate economically fair
and reasonable to the Borrower and the Securitization Subsidiary, (b) all sales
and/or contributions of Securitization Assets and related assets to the
Securitization Subsidiary are made at fair market value and (c) the financing
terms, covenants, termination events and other provisions thereof, including any
Standard Securitization Undertakings, shall be market terms.  The grant of a
security interest in any Securitization Assets of the Borrower or any of the
Restricted Subsidiaries (other than a Securitization Subsidiary) to secure
Indebtedness under this Agreement prior to engaging in any Securitization
Financing shall not be deemed a Qualified Securitization Financing.

“Qualifying IPO” means the issuance by Holdings or any direct or indirect parent
of Holdings of its common Equity Interests in an underwritten primary public
offering (other than a public offering pursuant to a registration statement on
Form S-8) pursuant to an effective registration statement filed with the SEC in
accordance with the Securities Act (whether alone or in connection with a
secondary public offering).

“Qualifying Lender” has the meaning specified in Section 2.03(a)(iv)(D)(3).

“Quarterly Financial Statements” means the unaudited condensed consolidated
balance sheets and related statements of income and cash flows of the Company
and its Subsidiaries for the most recent fiscal quarters after the date of the
Annual Financial Statements and ended at least forty‑five (45) days before the
Closing Date; provided that filing of the required financial statements on Form
10-K and Form 10-Q by the Company shall satisfy the foregoing requirements with
respect to the Company.

“Refinanced Loans” has the meaning specified in Section 10.01.

“Refinanced Term Debt” has the meaning assigned to such term in the definition
of “Credit Agreement Refinancing Indebtedness”.

“Refinancing” has the meaning specified in the preliminary statements hereto.

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower and Holdings, (b) the Administrative Agent
and (c) each Additional Lender and Lender that agrees to provide any portion of
the Credit Agreement Refinancing Indebtedness being incurred pursuant thereto,
in accordance with Section 2.13.

“Register” has the meaning specified in Section 10.07(c).

 

28

 

 

--------------------------------------------------------------------------------

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

“Related Indemnified Person” of an Indemnitee means (a) any controlling person
or controlled affiliate of such Indemnitee, (b) the respective directors,
officers, or employees of such Indemnitee or any of its controlling persons or
controlled affiliates and (c) the respective agents of such Indemnitee or any of
its controlling persons or controlled affiliates, in the case of this
clause (c), acting at the instructions of such Indemnitee, controlling person or
such controlled affiliate; provided that each reference to a controlled
affiliate or controlling person in this definition shall pertain to a controlled
affiliate or controlling person involved in the negotiation or syndication of
the Facility, the ABL Facilities or the Senior Notes.

“Replacement Loans” has the meaning specified in Section 10.01.

“Reportable Event” means, with respect to any Pension Plan, any of the events
set forth in Section 4043(c) of ERISA or the regulations issued thereunder,
other than events for which the thirty (30) day notice period has been waived.

“Repricing Transaction” shall mean the prepayment, refinancing, substitution or
replacement of all or a portion of the Initial Loans with the incurrence by the
Borrower or any Subsidiary of any debt financing having an effective interest
cost or weighted average yield (with the comparative determinations to be made
by the Administrative Agent consistent with generally accepted financial
practices, after giving effect to, among other factors, margin, interest rate
floors, upfront or similar fees or original issue discount shared with all
providers of such financing, but excluding the effect of any arrangement,
structuring, syndication or other fees payable in connection therewith that are
not shared with all providers of such financing, and without taking into account
any fluctuations in the Eurodollar Rate) that is less than the effective
interest cost or weighted average yield (as determined by the Administrative
Agent on the same basis) of such Initial Loans, including without limitation, as
may be effected through any amendment to this Agreement relating to the interest
rate for, or weighted average yield of, such Initial Loans or the incurrence of
any Replacement Loans.

“Required Facility Lenders” shall mean, with respect to any Facility on any date
of determination, Lenders having more than 50% of the sum of (i) the outstanding
Loans under such Facility and (ii) the aggregate unused Commitments under such
Facility; provided that, to the same extent set forth in Section 10.07(h) with
respect to determination of Required Lenders, the Loans of any Affiliated Lender
shall in each case be excluded for purposes of making a determination of
Required Facility Lenders.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) outstanding Loans and (b) aggregate unused
Commitments; provided that the Loans of any Affiliated Lender shall in each case
be excluded for purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer or Person performing similar functions of a Loan Party and, as
to any document delivered on the Closing Date, any secretary or assistant
secretary of a Loan Party.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.  Unless otherwise
specified, all references herein to a “Responsible Officer” shall refer to a
Responsible Officer of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of Holdings,
the Borrower or any of its Restricted Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such Equity Interest, or on
account of any return of capital to the Borrower’s or Holdings’ stockholders,
partners or members (or the equivalent Persons thereof).

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Same Day Funds” means disbursements and payments in immediately available
funds.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

29

 

 

--------------------------------------------------------------------------------

 

“Second Lien Intercreditor Agreement” means a “junior lien” intercreditor
agreement among the Collateral Agent and one or more Senior Representatives for
holders of Permitted Junior Secured Refinancing Debt in form and substance
reasonably satisfactory to the Collateral Agent.

“Secured Hedge Agreement” means any Swap Contract permitted under
Section 7.03(f) that is entered into by and between any Loan Party or any
Restricted Subsidiary and any Hedge Bank; and designated in writing by the Hedge
Bank and the Borrower to the Administrative Agent as a “Secured Hedge
Agreement”.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, each Hedge Bank, each Cash Management Bank, the Supplemental
Administrative Agent and each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.01(b).

“Securities Act” means the Securities Act of 1933, as amended.

“Securitization Assets” means the accounts receivable, royalty or other revenue
streams and other rights to payment subject to a Qualified Securitization
Financing and the proceeds thereof.

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Securitization
Subsidiary in connection with any Qualified Securitization Financing.

“Securitization Financing” means any transaction or series of transactions that
may be entered into by the Borrower or any of its Subsidiaries pursuant to which
the Borrower or any of its Subsidiaries may sell, convey or otherwise transfer
to (a) a Securitization Subsidiary (in the case of a transfer by the Borrower or
any of its Subsidiaries) or (b) any other Person (in the case of a transfer by a
Securitization Subsidiary), or may grant a security interest in, any
Securitization Assets of the Borrower or any of its Subsidiaries, and any assets
related thereto, including all collateral securing such Securitization Assets,
all contracts and all guarantees or other obligations in respect of such
Securitization Assets, proceeds of such Securitization Assets and other assets
that are customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving Securitization Assets.

“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets arising as a result of a breach of a Standard
Securitization Undertaking, including as a result of a receivable or portion
thereof becoming subject to any asserted defense, dispute, offset or
counterclaim of any kind as a result of any action taken by, any failure to take
action by or any other event relating to the seller.

“Securitization Subsidiary” means a wholly owned Subsidiary of the Borrower (or
another Person formed for the purposes of engaging in a Qualified Securitization
Financing in which the Borrower or any Subsidiary of the Borrower makes an
Investment and to which the Borrower or any Subsidiary of the Borrower transfers
Securitization Assets and related assets) that engages in no activities other
than in connection with the financing of Securitization Assets of the Borrower
or its Subsidiaries, all proceeds thereof and all rights (contingent and other),
collateral and other assets relating thereto, and any business or activities
incidental or related to such business, and which is designated by the board of
directors of the Borrower or such other Person (as provided below) as a
Securitization Subsidiary and (a) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which (i) is guaranteed by Holdings,
the Borrower or any other Subsidiary of the Borrower, other than another
Securitization Subsidiary (excluding guarantees of obligations (other than the
principal of, and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings), (ii) is recourse to or obligates Holdings, the Borrower or any
other Subsidiary of the Borrower, other than another Securitization Subsidiary,
in any way other than pursuant to Standard Securitization Undertakings or
(iii) subjects any property or asset of Holdings, the Borrower or any other
Subsidiary of the Borrower, other than another Securitization Subsidiary,
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than pursuant to Standard Securitization Undertakings, (b) with which none
of Holdings, the Borrower or any other Subsidiary of the Borrower, other than
another Securitization Subsidiary, has any material contract, agreement,
arrangement or understanding other than on terms which the Borrower reasonably
believes to be no less favorable to Holdings, the Borrower or such Subsidiary
than those that might be obtained at the time from Persons that are not
Affiliates of the Borrower and (c) to which none of Holdings, the Borrower or
any other Subsidiary of the Borrower, other than another Securitization
Subsidiary, has any obligation to maintain or preserve such entity’s financial
condition or cause such entity to achieve certain levels of operating
results.  Any such designation by the board of directors of the Borrower or such
other Person shall be evidenced to the Administrative Agent by delivery to the
Administrative Agent of a certified copy of the resolution of the board of
directors of the Borrower or such other Person giving effect to such designation
and a certificate executed by a Responsible Officer certifying that such
designation complied with the foregoing conditions.

 

30

 

 

--------------------------------------------------------------------------------

 

“Security Agreement” means, collectively, the Security Agreement executed by the
Loan Parties party thereto and Bank of America, N.A., as Collateral Agent for
the Secured Parties, on the Original Closing Date, attached as Exhibit F hereto,
as amended, supplemented or otherwise modified from time to time, together with
each other Security Agreement Supplement executed and delivered pursuant to
Section 6.11.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Senior Notes” means $400,000,000 in aggregate principal amount of the
Borrower’s senior unsecured notes due 2019 and any Registered Equivalent Notes
having substantially identical terms and issued pursuant to the Senior Notes
Indenture in exchange for the initial, unregistered senior unsecured notes.

“Senior Notes Indenture” means the Indenture for the Senior Notes, dated March
7, 2011, between the Borrower and Wells Fargo Bank, National Association, as
trustee, as the same may be amended, modified, supplemented, replaced or
refinanced to the extent not prohibited by this Agreement.

“Senior Representative” means, with respect to any series of Permitted Pari
Passu Secured Refinancing Debt or Permitted Junior Secured Refinancing Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

“Senior Secured Net Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated Senior Secured Net Debt as of the last day of such
Test Period to (b) Consolidated EBITDA of the Borrower for such Test Period.

“Solicited Discount Proration” has the meaning specified in Section
2.03(a)(iv)(D)(3).

“Solicited Discounted Prepayment Amount” has the meaning specified in Section
2.03(a)(iv)(D)(1).

“Solicited Discounted Prepayment Notice” means a written notice of the Borrower
of Solicited Discounted Prepayment Offers made pursuant to Section
2.03(a)(iv)(D) substantially in the form of Exhibit N.

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit Q, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

“Solicited Discounted Prepayment Response Date” has the meaning specified in
Section 2.03(a)(iv)(D)(1).

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the assets of such Person
exceeds its debts and liabilities, subordinated, contingent or otherwise,
(b) the present fair saleable value of the property of such Person is greater
than the amount that will be required to pay the probable liability of its debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured, (c) such Person is able to pay
its debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured and (d) such Person is not engaged in,
and is not about to engage in, business for which it has unreasonably small
capital.  The amount of any contingent liability at any time shall be computed
as the amount that would reasonably be expected to become an actual and matured
liability.

“SPC” has the meaning specified in Section 10.07(g).

“Specified Discount” has the meaning specified in Section 2.03(a)(iv)(B)(1).

“Specified Discount Prepayment Amount” has the meaning specified in Section
2.03(a)(iv)(B)(1).

“Specified Discount Prepayment Notice” means a written notice of the Borrower
Offer of Specified Discount Prepayment made pursuant to Section 2.03(a)(iv)(B)
substantially in the form of Exhibit P.

“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit R, to a Specified Discount
Prepayment Notice.

“Specified Discount Prepayment Response Date” has the meaning specified in
Section 2.03(a)(iv)(B)(1).

“Specified Discount Proration” has the meaning specified in
Section 2.03(a)(iv)(B)(3).

 

31

 

 

--------------------------------------------------------------------------------

 

“Specified Transaction” means any Investment that results in a Person becoming a
Restricted Subsidiary, any designation of a Subsidiary as a Restricted
Subsidiary or an Unrestricted Subsidiary, any Permitted Acquisition, any
Disposition that results in a Restricted Subsidiary ceasing to be a Subsidiary
of the Borrower, any Investment constituting an acquisition of assets
constituting a business unit, line of business or division of another Person or
a Store or any Disposition of a business unit, line of business or division or a
Store of the Borrower or a Restricted Subsidiary, in each case whether by
merger, consolidation, amalgamation or otherwise, or any incurrence or repayment
of Indebtedness (other than Indebtedness incurred or repaid under any revolving
credit facility in the ordinary course of business for working capital
purposes), Restricted Payment or Incremental Loan that by the terms of this
Agreement requires such test to be calculated on a “Pro Forma Basis” or after
giving “Pro Forma Effect”.

“Sponsor” means any of TPG Capital, L.P., TPG Chinos Co-Invest, L.P. (for so
long as TPG Capital, L.P. or any of its Affiliates retains control of the voting
power thereof), Leonard Green & Partners, L.P., LGP Chino Coinvest LLC (for so
long as Leonard Green & Partners, L.P. or any of its Affiliates retains control
of the voting power thereof) and any of their respective Affiliates and funds or
partnerships managed or advised by any of them or any of their respective
Affiliates but not including, however, any portfolio company of any of the
foregoing.  

“Sponsor Management Agreement” means the management services agreement by and
among TPG Capital, L.P. and Leonard Green & Partners, L.P. or certain of the
management companies associated with either of them or their advisors and Chinos
Holdings, Inc., Chinos Intermediate Holdings A, Inc., Holdings and the Borrower,
as the same may be amended, modified, supplemented or otherwise modified from
time to time in accordance with its terms, but only to the extent that any such
amendment, modification, supplement or other modification does not, directly or
indirectly, increase the obligation of Holdings, the Borrower or any of its
Restricted Subsidiaries to make any payments thereunder.

“Sponsor Termination Fees” means the one-time payment under the Sponsor
Management Agreement of a termination fee to one or more of the Sponsors in the
event of either a Change of Control or the completion of a Qualifying IPO.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary of the
Borrower that are customary in a Securitization Financing.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent is subject with respect
to the Adjusted Eurodollar Rate, for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of the FRB).  Such reserve
percentages shall include those imposed pursuant to such Regulation
D.  Eurodollar Rate Loans shall be deemed to constitute eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

“Store” means any retail store (which includes any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by the Borrower or any Restricted Subsidiary.

“Submitted Amount” has the meaning specified in Section 2.03(a)(iv)(C)(1).

“Submitted Discount” has the meaning specified in Section 2.03(a)(iv)(C)(1).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (excluding, for the avoidance
of doubt, charitable foundations) of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person.  Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Guarantor” means any Guarantor other than Holdings.

“Successor Borrower” has the meaning specified in Section 7.04(d).

“Successor Holdings” has the meaning specified in Section 7.04(e).

 

32

 

 

--------------------------------------------------------------------------------

 

“Supplemental Administrative Agent” and “Supplemental Administrative Agents”
have the meanings specified in Section 9.12(a).

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Syndication Agent” means Goldman Sachs Bank USA, as syndication agent under
this Agreement.

“Taxes” has the meaning specified in Section 3.01(a).

“Term Loan Refinancing Debt” means (a) Permitted Pari Passu Secured Refinancing
Debt, (b) Permitted Junior Secured Refinancing Debt and (c) Permitted Unsecured
Refinancing Debt and, in each case, any Permitted Refinancing thereof.

“Term Priority Collateral” shall have the meaning assigned to such term in the
ABL Intercreditor Agreement.

“Test Period” in effect at any time means the most recent period of four
consecutive fiscal quarters of the Borrower ended on or prior to such time
(taken as one accounting period) in respect of which financial statements for
each quarter or fiscal year in such period have been or are required to be
delivered pursuant to Section 4.01(e) or Section 6.01(a) or (b), as
applicable.  A Test Period may be designated by reference to the last day
thereof (i.e., the “February 1, 2014 Test Period” refers to the period of four
consecutive fiscal quarters of the Borrower ended February 1, 2014), and a Test
Period shall be deemed to end on the last day thereof.

“Threshold Amount” means $35,000,000.

“Total Asset Percentage Amount” means $92,291,150.

“Total Assets” means the total assets of the Borrower and the Restricted
Subsidiaries on a consolidated basis in accordance with GAAP, as shown on the
most recent balance sheet of the Borrower delivered pursuant to Section 6.01(a)
or (b) or, for the period prior to the time any such statements are so delivered
pursuant to Section 6.01(a) or (b), the most recent Quarterly Financial
Statements.

“Total Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Debt as of the last day of such Test Period to
(b) Consolidated EBITDA of the Borrower for such Test Period.

“Total Senior Secured Leverage Ratio” means, with respect to any Test Period,
the ratio of (a) Consolidated Total Debt outstanding as of the last day of such
Test Period that is secured by a Lien on any property of any Loan Party or any
Restricted Subsidiary to (b) Consolidated EBITDA of the Borrower for such Test
Period.

 

33

 

 

--------------------------------------------------------------------------------

 

“Transaction” means, collectively, (a) the execution and delivery of this
Agreement and any other Loan Documents, and the funding of (or, as applicable,
conversion into) the Initial Loans, on the Closing Date, (b) the Refinancing,
(c) the execution and delivery of an amendment to the ABL Facilities
Documentation permitting the Initial Loans under this Agreement, (d) the
consummation of any other transactions in connection with the foregoing and (e)
the payment of the fees and expenses incurred in connection with any of the
foregoing.

“Transaction Expenses” means any fees or expenses incurred or paid by Holdings
or any of its Subsidiaries in connection with the Original Transaction, the
Transaction, this Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“Uniform Commercial Code” means the Uniform Commercial Code or any successor
provision thereof as the same may from time to time be in effect in the State of
New York or the Uniform Commercial Code or any successor provision thereof (or
similar code or statute) of another jurisdiction, to the extent it may be
required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Subsidiary” means (i) each Securitization Subsidiary and (ii) any
Subsidiary of the Borrower designated by the board of directors of the Borrower
as an Unrestricted Subsidiary pursuant to Section 6.14 subsequent to the date
hereof, in each case, until such Person ceases to be an Unrestricted Subsidiary
of the Borrower in accordance with Section 6.14 or ceases to be a Subsidiary of
the Borrower.

“U.S. Lender” has the meaning specified in Section 3.01(d).

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (b) the then outstanding principal amount of such
Indebtedness; provided that for purposes of determining the Weighted Average
Life to Maturity of any Refinanced Term Debt or any Indebtedness that is being
modified, refinanced, refunded, renewed, replaced or extended (the “Applicable
Indebtedness”), the effects of any amortization or prepayments made on such
Applicable Indebtedness prior to the date of the applicable modification,
refinancing, refunding, renewal, replacement or extension shall be
disregarded.  

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) nominal shares issued to foreign
nationals to the extent required by applicable Law) are owned by such Person
and/or by one or more wholly owned Subsidiaries of such Person.

“Withdrawal Liability” means the liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such term
is defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) References in this Agreement to an Exhibit, Schedule, Article, Section,
clause or sub-clause refer (A) to the appropriate Exhibit or Schedule to, or
Article, Section, clause or sub-clause in this Agreement or (B) to the extent
such references are not present in this Agreement, to the Loan Document in which
such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

34

 

 

--------------------------------------------------------------------------------

 

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including”.

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(e) For purposes of determining compliance with any Section of Article VII, in
the event that any Lien, Investment, Indebtedness, Disposition, Restricted
Payment, Affiliate transaction, Contractual Obligation, or prepayment of
Indebtedness meets the criteria of one or more of the categories of transactions
permitted pursuant to any clause of such Sections, such transaction (or portion
thereof) at any time, shall be permitted under one or more of such clauses as
determined by the Borrower in its sole discretion at such time.

SECTION 1.03. Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, except as otherwise specifically prescribed herein.

SECTION 1.04. Rounding. Any financial ratios required to be satisfied in order
for a specific action to be permitted under this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

SECTION 1.05. References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

SECTION 1.06. Times of Day; Timing of Payment or Performance. Unless otherwise
specified, all references herein to times of day shall be references to Eastern
time (daylight or standard, as applicable). When the payment of any obligation
or the performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

SECTION 1.07. Available Amount Transactions. If more than one action occurs on
any given date the permissibility of the taking of which is determined hereunder
by reference to the amount of the Available Amount immediately prior to the
taking of such action, the permissibility of the taking of each such action
shall be determined independently and in no event may any two or more such
actions be treated as occurring simultaneously, i.e. each transaction must be
permitted under the Available Amount as so calculated.

SECTION 1.08. Pro Forma Calculations. (a) Notwithstanding anything to the
contrary herein, the Senior Secured Net Leverage Ratio, the Total Leverage Ratio
and the Total Senior Secured Leverage Ratio shall be calculated in the manner
prescribed by this Section 1.08; provided, that notwithstanding anything to the
contrary in clauses (b), (c) or (d) of this Section 1.08, when calculating the
Senior Secured Net Leverage Ratio for purposes of the definition of “Applicable
Rate” and Section 2.03(b)(i), the events described in this Section 1.08 that
occurred subsequent to the end of the applicable Test Period shall not be given
pro forma effect.

(b) For purposes of calculating the Senior Secured Net Leverage Ratio, the Total
Leverage Ratio and the Total Senior Secured Leverage Ratio, Specified
Transactions (and the incurrence or repayment of any Indebtedness in connection
therewith) that have been made (i) during the applicable Test Period or (ii)
subsequent to such Test Period and prior to or simultaneously with the event for
which the calculation of any such ratio is made shall be calculated on a pro
forma basis assuming that all such Specified Transactions (and any increase or
decrease in Consolidated EBITDA and the component financial definitions used
therein attributable to any Specified Transaction) had occurred on the first day
of the applicable Test Period.  If since the beginning of any applicable Test
Period any Person that subsequently became a Restricted Subsidiary or was
merged, amalgamated or consolidated with or into the Borrower or any of its
Restricted Subsidiaries since the beginning of such Test Period shall have made
any Specified Transaction that would have required adjustment pursuant to this
Section 1.08, then the Senior Secured Net Leverage Ratio, the Total Leverage
Ratio and the Total Senior Secured Leverage Ratio shall be calculated to give
pro forma effect thereto in accordance with this Section 1.08.

 

35

 

 

--------------------------------------------------------------------------------

 

(c) Whenever pro forma effect is to be given to a Specified Transaction, the pro
forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower and may include, for the avoidance of doubt,
the amount of cost savings and synergies projected by the Borrower in good faith
to be realized as a result of specified actions taken, committed to be taken or
expected to be taken (calculated on a pro forma basis as though such cost
savings and synergies had been realized on the first day of such period and as
if such cost savings and synergies were realized during the entirety of such
period) relating to such Specified Transaction, net of the amount of actual
benefits realized during such period from such actions; provided that (A) such
amounts are reasonably identifiable, quantifiable and factually supportable in
the good faith judgment of the Borrower, (B) such actions are taken, committed
to be taken or expected to be taken no later than twelve (12) months after the
date of such Specified Transaction, (C) no amounts shall be added pursuant to
this clause (c) to the extent duplicative of any amounts that are otherwise
added back in computing Consolidated EBITDA, whether through a pro forma
adjustment or otherwise, with respect to such period and (D) the aggregate
amount of cost savings and synergies added pursuant to this clause (c) for any
such period shall not exceed the greater of (x) $30,000,000 and (y) 10% of
Consolidated EBITDA for such Test Period (giving pro forma effect to the
relevant Specified Transaction (but not to any cost savings or synergies)).  

(d) In the event that the Borrower or any Restricted Subsidiary incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement or extinguishment) any Indebtedness included in the
calculations of the Senior Secured Net Leverage Ratio, the Total Leverage Ratio
and the Total Senior Secured Leverage Ratio, as the case may be (in each case,
other than Indebtedness incurred or repaid under any revolving credit facility
in the ordinary course of business for working capital purposes), (i) during the
applicable Test Period or (ii) subsequent to the end of the applicable Test
Period and prior to or simultaneously with the event for which the calculation
of any such ratio is made, then the Senior Secured Net Leverage Ratio, the Total
Leverage Ratio, and the Total Senior Secured Leverage Ratio shall be calculated
giving pro forma effect to such incurrence or repayment of Indebtedness, to the
extent required, as if the same had occurred on the last day of the applicable
Test Period.

SECTION 1.09. Currency Equivalents Generally.

(a) For purposes of determining compliance with Sections 7.01, 7.02 and 7.03
with respect to any amount of Indebtedness or Investment in a currency other
than Dollars, no Default shall be deemed to have occurred solely as a result of
changes in rates of currency exchange occurring after the time such Indebtedness
or Investment is incurred (so long as such Indebtedness or Investment, at the
time incurred, made or acquired, was permitted hereunder).

(b) For purposes of determining the Senior Secured Net Leverage Ratio, the Total
Senior Secured Leverage Ratio and the Total Leverage Ratio, amounts denominated
in a currency other than Dollars will be converted to Dollars at the currency
exchange rates used in preparing the Borrower’s financial statements
corresponding to the Test Period with respect to the applicable date of
determination and will, in the case of Indebtedness, reflect the currency
translation effects, determined in accordance with GAAP, of Swap Contracts
permitted hereunder for currency exchange risks with respect to the applicable
currency in effect on the date of determination of the Dollar equivalent of such
Indebtedness.

 

 

 

 

36

 

 

--------------------------------------------------------------------------------

 

ARTICLE II

The Commitments and Borrowings

SECTION 2.01. The Loans.

(a) Initial Loans.  Subject to the terms and conditions set forth herein, each
Lender severally agrees to make (or convert from Prior Term Loans, in the case
of the Continuing Lenders) to the Borrower a single loan denominated in Dollars
equal to such Lender’s Commitment on the Closing Date.  Amounts borrowed under
this Section 2.01 and repaid or prepaid may not be reborrowed.  Loans may be
Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

(b) Special Provisions Relating to Refinancing and Conversion of Prior Term
Loans by, into or with Initial Loans.  Notwithstanding anything to the contrary
in this Agreement,

(i) on the Closing Date, (A) Initial Loans shall be deemed made as Eurodollar
Rate Loans in an amount equal to the principal amount of the Prior Term Loans
refinanced by Initial Loans pursuant to Section 2.01(a) or, with respect to each
Continuing Lender's Prior Term Loans, converted into Initial Loans pursuant to
Section 2.01(a), in each case, that were outstanding as Eurodollar Rate Loans at
the time of such refinancing or conversion, as applicable (such Initial Loans to
correspond in amount to Prior Term Loans so refinanced or converted of a given
Interest Period), (B) Interest Periods for the Initial Loans described in the
immediately preceding clause (b)(i)(A) shall end on the same dates as the
Interest Periods applicable to the corresponding Prior Term Loans described in
the immediately preceding clause (b)(i)(A), and the Eurodollar Rates applicable
to such Initial Loans during such Interest Periods shall be the same as those
applicable to the Prior Term Loans so refinanced or converted, as applicable,
and (C) Initial Loans shall be deemed made as Base Rate Loans in an amount equal
to the principal amount of the Prior Term Loans refinanced by Initial Loans
pursuant to Section 2.01(a) or, with respect to each Continuing Lender's Prior
Term Loans, converted into Initial Loans pursuant to Section 2.01(a), in each
case, that were outstanding as Base Rate Loans at the time of such refinancing
or conversion, as applicable; and

(ii) no costs shall be payable under Section 3.05 in connection with
transactions consummated under this Section 2.01(b).

SECTION 2.02. Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent (provided that the notice in
respect of the initial Borrowing on the Closing Date, or in connection with any
Permitted Acquisition or other acquisition permitted under this Agreement, or in
connection with any Borrowing or Extension, as applicable, under an Incremental
Amendment, Refinancing Amendment or Extension Offer, may be conditioned on, with
respect to the funding of the initial Borrowing under this Agreement, the
closing of the Refinancing or, with respect to any future Borrowing under this
Agreement, such Permitted Acquisition or other acquisition or any such Borrowing
or Extension under an Incremental Amendment, Refinancing Amendment or Extension
Offer, as applicable), which may be given by telephone.  Each such notice must
be received by the Administrative Agent not later than 11:00 a.m. (i) three (3)
Business Days prior to the requested date of any Borrowing or continuation of
Eurodollar Rate Loans or any conversion of Base Rate Loans to Eurodollar Rate
Loans, and (ii) one (1) Business Day before the requested date of any Borrowing
of Base Rate Loan; provided, that the notice referred to in subclause (i) above
may be delivered no later than one (1) Business Day prior to the Closing Date in
the case of the Initial Loans.  Each telephonic notice by the Borrower pursuant
to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower.  Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof.  Each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof.  Each Committed
Loan Notice (whether telephonic or written) shall specify (i) whether the
Borrower is requesting a Borrowing, a conversion of Loans from one Type to the
other, or a continuation of Eurodollar Rate Loans, (ii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Class and Type of Loans to be borrowed or to which existing
Loans are to be converted and (v) if applicable, the duration of the Interest
Period with respect thereto.  If the Borrower fails to specify a Type of Loan in
a Committed Loan Notice or fails to give a timely notice requesting a conversion
or continuation, then the applicable Loans shall be made as, or converted to,
Base Rate Loans.  Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans.  If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one (1) month.  

 

37

 

 

--------------------------------------------------------------------------------

 

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation of Loans described in Section 2.02(a).  In the case of each
Borrowing, each Appropriate Lender shall make the amount of its Loan available
to the Administrative Agent in Same Day Funds at the Administrative Agent’s
Office not later than 1:00 p.m., on the Business Day specified in the applicable
Committed Loan Notice.  Upon satisfaction of the applicable conditions set forth
in Section 4.02 (and, if such Borrowing is on the Closing Date, Section 4.01),
the Administrative Agent shall make all funds so received available to the
Borrower in like funds as received by the Administrative Agent either by (i)
crediting the account of the Borrower on the books of the Administrative Agent
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan.  Upon the occurrence and during the continuation of an Event of Default,
the Administrative Agent or the Required Lenders may require by notice to the
Borrower that no Loans may be converted to or continued as Eurodollar Rate
Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate.  The determination of the Eurodollar
Rate by the Administrative Agent shall be conclusive in the absence of manifest
error.  At any time when Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in the
Administrative Agent’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten (10) Interest Periods in effect unless otherwise agreed
between the Borrower and the Administrative Agent; provided that after the
establishment of any new Class of Loans pursuant to a Refinancing Amendment or
Extension, the number of Interest Periods otherwise permitted by this Section
2.02(e) shall increase by three (3) Interest Periods for each applicable Class
so established.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

(g) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s Pro Rata Share of such Borrowing, the
Administrative Agent may assume that such Lender has made such Pro Rata Share
available to the Administrative Agent on the date of such Borrowing in
accordance with paragraph (b) above, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount.  If the Administrative Agent shall have so made funds
available, then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, each of such Lender and the Borrower
severally agrees to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent at (i) in the case of the Borrower, the
interest rate applicable at the time to the Loans comprising such Borrowing and
(ii) in the case of such Lender, the Overnight Rate plus any administrative,
processing, or similar fees customarily charged by the Administrative Agent in
accordance with the foregoing.  A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this
Section 2.02(g) shall be conclusive in the absence of manifest error.  If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period.  If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing.  Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

38

 

 

--------------------------------------------------------------------------------

 

SECTION 2.03. Prepayments.

(a) Optional.

(i) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Loans in whole or in part without premium
or penalty (except as provided in Section 2.15 below); provided that (1) such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(New York, New York time) (A) three (3) Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (B) on the date of prepayment of Base
Rate Loans; (2) any partial prepayment of Eurodollar Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof or, if less, the entire principal amount thereof then outstanding; and
(3) any prepayment of Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof or, if less, the
entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment and the Class(es) and Type(s) of
Loans to be prepaid and the payment amount specified in such notice shall be due
and payable on the date specified therein.  The Administrative Agent will
promptly notify each Appropriate Lender of its receipt of each such notice, and
of the amount of such Lender’s Pro Rata Share of such prepayment.  Any
prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest thereon, together with any additional amounts required pursuant to
Section 3.05.  Each prepayment of the Loans pursuant to this Section 2.03(a)
shall be paid to the Appropriate Lenders in accordance with their respective Pro
Rata Shares; provided, that at the request of the Borrower, in lieu of such
application on a pro rata basis among all Classes of Loans, such prepayment may
be applied to any Class of Loans so long as the Maturity Date of such Class of
Loans (or such Classes of Loans) precedes the Maturity Date of each other Class
of Loans then outstanding or, in the event more than one Class of Loans shall
have an identical Maturity Date, to such Classes on a pro rata basis.

(ii) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of prepayment under Section 2.03(a)(i) if such
prepayment would have resulted from a refinancing of all or any portion of the
applicable Facility, which refinancing shall not be consummated or shall
otherwise be delayed.

(iii) Voluntary prepayments of any Class of Loans permitted hereunder shall be
applied to the remaining scheduled installments of principal thereof pursuant to
Section 2.05 in a manner determined at the discretion of the Borrower and
specified in the notice of prepayment (and absent such direction, in direct
order of maturity).

(iv) Notwithstanding anything in any Loan Document to the contrary, so long as
(x) no Default or Event of Default has occurred and is continuing and (y) no
proceeds of Loans under the ABL Facilities are used for this purpose, the
Borrower may prepay the outstanding Loans (which shall, for the avoidance of
doubt, be automatically and permanently canceled immediately upon acquisition by
the Borrower) (or Holdings or any of its Subsidiaries may purchase such
outstanding Loans and immediately cancel them) on the following basis:

(A) Any Company Party shall have the right to make a voluntary prepayment of
Loans at a discount to par pursuant to a Borrower Offer of Specified Discount
Prepayment, Borrower Solicitation of Discount Range Prepayment Offers or
Borrower Solicitation of Discounted Prepayment Offers (any such prepayment, the
“Discounted Loan Prepayment”), in each case made in accordance with this
Section 2.03(a)(iv); provided that no Company Party shall initiate any action
under this Section 2.03(a)(iv) in order to make a Discounted Loan Prepayment
unless (I) at least ten (10) Business Days shall have passed since the
consummation of the most recent Discounted Loan Prepayment as a result of a
prepayment made by a Company Party on the applicable Discounted Prepayment
Effective Date; or (II) at least three (3) Business Days shall have passed since
the date the Company Party was notified that no Lender was willing to accept any
prepayment of any Loan at the Specified Discount, within the Discount Range or
at any discount to par value, as applicable, or in the case of Borrower
Solicitation of Discounted Prepayment Offers, the date of any Company Party’s
election not to accept any Solicited Discounted Prepayment Offers.

(B) (1) Subject to the proviso to subsection (A) above, any Company Party may
from time to time offer to make a Discounted Loan Prepayment by providing the
Auction Agent with five (5) Business Days’ notice in the form of a Specified
Discount Prepayment Notice; provided that (I) any such offer shall be made
available, at the sole discretion of the Company Party, to (x) each Lender
and/or (y) each Lender with respect to any Class of Loans on an individual
tranche basis, (II) any such offer shall specify the aggregate principal amount
offered to be prepaid (the “Specified Discount Prepayment Amount”) with respect
to each applicable tranche, the tranche or tranches of Loans subject to such
offer and the specific percentage discount to par (the “Specified Discount”) of
such Loans to be prepaid (it being understood that different Specified Discounts
and/or Specified Discount Prepayment Amounts may be offered with respect to
different tranches of Loans and, in such event, each such offer will be treated
as a separate offer pursuant to the terms of this Section), (III) the Specified
Discount Prepayment Amount shall be in an aggregate amount not less than
$10,000,000 and whole increments of $1,000,000 in excess thereof and (IV) each
such offer shall remain outstanding through the Specified Discount Prepayment
Response Date.  The Auction Agent will promptly provide each Appropriate Lender
with a copy of such Specified Discount Prepayment Notice and a form of the
Specified Discount Prepayment Response to be completed and returned by each such
Lender to the Auction Agent (or its delegate) by no later than 5:00 p.m., New
York time, on the third Business Day after the date of delivery of such notice
to such Lenders (the “Specified Discount Prepayment Response Date”).

 

39

 

 

--------------------------------------------------------------------------------

 

(2) Each Lender receiving such offer shall notify the Auction Agent (or its
delegate) by the Specified Discount Prepayment Response Date whether or not it
agrees to accept a prepayment of any of its applicable then outstanding Loans at
the Specified Discount and, if so (such accepting Lender, a “Discount Prepayment
Accepting Lender”), the amount and the tranches of such Lender’s Loans to be
prepaid at such offered discount.  Each acceptance of a Discounted Loan
Prepayment by a Discount Prepayment Accepting Lender shall be irrevocable.  Any
Lender whose Specified Discount Prepayment Response is not received by the
Auction Agent by the Specified Discount Prepayment Response Date shall be deemed
to have declined to accept the applicable Borrower Offer of Specified Discount
Prepayment.

(3) If there is at least one Discount Prepayment Accepting Lender, the relevant
Company Party will make a prepayment of outstanding Loans pursuant to this
paragraph (B) to each Discount Prepayment Accepting Lender in accordance with
the respective outstanding amount and tranches of Loans specified in such
Lender’s Specified Discount Prepayment Response given pursuant to subsection (2)
above; provided that, if the aggregate principal amount of Loans accepted for
prepayment by all Discount Prepayment Accepting Lenders exceeds the Specified
Discount Prepayment Amount, such prepayment shall be made pro rata among the
Discount Prepayment Accepting Lenders in accordance with the respective
principal amounts accepted to be prepaid by each such Discount Prepayment
Accepting Lender and the Auction Agent (in consultation with such Company Party
and subject to rounding requirements of the Auction Agent made in its reasonable
discretion) will calculate such proration (the “Specified Discount Proration”).
The Auction Agent shall promptly, and in any case within three (3) Business Days
following the Specified Discount Prepayment Response Date, notify (I) the
relevant Company Party of the respective Lenders’ responses to such offer, the
Discounted Prepayment Effective Date and the aggregate principal amount of the
Discounted Loan Prepayment and the tranches to be prepaid, (II) each Lender of
the Discounted Prepayment Effective Date, and the aggregate principal amount and
the tranches of Loans to be prepaid at the Specified Discount on such date and
(III) each Discount Prepayment Accepting Lender of the Specified Discount
Proration, if any, and confirmation of the principal amount, tranche and Type of
Loans of such Lender to be prepaid at the Specified Discount on such date. Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to the Company Party and such Lenders shall be conclusive and binding
for all purposes absent manifest error.  The payment amount specified in such
notice to the Company Party shall be due and payable by such Company Party on
the Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below).

(C) (1) Subject to the proviso to subsection (A) above, any Company Party may
from time to time solicit Discount Range Prepayment Offers by providing the
Auction Agent with five (5) Business Days’ notice in the form of a Discount
Range Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of such Company Party, to (x) each Lender
and/or (y) each Lender with respect to any Class of Loans on an individual
tranche basis, (II) any such notice shall specify the maximum aggregate
principal amount of the relevant Loans (the “Discount Range Prepayment Amount”),
the tranche or tranches of Loans subject to such offer and the maximum and
minimum percentage discounts to par (the “Discount Range”) of the principal
amount of such Loans with respect to each relevant tranche of Loans willing to
be prepaid by such Company Party (it being understood that different Discount
Ranges and/or Discount Range Prepayment Amounts may be offered with respect to
different tranches of Loans and, in such event, each such offer will be treated
as separate offer pursuant to the terms of this Section), (III) the Discount
Range Prepayment Amount shall be in an aggregate amount not less than
$10,000,000 and whole increments of $1,000,000 in excess thereof and (IV) each
such solicitation by the Borrower shall remain outstanding through the Discount
Range Prepayment Response Date.  The Auction Agent will promptly provide each
Appropriate Lender with a copy of such Discount Range Prepayment Notice and a
form of the Discount Range Prepayment Offer to be submitted by a responding
Lender to the Auction Agent (or its delegate) by no later than 5:00 p.m., New
York time, on the third Business Day after the date of delivery of such notice
to such Lenders (the “Discount Range Prepayment Response Date”).  Each Lender’s
Discount Range Prepayment Offer shall be irrevocable and shall specify a
discount to par within the Discount Range (the “Submitted Discount”) at which
such Lender is willing to allow prepayment of any or all of its then outstanding
Loans of the applicable tranche or tranches and the maximum aggregate principal
amount and tranches of such Lender’s Loans (the “Submitted Amount”) such Lender
is willing to have prepaid at the Submitted Discount.  Any Lender whose Discount
Range Prepayment Offer is not received by the Auction Agent by the Discount
Range Prepayment Response Date shall be deemed to have declined to accept a
Discounted Loan Prepayment of any of its Loans at any discount to their par
value within the Discount Range.

(2) The Auction Agent shall review all Discount Range Prepayment Offers received
on or before the applicable Discount Range Prepayment Response Date and shall
determine (in consultation with such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Loans to be prepaid at such Applicable Discount in
accordance with this subsection (C).  The relevant Company Party agrees to
accept on the Discount Range Prepayment Response Date all Discount Range
Prepayment Offers received by Auction Agent by the Discount Range Prepayment
Response Date, in the order from the Submitted Discount that is the largest
discount to par to the Submitted Discount that is the smallest discount to par,
up to and including the Submitted Discount that is the smallest discount to par
within the Discount Range (such Submitted Discount that is the smallest discount
to par within the Discount Range being referred to as the “Applicable Discount”)
which yields a Discounted Loan Prepayment in an aggregate principal amount equal
to the lower of (I) the Discount Range Prepayment Amount and (II) the sum of all
Submitted Amounts.  Each Lender that has submitted a Discount Range Prepayment
Offer to accept prepayment at a discount to par that is larger than or equal to
the Applicable Discount shall be deemed to have irrevocably consented to
prepayment of Loans equal to its Submitted Amount (subject to any required
proration pursuant to the following subsection (3)) at the Applicable Discount
(each such Lender, a “Participating Lender”).

 

40

 

 

--------------------------------------------------------------------------------

 

(3) If there is at least one Participating Lender, the relevant Company Party
will prepay the respective outstanding Loans of each Participating Lender in the
aggregate principal amount and of the tranches specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the principal amount of the relevant Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Auction Agent (in consultation with such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Discount Range Proration”).  The Auction Agent
shall promptly, and in any case within five (5) Business Days following the
Discount Range Prepayment Response Date, notify (I) the relevant Company Party
of the respective Lenders’ responses to such solicitation, the Discounted
Prepayment Effective Date, the Applicable Discount, and the aggregate principal
amount of the Discounted Loan Prepayment and the tranches to be prepaid, (II)
each Lender of the Discounted Prepayment Effective Date, the Applicable
Discount, and the aggregate principal amount and tranches of Loans to be prepaid
at the Applicable Discount on such date, (III) each Participating Lender of the
aggregate principal amount and tranches of such Lender to be prepaid at the
Applicable Discount on such date, and (IV) if applicable, each Identified
Participating Lender of the Discount Range Proration.  Each determination by the
Auction Agent of the amounts stated in the foregoing notices to the relevant
Company Party and Lenders shall be conclusive and binding for all purposes
absent manifest error.  The payment amount specified in such notice to the
Company Party shall be due and payable by such Company Party on the Discounted
Prepayment Effective Date in accordance with subsection (F) below (subject to
subsection (J) below).

(D) (1) Subject to the proviso to subsection (A) above, any Company Party may
from time to time solicit Solicited Discounted Prepayment Offers by providing
the Auction Agent with five (5) Business Days’ notice in the form of a Solicited
Discounted Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of such Company Party, to (x) each Lender
and/or (y) each Lender with respect to any Class of Loans on an individual
tranche basis, (II) any such notice shall specify the maximum aggregate amount
of the Loans (the “Solicited Discounted Prepayment Amount”) and the tranche or
tranches of Loans the Borrower is willing to prepay at a discount (it being
understood that different Solicited Discounted Prepayment Amounts may be offered
with respect to different tranches of Loans and, in such event, each such offer
will be treated as separate offer pursuant to the terms of this Section), (III)
the Solicited Discounted Prepayment Amount shall be in an aggregate amount not
less than $10,000,000 and whole increments of $1,000,000 in excess thereof and
(IV) each such solicitation by the Borrower shall remain outstanding through the
Solicited Discounted Prepayment Response Date.  The Auction Agent will promptly
provide each Appropriate Lender with a copy of such Solicited Discounted
Prepayment Notice and a form of the Solicited Discounted Prepayment Offer to be
submitted by a responding Lender to the Auction Agent (or its delegate) by no
later than 5:00 p.m., New York time on the third Business Day after the date of
delivery of such notice to such Lenders (the “Solicited Discounted Prepayment
Response Date”).  Each Lender’s Solicited Discounted Prepayment Offer shall (x)
be irrevocable, (y) remain outstanding until the Acceptance Date, and (z)
specify both a discount to par (the “Offered Discount”) at which such Lender is
willing to allow prepayment of its then outstanding Loan and the maximum
aggregate principal amount and tranches of such Loans (the “Offered Amount”)
such Lender is willing to have prepaid at the Offered Discount.  Any Lender
whose Solicited Discounted Prepayment Offer is not received by the Auction Agent
by the Solicited Discounted Prepayment Response Date shall be deemed to have
declined prepayment of any of its Loans at any discount.

(2) The Auction Agent shall promptly provide the relevant Company Party with a
copy of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date.  Such Company Party shall review
all such Solicited Discounted Prepayment Offers and select the smallest of the
Offered Discounts specified by the relevant responding Lenders in the Solicited
Discounted Prepayment Offers that is acceptable to the Company Party (the
“Acceptable Discount”), if any.  If the Company Party elects to accept any
Offered Discount as the Acceptable Discount, then as soon as practicable after
the determination of the Acceptable Discount, but in no event later than by the
third Business Day after the date of receipt by such Company Party from the
Auction Agent of a copy of all Solicited Discounted Prepayment Offers pursuant
to the first sentence of this subsection (2) (the “Acceptance Date”), the
Company Party shall submit an Acceptance and Prepayment Notice to the Auction
Agent setting forth the Acceptable Discount.  If the Auction Agent shall fail to
receive an Acceptance and Prepayment Notice from the Company Party by the
Acceptance Date, such Company Party shall be deemed to have rejected all
Solicited Discounted Prepayment Offers.

(3) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by Auction Agent by the Solicited Discounted Prepayment Response
Date, within three (3) Business Days after receipt of an Acceptance and
Prepayment Notice (the “Discounted Prepayment Determination Date”), the Auction
Agent will determine (in consultation with such Company Party and subject to
rounding requirements of the Auction Agent made in its sole reasonable
discretion) the aggregate principal amount and the tranches of Loans (the
“Acceptable Prepayment Amount”) to be prepaid by the relevant Company Party at
the Acceptable Discount in accordance with this Section 2.03(a)(iv)(D).  If the
Company Party elects to accept any Acceptable Discount, then the Company Party
agrees to accept all Solicited Discounted Prepayment Offers received by Auction
Agent by the Solicited Discounted Prepayment Response Date, in the order from
largest Offered Discount to smallest Offered Discount, up to and including the
Acceptable Discount.  Each Lender that has submitted a Solicited Discounted
Prepayment Offer with an Offered

 

41

 

 

--------------------------------------------------------------------------------

 

Discount that is greater than or equal to the Acceptable Discount shall be
deemed to have irrevocably consented to prepayment of Loans equal to its Offered
Amount (subject to any required pro-rata reduction pursuant to the following
sentence) at the Acceptable Discount (each such Lender, a “Qualifying
Lender”).  The Company Party will prepay outstanding Loans pursuant to this
subsection (D) to each Qualifying Lender in the aggregate principal amount and
of the tranches specified in such Lender’s Solicited Discounted Prepayment Offer
at the Acceptable Discount; provided that if the aggregate Offered Amount by all
Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount exceeds the Solicited Discounted Prepayment Amount,
prepayment of the principal amount of the Loans for those Qualifying Lenders
whose Offered Discount is greater than or equal to the Acceptable Discount (the
“Identified Qualifying Lenders”) shall be made pro rata among the Identified
Qualifying Lenders in accordance with the Offered Amount of each such Identified
Qualifying Lender and the Auction Agent (in consultation with such Company Party
and subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) will calculate such proration (the “Solicited Discount
Proration”).  On or prior to the Discounted Prepayment Determination Date, the
Auction Agent shall promptly notify (I) the relevant Company Party of the
Discounted Prepayment Effective Date and Acceptable Prepayment Amount comprising
the Discounted Loan Prepayment and the tranches to be prepaid, (II) each Lender
of the Discounted Prepayment Effective Date, the Acceptable Discount, and the
Acceptable Prepayment Amount of all Loans and the tranches to be prepaid to be
prepaid at the Applicable Discount on such date, (III) each Qualifying Lender of
the aggregate principal amount and the tranches of such Lender to be prepaid at
the Acceptable Discount on such date, and (IV) if applicable, each Identified
Qualifying Lender of the Solicited Discount Proration.  Each determination by
the Auction Agent of the amounts stated in the foregoing notices to such Company
Party and Lenders shall be conclusive and binding for all purposes absent
manifest error.  The payment amount specified in such notice to such Company
Party shall be due and payable by such Company Party on the Discounted
Prepayment Effective Date in accordance with subsection (F) below (subject to
subsection (J) below).

(E) In connection with any Discounted Loan Prepayment, the Company Parties and
the Lenders acknowledge and agree that the Auction Agent may require as a
condition to any Discounted Loan Prepayment, the payment of customary fees and
expenses from a Company Party in connection therewith.

(F) If any Loan is prepaid in accordance with paragraphs (B) through (D) above,
a Company Party shall prepay such Loans on the Discounted Prepayment Effective
Date.  The relevant Company Party shall make such prepayment to the
Administrative Agent, for the account of the Discount Prepayment Accepting
Lenders, Participating Lenders, or Qualifying Lenders, as applicable, at the
Administrative Agent’s Office in immediately available funds not later than
11:00 a.m. (New York time) on the Discounted Prepayment Effective Date and all
such prepayments shall be applied to the remaining principal installments of the
relevant tranche of Loans on a pro-rata basis across such installments.  The
Loans so prepaid shall be accompanied by all accrued and unpaid interest on the
par principal amount so prepaid up to, but not including, the Discounted
Prepayment Effective Date.  Each prepayment of the outstanding Loans pursuant to
this Section 2.03(a)(iv) shall be paid to the Discount Prepayment Accepting
Lenders, Participating Lenders, or Qualifying Lenders, as applicable, and shall
be applied to the relevant Loans of such Lenders in accordance with their
respective Pro Rata Share.  The aggregate principal amount of the tranches and
installments of the relevant Loans outstanding shall be deemed reduced by the
full par value of the aggregate principal amount of the tranches of Loans
prepaid on the Discounted Prepayment Effective Date in any Discounted Loan
Prepayment.  In connection with each prepayment pursuant to this
Section 2.03(a)(iv), the relevant Company Party shall make a representation to
the Lenders that it does not possess material non-public information with
respect to Holdings and its Subsidiaries or the securities of any of them that
has not been disclosed to the Lenders generally (other than Lenders who elect
not to receive such information).

(G) To the extent not expressly provided for herein, each Discounted Loan
Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.03(a)(iv), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the Borrower.

(H) Notwithstanding anything in any Loan Document to the contrary, for purposes
of this Section 2.03(a)(iv), each notice or other communication required to be
delivered or otherwise provided to the Auction Agent (or its delegate) shall be
deemed to have been given upon Auction Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next Business Day.

(I) Each of the Company Parties and the Lenders acknowledge and agree that the
Auction Agent may perform any and all of its duties under this
Section 2.03(a)(iv) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate.  The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Loan Prepayment provided for in this Section 2.03(a)(iv) as well as
activities of the Auction Agent.

(J) Each Company Party shall have the right, by written notice to the Auction
Agent, to revoke in full (but not in part) its offer to make a Discounted Loan
Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date (and if such offer is revoked pursuant to the
preceding clauses, any failure by such Company Party to make any prepayment to a
Lender, as applicable, pursuant to this Section 2.03(a)(iv) shall not constitute
a Default or Event of Default under Section 8.01 or otherwise).

 

42

 

 

--------------------------------------------------------------------------------

 

(b) Mandatory.  

(i) Within five (5) Business Days after financial statements have been delivered
pursuant to Section 6.01(a) and the related Compliance Certificate has been
delivered pursuant to Section 6.02(a), the Borrower shall, subject to
clause (b)(v) of this Section 2.03, prepay an aggregate principal amount of
Loans equal to (A) 50% (such percentage as it may be reduced as described below,
the “ECF Percentage”) of Excess Cash Flow, if any, for the fiscal year covered
by such financial statements (commencing with the fiscal year ending January 31,
2015) minus (B) the sum of (i) all voluntary prepayments of Loans during such
fiscal year pursuant to Section 2.03(a)(i) and (ii) all voluntary prepayments of
loans under the ABL Facilities  or any other revolving credit facilities during
such fiscal year to the extent accompanied by a corresponding permanent
reduction in the commitments under the ABL Facilities or any other revolving
credit facilities, in the case of each of the immediately preceding clauses (i)
and (ii), to the extent such prepayments are not funded with the proceeds of
Indebtedness; provided that (x) the ECF Percentage shall be 25% if the Senior
Secured Net Leverage Ratio for the fiscal year covered by such financial
statements was less than or equal to 3.25 to 1.0 and greater than 2.75 to 1.0
and (y) the ECF Percentage shall be 0% if the Senior Secured Net Leverage Ratio
for the fiscal year covered by such financial statements was less than or equal
to 2.75 to 1.0.

(ii) (A) If (x) the Borrower or any of its Restricted Subsidiaries Disposes of
any property or assets (other than (X) any Disposition of any property or assets
permitted by Section 7.05(a), (b), (c), (d) (to the extent constituting a
Disposition to the Borrower or a Restricted Subsidiary that is a Guarantor),
(e), (g), (h), (i), (k), (l), (m), (n), (o), (p), (s) and (t) and (Y) so long as
the ABL Credit Agreement is in effect, any Disposition of Current Asset
Collateral) or (y) any Casualty Event occurs, which results in the realization
or receipt by the Borrower or such Restricted Subsidiary of Net Cash Proceeds,
the Borrower shall prepay on or prior to the date which is ten (10) Business
Days after the date of the realization or receipt of such Net Cash Proceeds,
subject to clause (b)(v) of this Section 2.03, an aggregate principal amount of
Loans equal to 100% of all Net Cash Proceeds realized or received; provided,
that if at the time that any such prepayment would be required, the Borrower is
required to offer to repurchase Permitted Pari Passu Secured Refinancing Debt
(or any Permitted Refinancing thereof that is secured on a pari passu basis with
the Obligations) pursuant to the terms of the documentation governing such
Indebtedness with the net proceeds of such Disposition or Casualty Event (such
Permitted Pari Passu Secured Refinancing Debt (or Permitted Refinancing thereof)
required to be offered to be so repurchased, “Other Applicable Indebtedness”),
then the Borrower may apply such Net Cash Proceeds on a pro rata basis
(determined on the basis of the aggregate outstanding principal amount of the
Loans and Other Applicable Indebtedness at such time; provided that the portion
of such net proceeds allocated to the Other Applicable Indebtedness shall not
exceed the amount of such net proceeds required to be allocated to the Other
Applicable Indebtedness pursuant to the terms thereof, and the remaining amount,
if any, of such net proceeds shall be allocated to the Loans in accordance with
the terms hereof) to the prepayment of the Loans and to the repurchase or
prepayment of Other Applicable Indebtedness, and the amount of prepayment of the
Loans that would have otherwise been required pursuant to this Section
2.03(b)(ii)(A) shall be reduced accordingly; provided, further, that to the
extent the holders of Other Applicable Indebtedness decline to have such
indebtedness repurchased or prepaid, the declined amount shall promptly (and in
any event within ten (10) Business Days after the date of such rejection) be
applied to prepay the Loans in accordance with the terms hereof; provided,
further, that except as provided in Section 7.05(j)(iii), no prepayment shall be
required pursuant to this Section 2.03(b)(ii)(A) with respect to such portion of
such Net Cash Proceeds that the Borrower shall have, on or prior to such date,
given written notice to the Administrative Agent of its intent to reinvest in
accordance with Section 2.03(b)(ii)(B).

(B) With respect to any Net Cash Proceeds realized or received with respect to
any Disposition (other than any Disposition specifically excluded from the
application of Section 2.03(b)(ii)(A)) or any Casualty Event, at the option of
the Borrower, the Borrower may reinvest all or any portion of such Net Cash
Proceeds in assets useful for its business within (x) twelve (12) months
following receipt of such Net Cash Proceeds or (y) if the Borrower enters into a
legally binding commitment to reinvest such Net Cash Proceeds within twelve (12)
months following receipt thereof, within the later of (1) twelve (12) months
following receipt thereof and (2) one hundred and eighty (180) days of the date
of such legally binding commitment; provided that upon receipt of any such Net
Cash Proceeds, the Borrower or applicable Restricted Subsidiary shall deposit
such Net Cash Proceeds into the Asset Sale Proceeds Pledged Account and such Net
Cash Proceeds shall remain in the Asset Sale Proceeds Pledged Account until
reinvested pursuant to this clause (b)(ii)(B) or applied to prepay the Loans in
accordance with this Section 2.03(b) and provided, further, that if any Net Cash
Proceeds are no longer intended to be or cannot be so reinvested at any time
after delivery of a notice of reinvestment election, and subject to clauses (iv)
and (v) of this Section 2.03(b), an amount equal to any such Net Cash Proceeds
shall be applied within five (5) Business Days after the Borrower reasonably
determines that such Net Cash Proceeds are no longer intended to be or cannot be
so reinvested to the prepayment of the Loans as set forth in this Section 2.03.

(iii) If the Borrower or any Restricted Subsidiary incurs or issues any
Indebtedness (A) not expressly permitted to be incurred or issued pursuant to
Section 7.03 or (B) that constitutes Credit Agreement Refinancing Indebtedness
issued or incurred to refinance any Class (or Classes) of Loans (in whole or in
part), the Borrower shall prepay an aggregate principal amount of Loans equal to
100% of all Net Cash Proceeds received therefrom on or prior to the date which
is five (5) Business Days after the receipt of such Net Cash Proceeds.

(iv) (A) Except as may otherwise be set forth in any Refinancing Amendment,
Extension Offer, amendment relating to any Replacement Loan or any Incremental
Amendment, each prepayment of Loans pursuant to this Section 2.03(b) shall be
applied ratably to each Class of Loans then outstanding (provided, that any
prepayment of Loans with the Net Cash Proceeds of Credit

 

43

 

 

--------------------------------------------------------------------------------

 

Agreement Refinancing Indebtedness shall be applied solely to each applicable
Class of Refinanced Term Debt), (B) with respect to each Class of Loans, each
prepayment pursuant to clauses (i) through (iii) of this Section 2.03(b) shall
be applied to the next eight (8) scheduled installments of principal thereof
following the date of prepayment pursuant to Section 2.05 in direct order of
maturity and to the remaining installments pro rata; and (C) each such
prepayment shall be paid to the Lenders in accordance with their respective Pro
Rata Shares of such prepayment.

(v) Notwithstanding any other provisions of this Section 2.03(b), (A) to the
extent that any or all of the Net Cash Proceeds of any Disposition by a Foreign
Subsidiary giving rise to a prepayment event pursuant to Section 2.03(b)(ii) (a
“Foreign Disposition”), the Net Cash Proceeds of any Casualty Event from a
Foreign Subsidiary (a “Foreign Casualty Event”), or Excess Cash Flow are
prohibited or delayed by applicable local law from being repatriated to the
United States, the portion of such Net Cash Proceeds or Excess Cash Flow so
affected will not be required to be applied to repay Loans at the times provided
in this Section 2.03(b) but may be retained by the applicable Foreign Subsidiary
so long, but only so long, as the applicable local law will not permit
repatriation to the United States (the Borrower hereby agreeing to cause the
applicable Foreign Subsidiary to promptly take all actions reasonably required
by the applicable local law to permit such repatriation), and once such
repatriation of any of such affected Net Cash Proceeds or Excess Cash Flow is
permitted under the applicable local law, such repatriation will be immediately
effected and such repatriated Net Cash Proceeds or Excess Cash Flow will be
promptly (and in any event not later than two (2) Business Days after such
repatriation) applied (net of additional taxes payable or reserved against as a
result thereof) to the repayment of the Loans pursuant to this Section 2.03(b)
to the extent provided herein and (B) to the extent that the Borrower has
determined in good faith that repatriation of any of or all the Net Cash
Proceeds of any Foreign Disposition, any Foreign Casualty Event or Excess Cash
Flow would have a material adverse tax cost consequence (taking into account any
foreign tax credit or benefit actually realized in connection with such
repatriation) with respect to such Net Cash Proceeds or Excess Cash Flow, the
Net Cash Proceeds or Excess Cash Flow so affected may be retained by the
applicable Foreign Subsidiary, provided that, in the case of this clause (B), on
or before the date on which any Net Cash Proceeds so retained would otherwise
have been required to be applied to reinvestments or prepayments pursuant to
this Section 2.03(b) (or such Excess Cash Flow would have been so required if it
were Net Cash Proceeds), (x) the Borrower applies an amount equal to such Net
Cash Proceeds or Excess Cash Flow to such reinvestments or prepayments as if
such Net Cash Proceeds or Excess Cash Flow had been received by the Borrower
rather than such Foreign Subsidiary, less the amount of additional taxes that
would have been payable or reserved against if such Net Cash Proceeds or Excess
Cash Flow had been repatriated (or, if less, the Net Cash Proceeds or Excess
Cash Flow that would be calculated if received by such Foreign Subsidiary) or
(y) such Net Cash Proceeds or Excess Cash Flow are applied to the repayment of
Indebtedness of a Foreign Subsidiary.

(c) Interest, Funding Losses, Etc.  All prepayments under this Section 2.03
shall be accompanied by all accrued interest thereon, together with, in the case
of any such prepayment of a Eurodollar Rate Loan on a date prior to the last day
of an Interest Period therefor, any amounts owing in respect of such Eurodollar
Rate Loan pursuant to Section 3.05.

Notwithstanding any of the other provisions of this Section 2.03, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurodollar Rate Loans is required to be made under this Section 2.03 prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.03 in respect of any such Eurodollar Rate Loan prior
to the last day of the Interest Period therefor, the Borrower may, in its sole
discretion, deposit an amount sufficient to make any such prepayment otherwise
required to be made thereunder together with accrued interest to the last day of
such Interest Period into a Cash Collateral Account until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with this Section 2.03.  Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent shall also be authorized (without any
further action by or notice to or from the Borrower or any other Loan Party) to
apply such amount to the prepayment of the outstanding Loans in accordance with
the relevant provisions of this Section 2.03.

SECTION 2.04. Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon written notice to the Administrative Agent,
terminate the unused Commitments of any Class, or from time to time permanently
reduce the unused Commitments of any Class, in each case without premium or
penalty; provided that (i) any such notice shall be received by the
Administrative Agent one (1) Business Day prior to the date of termination or
reduction and (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof or, if less,
the entire amount thereof.  Notwithstanding the foregoing, the Borrower may
rescind or postpone any notice of termination of the Commitments if such
termination would have resulted from a refinancing of all or any portion of the
applicable Facility, which refinancing shall not be consummated or otherwise
shall be delayed.

(b) Mandatory. The Commitment of each Lender shall be automatically and
permanently reduced to $0 upon the making of such Lender’s Loans pursuant to
Section 2.01.

 

44

 

 

--------------------------------------------------------------------------------

 

SECTION 2.05. Repayment of Loans. The Borrower shall repay to the Administrative
Agent for the ratable account of the Appropriate Lenders (a) on the last
Business Day of each January, April, July and October, commencing with July 31,
2014, an aggregate principal amount equal to 0.25% of the aggregate principal
amount of all Loans outstanding on the Closing Date (which payments shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.03) and (b) on the Maturity Date for
the Loans, the aggregate principal amount of all Loans outstanding on such date.

SECTION 2.06. Interest.

(a) Subject to the provisions of Section 2.06(b), (i) each Eurodollar Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Adjusted Eurodollar Rate for
such Interest Period plus the Applicable Rate and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
Borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

(b) The Borrower shall pay interest on past due amounts hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.  Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.

SECTION 2.07. Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever (except as expressly agreed between the
Borrower and the applicable Agent).

SECTION 2.08. Computation of Interest and Fees. All computations of interest for
Base Rate Loans shall be made on the basis of a year of 365 days or 366 days, as
the case may be, and actual days elapsed.  All other computations of fees and
interest shall be made on the basis of a 360 day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year).  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid; provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.10(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

SECTION 2.09. Evidence of Indebtedness.

(a) The Borrowings made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrower, in each case in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Borrowings made by the
Lenders to the Borrower and the interest and payments thereon.  Any failure to
so record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.  Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note payable to such
Lender, which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

(b) Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 2.09(a), and by each Lender in its account or accounts
pursuant to Section 2.09(a), shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement and the other Loan
Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

SECTION 2.10. Payments Generally.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff.  Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office for payment and in Same Day Funds not later than 2:00 p.m. on the date
specified herein.  The Administrative Agent

 

45

 

 

--------------------------------------------------------------------------------

 

will promptly distribute to each Appropriate Lender its Pro Rata Share (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent after 2:00 p.m. (New York, New York time), shall in each
case be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be.

(c) Unless the Borrower has notified the Administrative Agent, prior to the date
any payment is required to be made by it to the Administrative Agent hereunder
for the account of any Lender, that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has timely made such payment
and may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to such Lender.  If and to the extent that such payment was
not in fact made to the Administrative Agent in Same Day Funds, then such Lender
shall forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in Same Day Funds,
together with interest thereon in respect of each day from and including the
date such amount was made available by the Administrative Agent to such Lender
to the date such amount is repaid to the Administrative Agent in Same Day Funds
at the applicable Overnight Rate from time to time in effect.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Borrowing set
forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans are several and not
joint.  The failure of any Lender to make any Loan on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan or purchase its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03.  If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of such of the outstanding Loans or
other Obligations then owing to such Lender.

SECTION 2.11. Sharing of Payments, Etc. If, other than as expressly provided
elsewhere herein, any Lender shall obtain payment in respect of any principal of
or interest on account of the Loans made by it (whether voluntary, involuntary,
through the exercise of any right of setoff, or otherwise) in excess of its
ratable share (or other share contemplated hereunder) thereof, such Lender shall
immediately (a) notify the Administrative Agent of such fact, and (b) purchase
from the other Lenders such participations in the Loans made by them as shall be
necessary to cause such purchasing Lender to share the excess payment of
principal of or interest on such Loans, pro rata with each of them; provided
that if all or any portion of such excess payment is thereafter recovered from
the purchasing Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon.  For avoidance
of doubt, the provisions of this paragraph shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement as in effect from time to time or (B) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant permitted
hereunder.  The Borrower agrees that any Lender so purchasing a participation
from another Lender may, to the fullest extent permitted by applicable Law,
exercise all its rights of payment (including the right of setoff, but subject
to Section 10.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such
participation.  The Administrative Agent will keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.11 and will in each case notify the Lenders
following any such purchases or repayments.  Each Lender that purchases a
participation pursuant to this Section 2.11 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

 

46

 

 

--------------------------------------------------------------------------------

 

SECTION 2.12. Incremental Borrowings

(a) The Borrower may at any time or from time to time after the Closing Date, by
notice to the Administrative Agent (whereupon the Administrative Agent shall
promptly deliver a copy to each of the Lenders), request one or more additional
tranches of Loans (the “Incremental Loans”); provided that (i) upon the
effectiveness of any Incremental Amendment referred to below, no Default or
Event of Default shall exist and (ii) at the time when any such Incremental Loan
is made (and after giving effect thereto), no Default or Event of Default shall
exist.  Each tranche of Incremental Loans shall be in an aggregate principal
amount that is not less than $25,000,000 (provided that such amount may be less
than $25,000,000 if such amount represents all remaining availability under the
limit set forth in the next sentence).  Notwithstanding anything to the contrary
herein, the aggregate amount of the Incremental Loans shall not exceed
(A) $200,000,000 in the aggregate pursuant to this clause (A) or (B) at the
Borrower’s option, up to an unlimited amount if, in the case of this clause (B)
only, the Total Senior Secured Leverage Ratio for the Test Period immediately
preceding the incurrence of such Indebtedness for which financial statements are
available is less than or equal to 3.75 to 1.00 (calculated on a Pro Forma
Basis) (the applicable amount under clause (A) or (B), the “Available
Incremental Amount”) (it being understood that Incremental Loans may be incurred
under clause (B) of the Available Incremental Amount regardless of whether there
is capacity under clause (A) thereof, and if both clauses (A) and (B) are
available and the Borrower does not make an election, the Borrower will be
deemed to have elected clause (B))).  The Incremental Loans (a) shall rank pari
passu in right of payment and of security with the Loans, (b) shall not mature
earlier than the Original Loan Maturity Date and (c) the Weighted Average Life
to Maturity of any Incremental Loans shall be no shorter than that of the
then-existing Loans, (d) subject to clauses (b) and (c) above, the amortization
schedule applicable to any Incremental Loans shall be determined by the Borrower
and the lenders thereunder, (e) the interest rate margin applicable to any
Incremental Loans will be determined by the Borrower and the lenders providing
such Incremental Loans, provided that in the event that the All-In Yield
applicable to such Incremental Loans exceeds the All-In Yield of any Class of
Loans existing at such time by more than 50 basis points, then the interest rate
margins for each such Class of Loans shall be increased to the extent necessary
so that the All-In Yield of such Loans is equal to the All-In Yield of such
Incremental Loans minus 50 basis points, (f) the representations and warranties
contained in the Loan Documents shall be accurate in all material respects
before and after the effectiveness of any Incremental Amendment referred to
below and (g) except as otherwise required or permitted in clauses (a) through
(f) above, all other terms of such Incremental Loans, if not consistent with the
terms of the existing Loans, shall be reasonably satisfactory to
the  Administrative Agent.  Any Incremental Loans may participate on a pro rata
basis or on a less than pro rata basis (but not on a greater than pro rata
basis(except for prepayments pursuant to Section 2.03(b)(iii)(B))) in any
voluntary or mandatory prepayments hereunder, as specified in the applicable
Incremental Amendment.  Each notice from the Borrower pursuant to this Section
shall set forth the requested amount and proposed terms of the relevant
Incremental Loans.  Incremental Loans may be made by any existing Lender (it
being understood that no existing Lender will have an obligation to make a
portion of any Incremental Loan) or by any Additional Lender on terms permitted
in this Section 2.12 and otherwise on terms reasonably acceptable to the
Administrative Agent).  Commitments in respect of Incremental Loans shall become
Commitments under this Agreement pursuant to an amendment (an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by Holdings, the Borrower, each Lender agreeing to provide such
Commitment, if any, each Additional Lender, if any, and the Administrative
Agent.  The Incremental Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.12.  The
effectiveness of (and, in the case of any Incremental Amendment for an
Incremental Loan, the Borrowing under) any Incremental Amendment shall be
subject to the satisfaction on the date thereof (each, an “Incremental Facility
Closing Date”) of each of the conditions set forth in Section 4.02 (it being
understood that all references to “the date of such Borrowing” or similar
language in such Section 4.02 shall be deemed to refer to the effective date of
such Incremental Amendment) and such other conditions as the parties thereto
shall agree.  The Borrower shall use the proceeds of the Incremental Loans for
any purpose not prohibited by this Agreement.

(b) This Section 2.12 shall supersede any provisions in Section 2.11 or 10.01 to
the contrary.

SECTION 2.13. Refinancing Amendments. At any time after the Closing Date, the
Borrower may obtain, from any Lender or any Additional Lender, Credit Agreement
Refinancing Indebtedness in respect of all or any portion of the Loans then
outstanding under this Agreement (which for purposes of this Section 2.13 will
be deemed to include any then outstanding Other Loans, Incremental Loans or
Extended Loans), in the form of Other Loans or Other Term Commitments in each
case pursuant to a Refinancing Amendment; provided that such Credit Agreement
Refinancing Indebtedness (i) will rank pari passu in right of payment and of
security with the other Loans and Commitments hereunder, (ii) will have such
pricing, premiums and optional prepayment or redemption terms as may be agreed
by the Borrower and the Lenders thereof; (iii) will have a maturity date no
earlier than, and will have a Weighted Average Life to Maturity equal to or
greater than, the Loans being refinanced and (iv) will have terms and conditions
that are substantially identical to, or (taken as a whole) are no more favorable
to the lenders or holders providing such Credit Agreement Refinancing
Indebtedness than those applicable to the Loans being refinanced; provided,
further, that the terms and conditions applicable to such Credit Agreement
Refinancing Indebtedness may provide for any additional or different financial
or other covenants or other provisions that are agreed between the Borrower and
the Lenders thereof and applicable only during periods after the Latest Maturity
Date that is in effect on the date such Credit Agreement Refinancing
Indebtedness is issued, incurred or obtained.  Any Other Loans may participate
on a pro rata basis or on a less than pro rata basis (but not on a greater than
pro rata basis (except for prepayments pursuant to Section 2.03(b)(iii)(B))) in
any voluntary or mandatory prepayments hereunder, as specified in

 

47

 

 

--------------------------------------------------------------------------------

 

the applicable Refinancing Amendment.  The effectiveness of any Refinancing
Amendment shall be subject to the satisfaction on the date thereof of each of
the conditions set forth in Section 4.02 and, to the extent reasonably requested
by the Administrative Agent, receipt by the Administrative Agent of legal
opinions, board resolutions, officers’ certificates and/or reaffirmation
agreements consistent with those delivered on the Closing Date under Section
4.01 (other than changes to such legal opinions resulting from a change in law,
change in fact or change to counsel’s form of opinion reasonably satisfactory to
the Administrative Agent).  Each Credit Agreement Refinancing Indebtedness
incurred under this Section 2.13 shall be in an aggregate principal amount that
is not less than $100,000,000.  The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Refinancing Amendment.  Each of the
parties hereto hereby agrees that, upon the effectiveness of any Refinancing
Amendment, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Credit Agreement
Refinancing Indebtedness incurred pursuant thereto (including any amendments
necessary to treat the Loans and Commitments subject thereto as Other Loans
and/or Other Term Commitments).  Any Refinancing Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 2.13.  This Section 2.13 shall supersede any provisions in
Section 2.11 or 10.01 to the contrary.

SECTION 2.14. Extensions of Loans.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of Loans with a like Maturity Date on a pro rata basis
(based on the aggregate outstanding principal amount of the respective Loans
with the same Maturity Date) and on the same terms to each such Lender, the
Borrower may from time to time with the consent of any Lender that shall have
accepted such offer extend the maturity date of any Loans and otherwise modify
the terms of such Loans of such Lender pursuant to the terms of the relevant
Extension Offer (including, without limitation, by increasing the interest rate
or fees payable in respect of such Loans and/or modifying the amortization
schedule in respect of such Loans) (each, an “Extension”, and each group of
Loans as so extended, as well as the original Loans not so extended, being a
“tranche”; any Extended Loans shall constitute a separate tranche of Loans from
the tranche of Loans from which they were converted), so long as the following
terms are satisfied:  (i) no Default shall exist at the time the notice in
respect of an Extension Offer is delivered to the Lenders, and no Default shall
exist immediately prior to or after giving effect to the effectiveness of any
Extended Loans, (ii) except as to interest rates, fees, amortization, final
maturity date, premium, required prepayment dates and participation in
prepayments (which shall, subject to immediately succeeding clauses (iii), (iv)
and (v), be determined by the Borrower and set forth in the relevant Extension
Offer), the Loans of any Lender (an “Extending Lender”) extended pursuant to any
Extension (“Extended Loans”) shall have the same terms as the tranche of Loans
subject to such Extension Offer (except for covenants or other provisions
contained therein applicable only to periods after the then Latest Maturity
Date), (iii) the final maturity date of any Extended Loans shall be no earlier
than the then Latest Maturity Date at the time of extension and the amortization
schedule applicable to Loans pursuant to Section 2.05 for periods prior to the
Original Loan Maturity Date may not be increased, (iv) the Weighted Average Life
to Maturity of any Extended Loans shall be no shorter than the remaining
Weighted Average Life to Maturity of the Loans extended thereby, (v) any
Extended Loans may participate on a pro rata basis or on a less than pro rata
basis (but not on a greater than pro rata basis (except for prepayments pursuant
to Section 2.03(b)(iii)(B))) in any voluntary or mandatory prepayments
hereunder, as specified in the applicable Extension Offer, (vi) if the aggregate
principal amount of Loans (calculated on the face amount thereof) in respect of
which Lenders shall have accepted the relevant Extension Offer shall exceed the
maximum aggregate principal amount of Loans offered to be extended by the
Borrower pursuant to such Extension Offer, then the Loans of such Lenders shall
be extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Lenders have accepted such Extension Offer, (vii) all documentation in respect
of such Extension shall be consistent with the foregoing, (viii) any applicable
Minimum Extension Condition shall be satisfied unless waived by the Borrower and
(ix)  the interest rate margin applicable to any Extended Loans will be
determined by the Borrower and the lenders providing such Extended Loans.

(b) With respect to all Extensions consummated by the Borrower pursuant to this
Section 2.14, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.03 and (ii) any Extension
Offer is required to be in any minimum amount of $25,000,000, provided that the
Borrower may at its election specify as a condition (a “Minimum Extension
Condition”) to consummating any such Extension that a minimum amount (to be
determined and specified in the relevant Extension Offer in the Borrower’s sole
discretion and may be waived by the Borrower) of Loans of any or all applicable
tranches be tendered.

(c) The Lenders hereby irrevocably authorize the Administrative Agent and the
Collateral Agent to enter into amendments to this Agreement and the other Loan
Documents with the Borrower as may be necessary in order to establish new
tranches or sub-tranches in respect of Loans so extended and such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection with the establishment of
such new tranches or sub-tranches, in each case on terms consistent with this
Section 2.14.  

 

48

 

 

--------------------------------------------------------------------------------

 

(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures, if any, as may be established by, or acceptable
to, the Administrative Agent, in each case acting reasonably, to accomplish the
purposes of this Section 2.14.

(e) This Section 2.14 shall supersede any provisions in Section 2.11 or 10.01 to
the contrary.

SECTION 2.15. Loan Repricing Protection. In the event that, on or prior to the
date that is twelve months after the Closing Date, the Borrower (x) prepays,
refinances, substitutes or replaces any Initial Loans in connection with a
Repricing Transaction (including, for avoidance of doubt, any prepayment made
pursuant to Section 2.03(b)(iii) that constitutes a Repricing Transaction), or
(y) effects any amendment of this Agreement resulting in a Repricing
Transaction, the Borrower shall pay to the Administrative Agent, for the ratable
account of each of the applicable Lenders, (I) in the case of clause (x), a
prepayment premium of 1.00% of the aggregate principal amount of the Initial
Loans so prepaid, refinanced, substituted or replaced and (II) in the case of
clause (y), a fee equal to 1.00% of the aggregate principal amount of the
applicable Initial Loans outstanding immediately prior to such amendment.  Such
amounts shall be due and payable on the date of effectiveness of such Repricing
Transaction.

 

 

 

 

49

 

 

--------------------------------------------------------------------------------

 

ARTICLE III

Taxes, Increased Costs Protection and Illegality

SECTION 3.01. Taxes.

(a) Except as required by law, any and all payments by the Borrower or any
Guarantor to or for the account of any Agent or any Lender under any Loan
Document shall be made free and clear of and without deduction for any and all
present or future taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and all liabilities (including additions to
tax, penalties and interest) with respect thereto, excluding, in the case of
each Agent and each Lender, (i) taxes imposed on or measured by net income
(however denominated, and including branch profits and similar taxes), and
franchise or similar taxes, imposed by the United States, the jurisdiction under
the laws of which it is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (ii) taxes imposed by reason of any connection between such Agent or
Lender and any taxing jurisdiction other than a connection arising solely by
executing or entering into any Loan Document, receiving payments thereunder or
having been a party to, performed its obligations under, or enforced, any Loan
Documents, (iii) subject to Section 3.01(e), any U.S. federal tax that is (or
would be) required to be withheld with respect to amounts payable hereunder in
respect of an Eligible Assignee (pursuant to an assignment under Section 10.07)
on the date it becomes an Eligible Assignee to the extent such tax is in excess
of the tax that would have been applicable had such assigning Lender not
assigned its interest arising under any Loan Document (unless such assignment is
at the express written request of the Borrower) and (iv) any U.S. federal
withholding taxes imposed as a result of the failure of any Agent or Lender to
comply with the provisions of Sections 3.01(b) and 3.01(c) (in the case of any
Foreign Lender, as defined below) or the provisions of Section 3.01(d) (in the
case of any U.S. Lender, as defined below), (v) any taxes imposed on any amount
payable to or for the account of any Agent or Lender as a result of the failure
of such recipient to satisfy the applicable requirements under FATCA to
establish that such payment is exempt from withholding under FATCA, (vi) amounts
excluded pursuant to Section 3.01(e) hereto, and (vii) penalties and interest on
the foregoing amounts (all such non-excluded taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges and liabilities
being hereinafter referred to as “Taxes”).  If the Borrower or a Guarantor is
required to deduct any Taxes or Other Taxes (as defined below) from or in
respect of any sum payable under any Loan Document to any Agent or any Lender,
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 3.01(a)), each of such Agent and such Lender receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower or Guarantor shall make such deductions, (iii) the Borrower or
Guarantor shall pay the full amount deducted to the relevant taxing authority,
and (iv) within thirty (30) days after the date of such payment (or, if receipts
or evidence are not available within thirty (30) days, as soon as practicable
thereafter), the Borrower or Guarantor shall furnish to such Agent or Lender (as
the case may be) the original or a facsimile copy of a receipt evidencing
payment thereof to the extent such a receipt has been made available to the
Borrower or Guarantor (or other evidence of payment reasonably satisfactory to
the Administrative Agent).  If the Borrower or Guarantor fails to pay any Taxes
or Other Taxes when due to the appropriate taxing authority or fails to remit to
any Agent or any Lender the required receipts or other required documentary
evidence that has been made available to the Borrower or Guarantor, the Borrower
or Guarantor shall indemnify such Agent and such Lender for any incremental
Taxes that may become payable by such Agent or such Lender arising out of such
failure.

(b) To the extent it is legally able to do so, each Agent or Lender (including
an Eligible Assignee to which a Lender assigns its interest in accordance with
Section 10.07) that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code (each a “Foreign Lender”) agrees to complete and
deliver to the Borrower and the Administrative Agent on or prior to the date on
which the Agent or Lender (or Eligible Assignee) becomes a party hereto, two (2)
accurate, complete and original signed copies of whichever of the following is
applicable:  (i) IRS Form W-8BEN certifying that it is entitled to benefits
under an income tax treaty to which the United States is a party; (ii) IRS Form
W-8ECI certifying that the income receivable pursuant to any Loan Document is
effectively connected with the conduct of a trade or business in the United
States; (iii) if the Foreign Lender is not (A) a bank described in
Section 881(c)(3)(A) of the Code, (B) a 10-percent shareholder described in
Section 871(h)(3)(B) of the Code, or (C) a controlled foreign corporation
related to the Borrower within the meaning of Section 864(d) of the Code, a
certificate to that effect in substantially the form attached hereto as Exhibit
I (a “Non-Bank Certificate”) and an IRS Form W-8BEN, certifying that the Foreign
Lender is not a United States person; (iv) to the extent a Lender is not the
beneficial owner for U.S. federal income tax purposes, IRS Form W-8IMY (or any
successor forms) of the Lender, accompanied by, as and to the extent applicable,
a Form W-8BEN, Form W-8ECI, Non-Bank Certificate, Form W-9, Form W-8IMY (or
other successor forms) and any other required supporting information from each
beneficial owner (it being understood that a Lender need not provide
certificates or supporting documentation from beneficial owners if (x) the
Lender is a “qualified intermediary” or “withholding foreign partnership” for
U.S. federal income tax purposes and (y) such Lender is as a result able to
establish, and does establish, that payments to such Lender are, to the extent
applicable, entitled to an exemption from or, if an exemption is not available,
a reduction in the rate of, U.S. federal withholding taxes without providing
such certificates or supporting documentation); or (v) any other form prescribed
by applicable requirements of U.S. federal income tax law as a basis for
claiming exemption from or a reduction in U.S. federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable requirements of law to permit the Borrower and the Administrative
Agent to determine the withholding or deduction required to be made.

 

50

 

 

--------------------------------------------------------------------------------

 

(c) In addition, each such Lender shall, to the extent it is legally entitled to
do so, (i) promptly submit to the Borrower and the Administrative Agent two (2)
accurate, complete and original signed copies of such other or additional forms
or certificates (or such successor forms or certificates as shall be adopted
from time to time by the relevant taxing authorities) as may then be applicable
or available to secure an exemption from or reduction in the rate of U.S.
federal withholding tax (A) on or before the date that such Lender’s most
recently delivered form, certificate or other evidence expires or becomes
obsolete or inaccurate in any material respect, (B) after the occurrence of a
change in the Foreign Lender’s circumstances requiring a change in the most
recent form, certificate or evidence previously delivered by it to the Borrower
and the Administrative Agent, and (C) from time to time thereafter if reasonably
requested by the Borrower or the Administrative Agent, and (ii) promptly notify
the Borrower and the Administrative Agent of any change in the Foreign Lender’s
circumstances which would modify or render invalid any claimed exemption or
reduction.

(d) Each Agent or Lender that is a “United States person” (within the meaning of
Section 7701(a)(30) of the Code) (each a “U.S. Lender”) agrees to complete and
deliver to the Borrower and the Administrative Agent two (2) original copies of
accurate, complete and signed IRS Form W-9 or successor form certifying that
such Agent or Lender is not subject to United States backup withholding tax (i)
on or prior to the Closing Date (or on or prior to the date it becomes a party
to this Agreement), (ii) on or before the date that such form expires or becomes
obsolete or inaccurate in any material respect, (iii) after the occurrence of a
change in the Agent’s or Lender’s circumstances requiring a change in the most
recent form previously delivered by it to the Borrower and the Administrative
Agent, and (iv) from time to time thereafter if reasonably requested by the
Borrower or the Administrative Agent.

(e) Notwithstanding anything else herein to the contrary (but subject to the
succeeding sentence), if a Lender, Eligible Assignee or Agent is subject to any
U.S. federal tax that is (or would be) required to be withheld with respect to
amounts payable hereunder at a rate in excess of zero percent at the time such
Lender, Eligible Assignee or Agent becomes a party to this Agreement or
otherwise acquires an interest in the Loan, or pursuant to a law or other legal
requirement in effect at such time (including a law with a delayed effective
date), such tax (including additions to tax, penalties and interest imposed with
respect to such tax) shall be considered excluded from Taxes (unless and until
such time as such Lender, Eligible Assignee or Agent subsequently provides forms
and certifications that establish to the reasonable satisfaction of Borrower and
the Administrative Agent that such Lender, Eligible Assignee or Agent is subject
to a lower rate of tax, at which time tax at such lower rate (including
additions to tax, penalties and interest imposed with respect to such tax) shall
be considered so excluded for periods during which such forms and certifications
remain valid and are sufficient, under the law in effect at the time such forms
and certifications are provided (including any law with a delayed effective
date), to establish that such Lender, Eligible Assignee or Agent is subject to
such lower rate of tax) except, in the case of an Eligible Assignee, to the
extent the Lender’s assignor was entitled to additional amounts or indemnity
payments immediately prior to the assignment (unless such assignment is made at
the express written request of the Borrower).  Further, the Borrower shall not
be required pursuant to this Section 3.01 to pay any additional amount to, or to
indemnify, any Lender, Eligible Assignee or Agent, as the case may be, to the
extent that such Lender, Eligible Assignee or Agent becomes subject to Taxes
subsequent to the Closing Date (or, if later, the date such Lender, Eligible
Assignee or Agent becomes a party to this Agreement or otherwise acquires an
interest in the Loan) solely as a result of a change in the place of
organization or place of doing business of such Lender, Eligible Assignee or
Agent (or any applicable beneficial owner), a change in the Lending Office of
such Lender or Eligible Assignee (or any applicable beneficial owner) (other
than at the written request of the Borrower to change such Lending Office),  a
change that results in such Lender or Eligible Assignee (or any applicable
beneficial owner) being described in clauses (A), (B) or (C) of Section
3.01(b)(iii) or otherwise as a result of any change in the circumstances of such
Lender, Eligible Assignee or Agent, other than a Change in Law, occurring after
the date that such Lender, Eligible Assignee or Agent becomes a party to this
Agreement or otherwise acquires an interest in the Loan.

(f) The Borrower agrees to pay any and all present or future stamp, court or
documentary taxes and any other excise, property, intangible or mortgage
recording taxes or charges or similar levies which arise from any payment made
under any Loan Document or from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, any Loan Document
(including additions to tax, penalties and interest related thereto) excluding,
in each case, such amounts that result from an Assignment and Assumption, grant
of a participation, transfer or assignment to or designation of a new applicable
Lending Office or other office for receiving payments under any Loan Document,
except to the extent that any such change is requested in writing by the
Borrower (all such non-excluded taxes described in this Section 3.01(f) being
hereinafter referred to as “Other Taxes”).

(g) If any Taxes or Other Taxes are directly asserted against any Agent or
Lender with respect to any payment received by such Agent or Lender in respect
of any Loan Document, such Agent or Lender may pay such Taxes or Other Taxes and
the Borrower will promptly indemnify and hold harmless such Agent or Lender for
the full amount of such Taxes and Other Taxes (and any Taxes and Other Taxes
imposed on amounts payable under this Section 3.01), and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes or Other
Taxes were correctly or legally imposed or asserted.  Payments under this
Section 3.01(g) shall be made within ten (10) days after the date Borrower
receives written demand for payment from such Agent or Lender.

(h) A Participant shall not be entitled to receive any greater payment under
Section 3.01 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent.

 

51

 

 

--------------------------------------------------------------------------------

 

(i) If the Borrower determines in good faith that a reasonable basis exists for
contesting any taxes for which indemnification has been demanded hereunder, the
relevant Lender or the relevant Agent, as applicable, shall cooperate with the
Borrower in a reasonable challenge of such taxes if so requested by the
Borrower, provided that (a) such Lender or Agent determines in its reasonable
discretion that it would not be prejudiced by cooperating in such challenge, (b)
the Borrower pays all related expenses of such Agent or Lender and (c) the
Borrower indemnifies such Lender or Agent for any liabilities or other costs
incurred by such party in connection with such challenge.

(j) If any Agent or any Lender determines, in its reasonable discretion, that it
has received or is entitled to receive a refund in respect of any Taxes or Other
Taxes as to which it has been indemnified by the Borrower or Holdings, as the
case may be or with respect to which the Borrower or Holdings, as the case may
be has paid additional amounts pursuant to this Section 3.01, it shall use
commercially reasonable efforts to obtain such refund (to the extent not yet
received) (provided that doing so would not otherwise materially disadvantage
the Agent or Lender) and it shall promptly remit such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
or Holdings, as the case may be under this Section 3.01 with respect to the
Taxes or Other Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses incurred by the Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower or Holdings,
as the case may be, upon the request of the Administrative Agent or such Lender,
agrees to repay the amount paid over to the Borrower or Holdings, as the case
may be (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  The Administrative Agent or such Lender, as the case
may be, shall provide the Borrower with a copy of any notice of assessment or
other evidence reasonably available of the requirement to repay such refund
received from the relevant Governmental Authority (provided that such Lender or
the Administrative Agent may delete any information therein that such Lender or
the Administrative Agent deems confidential in its reasonable discretion).  This
subsection shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes that it reasonably deems confidential) to the Borrower, Holdings or
any other Person.

(k) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a) or (g) with respect to such Lender, it will, if
requested by the Borrower, use commercially reasonable efforts (subject to legal
and regulatory restrictions) to mitigate the effect of any such event, including
by designating another Lending Office for any Loan affected by such event and by
completing and delivering or filing any tax-related forms which such Lender is
legally able to deliver and which would reduce or eliminate any amount of Taxes
or Other Taxes required to be deducted or withheld or paid by the Borrower;
provided that such efforts are made at the Borrower’s expense and on terms that,
in the reasonable judgment of such Lender, cause such Lender and its Lending
Office(s) to suffer no material economic, legal or regulatory disadvantage, and
provided further that nothing in this Section 3.01(k) shall affect or postpone
any of the Obligations of the Borrower or the rights of such Lender pursuant to
Section 3.01(a) or (g).

(l) Notwithstanding any other provision of this Agreement, the Borrower and the
Administrative Agent may deduct and withhold any taxes required by any Laws to
be deducted and withheld from any payment under any of the Loan Documents,
subject to the provisions of this Section 3.01.

(m) With respect to any Lender’s claim for compensation under this Section 3.01,
the Borrower shall not be required to compensate such Lender for any amount
incurred more than one hundred eighty (180) days prior to the date that such
Lender notifies the Borrower of the event that gives rise to such claim;
provided that, if the circumstance giving rise to such claim is retroactive,
then such 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

(n) The agreements in this Section 3.01 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

SECTION 3.02. Illegality. If any Lender reasonably determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Eurodollar Rate, or
to determine or charge interest rates based upon the Eurodollar Rate or Adjusted
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, (i) any obligation of such
Lender to make or continue Eurodollar Rate Loans or to convert Base Rate Loans
to Eurodollar Rate Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Adjusted Eurodollar Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Adjusted Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist.  Upon receipt of such notice, (x) the Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of Eurodollar
Rate Loans and shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Adjusted

 

52

 

 

--------------------------------------------------------------------------------

 

Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Adjusted Eurodollar Rate component of the Base Rate with respect
to any Base Rate Loans, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Adjusted Eurodollar Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurodollar Rate.  Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted.

SECTION 3.03. Inability to Determine Rates. If the Required Lenders reasonably
determine that for any reason in connection with any request for a Eurodollar
Rate Loan or a conversion to or continuation thereof that (a) Dollar deposits
are not being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan (in each case
with respect to this clause (a), “Impacted Loans”), (b) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan or in connection
with an existing or proposed Base Rate Loan, or (c) the Administrative Agent or
the Required Lenders determine that the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each
Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Adjusted
Eurodollar Rate component of the Base Rate, the utilization of the Adjusted
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice.  Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

Notwithstanding the foregoing, if the Required Lenders have made the
determination described in clause (a) of this Section 3.03, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans (it being understood and
agreed that in no event shall such alternative rate be any higher than the Base
Rate at such time), in which case, such alternative rate of interest shall apply
with respect to the Impacted Loans until (1) the Administrative Agent revokes
the notice delivered with respect to the Impacted Loans under clause (a) of the
first sentence of this Section or (2) the Administrative Agent notifies the
Borrower, or the Required Lenders notify the Administrative Agent and the
Borrower that such alternative interest rate does not adequately and fairly
reflect the cost to such Lenders of funding the Impacted Loans.

SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans.

(a) Increased Costs Generally.  If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender;

(ii) subject any Lender to any tax of any kind whatsoever with respect to this
Agreement or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Taxes covered
by Section 3.01 and any taxes and other amounts described in clauses (i) through
(vii) of the first sentence of Section 3.01(a) that are imposed with respect to
payments for or on account of any Agent or any Lender under any Loan Document,
and except for Other Taxes); or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender that is not otherwise accounted for in the definition of Adjusted
Eurodollar Rate or this clause (a);

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, or to reduce the amount of
any sum received or receivable by such Lender (whether of principal, interest or
any other amount) then, from time to time within fifteen (15) days after demand
by such Lender setting forth in reasonable detail such increased costs (with a
copy of such demand to the Administrative Agent), the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

(b) Capital Requirements.  If any Lender reasonably determines that any Change
in Law affecting such Lender or any Lending Office of such Lender or such
Lender’s holding company, if any, regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s capital or on
the capital of such Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by it to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies

 

53

 

 

--------------------------------------------------------------------------------

 

of such Lender’s holding company with respect to capital adequacy), then from
time to time upon demand of such Lender setting forth in reasonable detail the
charge and the calculation of such reduced rate of return (with a copy of such
demand to the Administrative Agent),the Borrower will pay to such Lender, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section 3.04 and
delivered to the Borrower shall be conclusive absent manifest error.  The
Borrower shall pay such Lender, as the case may be, the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section 3.04 for any increased costs incurred or
reductions suffered more than one hundred and eighty (180) days prior to the
date that such Lender notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof).

SECTION 3.05. Funding Losses. Upon written demand of any Lender (with a copy to
the Administrative Agent) from time to time, which demand shall set forth in
reasonable detail the basis for requesting such amount, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day prior to the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day prior to the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 3.07;

including any loss or expense (excluding loss of anticipated profits or margin)
actually incurred by reason of the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained.

SECTION 3.06. Matters Applicable to All Requests for Compensation.

(a) Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender in any material economic, legal or regulatory
respect

(b) Suspension of Lender Obligations.  If any Lender requests compensation by
the Borrower under Section 3.04, the Borrower may, by notice to such Lender
(with a copy to the Administrative Agent), suspend the obligation of such Lender
to make or continue Eurodollar Rate Loans from one Interest Period to another
Interest Period, or to convert Base Rate Loans into Eurodollar Rate Loans, until
the event or condition giving rise to such request ceases to be in effect (in
which case the provisions of Section 3.06(c) shall be applicable); provided that
such suspension shall not affect the right of such Lender to receive the
compensation so requested.  

(c) Conversion of Eurodollar Rate Loans.  If any Lender gives notice to the
Borrower (with a copy to the Administrative Agent) that the circumstances
specified in Section 3.02, 3.03 or 3.04 hereof that gave rise to the conversion
of such Lender’s Eurodollar Rate Loans no longer exist (which such Lender agrees
to do promptly upon such circumstances ceasing to exist) at a time when
Eurodollar Rate Loans made by other Lenders are outstanding, such Lender’s Base
Rate Loans shall be automatically converted, on the first day(s) of the next
succeeding Interest Period(s) for such outstanding Eurodollar Rate Loans, to the
extent necessary so that, after giving effect thereto, all Loans of a given
Class held by the Lenders of such Class holding Eurodollar Rate Loans and by
such Lender are held pro rata (as to principal amounts, interest rate basis, and
Interest Periods) in accordance with their respective Pro Rata Shares.

 

54

 

 

--------------------------------------------------------------------------------

 

SECTION 3.07. Replacement of Lenders under Certain Circumstances. If (i) any
Lender requests compensation under Section 3.04 or ceases to make Eurodollar
Rate Loans as a result of any condition described in Section 3.02 or Section
3.04, (ii) the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, (iii) any Lender is a Non-Consenting Lender or (iv) any other circumstance
exists hereunder that gives the Borrower the right to replace a Lender as a
party hereto, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.07), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to
one or more Eligible Assignees that shall assume such obligations (any of which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.07(b)(iv);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(c) such Lender being replaced pursuant to this Section 3.07 shall (i) execute
and deliver an Assignment and Assumption with respect to such Lender’s
Commitment and outstanding Loans, and (ii) deliver any Notes evidencing such
Loans to the Borrower or Administrative Agent (or a lost or destroyed note
indemnity in lieu thereof); provided that the failure of any such Lender to
execute an Assignment and Assumption or deliver such Notes shall not render such
sale and purchase (and the corresponding assignment) invalid and such assignment
shall be recorded in the Register and the Notes shall be deemed to be canceled
upon such failure;

(d) the Eligible Assignee shall become a Lender hereunder and the assigning
Lender shall cease to constitute a Lender hereunder with respect to such
assigned Loans, Commitments and participations, except with respect to
indemnification provisions under this Agreement, which shall survive as to such
assigning Lender;

(e) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(f) such assignment does not conflict with applicable Laws.

In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of each Lender, all affected
Lenders or all the Lenders or all affected Lenders with respect to a certain
Class or Classes of the Loans and (iii) the Required Lenders or Required
Facility Lenders, as applicable, have agreed to such consent, waiver or
amendment, then any Lender who does not agree to such consent, waiver or
amendment shall be deemed a “Non-Consenting Lender”.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 3.08. Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent or the
Collateral Agent.

 

 

 

 

55

 

 

--------------------------------------------------------------------------------

 

ARTICLE IV

Conditions Precedent to Borrowings

SECTION 4.01. Conditions to Initial Borrowing. The obligation of each Lender to
make a Borrowing hereunder on the Closing Date is subject to satisfaction of the
following conditions precedent, except as otherwise agreed between the Borrower
and the Administrative Agent or as otherwise set forth in Section 6.16 and on
Schedule 1.01A:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party each in form and substance reasonably satisfactory to the Administrative
Agent and its legal counsel:

(i) executed counterparts of (x) this Agreement from the Borrower and Holdings
and (y) a consent and reaffirmation from each Subsidiary Guarantor in form and
substance reasonably satisfactory to the Administrative Agent;

(ii) a Note executed by the Borrower in favor of each Lender that has requested
a Note at least two (2) Business Days in advance of the Closing Date;

(iii) certificates, if any, representing the Pledged Equity referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
the Pledged Debt indorsed in blank (it being agreed that this condition has been
satisfied by delivery of the Pledged Equity and related stock powers previously
delivered to the Collateral Agent pursuant to the Existing Credit Agreement);

(iv) evidence that all other actions, recordings and filings that the
Administrative Agent and the Collateral Agent may deem reasonably necessary to
satisfy the Collateral and Guarantee Requirement shall have been taken,
completed or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent;

(v) such certificates of good standing from the applicable secretary of state of
the state of organization of each Loan Party, certificates of resolutions or
other action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party or is
to be a party on the Closing Date;

(vi) an opinion from Ropes & Gray LLP, New York counsel to the Loan Parties
substantially in the form of Exhibit G;

(vii) a solvency certificate from the chief financial officer of the Borrower
(after giving effect to the Transaction) substantially in the form attached
hereto as Exhibit K;

(viii) evidence that all insurance (including title insurance) required to be
maintained pursuant to the Loan Documents has been obtained and is in effect and
that the Collateral Agent has been named as loss payee and/or additional
insured, as applicable, under each insurance policy with respect to such
insurance as to which the Collateral Agent shall have requested to be so named,
including (i) standard flood hazard determination forms with respect to each
Mortgaged Property and, (ii) if any Mortgaged Property is located in a special
flood hazard area, (x) notices to (and confirmations of receipt by) the Borrower
as to the existence of  a special flood hazard and, if applicable, the
unavailability of flood hazard insurance under the National Flood Insurance
Program and (y) evidence of applicable flood insurance, if available, in each
case in such form, on such terms and in such amounts as required by The National
Flood Insurance Reform Act of 1994 or as otherwise required by the
Administrative Agent; and

(ix) copies of a recent Lien and judgment searches in each jurisdiction
reasonably requested by the Administrative Agent with respect to the Loan
Parties;

(b) All fees and expenses required to be paid hereunder and invoiced at least
two (2) Business Days before the Closing Date shall have been paid in full in
cash.

(c) Prior to or substantially simultaneously with the initial Borrowings on the
Closing Date, the Borrower shall have executed and delivered an amendment to the
ABL Credit Agreement to the ABL Administrative Agent, in form and substance
reasonably satisfactory to the Administrative Agent, permitting, among other
things, the incurrence of the Initial Loans hereunder.

(d) Prior to or substantially simultaneously with the initial Borrowing on the
Closing Date, the Borrower shall have taken all other necessary actions such
that, after giving effect to the Transaction, (i) Holdings, the Borrower and the
Restricted Subsidiaries shall have outstanding no material Indebtedness for
borrowed money or preferred Equity Interests other than Indebtedness permitted
by Section 7.03 and (ii) the Borrower shall have outstanding no Equity Interests
(or securities convertible into or exchangeable for Equity Interests or rights
or options to acquire Equity Interests) other than common stock owned by
Holdings.

 

56

 

 

--------------------------------------------------------------------------------

 

(e) The Arrangers shall have received (i) the Annual Financial Statements and
(ii) the Quarterly Financial Statements.

(f) The Arrangers shall have received at least five (5) days prior to the
Closing Date all documentation and other information reasonably requested in
writing by them at least ten (10) Business Days prior to the Closing Date in
order to allow the Arrangers and the Lenders to comply with applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act.

(g) Since February 2, 2013, there shall not have been any effect, change, event
or occurrence that has had or would reasonably be expected to have a Material
Adverse Effect.

(h) The Refinancing shall have been consummated or shall be consummated
substantially concurrently with the Closing Date.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

SECTION 4.02. Conditions to All Borrowings. The obligation of each Lender to
honor a Committed Loan Notice (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) is subject to the following conditions precedent:

(a) the representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document shall be true and correct in
all material respects on and as of the date of such Borrowing; provided that, to
the extent that such representations and warranties specifically refer to an
earlier date, they shall be true and correct in all material respects as of such
earlier date; provided, further, that, any representation and warranty that is
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates;

(b) no Default or Event of Default shall exist or would result from such
proposed Borrowing; and

(c) the Administrative Agent shall have received a Committed Loan Notice in
accordance with the requirements hereof.

Each Committed Loan Notice (other than a Committed Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the condition specified in Section 4.02(a) has been satisfied on
and as of the date of the applicable Borrowing.

 

 

 

 

57

 

 

--------------------------------------------------------------------------------

 

ARTICLE V

Representations and Warranties

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

SECTION 5.01. Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each of its Restricted Subsidiaries that is a Material Subsidiary
(a) is a Person duly organized or formed, validly existing and in good standing
under the Laws of the jurisdiction of its incorporation or organization (to the
extent such concept exists in such jurisdiction), (b) has all corporate or other
organizational power and authority to (i) own its assets and carry on its
business and (ii) execute, deliver and perform its obligations under the Loan
Documents to which it is a party, (c) is duly qualified and in good standing (to
the extent such concept exists) under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, (d) is in compliance with all applicable Laws,
orders, writs, injunctions and orders and (e) has all requisite governmental
licenses, authorizations, consents and approvals to operate its business as
currently conducted; except in each case referred to in clause (c), (d) or (e),
to the extent that failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

SECTION 5.02. Authorization; No Contravention. (a)  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party have been duly authorized by all necessary corporate or other
organizational action.  (b) Neither the execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is a party nor the
consummation of the Transaction will (i) contravene the terms of any of such
Person’s Organization Documents, (ii) result in any breach or contravention of,
or the creation of any Lien upon any of the property or assets of such Person or
any of the Restricted Subsidiaries (other than as permitted by Section 7.01)
under (A) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (B) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (iii) violate any applicable Law; except with respect to any breach,
contravention or violation (but not creation of Liens) referred to in clauses
(ii) and (iii), to the extent that such breach, contravention or violation would
not reasonably be expected to have a, individually or in the aggregate, Material
Adverse Effect.

SECTION 5.03. Governmental Authorization. No material approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Loan Party of
this Agreement or any other Loan Document, except for (i) filings necessary to
perfect the Liens on the Collateral granted by the Loan Parties in favor of the
Secured Parties, (ii) the approvals, consents, exemptions, authorizations,
actions, notices and filings that have been duly obtained, taken, given or made
and are in full force and effect and (iii) those approvals, consents,
exemptions, authorizations or other actions, notices or filings, the failure of
which to obtain or make would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.

SECTION 5.04. Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto.  This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity and principles
of good faith and fair dealing.

SECTION 5.05. Financial Statements; No Material Adverse Effect.

(a) The Annual Financial Statements and the Quarterly Financial Statements
fairly present in all material respects the financial condition of the Borrower
and its Subsidiaries as of the dates thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the periods covered thereby, (A) except as otherwise expressly noted
therein and (B) subject, in the case of the Quarterly Financial Statements, to
changes resulting from normal year-end adjustments and the absence of footnotes.

(b) Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

(c) All Projections delivered pursuant to Section 6.01 have been prepared in
good faith on the basis of the assumptions stated therein, which assumptions
were believed to be reasonable at the time made, it being understood that
projections as to future events are not to be viewed as facts and actual results
may vary materially from such forecasts.

SECTION 5.06. Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, overtly threatened in
writing, at law, in equity, in arbitration or before any Governmental Authority,
by or against Holdings, the Borrower or any of the Restricted Subsidiaries that
would reasonably be expected to have a Material Adverse Effect.

 

58

 

 

--------------------------------------------------------------------------------

 

SECTION 5.07. Labor Matters. Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect:  (a) there are no
strikes or other labor disputes against any of the Borrower or its Subsidiaries
pending or, to the knowledge of the Borrower, threatened and (b) since March 7,
2011, hours worked by and payment made based on hours worked to employees of
each of the Borrower or its Subsidiaries have not been in material violation of
the Fair Labor Standards Act or any other applicable Laws dealing with wage and
hour matters.

SECTION 5.08. Ownership of Property; Liens. Each Loan Party and each of its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, or easements or other limited property interests in, all
real property necessary in the ordinary conduct of its business, free and clear
of all Liens except for Liens permitted by Section 7.01 and except where the
failure to have such title or other interest would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

SECTION 5.09. Environmental Matters.

(a) Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, (i) each Loan Party and each of its
Subsidiaries is in compliance with all Environmental Laws in all jurisdictions
in which each Loan Party and each of its Subsidiaries, as the case may be, is
currently doing business (including having obtained all Environmental Permits)
and (ii) none of the Loan Parties or any of their respective Subsidiaries has
become subject to any pending, or to the knowledge of the Borrower, threatened
Environmental Claim or any other Environmental Liability.

(b) None of the Loan Parties or any of their respective Subsidiaries has
treated, stored, transported or disposed of Hazardous Materials at or from any
currently or formerly operated real estate or facility relating to its business
in a manner that would reasonably be expected to have a Material Adverse Effect.

SECTION 5.10. Taxes. Except as would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect,
Holdings, the Borrower and its Subsidiaries have timely filed all Federal and
state and other tax returns and reports required to be filed, and have timely
paid all Federal and state and other taxes, assessments, fees and other
governmental charges (including satisfying its withholding tax obligations)
levied or imposed on their properties, income or assets or otherwise due and
payable, except those which are being contested in good faith by appropriate
actions diligently conducted and for which adequate reserves have been provided
in accordance with GAAP.

SECTION 5.11. ERISA Compliance.

(a) Except as set forth in Schedule 5.11(a) or as would not, either individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, each Plan is in compliance with the applicable provisions of ERISA, the
Code and other federal or state Laws.

(b) (i) No ERISA Event has occurred within the one-year period prior to the date
on which this representation is made or deemed made; (ii) no Pension Plan has
failed to satisfy the minimum funding standards (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such Pension
Plan; (iii) none of the Loan Parties or any of their respective ERISA Affiliates
has incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 et seq. or 4243 of ERISA with
respect to a Multiemployer Plan; (iv) none of the Loan Parties or any of their
respective ERISA Affiliates has engaged in a transaction that is subject to
Sections 4069 or 4212(c) of ERISA; and (v) neither any Loan Party nor any ERISA
Affiliate has been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization (within the meaning of Section 4242 of
ERISA), insolvent (within the meaning of Section 4245 of ERISA) or has been
determined to be in “endangered” or critical status (within the meaning of
Section 432 of the Code or Section 305 of ERISA) and no such Multiemployer Plan
is expected to be in reorganization, insolvent or endangered or critical status,
except, with respect to each of the foregoing clauses of this Section 5.11(b),
as would not reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect.

(c) Except where noncompliance or the incurrence of a material obligation would
not reasonably be expected to result in a Material Adverse Effect, each Foreign
Plan has been maintained in substantial compliance with its terms and with the
requirements of any and all applicable laws, statutes, rules, regulations and
orders, and neither Holdings nor any Subsidiary has incurred any material
obligation in connection with the termination of or withdrawal from any Foreign
Plan.

SECTION 5.12. Subsidiaries. As of the Closing Date, neither Holdings nor any
other Loan Party has any Subsidiaries other than those specifically disclosed in
Schedule 5.12, and all of the outstanding Equity Interests in Holdings, the
Borrower and the Subsidiaries have been validly issued and are fully paid and
(if applicable) nonassessable, and all Equity Interests owned by Holdings or any
other Loan Party are owned free and clear of all security interests of any
Person except (i) those created under the Collateral Documents, under the ABL
Facilities Documentation (which Liens shall be subject to the ABL Intercreditor
Agreement) or under any documentation governing Permitted Pari Passu Secured
Refinancing Debt or Permitted Junior Secured Refinancing Debt (or any permitted
secured Permitted Refinancing of any of the foregoing) (which Liens shall be
subject to the First Lien Intercreditor or the

 

59

 

 

--------------------------------------------------------------------------------

 

Second Lien Intercreditor Agreement, as applicable) and (ii) any nonconsensual
Lien that is permitted under Section 7.01.  As of the Closing Date, Schedule
5.12 (a) sets forth the name and jurisdiction of each Subsidiary, (b) sets forth
the ownership interest of Holdings, the Borrower and any other Subsidiary in
each Subsidiary, including the percentage of such ownership and (c) identifies
each Subsidiary that is a Subsidiary the Equity Interests of which are required
to be pledged on the Closing Date pursuant to the Collateral and Guarantee
Requirement.

SECTION 5.13. Margin Regulations; Investment Company Act.

(a) As of the Closing Date, none of the Collateral is Margin Stock.  No Loan
Party is engaged nor will it engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the FRB), or extending credit for the purpose
of purchasing or carrying margin stock, and no proceeds of any Borrowings will
be used for any purpose that violates Regulation U.

(b) Neither the Borrower nor any Guarantor is an “investment company” under the
Investment Company Act of 1940.

SECTION 5.14. Disclosure. None of the information and data heretofore or
contemporaneously furnished in writing by or on behalf of any Loan Party to any
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or any other Loan
Document (as modified or supplemented by other information so furnished) when
taken as a whole contains any material misstatement of fact or omits to state
any material fact necessary to make such information and data (taken as a
whole), in the light of the circumstances under which it was delivered, not
materially misleading; it being understood that for purposes of this
Section 5.14, such information and data shall not include projections and pro
forma financial information or information of a general economic or general
industry nature.

SECTION 5.15. Intellectual Property; Licenses, Etc. The Borrower and the
Restricted Subsidiaries have good and marketable title to, or a valid license or
right to use, all patents, patent rights, trademarks, servicemarks, trade names,
copyrights, technology, software, know-how database rights, rights of privacy
and publicity, licenses and other intellectual property rights (collectively,
“IP Rights”) that are necessary for the operation of their respective businesses
as currently conducted and as proposed to be conducted, except where the failure
to have any such rights, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.  To the knowledge of
the Borrower, the operation of the respective businesses of the Borrower or any
of its Subsidiaries as currently conducted does not infringe upon, misuse,
misappropriate or violate any rights held by any Person except for such
infringements, misuses, misappropriations or violations individually or in the
aggregate, that would not reasonably be expected to have a Material Adverse
Effect.  No claim or litigation regarding any IP Rights is pending or, to the
knowledge of the Borrower, threatened against any Loan Party or Subsidiary,
that, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

SECTION 5.16. Solvency. On the Closing Date after giving effect to the
Transaction, the Borrower and its Restricted Subsidiaries, on a consolidated
basis, are Solvent.

SECTION 5.17. Subordination of Junior Financing. The Obligations are “Designated
Senior Debt”, “Senior Debt”, “Senior Indebtedness”, “Guarantor Senior Debt” or
“Senior Secured Financing” (or any comparable term) under, and as defined in,
any indenture or document governing any applicable Junior Financing
Documentation in respect of Indebtedness that is subordinated in right of
payment to the Obligations.

SECTION 5.18. USA PATRIOT Act. To the extent applicable, each of Holdings and
its Subsidiaries is in compliance, in all material respects, with (i) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR Subtitle B, Chapter
V, as amended) and any other enabling legislation or executive order relating
thereto and (ii) the USA PATRIOT Act.  No part of the proceeds of the Loans will
be used, directly or indirectly, for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

SECTION 5.19. Collateral Documents. Except as otherwise contemplated hereby or
under any other Loan Documents, the provisions of the Collateral Documents,
together with such filings and other actions required to be taken hereby or by
the applicable Collateral Documents (including the delivery to Collateral Agent
of any Pledged Debt and any Pledged Equity required to be delivered pursuant to
the applicable Collateral Documents), are effective to create in favor of the
Collateral Agent for the benefit of the Secured Parties a legal, valid and
enforceable first priority Lien (subject to Liens permitted by Section 7.01 and
subject to the ABL Intercreditor Agreement) on all right, title and interest of
the respective Loan Parties in the Collateral described therein.

 

 

 

 

60

 

 

--------------------------------------------------------------------------------

 

ARTICLE VI

Affirmative Covenants

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder (other than (i) contingent indemnification obligations as
to which no claim has been asserted and (ii) Obligations under Secured Hedge
Agreements and Cash Management Obligations) shall remain unpaid or unsatisfied,
each of Holdings and the Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02 and 6.03) cause each of the
Restricted Subsidiaries to:

SECTION 6.01. Financial Statements. Deliver to the Administrative Agent for
prompt further distribution to each Lender each of the following and shall take
the following actions:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Borrower (commencing with the fiscal year ended
February 1, 2014), a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, stockholders’ equity and cash flows for such
fiscal year together with related notes thereto and management’s discussion and
analysis describing results of operations, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of KPMG LLP or any other independent registered public accounting
firm of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit (except as may be
required as a result of (x) the impending maturity of any ABL Facility or (y)
any prospective “Event of Default” under, and as defined in, the ABL Credit
Agreement with respect to any financial covenant thereunder);

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of the
Borrower (commencing with the fiscal quarter ending  May 3, 2014), a condensed
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related (i) condensed consolidated statements of
income or operations for such fiscal quarter and for the portion of the fiscal
year then ended and (ii) condensed consolidated statements of cash flows for the
portion of the fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail and certified by a Responsible Officer of the Borrower as
fairly presenting in all material respects the financial condition, results of
operations and cash flows of the Borrower and its Subsidiaries in accordance
with GAAP, subject to normal year-end adjustments and the absence of footnotes,
together with management’s discussion and analysis describing results of
operations;

(c) within ninety (90) days after the end of each fiscal year of the Borrower
(beginning with the fiscal year ended February 1, 2014), a reasonably detailed
consolidated budget for the following fiscal year as customarily prepared by
management of the Borrower for its internal use (including a projected
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
the following fiscal year, the related consolidated statements of projected
operations or income and projected cash flow and setting forth the material
underlying assumptions applicable thereto) (collectively, the “Projections”),
which Projections shall in each case be accompanied by a certificate of a
Responsible Officer stating that such Projections have been prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
believed to be reasonable at the time of preparation of such Projections, it
being understood that actual results may vary from such Projections and that
such variations may be material;

(d) simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements; and

(e) quarterly, at a time mutually agreed with the Administrative Agent that is
promptly before (but not earlier than three Business Days before, unless
otherwise approved by the Administrative Agent) or after the delivery of the
information required pursuant to clause (a) above and the information delivered
pursuant to clause (b) above for each fiscal quarter, participate in a
conference call for Lenders to discuss the financial condition and results of
operations of the Borrower and its Subsidiaries for the most recently-ended
fiscal period.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing (A) the applicable financial
statements of any direct or indirect parent of the Borrower that directly or
indirectly holds all of the Equity Interests of the Borrower or (B) the
Borrower’s or such entity’s Form 10-K or 10-Q, as applicable, filed with the
SEC; provided that, with respect to each of clauses (A) and (B), (i) to the
extent such information relates to a parent of the Borrower, such financial
statements are accompanied by unaudited consolidating information that explains
in reasonable detail the differences between the information relating to the
Borrower (or such parent), on the one hand, and the information relating to the
Borrower and its consolidated Restricted Subsidiaries on a standalone basis, on
the other

 

61

 

 

--------------------------------------------------------------------------------

 

hand and (ii) to the extent such financial statements are in lieu of financial
statements required to be provided under Section 6.01(a), such materials are, to
the extent applicable, accompanied by a report and opinion of KPMG LLP or any
other independent registered public accounting firm of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit (except as may be required as a result of (x) the
impending maturity of any ABL Facility or (y) any prospective “Event of Default”
under, and as defined in, the ABL Credit Agreement with respect to any financial
covenant thereunder).

Any financial statements required to be delivered pursuant to Sections 6.01(a)
or (b) shall not be required to contain all purchase accounting adjustments
relating to the Original Transaction to the extent it is not practicable to
include any such adjustments in such financial statements.

SECTION 6.02. Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:

(a) no later than five (5) days after the delivery of the financial statements
referred to in Sections 6.01(a) (but only with respect to fiscal years ending on
or after February 1, 2014) and (b), a duly completed Compliance Certificate
signed by the chief financial officer of the Borrower;

(b) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports, proxy statements and registration
statements which Holdings or the Borrower or any Restricted Subsidiary files
with the SEC or with any Governmental Authority that may be substituted therefor
or with any national securities exchange, as the case may be (other than
amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered to the Administrative
Agent), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8), and in any case not otherwise required to
be delivered to the Administrative Agent pursuant to any other clause of this
Section 6.02;

(c) promptly after the furnishing thereof, copies of any material statements or
material reports furnished to any holder of any class or series of debt
securities of any Loan Party having an aggregate outstanding principal amount
greater than the Threshold Amount or pursuant to the terms of the ABL Credit
Agreement or the Senior Notes Indenture, in each case, so long as the aggregate
outstanding principal amount thereunder is greater than the Threshold Amount and
not otherwise required to be furnished to the Administrative Agent pursuant to
any other clause of this Section 6.02;

(d) together with the delivery of the financial statements pursuant to
Section 6.01(a) (but only with respect to fiscal years ending after February 1,
2014) and the related Compliance Certificate pursuant to Section 6.02(a), (i) a
report setting forth the information required by Section 3.03(c) of the Security
Agreement (or confirming that there has been no change in such information since
the Closing Date or the date of the last such report), (ii) a description of
each event, condition or circumstance during the last fiscal quarter covered by
such Compliance Certificate requiring a mandatory prepayment under
Section 2.03(b) and (iii) a list of each Subsidiary of the Borrower that
identifies each Subsidiary as a Restricted Subsidiary or an Unrestricted
Subsidiary as of the date of delivery of such Compliance Certificate or a
confirmation that there is no change in such information since the later of the
Closing Date and the date of the last such list; and

(e) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Restricted Subsidiary,
or compliance with the terms of the Loan Documents, as the Administrative Agent
may from time to time on its own behalf or on behalf of any Lender reasonably
request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on the Borrower’s behalf on IntraLinks/IntraAgency or another
relevant website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that:  (i) upon written request by the
Administrative Agent, the Borrower shall deliver paper copies of such documents
to the Administrative Agent for further distribution to each Lender until a
written request to cease delivering paper copies is given by the Administrative
Agent and (ii) the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  Each Lender shall be solely responsible
for timely accessing posted documents or requesting delivery of paper copies of
such documents from the Administrative Agent and maintaining its copies of such
documents.

 

62

 

 

--------------------------------------------------------------------------------

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Subsidiaries, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.08); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information”; and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information”.

SECTION 6.03. Notices. Promptly after a Responsible Officer obtains actual
knowledge thereof, notify the Administrative Agent:

(a) of the occurrence of any Default; and

(b) of (i) any dispute, litigation, investigation or proceeding between any Loan
Party and any arbitrator or Governmental Authority, (ii) the filing or
commencement of, or any material development in, any litigation or proceeding
affecting any Loan Party or any Subsidiary, including pursuant to any applicable
Environmental Laws or in respect of IP Rights, the occurrence of any
noncompliance by any Loan Party or any of its Subsidiaries with, or liability
under, any Environmental Law or Environmental Permit, or (iii) the occurrence of
any ERISA Event that, in any such case referred to in clauses (i), (ii) or
(iii), has resulted or would reasonably be expected to result in a Material
Adverse Effect.

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Borrower (x) that such notice is being
delivered pursuant to Section 6.03(a) or (b) (as applicable) and (y) setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.

SECTION 6.04. Payment of Obligations. Timely pay, discharge or otherwise
satisfy, as the same shall become due and payable, all of its obligations and
liabilities in respect of taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or in respect of its property,
except, in each case, to the extent (i) any such tax, assessment, charge or levy
is being contested in good faith and by appropriate actions for which
appropriate reserves have been established in accordance with GAAP or (ii) the
failure to pay or discharge the same would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

SECTION 6.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization and (b) take all reasonable action to obtain, preserve,
renew and keep in full force and effect its the rights, licenses, permits,
privileges, franchises, patents, copyrights, trademarks and trade names material
to the conduct of its business, except in the case of clause (a) or (b) to the
extent (other than with respect to the preservation of the existence of Holdings
and the Borrower) that failure to do so would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect or pursuant to
any merger, consolidation, liquidation, dissolution or Disposition permitted by
Article VII.

SECTION 6.06. Maintenance of Properties. Except if the failure to do so would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, maintain, preserve and protect all of its material properties
and equipment used in the operation of its business in good working order,
repair and condition, ordinary wear and tear excepted and casualty or
condemnation excepted.

 

63

 

 

--------------------------------------------------------------------------------

 

SECTION 6.07. Maintenance of Insurance. Maintain with insurance companies that
the Borrower believes (in the good faith judgment of its management) are
financially sound and reputable at the time the relevant coverage is placed or
renewed, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts (after giving effect to
any self-insurance reasonable and customary for similarly situated Persons
engaged in the same or similar businesses as the Borrower and the Restricted
Subsidiaries) as are customarily carried under similar circumstances by such
other Persons, and will furnish to the Lenders, upon written request from the
Administrative Agent, information presented in reasonable detail as to the
insurance so carried.  Each such policy of insurance shall as appropriate, (i)
name the Collateral Agent, on behalf of the Lenders, as an additional insured
thereunder as its interests may appear and/or (ii) in the case of each casualty
insurance policy, contain a loss payable clause or endorsement that names the
Collateral Agent, on behalf of the Lenders as the loss payee thereunder.

SECTION 6.08. Compliance with Laws. Comply in all material respects with its
Organizational Documents and the requirements of all Laws and all orders, writs,
injunctions and decrees of any Governmental Authority applicable to it or to its
business or property, except if the failure to comply therewith would not
reasonably be expected individually or in the aggregate to have a Material
Adverse Effect.

SECTION 6.09. Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP shall be made of all material financial transactions and
matters involving the assets and business of Holdings, the Borrower or such
Restricted Subsidiary, as the case may be.

SECTION 6.10. Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants (subject to such accountants’ customary policies and procedures),
all at the reasonable expense of the Borrower and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided that, excluding any such
visits and inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 6.10 and the
Administrative Agent shall not exercise such rights more often than two (2)
times during any calendar year absent the existence of an Event of Default and
only one (1) such time shall be at the Borrower’s expense; provided, further,
that when an Event of Default exists, the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of the Borrower at any time during normal
business hours and upon reasonable advance notice.  The Administrative Agent and
the Lenders shall give the Borrower the opportunity to participate in any
discussions with the Borrower’s independent public accountants.  Notwithstanding
anything to the contrary in this Section 6.10, none of the Borrower or any of
the Restricted Subsidiaries will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter that (a) constitutes non-financial trade secrets or
non-financial proprietary information, (b) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement or (c) is subject to
attorney-client or similar privilege or constitutes attorney work product.  

SECTION 6.11. Covenant to Guarantee Obligations and Give Security. At the
Borrower’s expense, subject to the provisions of the Collateral and Guarantee
Requirement and any applicable limitation in any Collateral Document, take all
action necessary or reasonably requested by the Administrative Agent or the
Collateral Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including:

(a) (x) upon the formation or acquisition of any new direct or indirect wholly
owned Material Domestic Subsidiary (in each case, other than an Unrestricted
Subsidiary or an Excluded Subsidiary) by any Loan Party, the designation in
accordance with Section 6.14, of any existing direct or indirect wholly owned
Material Domestic Subsidiary as a Restricted Subsidiary or any Subsidiary
becoming a wholly owned Material Domestic Subsidiary, (y) upon the acquisition
of any material assets by the Borrower or any other Loan Party or (z) with
respect to any Subsidiary at the time it becomes a Loan Party, for any material
assets held by such Subsidiary (in each case, other than assets constituting
Collateral under a Collateral Document that becomes subject to the Lien created
by such Collateral Document upon acquisition thereof (without limitation of the
obligations to perfect such Lien)):

(i) within forty-five (45) days (or such greater number of days specified below)
after such formation, acquisition or designation or, in each case, such longer
period as the Administrative Agent may agree in its reasonable discretion:

(A) cause each such Material Domestic Subsidiary that is required to become a
Guarantor under the Collateral and Guarantee Requirement to furnish to the
Collateral Agent a description of the Material Real Properties owned by such
Material Domestic Subsidiary in detail reasonably satisfactory to the Collateral
Agent;

 

64

 

 

--------------------------------------------------------------------------------

 

(B) within forty-five (45) days (or within ninety (90) days in the case of
documents listed in Section 6.13(b)) after such formation, acquisition or
designation, cause each such Material Domestic Subsidiary that is required to
become a Guarantor pursuant to the Collateral and Guarantee Requirement to duly
execute and deliver to the Collateral Agent Mortgages with respect to any
Material Real Property, Security Agreement Supplements, Intellectual Property
Security Agreements and other security agreements and documents (including, with
respect to Mortgages, the documents listed in Section 6.13(b)), as reasonably
requested by and in form and substance reasonably satisfactory to the Collateral
Agent (consistent with the Mortgages, Security Agreement, Intellectual Property
Security Agreements and other Collateral Documents in effect on the Closing
Date), in each case granting Liens required by the Collateral and Guarantee
Requirement;

(C) cause each such Material Domestic Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to deliver any
and all certificates representing Equity Interests (to the extent certificated)
that are required to be pledged pursuant to the Collateral and Guarantee
Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank (or any other documents customary
under local law) and instruments evidencing the intercompany Indebtedness held
by such Material Domestic Subsidiary and required to be pledged pursuant to the
Collateral Documents, indorsed in blank to the Collateral Agent;

(D) within forty-five (45) days (or within ninety (90) days in the case of
documents listed in Section 6.13(b)) after such formation, acquisition or
designation, take and cause the applicable Material Domestic Subsidiary and each
direct or indirect parent of such applicable Material Domestic Subsidiary that
is required to become a Guarantor pursuant to the Collateral and Guarantee
Requirement to take whatever action (including the recording of Mortgages, the
filing of Uniform Commercial Code financing statements and delivery of stock and
membership interest certificates to the extent certificated) may be necessary in
the reasonable opinion of the Administrative Agent to vest in the Collateral
Agent (or in any representative of the Collateral Agent designated by it) valid
Liens required by the Collateral and Guarantee Requirement, enforceable against
all third parties in accordance with their terms, except as such enforceability
may be limited by Debtor Relief Laws and by general principles of equity
(regardless of whether enforcement is sought in equity or at law);

(ii) within forty-five (45) days (or within ninety (90) days in the case of
documents listed in Section 6.13(b)) after the request therefor by the
Administrative Agent (or such longer period as the Administrative Agent may
agree in its reasonable discretion), deliver to the Administrative Agent a
signed copy of an opinion, addressed to the Administrative Agent and the other
Secured Parties, of counsel for the Loan Parties reasonably acceptable to the
Administrative Agent as to such matters set forth in this Section 6.11(a) as the
Administrative Agent may reasonably request, and

(iii) as promptly as practicable after the reasonable request therefor by the
Administrative Agent or Collateral Agent, deliver to the Collateral Agent with
respect to each Material Real Property, title reports, surveys and environmental
assessment reports provided that the Collateral Agent may in its reasonable
discretion accept any such existing report or survey to the extent prepared as
of a date reasonably satisfactory to the Collateral Agent; provided, however,
that there shall be no obligation to deliver to the Collateral Agent any
environmental assessment report whose disclosure to the Collateral Agent would
require the consent of a Person other than the Borrower or one of its
Subsidiaries, where, despite the commercially reasonable efforts of the Borrower
to obtain such consent, such consent cannot be obtained; and

(b) (i) the Borrower shall obtain the security interests and Guarantees set
forth on Schedule 1.01A on or prior to the dates corresponding to such security
interests and Guarantees set forth on Schedule 1.01A (or such later date as the
Administrative Agent may agree in its reasonable discretion); and

(ii) after the Closing Date, promptly after the acquisition of any Material Real
Property by any Loan Party other than Holdings, and such Material Real Property
shall not already be subject to a perfected Lien pursuant to the Collateral and
Guarantee Requirement, the Borrower shall give notice thereof to the Collateral
Agent and will take, or cause the relevant Loan Party to take, the actions
referred to in Section 6.13(b).

SECTION 6.12. Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (a) comply, and
take all reasonable actions to cause any lessees and other Persons operating or
occupying its properties to comply with all applicable Environmental Laws and
Environmental Permits; (b) obtain and renew all Environmental Permits necessary
for its operations and properties; and, (c) in each case to the extent required
by applicable Environmental Laws, conduct any investigation, study, sampling and
testing, and undertake any cleanup, removal, remedial or other action necessary
to remove and clean up all Hazardous Materials from any of its properties, in
accordance with the requirements of all applicable Environmental Laws.

SECTION 6.13. Further Assurances and Post-Closing Conditions. Subject to the
provisions of the Collateral and Guarantee Requirement and any applicable
limitations in any  Collateral Document and in each case at the expense of the
Loan Parties:

 

65

 

 

--------------------------------------------------------------------------------

 

(a) Promptly upon reasonable request by the Administrative Agent or the
Collateral Agent or as may be required by applicable law (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent or Collateral Agent may reasonably
request from time to time in order to carry out more effectively the purposes of
the Collateral Documents.

(b) In the case of any Material Real Property, provide the Collateral Agent with
Mortgages with respect to such owned real property within ninety (90) days (or
such longer period as the Collateral Agent may agree in its reasonable
discretion) of the acquisition of, or, if requested by the Collateral Agent,
entry into, or renewal of, a ground lease in respect of, such real property in
each case together with:

(i) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Collateral Agent may deem reasonably
necessary or desirable in order to create a valid and subsisting perfected Lien
on the property and/or rights described therein in favor of the Collateral Agent
for the benefit of the Secured Parties and that all filing and recording taxes
and fees have been paid or otherwise provided for in a manner reasonably
satisfactory to the Collateral Agent;

(ii) fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies or the equivalent or other form available in each applicable
jurisdiction (the “Mortgage Policies”) in form and substance, with endorsements
available in the applicable jurisdiction and in amount, reasonably acceptable to
the Collateral Agent (not to exceed the value of the real properties covered
thereby), issued, coinsured and reinsured by title insurers reasonably
acceptable to the Collateral Agent, insuring the Mortgages to be valid
subsisting Liens on the property described therein, subject only to Liens
permitted by Section 7.01, and providing for such other affirmative insurance
(including endorsements for future advances under the Loan Documents) and such
coinsurance and direct access reinsurance as the Collateral Agent may reasonably
request and is available in the applicable jurisdiction;

(iii) opinions of local counsel for the Loan Parties in states in which the real
properties are located, with respect to the enforceability and perfection of the
Mortgages and any related fixture filings in form and substance reasonably
satisfactory to the Administrative Agent; and

(iv) such other evidence that all other actions that the Administrative Agent or
Collateral Agent may reasonably deem necessary or desirable in order to create
valid and subsisting Liens on the property described in the Mortgages has been
taken.

SECTION 6.14. Designation of Subsidiaries. The board of directors of the
Borrower may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default shall have
occurred and be continuing, (ii) other than for purposes of designating a
Restricted Subsidiary as an Unrestricted Subsidiary that is a Securitization
Subsidiary in connection with the establishment of a Qualified Securitization
Financing, immediately after giving effect to such designation, the Total
Leverage Ratio for the Test Period immediately preceding such designation for
which financial statements have been delivered pursuant to Section 6.01 is less
than or equal to 6.0 to 1.0 (calculated on a Pro Forma Basis) (and, as a
condition precedent to the effectiveness of any such designation, the Borrower
shall deliver to the Administrative Agent a certificate setting forth in
reasonable detail the calculations demonstrating satisfaction of such test) and
(iii) no Subsidiary may be designated as an Unrestricted Subsidiary if, after
such designation, it would be a “Restricted Subsidiary” for the purpose of the
ABL Facilities, the Senior Notes, or any other Junior Financing or any other
Indebtedness of any Loan Party.  The designation of any Subsidiary as an
Unrestricted Subsidiary shall constitute an Investment by the Borrower therein
at the date of designation in an amount equal to the fair market value as
determined by the Borrower in good faith of the Borrower’s or its Subsidiary’s
(as applicable) Investment therein.  The designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute the incurrence at the
time of designation of any Indebtedness or Liens of such Subsidiary existing at
such time and a return on any Investment by the Borrower in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the fair
market value as determined by the Borrower in good faith at the date of such
designation of the Borrower’s or its Subsidiary’s (as applicable) Investment in
such Subsidiary.

Notwithstanding the foregoing, any Unrestricted Subsidiary that has been
re-designated a Restricted Subsidiary may not be subsequently re-designated as
an Unrestricted Subsidiary.

SECTION 6.15. Maintenance of Ratings. Use commercially reasonable efforts to
maintain (i) a public corporate credit rating from S&P and a public corporate
family rating from Moody’s, in each case in respect of the Borrower (or,
alternatively, any direct or indirect parent thereof), and (ii) a public rating
in respect of the Facility from each of S&P and Moody’s.

 

66

 

 

--------------------------------------------------------------------------------

 

SECTION 6.16. Post-Closing Matters. Execute and deliver the documents and
complete the tasks set forth on Schedule 1.01A, in each case within the time
limits specified on such Schedule (or such longer period as the Administrative
Agent or the Collateral Agent, as applicable, may agree in its reasonable
discretion).  All conditions precedent, covenants and representations and
warranties contained in this Agreement and the other Loan Documents shall be
deemed modified to the extent necessary to effect the foregoing (and to permit
the taking of the actions described above within the time periods set forth on
Schedule 1.01A); provided that (x) to the extent any representation and warranty
would not be true or any provision of any covenant breached because the
foregoing actions were not taken on the Closing Date, the respective
representation and warranty shall be required to be true and correct in all
material respects and the respective covenant complied with at the time the
respective action is taken (or was required to be taken) in accordance with the
foregoing provisions of this Section 6.16 and (y) all representations and
warranties and covenants relating to the Collateral Documents shall be required
to be true or, in the case of any covenant, complied with, immediately after the
actions required to be taken by this Section 6.16 have been taken (or were
required to be taken).

 

 

 

 

67

 

 

--------------------------------------------------------------------------------

 

ARTICLE VII

Negative Covenants

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder (other than (i) contingent indemnification obligations as
to which no claim has been asserted and (ii) Obligations under Secured Hedge
Agreements and Cash Management Obligations) shall remain unpaid or unsatisfied,
each of Holdings and the Borrower shall not (and, with respect to Section 7.13,
only Holdings shall not), nor shall Holdings or the Borrower permit any
Restricted Subsidiary to:

SECTION 7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

(a) Liens created pursuant to any Loan Document;

(b) Liens existing on the date hereof and set forth on Schedule 7.01(b);

(c) Liens for taxes, assessments or governmental charges that are not overdue
for a period of more than thirty (30) days or that are being contested in good
faith and by appropriate actions for which appropriate reserves have been
established in accordance with GAAP;

(d) statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens,
or other customary Liens (other than in respect of Indebtedness) in favor of
landlords, so long as, in each case, such Liens arise in the ordinary course of
business that secure amounts not overdue for a period of more than thirty (30)
days or, if more than thirty (30) days overdue, are unfiled and no other action
has been taken to enforce such Lien or that are being contested in good faith
and by appropriate actions, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to Holdings, the Borrower or any Restricted Subsidiaries;

(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions and other similar encumbrances and title defects
affecting real property that, in the aggregate, do not in any case materially
interfere with the ordinary conduct of the business of the Borrower and its
Subsidiaries taken as a whole, or the use of the property for its intended
purpose, and any other exceptions to title on the Mortgage Policies accepted by
the Collateral Agent in accordance with this Agreement;

(h) Liens arising from judgments or orders for the payment of money not
constituting an Event of Default under Section 8.01(g);

(i) (i) Liens securing obligations in respect of Indebtedness permitted under
Section 7.03(e); provided that (A) such Liens attach concurrently with or within
two hundred and seventy (270) days after completion of the acquisition,
construction, repair, replacement or improvement (as applicable) of the property
subject to such Liens, (B) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness, replacements thereof and
additions and accessions to such property and the proceeds and the products
thereof and customary security deposits and (C) such Liens do not at any time
extend to or cover any assets (except for additions and accessions to such
assets, replacements and products thereof and customary security deposits) other
than the assets subject to, or acquired, constructed, repaired, replaced or
improved with the proceeds of such Indebtedness; provided that individual
financings of equipment provided by one lender may be cross collateralized to
other financings of equipment provided by such lender and (ii) Liens on assets
of Restricted Subsidiaries that are Non-Loan Parties securing Indebtedness of
such Restricted Subsidiaries permitted pursuant to Section 7.03(n);

(j) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the Borrower and its Subsidiaries, taken as a whole, or (ii) secure
any Indebtedness;

(k) Liens (i) in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business and (ii) on specific items of inventory
or other goods and proceeds thereof of any Person securing such Person’s
obligations in respect of bankers’ acceptances or letters of credit issued or
created for the account of such person to facilitate the purchase, shipment or
storage of such inventory or such other goods in the ordinary course of
business;

 

68

 

 

--------------------------------------------------------------------------------

 

(l) Liens (i) of a collection bank arising under Section 4-208 of the Uniform
Commercial Code on the items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and not for speculative purposes and (iii) in
favor of a banking or other financial institution arising as a matter of law
encumbering deposits or other funds maintained with a financial institution
(including the right of setoff) and that are within the general parameters
customary in the banking industry;

(m) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.02(i) or
Section 7.02(n) to be applied against the purchase price for such Investment or
(ii) consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 7.05, in each case, solely to the extent such Investment
or Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

(n) Liens on property of any Foreign Subsidiary securing Indebtedness of such
Foreign Subsidiary incurred pursuant to Sections 7.03(b), (g), (n) or (t);

(o) Liens in favor of the Borrower or a Restricted Subsidiary securing
Indebtedness permitted under Section 7.03(d);

(p) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section 6.14),
in each case after the date hereof (other than Liens on the Equity Interests of
any Person that becomes a Restricted Subsidiary); provided that (i) such Lien
does not extend to or cover any other assets or property (other than the
proceeds or products thereof and other than after-acquired property of such
acquired Restricted Subsidiary), and (ii) the Indebtedness secured thereby is
permitted under Section 7.03(e) or (g);

(q) any interest or title of a lessor, sublessor, licensor or sublicensor or
secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under
leases (other than Capitalized Leases) or licenses entered into by the Borrower
or any of the Restricted Subsidiaries in the ordinary course of business;

(r) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
the Restricted Subsidiaries in the ordinary course of business;

(s) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02 and reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts maintained in the ordinary course of business and not
for speculative purposes;

(t) Liens that are customary contractual rights of setoff (i) relating to the
establishment of depository relations with banks or other deposit-taking
financial institutions in the ordinary course and not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of Holdings, the Borrower or any of the Restricted Subsidiaries to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of Holdings, the Borrower or any of the Restricted Subsidiaries or
(iii) relating to purchase orders and other agreements entered into with
customers of the Borrower or any of the Restricted Subsidiaries in the ordinary
course of business;

(u) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(v) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Subsidiaries are located;

(w) purported Liens evidenced by the filing of precautionary Uniform Commercial
Code financing statements or similar public filings;

(x) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(y) Liens securing obligations in respect of Indebtedness permitted under
Section 7.03(r)(i) and obligations in respect of any Secured Hedge Agreement and
any Secured Cash Management Agreement (in each case, as defined in the ABL
Credit Agreement) permitted under Section 7.03(r)(ii) (or, in each case, any
Permitted Refinancing in respect thereof) that are subject to the ABL
Intercreditor Agreement;

(z) Liens on the Securitization Assets arising in connection with a Qualified
Securitization Financing;

(aa) any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary conduct of the business of the
Borrower and its Subsidiaries, taken as a whole;

 

69

 

 

--------------------------------------------------------------------------------

 

(bb) the modification, replacement, renewal or extension of any Lien permitted
by clauses (b), (i) and (p) of this Section 7.01; provided that (i) the Lien
does not extend to any additional property other than (A) after-acquired
property that is affixed or incorporated into the property covered by such Lien
or financed by Indebtedness permitted under Section 7.03(e), and (B) proceeds
and products thereof, and (ii) the renewal, extension or refinancing of the
obligations secured or benefited by such Liens is permitted by Section 7.03;

(cc) Liens on the Collateral securing obligations in respect of Permitted Pari
Passu Secured Refinancing Debt or Permitted Junior Secured Refinancing Debt and
any Permitted Refinancing of any of the foregoing; provided that (x) any such
Liens securing any Permitted Refinancing in respect of Permitted Pari Passu
Secured Refinancing Debt are subject to the ABL Intercreditor Agreement and a
First Lien Intercreditor Agreement and (y) any such Liens securing any Permitted
Refinancing in respect of Permitted Junior Secured Refinancing Debt are subject
to the ABL Intercreditor Agreement and a Second Lien Intercreditor Agreement;

(dd) Liens or rights of setoff against credit balances of the Borrower or any of
its Subsidiaries with Credit Card Issuers or Credit Card Processors (each, as
defined in the ABL Credit Agreement) or amounts owing by such Credit Card
Issuers or Credit Card Processors to the Borrower or any of its Subsidiaries in
the ordinary course of business, but not Liens on or rights of setoff against
any other property or assets of any Borrower or any of its Subsidiaries pursuant
to the Credit Card Agreements (as defined in the ABL Credit Agreement), as in
effect on the date hereof, to secure the obligations of the Borrower or any of
its Subsidiaries to the Credit Card Issuers or Credit Card Processors as a
result of fees and chargebacks;

(ee) Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;

(ff) deposits of cash with the owner or lessor of premises leased and operated
by the Borrower or any of its Subsidiaries in the ordinary course of business of
the Borrower and such Subsidiary to secure the performance of the Borrower’s or
such Subsidiary’s obligations under the terms of the lease for such premises;
and

(gg) other Liens securing Indebtedness or other obligations in an aggregate
principal amount at any time outstanding not to exceed the greater of
$50,000,000 and 1.75% of Total Assets, in each case determined as of the date of
incurrence.

SECTION 7.02. Investments. Make or hold any Investments, except:

(a) Investments by Holdings, the Borrower or any of the Restricted Subsidiaries
in assets that are Cash Equivalents;

(b) loans or advances to officers, directors and employees of Holdings (or any
direct or indirect parent thereof), the Borrower or any of the Restricted
Subsidiaries (i) for reasonable and customary business-related travel,
entertainment, relocation and analogous ordinary business purposes, (ii) in
connection with such Person’s purchase of Equity Interests of Holdings (or any
direct or indirect parent thereof; provided that, to the extent such loans or
advances are made in cash, the amount of such loans and advances used to acquire
such Equity Interests shall be contributed to Holdings in cash) and (iii) for
any other purpose, in an aggregate principal amount outstanding under clauses
(i) through (iii) not to exceed $20,000,000;

(c) Investments (i) by (A) Holdings in any Loan Party and (B) the Borrower or
any Restricted Subsidiary that is a Loan Party in the Borrower or any Restricted
Subsidiary that is a Loan Party, (ii) by any Non-Loan Party in any other
Non-Loan Party that is a Restricted Subsidiary, (iii) by any Non-Loan Party in
the Borrower or any Restricted Subsidiary that is a Loan Party and (iv) by any
Loan Party in any Non-Loan Party that is a Restricted Subsidiary; provided that
(A) any such Investments made pursuant to this clause (iv) in the form of
intercompany loans shall be evidenced by notes that have been pledged
(individually or pursuant to a global note) to the Collateral Agent for the
benefit of the Lenders (it being understood and agreed that any Investments
permitted under this clause (iv) that are not so evidenced as of the Closing
Date are not required to be so evidenced and pledged until the date that is
sixty (60) days after the Closing Date (or such later date as may be acceptable
to the Administrative Agent)) and (B) the aggregate amount of Investments made
pursuant to this clause (iv) shall not exceed at any time outstanding the sum of
(x) the greater of $150,000,000 and 4.00% of Total Assets and (y) the Available
Amount (if positive) at such time;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(e) Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions and Restricted Payments permitted under Sections 7.01, 7.03 (other
than Section 7.03(c)(ii) or (d)), 7.04 (other than Section 7.04(c)(ii) or (f)),
7.05(other than Section 7.05(d)(ii) or (e)) and 7.06 (other than Section 7.06(d)
or (g)(iv)), respectively;

 

70

 

 

--------------------------------------------------------------------------------

 

(f) Investments existing on the date hereof or made pursuant to legally binding
written contracts in existence on the date hereof, in each case, set forth on
Schedule 7.02(f) and any modification, replacement, renewal, reinvestment or
extension of any of the foregoing; provided that the amount of any Investment
permitted pursuant to this Section 7.02(f) is not increased from the amount of
such Investment on the Closing Date except pursuant to the terms of such
Investment as of the Closing Date or as otherwise permitted by another clause of
this Section 7.02;

(g) Investments in Swap Contracts permitted under Section 7.03;

(h) promissory notes and other non-cash consideration that is permitted to be
received in connection with Dispositions permitted by Section 7.05;

(i) the purchase or other acquisition of property and assets or businesses of
any Person or of assets constituting a business unit, a line of business or
division of such Person, a Store or Equity Interests in a Person that, upon the
consummation thereof, will be a wholly owned Restricted Subsidiary of the
Borrower (including as a result of a merger or consolidation); provided that
with respect to each purchase or other acquisition made pursuant to this
Section 7.02(i) (each, a “Permitted Acquisition”):

(A) the property, assets and businesses acquired in such purchase or other
acquisition shall constitute Collateral and each applicable Loan Party and any
such newly created or acquired Subsidiary (and, to the extent required under the
Collateral and Guarantee Requirement, the Subsidiaries of such created or
acquired Subsidiary) shall be Guarantors and shall have complied with the
requirements of Section 6.11, within the times specified therein (for the
avoidance of doubt, this clause (A) shall not override any provisions of the
Collateral and Guarantee Requirement, subject to the limit in clause (B) below);

(B) the aggregate amount of Investments made by the Loan Parties in Persons that
do not become Loan Parties shall not exceed at any time outstanding the sum of
(i) the greater of $75,000,000 and 2.50% of Total Assets and (ii) the Available
Amount (if positive) at such time;

(C) the acquired property, assets, business or Person is in a business permitted
under Section 7.07;

(D) (1) immediately before and immediately after giving Pro Forma Effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing and (2) immediately after giving effect to such purchase or other
acquisition, the Total Leverage Ratio for the Test Period immediately preceding
such purchase or other acquisition is less than or equal to 6.0 to 1.0
(calculated on a Pro Forma Basis) and, satisfaction of such test shall be
evidenced by a certificate from the Chief Financial Officer of the Borrower
demonstrating such satisfaction calculated in reasonable detail; and

(E) the Borrower shall have delivered to the Administrative Agent, on behalf of
the Lenders, a certificate of a Responsible Officer, in form and substance
reasonably satisfactory to the Administrative Agent, certifying that all of the
requirements set forth in this clause (i) have been satisfied or will be
satisfied on or prior to the consummation of such purchase or other acquisition;

(j) Investments made to effect the Original Transaction;

(k) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Article 4
customary trade arrangements with customers consistent with past practices;

(l) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment;

(m) loans and advances to Holdings (or any direct or indirect parent thereof) in
lieu of, and not in excess of the amount of (after giving effect to any other
loans, advances or Restricted Payments in respect thereof), Restricted Payments
to the extent permitted to be made to Holdings (or such direct or indirect
parent) in accordance with Section 7.06(f) or (g);

(n) other Investments that do not exceed in the aggregate at any time
outstanding the sum of (i) the greater of $100,000,000 and 3.25% of Total
Assets, determined as of the date of such Investment, and (ii) so long as no
Event of Default shall have occurred and be continuing or would result from the
making of any such Investment, the Available Amount (if positive) at such time;

(o) advances of payroll payments to employees in the ordinary course of
business;

(p) Investments to the extent that payment for such Investments is made solely
with Qualified Equity Interests of Holdings (or any direct or indirect parent
thereof);

 

71

 

 

--------------------------------------------------------------------------------

 

(q) Investments held by a Restricted Subsidiary acquired after the Closing Date
or of a Person merged into the Borrower or merged or consolidated with a
Restricted Subsidiary in accordance with Section 7.04 after the Closing Date
(other than existing Investments in subsidiaries of such Subsidiary or Person,
which must comply with the requirements of Sections 7.02(i) or (n)) to the
extent that such Investments were not made in contemplation of or in connection
with such acquisition, merger or consolidation and were in existence on the date
of such acquisition, merger or consolidation;

(r) Guarantees by the Borrower or any of the Restricted Subsidiaries of leases
(other than Capitalized Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

(s) (i) Investments in a Securitization Subsidiary or any Investment by a
Securitization Subsidiary in any other Person in connection with a Qualified
Securitization Financing; provided, however, that any such Investment in a
Securitization Subsidiary is in the form of a contribution of additional
Securitization Assets or as equity, and (ii) distributions or payments of
Securitization Fees and purchases of Securitization Assets pursuant to a
Securitization Repurchase Obligation in connection with a Qualified
Securitization Financing;

(t) Investments made by any Restricted Subsidiary that is not a Loan Party to
the extent such Investments are financed with the proceeds received by such
Restricted Subsidiary from an Investment in such Restricted Subsidiary made
pursuant to Sections 7.02(c)(iv), (i)(B) or (n); and

(u) Investments received in connection with (i) a disposition permitted by
Section 7.05(o) or (ii) any Restricted Payment permitted by Section 7.06(l).

SECTION 7.03. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness or issue any Disqualified Equity Interest, other than:

(a) Indebtedness under the Loan Documents;

(b) (i) Indebtedness existing on the date hereof set forth on Schedule 7.03(b)
and any Permitted Refinancing thereof and (ii) intercompany Indebtedness
outstanding on the date hereof; provided that all such Indebtedness of any Loan
Party owed to any Non-Loan Party shall be subject to the Intercompany
Subordination Agreement;

(c) (i) Guarantees by Holdings, the Borrower and the Restricted Subsidiaries in
respect of Indebtedness of the Borrower or any of the Restricted Subsidiaries
otherwise permitted hereunder (except that a Restricted Subsidiary that is not a
Loan Party may not, by virtue of this Section 7.03(c), Guarantee Indebtedness
that such Restricted Subsidiary could not otherwise incur under this
Section 7.03); provided that (A) no Guarantee by any Restricted Subsidiary of
any Junior Financing shall be permitted unless such Restricted Subsidiary shall
have also provided a Guarantee of the Obligations substantially on the terms set
forth in the Guaranty and (B) if the Indebtedness being Guaranteed is
subordinated to the Obligations, such Guarantee shall be subordinated to the
Guaranty on terms at least as favorable to the Lenders as those contained in the
subordination of such Indebtedness and (ii) any Guaranty by a Loan Party of
Indebtedness of a Restricted Subsidiary that would have been permitted as an
Investment by such Loan Party in such Restricted Subsidiary under Section
7.02(c);

(d) Indebtedness of the Borrower or any of the Restricted Subsidiaries owing to
the Borrower or any other Restricted Subsidiary to the extent constituting an
Investment permitted by Section 7.02; provided that all such Indebtedness of any
Loan Party owed to any Person that is not a Loan Party shall be subject to the
Intercompany Subordination Agreement;

(e) (i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) of the Borrower and the Restricted Subsidiaries financing the
acquisition, construction, repair, replacement or improvement of fixed or
capital assets; provided that such Indebtedness is incurred concurrently with or
within two hundred and seventy (270) days after the applicable acquisition,
construction, repair, replacement or improvement and (ii) Attributable
Indebtedness arising out of sale-leaseback transactions, and, in each case, any
Permitted Refinancing thereof; provided that the aggregate principal amount of
Indebtedness at any one time outstanding incurred pursuant to this clause (e)
shall not exceed the greater of $50,000,000 and 1.75% of Total Assets, in each
case determined at the time of incurrence;

(f) Indebtedness in respect of Swap Contracts designed to hedge against
Holdings’, the Borrower’s or any Restricted Subsidiary’s exposure to interest
rates, foreign exchange rates or commodities pricing risks incurred in the
ordinary course of business and not for speculative purposes and Guarantees
thereof;

 

72

 

 

--------------------------------------------------------------------------------

 

(g) Indebtedness (i) of any Person that becomes a Restricted Subsidiary after
the date hereof, which Indebtedness is existing at the time such Person becomes
a Restricted Subsidiary and is not incurred in contemplation of such Person
becoming a Restricted Subsidiary that is non-recourse to the Borrower, Holdings
or any other Restricted Subsidiary (other than any Subsidiary of such Person
that is a Subsidiary on the date such Person becomes a Restricted Subsidiary
after the date hereof) and is either (A) unsecured or (B) secured only by the
assets of such Restricted Subsidiary by Liens permitted under Section 7.01(p)
and, in each case, any Permitted Refinancing thereof, and (ii) of the Borrower
or any Restricted Subsidiary incurred or assumed in connection with any
Permitted Acquisition that is secured only by Liens permitted under Section
7.01(p) (and any Permitted Refinancing of the foregoing) and so long as the
aggregate principal amount of such Indebtedness and all Indebtedness resulting
from any Permitted Refinancing thereof at any time outstanding pursuant to
clause (g)(ii) does not exceed $50,000,000;

(h) Term Loan Refinancing Debt;

(i) Indebtedness representing deferred compensation to employees of the Borrower
and its Subsidiaries incurred in the ordinary course of business;

(j) Indebtedness to current or former officers, directors, managers, consultants
and employees, their respective estates, spouses or former spouses to finance
the purchase or redemption of Equity Interests of Holdings (or any direct or
indirect parent thereof) permitted by Section 7.06;

(k) Indebtedness incurred by the Borrower or any of the Restricted Subsidiaries
in a Permitted Acquisition, any other Investment expressly permitted hereunder
or any Disposition, in each case to the extent constituting indemnification
obligations or obligations in respect of purchase price (including earn-outs) or
other similar adjustments;

(l) Indebtedness consisting of obligations of the Borrower and the Restricted
Subsidiaries under deferred compensation or other similar arrangements with
employees incurred by such Person in connection with the Original Transaction
and Permitted Acquisitions or any other Investment expressly permitted
hereunder;

(m) Cash Management Obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections, employee
credit card programs and other cash management and similar arrangements in the
ordinary course of business and any Guarantees thereof;

(n) Indebtedness of the Borrower and the Restricted Subsidiaries in an aggregate
principal amount at any time outstanding not to exceed the greater of
$100,000,000 and 3.25% of Total Assets, in each case determined at the time of
incurrence; provided that a maximum of the greater of $25,000,000 and 1.00% of
Total Assets in aggregate principal amount of such Indebtedness may be incurred
by Non-Loan Parties, in each case determined at the time of incurrence;

(o) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(p) Indebtedness incurred by the Borrower or any of the Restricted Subsidiaries
in respect of letters of credit, bank guarantees, bankers’ acceptances,
warehouse receipts or similar instruments issued or created in the ordinary
course of business consistent with past practice in respect of workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement-type obligations regarding workers compensation claims;

(q) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of the Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

(r) (i) Indebtedness in an aggregate principal amount not to exceed $375,000,000
at any time outstanding under the ABL Facilities and (ii) the amount of
obligations in respect of any Secured Hedge Agreement and any Secured Cash
Management Agreement (in each case, as defined in the ABL Credit Agreement) at
any time outstanding and not incurred in violation of Section 7.03(f) and, in
respect of clauses (i) and (ii), any Permitted Refinancing thereof;

(s) [Reserved];

(t) Indebtedness incurred by a Foreign Subsidiary which, when aggregated with
the principal amount of all other Indebtedness incurred pursuant to this
clause (t) and then outstanding, does not exceed $25,000,000;

(u) Permitted Ratio Debt and any Permitted Refinancing thereof;

(v) Indebtedness incurred by a Securitization Subsidiary in a Qualified
Securitization Financing that is not recourse (except for Standard
Securitization Undertakings) to the Borrower or any of the Restricted
Subsidiaries;

 

73

 

 

--------------------------------------------------------------------------------

 

(w) Indebtedness in respect of letters of credit issued for the account of any
of the Subsidiaries of Holdings to finance the purchase of inventory so long as
(x) such Indebtedness is unsecured and (y) the aggregate principal amount of
such Indebtedness does not exceed $50,000,000 at any time;

(x) in the case of Holdings, Qualified Holding Company Debt; and

(y) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (x) above.

Notwithstanding the foregoing, no Restricted Subsidiary that is a Non-Loan Party
will guarantee any Indebtedness for borrowed money of a Loan Party unless such
Restricted Subsidiary becomes a Guarantor.

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased, plus the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such refinancing.

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03.  The principal
amount of any non-interest bearing Indebtedness or other discount security
constituting Indebtedness at any date shall be the principal amount thereof that
would be shown on a balance sheet of the Borrower dated such date prepared in
accordance with GAAP.

Notwithstanding anything to the contrary contained in this Agreement,
Indebtedness incurred pursuant to the ABL Facilities (and any Permitted
Refinancing thereof) may only be incurred pursuant to Section 7.03(r).

SECTION 7.04. Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

(a) Holdings or any Restricted Subsidiary may merge or consolidate with the
Borrower (including a merger, the purpose of which is to reorganize the Borrower
into a new jurisdiction); provided that (x) the Borrower shall be the continuing
or surviving Person, (y) such merger or consolidation does not result in the
Borrower ceasing to be organized under the Laws of the United States, any state
thereof or the District of Columbia and (z) in the case of a merger or
consolidation of Holdings with and into the Borrower, Holdings shall not be an
obligor in respect of any Qualified Holding Company Debt or other Indebtedness
that is not permitted to be Indebtedness of the Borrower under this Agreement,
shall have no direct Subsidiaries at the time of such merger or consolidation
other than the Borrower and, after giving effect to such merger or
consolidation, the direct parent of the Borrower shall expressly assume all the
obligations of Holdings under this Agreement and the other Loan Documents to
which Holdings is a party pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent;

(b) (i) any Restricted Subsidiary that is not a Loan Party may merge or
consolidate with or into any other Restricted Subsidiary of the Borrower that is
not a Loan Party, (ii) any Restricted Subsidiary may merge or consolidate with
or into any other Restricted Subsidiary of the Borrower that is a Loan Party,
(iii) any merger the sole purpose of which is to reincorporate or reorganize a
Loan Party in another jurisdiction in the United States shall be permitted and
(iv) any Restricted Subsidiary may liquidate or dissolve or change its legal
form if the Borrower determines in good faith that such action is in the best
interests of the Borrower and its Restricted Subsidiaries and is not materially
disadvantageous to the Lenders, provided, in the case of clauses (ii) through
(iv), that (A) no Event of Default shall result therefrom, (B) no Change of
Control shall result therefrom and (C) the surviving Person (or, with respect to
clause (iv), the Person who receives the assets of such dissolving or liquidated
Restricted Subsidiary that is a Guarantor) shall be a Loan Party;

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Loan Party, then (i) the transferee must be a Loan Party or (ii) such
Investment must be a permitted Investment in a Restricted Subsidiary which is
not a Loan Party in accordance with Sections 7.02 (other than Section 7.02(e));

 

74

 

 

--------------------------------------------------------------------------------

 

(d) so long as no Default exists or would result therefrom, the Borrower may
merge or consolidate with any other Person; provided that (i) the Borrower shall
be the continuing or surviving corporation or (ii) if the Person formed by or
surviving any such merger or consolidation is not the Borrower (any such Person,
the “Successor Borrower”), (A) the Successor Borrower shall be an entity
organized or existing under the laws of the United States, any state thereof,
the District of Columbia or any territory thereof, (B) the Successor Borrower
shall expressly assume all the obligations of the Borrower under this Agreement
and the other Loan Documents to which the Borrower is a party pursuant to a
supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent, (C) each Guarantor, unless it is the other party to such
merger or consolidation, shall have by a supplement to the Guaranty confirmed
that its Guarantee of the Obligations shall apply to the Successor Borrower’s
obligations under this Agreement, (D) each Loan Party, unless it is the other
party to such merger or consolidation, shall have by a supplement to the
Security Agreement confirmed that its obligations thereunder shall apply to the
Successor Borrower’s obligations under this Agreement, (E) each mortgagor of a
Mortgaged Property, unless it is the other party to such merger or
consolidation, shall have by an amendment to or restatement of the applicable
Mortgage (or other instrument reasonably satisfactory to the Collateral Agent)
confirmed that its obligations thereunder shall apply to the Successor
Borrower’s obligations under this Agreement, and (F) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate and an opinion of
counsel, each stating that such merger or consolidation and such supplement to
this Agreement or any Collateral Document comply with this Agreement; provided,
further, that if the foregoing are satisfied, the Successor Borrower will
succeed to, and be substituted for, the Borrower under this Agreement;

(e) so long as no Default exists or would result therefrom, Holdings may merge
or consolidate with any other Person; provided that (A) Holdings shall be the
continuing or surviving Person or (B) if the Person formed by or surviving any
such merger, amalgamation or consolidation is not Holdings or is a Person into
which Holdings has been liquidated (any such Person, the “Successor Holdings”)
(A) the Successor Holdings shall be an entity organized or existing under the
laws of the United States, any state thereof, the District of Columbia or any
territory thereof, (B) the Successor Holdings shall expressly assume all the
obligations of Holdings under this Agreement and the other Loan Documents to
which Holdings is a party pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent and (C) the Borrower shall
have delivered to the Administrative Agent an officer’s certificate and an
opinion of counsel, each stating that such merger or consolidation and such
supplement to this Agreement or any Collateral Document comply with this
Agreement; provided, further, that if the foregoing are satisfied, the Successor
Holdings will succeed to, and be substituted for, Holdings under this Agreement;

(f) so long as no Default exists or would result therefrom, any Restricted
Subsidiary may merge or consolidate with any other Person in order to effect an
Investment permitted pursuant to Section 7.02 (other than Section 7.02(e));
provided that the continuing or surviving Person shall be the Borrower or a
Restricted Subsidiary, which together with each of its Restricted Subsidiaries,
shall have complied with the applicable requirements of Section 6.11;

(g) [Reserved]; and

(h) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05 (other than Section
7.05(e)).

SECTION 7.05. Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:

(a) Dispositions of obsolete, worn out, used or surplus property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property no longer used or useful in the conduct of the business of the
Borrower and the Restricted Subsidiaries;

(b) Dispositions of inventory and goods held for sale in the ordinary course of
business;

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or (ii)
the proceeds of such Disposition are promptly applied to the purchase price of
such replacement property; provided that to the extent the property being
transferred constitutes Term Priority Collateral, such replacement property
shall constitute Term Priority Collateral;

(d) Dispositions of property to the Borrower or a Restricted Subsidiary;
provided that if the transferor of such property is a Loan Party (i) the
transferee thereof must be a Loan Party or (ii) such Investment must be a
permitted Investment in a Restricted Subsidiary that is not a Loan Party in
accordance with Section 7.02 (other than Section 7.02(e));

(e) Dispositions permitted by Sections 7.02 (other than Section 7.02(e)), 7.04
(other than Section 7.04(h)) and 7.06 (other Section 7.06(d)) and Liens
permitted by Section 7.01 (other than Section 7.01(m)(ii));

(f) Dispositions of property pursuant to sale-leaseback transactions; provided
that the Net Cash Proceeds thereof are applied in accordance with Section
2.03(b)(ii);

(g) Dispositions of Cash Equivalents;

 

75

 

 

--------------------------------------------------------------------------------

 

(h) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and which do not materially interfere with the business of the Borrower
and the Restricted Subsidiaries, taken as a whole;

(i) transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;

(j) Dispositions of property not otherwise permitted under this Section 7.05;
provided that (i) at the time of such Disposition (other than any such
Disposition made pursuant to a legally binding commitment entered into at a time
when no Default exists), no Default shall exist or would result from such
Disposition; (ii) with respect to any Disposition pursuant to this clause (j)
for a purchase price in excess of $15,000,000, the Borrower or any of the
Restricted Subsidiaries shall receive not less than 75% of such consideration in
the form of cash or Cash Equivalents (in each case, free and clear of all Liens
at the time received, other than nonconsensual Liens permitted by Section 7.01
and Liens permitted by Sections 7.01(a), (l), (m), (s), (t)(i), (t)(ii), (u),
(y) and (cc)); provided, however, that for the purposes of this clause (ii), (A)
any liabilities (as shown on the Borrower’s or such Restricted Subsidiary’s most
recent balance sheet provided hereunder or in the footnotes thereto) of the
Borrower or such Restricted Subsidiary, other than liabilities that are by their
terms subordinated to the payment in cash of the Obligations, that are assumed
by the transferee with respect to the applicable Disposition and for which the
Borrower and all of the Restricted Subsidiaries shall have been validly released
by all applicable creditors in writing, (B) any securities received by such
Restricted Subsidiary from such transferee that are converted by such Restricted
Subsidiary into cash (to the extent of the cash received) within one hundred and
eighty (180) days following the closing of the applicable Disposition and (C)
any Designated Non-Cash Consideration received in respect of such Disposition
having an aggregate fair market value as determined by the Borrower in good
faith, taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (C) that is at that time outstanding, not in excess of
the greater of $25,000,000 and 1.00% of Total Assets at the time of the receipt
of such Designated Non-Cash Consideration, with the fair market value of each
item of Designated Non-Cash Consideration being measured at the time received
and without giving effect to subsequent changes in value, shall be deemed to be
cash; and (iii) to the extent the aggregate amount of Net Cash Proceeds received
by the Borrower or a Restricted Subsidiary from Dispositions made pursuant to
this Section 7.05(j) exceeds $100,000,000, all Net Cash Proceeds in excess of
such amount shall be applied to prepay Loans in accordance with
Section 2.03(b)(ii)(A) and may not be reinvested in the business of the Borrower
or a Restricted Subsidiary;

(k) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(l) Dispositions of accounts receivable in connection with the collection or
compromise thereof;

(m) any issuance or sale of Equity Interests in, or sale of Indebtedness or
other securities of, an Unrestricted Subsidiary;

(n) to the extent allowable under Section 1031 of the Code (or comparable or
successor provision), any exchange of like property (excluding any boot thereon
permitted by such provision) for use in any business conducted by the Borrower
or any of its Restricted Subsidiaries that is not in contravention of
Section 7.07; provided that to the extent the property being transferred
constitutes Term Priority Collateral, such replacement property shall constitute
Term Priority Collateral;

(o) any Disposition of all or any part of the Madewell Business (including by
way of the issuance or disposition of any Equity Interests) so long as
immediately after giving effect to such Disposition the Total Leverage Ratio for
the Test Period immediately preceding such Disposition is less than or equal to
6.0 to 1.0 (calculated on a Pro Forma Basis);

(p) the unwinding of any Swap Contract;

(q) sales or other dispositions by the Borrower or any Restricted Subsidiary of
assets in connection with the closing or sale of a Store (including a factory
Store) in the ordinary course of business of the Borrower and its Subsidiaries,
which consist of leasehold interests in the premises of such Store, the
equipment and fixtures located at such premises and the books and records
relating exclusively and directly to the operations of such Store; provided that
as to each and all such sales and closings, (A) no Event of Default shall result
therefrom and (B) such sale shall be on commercially reasonable prices and terms
in a bona fide arm’s length transaction;

(r) bulk sales of other Dispositions of the inventory of a Loan Party not in the
ordinary course of business in connection with Store closings, at arm’s
length;  

(s) any Disposition of Securitization Assets to a Securitization Subsidiary; and

(t) the lapse or abandonment in the ordinary course of business of any
registrations or applications for registration of any immaterial IP Rights;

 

76

 

 

--------------------------------------------------------------------------------

 

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(e), (i), (k), (o) (but only if immediately
after giving effect to such disposition the Total Leverage Ratio for the Test
Period immediately preceding such disposition is less than or equal to 6.0 to
1.0 (calculated on a Pro Forma Basis)), (p) and (t) and except for Dispositions
from the Borrower or a Restricted Subsidiary that is a Loan Party to the
Borrower or a Restricted Subsidiary that is a Loan Party), shall be for no less
than the fair market value of such property at the time of such Disposition as
determined by the Borrower in good faith.  To the extent any Collateral is
Disposed of as expressly permitted by this Section 7.05 to any Person other than
a Loan Party, such Collateral shall be sold free and clear of the Liens created
by the Loan Documents, and, if requested by the Administrative Agent, upon the
certification by the Borrower that such Disposition is permitted by this
Agreement, the Administrative Agent shall be authorized to take any actions
deemed appropriate in order to effect the foregoing.

SECTION 7.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment on or after the Closing Date, except:

(a) each Restricted Subsidiary may make Restricted Payments to the Borrower and
to its other Restricted Subsidiaries (and, in the case of a Restricted Payment
by a non-wholly owned Restricted Subsidiary, to the Borrower and any of its
other Restricted Subsidiaries and to each other owner of Equity Interests of
such Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests);

(b) Holdings, the Borrower and each of its Restricted Subsidiaries may declare
and make dividend payments or other distributions payable solely in the Equity
Interests (other than Disqualified Equity Interests not otherwise permitted by
Section 7.03) of such Person;

(c) Restricted Payments made on the Original Closing Date to consummate the
Original Transaction;

(d) to the extent constituting Restricted Payments, Holdings, the Borrower and
the Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.02 (other than Section 7.02(e)), 7.04
(other than a merger or consolidation of Holdings and the Borrower) or 7.08
(other than Sections 7.08(a), (j) or (k));

(e) repurchases of Equity Interests in Holdings, the Borrower or any of the
Restricted Subsidiaries deemed to occur upon exercise of stock options or
warrants or similar rights if such Equity Interests represent a portion of the
exercise price of such options or warrants or similar rights;

(f) Holdings and the Borrower may pay (or make Restricted Payments to allow
Holdings or any direct or indirect parent thereof to pay) for the repurchase,
retirement or other acquisition or retirement for value of Equity Interests of
Holdings (or of any such direct or indirect parent thereof) held by any future,
present or former employee, director, consultant or distributor (or any spouses,
former spouses, successors, executors, administrators, heirs, legatees or
distributees of any of the foregoing) of the Borrower (or any direct or indirect
parent of the Borrower) or any of its Subsidiaries upon the death, disability,
retirement or termination of employment of any such Person or otherwise pursuant
to any employee or director equity plan, employee or director stock option plan
or any other employee or director benefit plan or any agreement (including any
stock subscription or shareholder agreement) with any employee, director,
consultant or distributor of the Borrower (or any direct or indirect parent of
the Borrower) or any of its Subsidiaries in an aggregate amount together with
the aggregate amount of loans and advances to Holdings made pursuant to Section
7.02(m) in lieu of Restricted Payments permitted by this clause (f) not to
exceed $15,000,000 (which shall increase to $25,000,000 after consummation of a
Qualifying IPO) in any calendar year prior to giving effect to any amounts
carried over from prior years (with unused amounts in any calendar year being
carried over to the next two succeeding calendar years, including, for the
avoidance of doubt, any unused amounts carried over and available under Section
7.06(f) of the Existing Credit Agreement as in effect immediately prior to the
Closing Date); provided that such amount in any calendar year may be increased
by an amount not to exceed the cash proceeds of key man life insurance policies
received by the Borrower or its Restricted Subsidiaries after the Closing Date;

(g) the Borrower may make Restricted Payments to Holdings or to any direct or
indirect parent of Holdings (and Holdings may make Restricted Payments to any
direct or indirect parent of Holdings):

(i) the proceeds of which will be used to pay (or make Restricted Payments to
allow any direct or indirect parent thereof to pay) the tax liability to each
foreign, federal, state or local jurisdiction in respect of which a
consolidated, combined, unitary or affiliated return is filed by Holdings (or
such direct or indirect parent) that includes the Borrower and/or any of its
Subsidiaries, to the extent such tax liability does not exceed the lesser of
(A) the taxes that would have been payable by the Borrower and/or its
Subsidiaries as a stand-alone group and (B) the actual tax liability of
Holdings’ consolidated, combined, unitary or affiliated group (or, if Holdings
is not the parent of the actual group, the taxes that would have been paid by
Holdings, the Borrower and/or the Borrower’s Subsidiaries as a stand-alone
group), reduced by any such taxes paid or to be paid directly by the Borrower or
its Subsidiaries;

 

77

 

 

--------------------------------------------------------------------------------

 

(ii) the proceeds of which shall be used to pay (or make Restricted Payments to
allow any direct or indirect parent thereof to pay) its operating costs and
expenses incurred in the ordinary course of business and other corporate
overhead costs and expenses (including administrative, legal, accounting and
similar expenses provided by third parties), which are reasonable and customary
and incurred in the ordinary course of business, attributable to the ownership
or operations of the Borrower and its Subsidiaries;

(iii) the proceeds of which shall be used to pay (or make Restricted Payments to
allow any direct or indirect parent thereof which does not own other
Subsidiaries besides Holdings, its Subsidiaries and the direct or indirect
parents of Holdings to pay) (A) franchise taxes and other fees, taxes and
expenses required to maintain its (or any of such direct or indirect parents’)
corporate existence or (B) costs and expenses incurred by it or any of its
direct or indirect parents in connection with such entity being a public
company, including costs and expenses relating to ongoing compliance with
federal and state securities laws and regulations, SEC rules and regulations and
the Sarbanes-Oxley Act of 2002;

(iv) to finance any Investment permitted to be made pursuant to Section 7.02;
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) Holdings and the
Borrower shall, immediately following the closing thereof, cause (1) all
property acquired (whether assets or Equity Interests) to be contributed to the
Borrower or a Restricted Subsidiary or (2) the merger (to the extent permitted
in Section 7.04) of the Person formed or acquired into the Borrower or a
Restricted Subsidiary in order to consummate such Permitted Acquisition, in each
case, in accordance with the requirements of Section 6.11 and 7.02;

(v) the proceeds of which shall be used to pay (or make Restricted Payments to
allow any direct or indirect parent thereof to pay) costs, fees and expenses
(other than to Affiliates) related to any unsuccessful equity or debt offering
permitted by this Agreement; and

(vi) the proceeds of which (A) shall be used to pay customary salary, bonus and
other benefits payable to officers and employees of Holdings or any direct or
indirect parent company of Holdings to the extent such salaries, bonuses and
other benefits are attributable to the ownership or operation of the Borrower
and the Restricted Subsidiaries or (B) shall be used to make payments permitted
under Sections 7.08(e), (h), (k) and (q) (but only to the extent such payments
have not been and are not expected to be made by the Borrower or a Restricted
Subsidiary);

(h) Holdings, the Borrower or any of the Restricted Subsidiaries may pay cash in
lieu of fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition;

(i) the declaration and payment of dividends on the Borrower’s common stock
following the first public offering of the Borrower’s common stock or the common
stock of any of its direct or indirect parents after the Closing Date, of up to
6% per annum of the net proceeds received by or contributed to the Borrower in
or from any such public offering, other than public offerings with respect to
the Borrower’s common stock registered on Form S−4 or Form S−8;

(j) repurchases of Equity Interests (i) deemed to occur on the exercise of
options by the delivery of Equity Interests in satisfaction of the exercise
price of such options or (ii) in consideration of withholding or similar Taxes
payable by any future, present or former employee, director, manager or
consultant (or any spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees of any of the foregoing),
including deemed repurchases in connection with the exercise of stock options;

(k) in addition to the foregoing Restricted Payments and so long as no Default
shall have occurred and be continuing or would result therefrom, the Borrower
may make additional Restricted Payments (the proceeds of which may be utilized
by Holdings to make additional Restricted Payments) in an aggregate amount,
together with the aggregate amount of prepayments, redemptions, purchases,
defeasances and other payments in respect of Junior Financings made pursuant to
Section 7.12(a)(i)(E), not to exceed the sum of (i) the amount by which 2.50% of
Total Assets (determined at the time of such Restricted Payment) exceeds the
Total Asset Percentage Amount minus any Restricted Payments made in reliance on
this clause (k)(i) after the Closing Date and prior to such date of
determination, and (ii) so long as immediately after giving effect to such
Restricted Payment, the Total Leverage Ratio for the Test Period immediately
preceding such purchase or other acquisition for which financial statements are
available is less than or equal to 6.0 to 1.0 (calculated on a Pro Forma Basis)
and satisfaction of such test shall be evidenced by a certificate from the Chief
Financial Officer of the Borrower demonstrating such satisfaction calculated in
reasonable detail, the Available Amount (if positive) at such time; and

(l) so long as immediately after giving effect to such Restricted Payment, the
Total Leverage Ratio for the Test Period immediately preceding such Restricted
Payment is less than or equal to 6.0 to 1.0 (calculated on a Pro Forma Basis)
and satisfaction of such test shall be evidenced by a certificate from the chief
financial officer demonstrating such satisfaction calculated in reasonable
detail, (x) in an aggregate amount not to exceed the Net Cash Proceeds (not
giving effect to the proviso in clause (a) of the definition thereof) from any
Disposition, in whole or in part, of the Madewell Business (including by the
disposition or issuance of Equity Interests evidencing ownership in respect
thereof) or (y) constituting the assets comprising all or any part of the
Madewell Business (including any Equity Interests evidencing ownership in
respect thereof).

 

78

 

 

--------------------------------------------------------------------------------

 

SECTION 7.07. Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by
Holdings, the Borrower and the Restricted Subsidiaries on the Closing Date or
any business reasonably related or ancillary thereto.

SECTION 7.08. Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of Holdings or the Borrower, whether or not in the
ordinary course of business, other than:

(a) transactions between or among the Borrower or any of the Restricted
Subsidiaries or any entity that becomes a Restricted Subsidiary as a result of
such transaction,

(b) transactions on terms substantially as favorable to Holdings, the Borrower
or such Restricted Subsidiary as would be obtainable by Holdings, the Borrower
or such Restricted Subsidiary at the time in a comparable arm’s-length
transaction with a Person other than an Affiliate,

(c) the Original Transaction, the Transaction and the payment of fees and
expenses (including the Transaction Expenses) related to the Original
Transaction and the Transaction,

(d) the issuance of Equity Interests of Holdings to any officer, director,
employee or consultant of the Borrower or any of its Subsidiaries or any direct
or indirect parent of Holdings in connection with the Original Transaction,

(e) the payment of management, consulting, monitoring, advisory and other fees,
indemnities and expenses to the Sponsor pursuant to the Sponsor Management
Agreement (plus any unpaid management, consulting, monitoring, advisory and
other fees, indemnities and expenses accrued in any prior year) and any Sponsor
Termination Fees pursuant to the Sponsor Management Agreement,

(f) employment and severance arrangements between Holdings, the Borrower and the
Restricted Subsidiaries and their respective officers and employees in the
ordinary course of business and transactions pursuant to stock option plans and
employee benefit plans and arrangements,

(g) the non-exclusive licensing of trademarks, copyrights or other IP Rights in
the ordinary course of business to permit the commercial exploitation of IP
Rights between or among Affiliates and Subsidiaries of Holdings or the Borrower,

(h) the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, directors, officers and employees of Holdings
and the Restricted Subsidiaries or any direct or indirect parent of Holdings in
the ordinary course of business to the extent attributable to the ownership or
operation of the Borrower and the Restricted Subsidiaries,

(i) any agreement, instrument or arrangement as in effect as of the Closing Date
and set forth on Schedule 7.08, or any amendment thereto (so long as any such
amendment is not adverse to the Lenders in any material respect as compared to
the applicable agreement as in effect on the Closing Date),

(j) Restricted Payments permitted under Section 7.06 and any Disposition
permitted by Section 7.05(o),

(k) customary payments by the Borrower and any of the Restricted Subsidiaries to
the Sponsor made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities
(including in connection with acquisitions or divestitures), which payments are
approved by the majority of the members of the board of directors or a majority
of the disinterested members of the board of directors of Holdings in good
faith,

(l) transactions in which the Borrower or any of the Restricted Subsidiaries, as
the case may be, delivers to the Administrative Agent a letter from an
Independent Financial Advisor stating that such transaction is fair to the
Borrower or such Restricted Subsidiary from a financial point of view or meets
the requirements of clause (b) of this Section 7.08,

(m) the issuance or transfer of Equity Interests (other than Disqualified Equity
Interests) of Holdings to any Permitted Holder or to any former, current or
future director, manager, officer, employee or consultant (or any spouses,
former spouses, successors, executors, administrators, heirs, legatees or
distributees of any of the foregoing) of the Borrower, any of its Subsidiaries
or any direct or indirect parent thereof to the extent otherwise permitted by
this Agreement and to the extent such issuance or transfer would not give rise
to a Change of Control,

(n) investments by the Sponsor or the Co-Investors in securities of Holdings,
the Borrower or any of the Restricted Subsidiaries so long as (A) the investment
is being offered generally to other investors on the same or more favorable
terms and (B) the investment constitutes less than 5.0% of the proposed or
outstanding issue amount of such class of securities,

(o) payments to or from, and transactions with, Joint Ventures (to the extent
any such Joint Venture is only an Affiliate as a result of Investments by
Holdings and the Restricted Subsidiaries in such Joint Venture) in the ordinary
course of business to the extent otherwise permitted under Section 7.02,

(p) any Disposition of Securitization Assets or related assets in connection
with any Qualified Securitization Financing,

 

79

 

 

--------------------------------------------------------------------------------

 

(q) the payment of reasonable out-of-pocket costs and expenses relating to
registration rights and indemnities provided to shareholders of Holdings or any
direct or indirect parent thereof pursuant to the stockholders agreement or the
registration and participation rights agreement entered into on the Closing Date
in connection therewith, and

(r) the payment of any dividend or distribution within sixty (60) days after the
date of declaration thereof, if at the date of declaration (i) such payment
would have complied with the provisions of this Agreement and (ii) no Event of
Default occurred and was continuing.

SECTION 7.09. Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that prohibits, restricts, imposes any condition on or limits the ability of
(a) any Restricted Subsidiary that is not a Loan Party to make Restricted
Payments to (directly or indirectly) or to make or repay loans or advances to
any Loan Party or to Guarantee the Obligations of any Loan Party under the Loan
Documents or (b) any Loan Party to create, incur, assume or suffer to exist
Liens on property of such Person for the benefit of the Lenders with respect to
the Facility and the Obligations under the Loan Documents; provided that the
foregoing clauses (a) and (b) shall not apply to Contractual Obligations that:

(i) (x) exist on the date hereof and (to the extent not otherwise permitted by
this Section 7.09) are listed on Schedule 7.09 hereto and (y) to the extent
Contractual Obligations permitted by clause (x) are set forth in an agreement
evidencing Indebtedness, are set forth in any agreement evidencing any permitted
modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing does not expand the scope of such Contractual Obligation,

(ii) are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary, so long as such Contractual
Obligations were not entered into in contemplation of such Person becoming a
Restricted Subsidiary,

(iii) represent Indebtedness of a Restricted Subsidiary that is not a Loan Party
that is permitted by Section 7.03,

(iv) are customary restrictions that arise in connection with (x) any Lien
permitted by Sections 7.01(a), (l), (m), (s), (t)(i), (t)(ii), (u), (y) and (cc)
and relate to the property subject to such Lien or (y) any Disposition permitted
by Section 7.05 applicable pending such Disposition solely to the assets subject
to such Disposition,

(v) are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture entered into in the ordinary course of
business,

(vi) are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent any negative
pledge relates to the property financed by or the subject of such Indebtedness
(and excluding in any event any Indebtedness constituting any Junior Financing)
and the proceeds and products thereof and, in the case of the ABL Facilities and
any Term Loan Refinancing Debt, permit the Liens securing the Obligations
without restriction (subject to the ABL Intercreditor Agreement),

(vii) are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto,

(viii) comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Sections 7.03(e), (g), (h), (o)(i), (r) or
(t) to the extent that such restrictions apply only to the property or assets
securing such Indebtedness,

(ix) are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of any Restricted Subsidiary,

(x) are customary provisions restricting assignment of any agreement entered
into in the ordinary course of business,

(xi) are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business,

(xii) are customary restrictions contained in the ABL Credit Agreement, the ABL
Facilities Documentation, Senior Notes Indenture and the Senior Notes and any
Permitted Refinancing of any of the foregoing,

(xiii) arise in connection with cash or other deposits permitted under
Section 7.01, or

(xiv) comprise restrictions imposed by any agreement governing Indebtedness
entered into after the Original Closing Date and permitted under Section 7.03
that are, taken as a whole, in the good faith judgment of the Borrower, no more
restrictive with respect to the Borrower or any Restricted Subsidiary than
customary market terms for Indebtedness of such type (and, in any event, are no
more restrictive than the restrictions contained in this Agreement), so long as
the Borrower shall have determined in good faith that such restrictions will not
affect its obligation or ability to make any payments required hereunder.

 

80

 

 

--------------------------------------------------------------------------------

 

SECTION 7.10. Use of Proceeds. Use the proceeds of any Borrowing, whether
directly or indirectly, in a manner inconsistent with the uses set forth in the
preliminary statements to this Agreement.

SECTION 7.11. Accounting Changes. Make any change in fiscal year; provided,
however, that Holdings and the Borrower may, upon written notice to the
Administrative Agent, change its fiscal year to any other fiscal year reasonably
acceptable to the Administrative Agent, in which case, Holdings, the Borrower
and the Administrative Agent will, and are hereby authorized by the Lenders to,
make any adjustments to this Agreement that are necessary to reflect such change
in fiscal year.

SECTION 7.12. Prepayments, Etc. of Indebtedness.

(a) (i) Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (it being understood that payments of
regularly scheduled principal, interest and mandatory prepayments shall be
permitted) the Senior Notes or any other Indebtedness of a Loan Party (except,
with respect to Holdings, to the extent such prepayment, redemption, purchase,
defeasance or other satisfaction thereof is funded with a Restricted Payment
permitted under Section 7.06(k)) that is unsecured or subordinated to the
Obligations expressly by its terms (other than Indebtedness among the Borrower
and its Restricted Subsidiaries) (collectively, “Junior Financing”), except
(A) the refinancing thereof with the Net Cash Proceeds of, or in exchange for,
any Permitted Refinancing, to the extent not required to prepay any Loans
pursuant to Section 2.03(b), (B) the conversion of any Junior Financing to
Equity Interests (other than Disqualified Equity Interests) of Holdings or any
of its direct or indirect parents, (C) the prepayment of Indebtedness of the
Borrower or any Restricted Subsidiary owed to Holdings, the Borrower or a
Restricted Subsidiary or the prepayment of any other Junior Financing with the
proceeds of any other Junior Financing otherwise permitted by Section 7.03,
(D) the Refinancing of the Senior Notes and (E) prepayments, redemptions,
purchases, defeasances and other payments in respect of Junior Financings prior
to their scheduled maturity in an aggregate amount, together with the aggregate
amount of Restricted Payments made pursuant to Section 7.06(k), not to exceed
the sum of (1) the amount by which 2.50% of Total Assets (determined at the time
of such prepayment, redemption, purchase, defeasance or other payment) exceeds
the Total Asset Percentage Amount minus any prepayments, redemptions, purchases,
defeasances and other payments in respect of Junior Financings made in reliance
on this clause (1) after the Closing Date and prior to such date of
determination, and (2) if the Total Leverage Ratio (after giving effect to such
prepayment, redemption, purchase or defeasance on a Pro Forma Basis) is not
greater than 6.0 to 1.0, and so long as no Default has occurred and is
continuing or would result therefrom, the Available Amount (if positive) at such
time or (ii) make any payment in violation of any subordination terms of any
Junior Financing Documentation.

(b) Amend, modify or change in any manner materially adverse to the interests of
the Lenders any term or condition of (i) any Junior Financing Documentation in
respect of any Indebtedness having an aggregate outstanding principal amount of
$35,000,000 or more or (ii) the Senior Notes Indenture (in the case of each of
clauses (i) and (ii), other than as a result of a Permitted Refinancing thereof)
without the consent of the Administrative Agent.

SECTION 7.13. Holdings. In the case of Holdings, conduct, transact or otherwise
engage in any business or operations other than the following (and activities
incidental thereto):  (i) its direct ownership of the Equity Interests of the
Borrower and its indirect ownership of the Equity Interests of the Subsidiaries
of the Borrower, (ii) the maintenance of its legal existence (including the
ability to incur fees, costs and expenses relating to such maintenance),
(iii) the performance of its obligations with respect to the Loan Documents, the
ABL Facilities, any Senior Notes, any Qualified Holding Company Debt, any
Permitted Ratio Debt, any Term Loan Refinancing Debt or the Merger Agreement and
the other agreements contemplated by the Merger Agreement,  (iv) any public
offering of its common stock or any other issuance of its Equity Interests or
any transaction permitted under Section 7.04, (v) financing activities,
including the issuance of securities, incurrence of debt, payment of dividends,
making contributions to the capital of its Subsidiaries and guaranteeing the
obligations of its Subsidiaries in each case solely to the extent permitted
hereunder, (vi) participating in tax, accounting and other administrative
matters as a member of the consolidated group of Holdings and the Borrower,
(vii) holding any cash or property received in connection with Restricted
Payments made by the Borrower in accordance with Section 7.06 pending
application thereof by Holdings, (viii) providing indemnification to officers
and directors and (ix) activities incidental to the businesses or activities
described in clauses (i) to (viii) of this Section 7.13.

 

 

 

 

81

 

 

--------------------------------------------------------------------------------

 

ARTICLE VIII

Events of Default and Remedies

SECTION 8.01. Events of Default. Each of the events referred to in clauses (a)
through (l) of this Section 8.01 shall constitute an “Event of Default”:

(a) Non-Payment.  The Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within five (5) Business
Days after the same becomes due, any interest on any Loan or any other amount
payable hereunder or with respect to any other Loan Document; or

(b) Specific Covenants.  The Borrower, any Restricted Subsidiary or, in the case
of Section 7.13, Holdings, fails to perform or observe any term, covenant or
agreement contained in any of Sections 6.03(a) or 6.05(a) (solely with respect
to the Borrower) or Article VII; or

(c) Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after receipt by the Borrower of written notice
thereof from the Administrative Agent; or

(d) Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by any Loan Party herein, in any other
Loan Document, or in any document required to be delivered in connection
herewith or therewith shall be untrue in any material respect when made or
deemed made; or

(e) Cross-Default.  Any Loan Party or any Restricted Subsidiary (A) fails to
make any payment beyond the applicable grace period, if any, whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise, in
respect of any Indebtedness (other than Indebtedness hereunder) having an
aggregate outstanding principal amount (individually or in the aggregate with
all other Indebtedness as to which such a failure shall exist) of not less than
the Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness, or any other event occurs (other
than, with respect to Indebtedness consisting of Swap Contracts, termination
events or equivalent events pursuant to the terms of such Swap Contracts and not
as a result of any default thereunder by any Loan Party),the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity;
provided that this clause (e)(B) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; provided,
further, that such failure is unremedied and is not waived by the holders of
such Indebtedness prior to any termination of the Commitments or acceleration of
the Loans pursuant to Section 8.02; provided that no such event under the ABL
Facilities shall constitute an Event of Default under this Section 8.01(e) until
the earliest to occur of (x) the date that is thirty (30) days after such event
or circumstance (but only if such event or circumstance has not been waived or
cured), (y) the acceleration of the Indebtedness under the ABL Facilities and
(z) the exercise of any remedies by the ABL Administrative Agent in respect of
any Collateral; or

(f) Insolvency Proceedings, Etc.  Holdings, the Borrower or any Material
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer for it or for all or any material part of its property; or
any receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

(g) Judgments.  There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied or failed to acknowledge coverage thereof) and such
judgment or order shall not have been satisfied, vacated, discharged or stayed
or bonded pending an appeal for a period of sixty (60) consecutive days; or

 

82

 

 

--------------------------------------------------------------------------------

 

(h) ERISA.  (i)  An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of any Loan Party or their respective ERISA Affiliates under Title
IV of ERISA in an aggregate amount which would reasonably be expected to result
in a Material Adverse Effect, (ii) any Loan Party or any of their respective
ERISA Affiliates fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its Withdrawal Liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount
which would reasonably be expected to result in a Material Adverse Effect, or
(iii) with respect to a Foreign Plan a termination, withdrawal or noncompliance
with applicable law or plan terms that would reasonably be expected to result in
a Material Adverse Effect; or

(i) Invalidity of Loan Documents.  Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or the satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in writing the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies in writing that it has any or further
liability or obligation under any Loan Document (other than as a result of
repayment in full of the Obligations and termination of the Aggregate
Commitments), or purports in writing to revoke or rescind any Loan Document; or

(j) Collateral Documents.  (i) Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.11 shall for any reason (other than pursuant to
the terms hereof or thereof including as a result of a transaction permitted
under Section 7.04 or 7.05) cease to create, or any Lien purported to be created
by any Collateral Document shall be asserted in writing by any Loan Party not to
be, a valid and perfected lien, with the priority required by the Collateral
Documents (or other security purported to be created on the applicable
Collateral) on and security interest in any material portion of the Collateral
purported to be covered thereby, subject to Liens permitted under Section 7.01,
except to the extent that any such loss of perfection or priority results from
the failure of the Administrative Agent or the Collateral Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the Collateral Documents or to file Uniform Commercial Code
continuation statements and except as to Collateral consisting of real property
to the extent that such losses are covered by a lender’s title insurance policy
and such insurer has not denied coverage, or (ii) any of the Equity Interests of
the Borrower ceasing to be pledged pursuant to the Security Agreement free of
Liens other than Liens permitted by the ABL Intercreditor Agreement, First Lien
Intercreditor (if any) and the Second Lien Intercreditor Agreement (if any) or
any nonconsensual Liens arising solely by operation of Law; or

(k) Junior Financing Documentation.  (i) Any of the Obligations of the Loan
Parties under the Loan Documents for any reason shall cease to be “Senior
Indebtedness” (or any comparable term) or “Senior Secured Financing” (or any
comparable term) under, and as defined in any Junior Financing Documentation
governing Junior Financing subordinated in right of payment to the Obligations
under the Loan Documents with an aggregate principal amount of not less than the
Threshold Amount or (ii) the subordination provisions set forth in any Junior
Financing Documentation governing Junior Financing subordinated in right of
payment to the Obligations under the Loan Documents with an aggregate principal
amount of not less than the Threshold Amount shall, in whole or in part, cease
to be effective or cease to be legally valid, binding and enforceable against
the holders of any such Junior Financing, if applicable; or

(l) Change of Control.  There occurs any Change of Control.

SECTION 8.02. Remedies upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent may with the consent of, and shall at
the request of, the Required Lenders take any or all of the following actions:

(a) declare Commitments of each Lender to be terminated, whereupon such
Commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the Commitments of each Lender shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, in each case without
further act of the Administrative Agent or any Lender.

SECTION 8.03. Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable as set forth in the proviso to Section 8.02), any amounts received
on account of the Obligations shall be applied by the Administrative Agent in
the following order:

 

83

 

 

--------------------------------------------------------------------------------

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, the Obligations under Secured Hedge Agreements and Cash
Management Obligations, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Fourth held by them;

Fifth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

 

 

 

 

84

 

 

--------------------------------------------------------------------------------

 

ARTICLE IX

Administrative Agent and Other Agents

SECTION 9.01. Appointment and Authority of the Administrative Agent.

(a) Each Lender hereby irrevocably appoints Bank of America to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article IX (other than Sections 9.09
and 9.11) are solely for the benefit of the Administrative Agent and the
Lenders, and the Borrower shall not have rights as a third party beneficiary of
any such provision.  

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a Lender
and a potential Hedge Bank and/or Cash Management Bank) hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of (and to
hold any security interest created by the Collateral Documents for and on behalf
of or in trust for) such Lender for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Loan Parties to secure any
of the Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” (and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX (including Section 9.07, as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.  Without limiting the generality of the foregoing, the Lenders hereby
expressly authorize the Administrative Agent to execute any and all documents
(including releases) with respect to the Collateral and the rights of the
Secured Parties with respect thereto (including the ABL Intercreditor
Agreement), as contemplated by and in accordance with the provisions of this
Agreement and the Collateral Documents and acknowledge and agree that any such
action by any Agent shall bind the Lenders.

SECTION 9.02. Rights as a Lender. Any Person serving as an Agent (including as
Administrative Agent) hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not an Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include each
Person serving as an Agent hereunder in its individual capacity.  Such Person
and its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not an Agent hereunder and without any duty to account therefor
to the Lenders. The Lenders acknowledge that, pursuant to such activities, any
Agent or its Affiliates may receive information regarding any Loan Party or any
of its Affiliates (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
no Agent shall be under any obligation to provide such information to them.  

SECTION 9.03. Exculpatory Provisions. Neither the Administrative Agent nor any
other Agent shall have any duties or obligations except those expressly set
forth herein and in the other Loan Documents.  Without limiting the generality
of the foregoing, an Agent (including the Administrative Agent):

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing and without limiting the
generality of the foregoing, the use of the term “agent” herein and in the other
Loan Documents with reference to any Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law and instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by any Person serving as an Agent or any of its
Affiliates in any capacity.

 

85

 

 

--------------------------------------------------------------------------------

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by the final
judgment of a court of competent jurisdiction, in connection with its duties
expressly set forth herein.  The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the Borrower or a Lender.

No Agent-Related Person shall be responsible for or have any duty to ascertain
or inquire into (i) any recital, statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default (including, without
limitation, compliance with the terms and conditions of Section 10.07(h)(iii)),
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Collateral Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent, or to inspect the properties, books or
records of any Loan Party or any Affiliate thereof.

SECTION 9.04. Reliance by the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

The Administrative Agent shall be fully justified in failing or refusing to take
any action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders;
provided that the Administrative Agent shall not be required to take any action
that, in its opinion or in the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable Law.

SECTION 9.05. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Documents by or through any one or more sub agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Agent-Related Persons.  The exculpatory provisions of
this Article shall apply to any such sub agent and to the Agent-Related Persons
of the Administrative Agent and any such sub agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

SECTION 9.06. Non-Reliance on Administrative Agent and Other Lenders; Disclosure
of Information by Agents. Each Lender acknowledges that no Agent-Related Person
has made any representation or warranty to it, and that no act by any Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Loan Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession.  Each Lender represents to
each Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower and the other Loan Parties hereunder.  Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the

 

86

 

 

--------------------------------------------------------------------------------

 

time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties.  Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
respective Affiliates which may come into the possession of any Agent-Related
Person.

SECTION 9.07. Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand the
Administrative Agent and each other Agent-Related Person (solely to the extent
any such Agent-Related Person was performing services on behalf of the
Administrative Agent) (to the extent not reimbursed by or on behalf of any Loan
Party and without limiting the obligation of any Loan Party to do so), pro rata,
and hold harmless the Administrative Agent and each other Agent-Related Person
(solely to the extent any such Agent-Related Person was performing services on
behalf of the Administrative Agent) from and against any and all Indemnified
Liabilities incurred by it; provided that no Lender shall be liable for the
payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person’s own gross negligence or
willful misconduct, as determined by the final judgment of a court of competent
jurisdiction; provided that no action taken in accordance with the directions of
the Required Lenders (or such other number or percentage of the Lenders as shall
be required by the Loan Documents) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.07.  In the case
of any investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section 9.07 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person.  Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the Borrower, provided that such
reimbursement by the Lenders shall not affect the Borrower’s continuing
reimbursement obligations with respect thereto, provided, further, that the
failure of any Lender to indemnify or reimburse the Administrative Agent shall
not relieve any other Lender of its obligation in respect thereof.  The
undertaking in this Section 9.07 shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent.

SECTION 9.08. No Other Duties; Other Agents, Arrangers, Managers, Etc. Goldman
Sachs Bank USA is hereby appointed Syndication Agent hereunder, and each Lender
hereby authorizes Goldman Sachs Bank USA to act as Syndication Agent in
accordance with the terms hereof and the other Loan Documents.  HSBC Securities
(USA) Inc., Wells Fargo Bank, N.A., Mizuho Corporate Bank, Ltd. and Sumitomo
Mitsui Banking Corporation are each hereby appointed a Co-Documentation Agent
hereunder, and each Lender hereby authorizes each of HSBC Securities (USA) Inc.,
Wells Fargo Bank, N.A., Mizuho Corporate Bank, Ltd. and Sumitomo Mitsui Banking
Corporation to act as a Co-Documentation Agent in accordance with the terms
hereof and the other Loan Documents.  Each Agent hereby agrees to act in its
capacity as such upon the express conditions contained herein and the other Loan
Documents, as applicable.  Anything herein to the contrary notwithstanding, none
of the Joint Bookrunners, Arrangers or other Agents listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder and such Persons shall have the
benefit of this Article IX.  Without limiting the foregoing, none of the Lenders
or other Persons so identified shall have or be deemed to have any agency or
fiduciary or trust relationship with any Lender, Holdings, the Borrower or any
of their respective Subsidiaries.  Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.  Each of the Syndication Agent and each Co-Documentation Agent,
without consent of or notice to any party hereto, may assign any and all of its
rights or obligations hereunder to any of its Affiliates.  Each of the
Syndication Agent and each Co-Documentation Agent and any other Agent may resign
from such role at any time, with immediate effect, by giving prior written
notice thereof to the Administrative Agent and Borrower.

SECTION 9.09. Resignation of Administrative Agent or Collateral Agent. The
Administrative Agent or Collateral Agent may at any time give notice of its
resignation to the Lenders and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the consent of the
Borrower at all times other than during the existence of an Event of Default
(which consent of the Borrower shall not be unreasonably withheld or delayed),
to appoint a successor, which shall be a Lender or a bank with an office in the
United States, or an Affiliate of any such Lender or bank with an office in the
United States.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Administrative Agent or Collateral Agent, as applicable,
gives notice of its resignation, then the retiring Administrative Agent or
Collateral Agent, as applicable, may on behalf of the Lenders, appoint a
successor Administrative Agent or Collateral Agent, as applicable, meeting the
qualifications set forth above; provided that if the Administrative Agent or
Collateral Agent, as applicable, shall notify the Borrower and the Lenders that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent or Collateral Agent, as applicable, shall be discharged
from its duties and obligations hereunder and under the other Loan Documents
(except that

 

87

 

 

--------------------------------------------------------------------------------

 

in the case of any collateral security held by the Administrative Agent or
Collateral Agent on behalf of the Lenders under any of the Loan Documents, the
retiring Agent shall continue to hold such collateral security until such time
as a successor of such Agent is appointed) and (b) all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time as
the Required Lenders appoint a successor Administrative Agent as provided for
above in this Section.  Upon the acceptance of a successor’s appointment as
Administrative Agent or Collateral Agent, as applicable, hereunder and upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such amendments or supplements to the Mortgages, and such other
instruments or notices, as may be necessary or desirable, or as the Required
Lenders may request, in order to (i) continue the perfection of the Liens
granted or purported to be granted by the Collateral Documents or (ii) otherwise
ensure that the Collateral and Guarantee Requirement is satisfied, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent or
Collateral Agent, as applicable, and the retiring Administrative Agent or
Collateral Agent, as applicable, shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrower to a successor Administrative Agent or Collateral Agent, as
applicable, shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor.  After the retiring
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Sections 10.04 and 10.05 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective
Agent-Related Persons in respect of any actions taken or omitted to be taken by
any of them while the retiring Agent was acting as Administrative Agent or
Collateral Agent, as applicable.

SECTION 9.10. Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.07 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

SECTION 9.11. Collateral and Guaranty Matters. Each of the Lenders (including in
its capacities as a potential Cash Management Bank and a potential Hedge Bank)
irrevocably authorizes the Administrative Agent and the Collateral Agent, and
each of the Administrative Agent and the Collateral Agent agrees that it will:

(a) release any Lien on any property granted to or held by the Administrative
Agent or the Collateral Agent under any Loan Document (i) upon termination of
the Aggregate Commitments and payment in full of all Obligations (other than
(x) obligations and liabilities under Secured Hedge Agreements as to which
arrangements satisfactory to the applicable Hedge Bank shall have been made,
(y) Cash Management Obligations as to which arrangements satisfactory to the
applicable Cash Management Bank shall have been made and (z) contingent
indemnification obligations not yet accrued and payable), (ii) at the time the
property subject to such Lien is transferred or to be transferred as part of or
in connection with any transfer permitted hereunder or under any other Loan
Document to any Person other than Holdings, the Borrower or any of its Domestic
Subsidiaries that are Guarantors, (iii) subject to Section 10.01, if the release
of such Lien is approved, authorized or ratified in writing by the Required
Lenders, or (iv) if the property subject to such Lien is owned by a Guarantor,
upon release of such Guarantor from its obligations under its Guaranty pursuant
to clause (c) below;

(b) release or subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01(i);

 

88

 

 

--------------------------------------------------------------------------------

 

(c) release any Guarantor from its obligations under the Guaranty if (i) in the
case of any Subsidiary, such Person ceases to be a Restricted Subsidiary as a
result of a transaction or designation permitted hereunder or (ii) in the case
of Holdings, as a result of a transaction permitted hereunder; provided that no
such release shall occur if such Guarantor continues to be a guarantor in
respect of the ABL Facilities, any Credit Agreement Refinancing Indebtedness,
the Senior Notes or any other Junior Financing; and

(d) if any Guarantor shall cease to be a Material Subsidiary (as certified in
writing by a Responsible Officer), and the Borrower notifies the Administrative
Agent in writing that it wishes such Guarantor to be released from its
obligations under the Guaranty and provides the Administrative Agent and the
Collateral Agent such certifications or documents as either such Agent shall
reasonably request, (i) release such Subsidiary from its obligations under the
Guaranty and (ii) release any Liens granted by such Subsidiary or Liens on the
Equity Interests of such Subsidiary; provided that no such release shall occur
if such Subsidiary continues to be a guarantor in respect of the ABL Facilities,
any Credit Agreement Refinancing Indebtedness, the Senior Notes or any other
Junior Financing.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Guarantor from its obligations under the Guaranty pursuant to this
Section 9.11.  In each case as specified in this Section 9.11, the applicable
Agent will (and each Lender irrevocably authorizes the applicable Agent to), at
the Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release or
subordination of such item of Collateral from the assignment and security
interest granted under the Collateral Documents, or to evidence the release of
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.11.

SECTION 9.12. Appointment of Supplemental Administrative Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction.  It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and
collectively as “Supplemental Administrative Agents”).

(b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article IX and of
Sections 10.04 and 10.05 that refer to the Administrative Agent shall inure to
the benefit of such Supplemental Administrative Agent and all references therein
to the Administrative Agent shall be deemed to be references to the
Administrative Agent and/or such Supplemental Administrative Agent, as the
context may require.

(c) Should any instrument in writing from any Loan Party be required by any
Supplemental Administrative Agent so appointed by the Administrative Agent for
more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, the Borrower or Holdings, as applicable, shall,
or shall cause such Loan Party to, execute, acknowledge and deliver any and all
such instruments promptly upon request by the Administrative Agent.  In case any
Supplemental Administrative Agent, or a successor thereto, shall die, become
incapable of acting, resign or be removed, all the rights, powers, privileges
and duties of such Supplemental Administrative Agent, to the extent permitted by
Law, shall vest in and be exercised by the Administrative Agent until the
appointment of a new Supplemental Administrative Agent.

SECTION 9.13. ABL Intercreditor Agreement. The entrance into the ABL
Intercreditor Agreement by the Administrative Agent and the Collateral Agent is
hereby authorized, approved and ratified in all respects, and the parties hereto
acknowledge that the ABL Intercreditor Agreement is binding upon them.  Each
Lender (a) hereby consents to the subordination of the Liens on the Current
Asset Collateral securing the Obligations on the terms set forth in the ABL
Intercreditor Agreement, (b) hereby agrees that it will be bound by and will
take no actions contrary to the provisions of the ABL Intercreditor Agreement
and (c) hereby authorizes, approves and ratifies (x) the entrance into the ABL
Intercreditor Agreement by the Administrative Agent and Collateral Agent on the
Original

 

89

 

 

--------------------------------------------------------------------------------

 

Closing Date and (y) the Administrative Agent and Collateral Agent’s agreement
to subject the Liens on the Collateral securing the Obligations to the
provisions of the ABL Intercreditor Agreement in accordance with its terms.  The
foregoing provisions are intended as an inducement to the ABL Secured Parties
(as such term is defined in the ABL Intercreditor Agreement) to extend credit to
the Borrower and such ABL Secured Parties are intended third-party beneficiaries
of such provisions and the provisions of the ABL Intercreditor Agreement.

Each Lender, by its execution and delivery of this Agreement and its making of
(or, as applicable, conversion into) Initial Loans on the Closing Date, hereby
(a) confirms its agreement to the foregoing provisions of this Section 9.13 and
(b) pursuant to Section 5.2(c) of the ABL Intercreditor Agreement, agrees to be
bound by the terms of the ABL Intercreditor Agreement as a “Term Secured Party”
(as defined in the ABL Intercreditor Agreement).

SECTION 9.14. Secured Cash Management Agreements and Secured Hedge Agreements.
Except as otherwise expressly set forth herein or in any Guaranty or any
Collateral Document, no Cash Management Bank or Hedge Bank that obtains the
benefits of Section 8.03, any Guaranty or any Collateral by virtue of the
provisions hereof or of any Guaranty or any Collateral Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be.

 

 

 

 

90

 

 

--------------------------------------------------------------------------------

 

ARTICLE X

Miscellaneous

SECTION 10.01. Amendments, Etc. Except as otherwise set forth in this Agreement,
no amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided that, no such amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of each Lender directly affected thereby (it being understood that a waiver of
any condition precedent set forth in Section 4.02 or the waiver of any Default,
mandatory prepayment or mandatory reduction of the Commitments shall not
constitute an extension or increase of any Commitment of any Lender);

(b) postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest under Section 2.05 or 2.06 without the written consent of
each Lender directly affected thereby, it being understood that the waiver of
(or amendment to the terms of) any mandatory prepayment of the Loans shall not
constitute a postponement of any date scheduled for the payment of principal or
interest;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (i) of the second proviso to this Section 10.01) any
fees or other amounts payable hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby, it being
understood that any change to the definitions of the Senior Secured Net Leverage
Ratio, the Total Leverage Ratio or the Total Senior Secured Leverage Ratio or,
in each case, in the component definitions thereof shall not constitute a
reduction in the rate of interest; provided that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest at the Default Rate;

(d) change any provision of this Section 10.01 or the definition of “Required
Lenders”, “Required Facility Lenders” or “Pro Rata Share” or any other provision
specifying the number of Lenders or portion of the Loans or Commitments required
to take any action under the Loan Documents, without the written consent of each
Lender affected thereby;

(e) other than in a transaction permitted under Section 7.04 or Section 7.05,
release all or substantially all of the Collateral in any transaction or series
of related transactions, without the written consent of each Lender; or

(f) other than in a transaction permitted under Section 7.04 or Section 7.05,
release all or substantially all of the aggregate value of the Guaranty, without
the written consent of each Lender;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of, or any fees or other amounts
payable to, the Administrative Agent under this Agreement or any other Loan
Document; (ii) Section 10.07(g) may not be amended, waived or otherwise modified
without the consent of each Granting Lender all or any part of whose Loans are
being funded by an SPC at the time of such amendment, waiver or other
modification and (iii) the consent of Required Facility Lenders shall be
required with respect to any amendment that by its terms adversely affects the
rights of Lenders under such Facility in respect of payments hereunder in a
manner different than such amendment affects other Facilities.

Notwithstanding the foregoing,

(a) no Lender consent is required to effect any amendment or supplement to the
ABL Intercreditor Agreement, any First Lien Intercreditor Agreement or any
Second Lien Intercreditor Agreement (i) that is for the purpose of adding the
holders of Permitted Pari Passu Secured Refinancing Debt or Permitted Junior
Secured Refinancing Debt (or a Senior Representative with respect thereto) as
parties thereto, as expressly contemplated by the terms of the ABL Intercreditor
Agreement, such First Lien Intercreditor Agreement or such Second Lien
Intercreditor Agreement, as applicable (it being understood that any such
amendment or supplement may make such other changes to the applicable
intercreditor agreement as, in the good faith determination of the
Administrative Agent, are required to effectuate the foregoing and provided,
that such other changes are not adverse, in any material respect, to the
interests of the Lenders) or (ii) that is expressly contemplated by the ABL
Intercreditor Agreement (or the comparable provisions, if any, of any First Lien
Intercreditor Agreement or any Second Lien Intercreditor Agreement); provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent or the Collateral Agent hereunder
or under any other Loan Document without the prior written consent of the
Administrative Agent or the Collateral Agent, as applicable; and

 

91

 

 

--------------------------------------------------------------------------------

 

(b) this Agreement may be amended (or amended and restated) with the written
consent of the Required Lenders, the Administrative Agent and the Borrower (i)
to add one or more additional credit facilities to this Agreement and to permit
the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Loans and the accrued
interest and fees in respect thereof and (ii) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders.  

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the Replacement Loans (as defined below) to permit the refinancing of
all outstanding Loans of any Class (“Refinanced Loans”) with replacement term
loans (“Replacement Loans”) hereunder; provided that (a) the aggregate principal
amount of such Replacement Loans shall not exceed the aggregate principal amount
of such Refinanced Loans, (b) the All-In Yield with respect to such Replacement
Loans (or similar interest rate spread applicable to such Replacement Loans)
shall not be higher than the All-In Yield for such Refinanced Loans (or similar
interest rate spread applicable to such Refinanced Loans) immediately prior to
such refinancing, (c) the Weighted Average Life to Maturity of such Replacement
Loans shall not be shorter than the Weighted Average Life to Maturity of such
Refinanced Loans at the time of such refinancing (except by virtue of
amortization or prepayment of the Refinanced Loans prior to the time of such
incurrence) and (d) all other terms applicable to such Replacement Loans shall
be substantially identical to, or less favorable to the Lenders providing such
Replacement Loans than, those applicable to such Refinanced Loans, except to the
extent necessary to provide for covenants and other terms applicable to any
period after the Latest Maturity Date of the Loans in effect immediately prior
to such refinancing.

Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended and waived with the consent of the Administrative Agent at the request
of the Borrower without the need to obtain the consent of any other Lender if
such amendment or waiver is delivered in order (i) to comply with local Law or
advice of local counsel, (ii) to cure ambiguities or defects or (iii) to cause
such guarantee, collateral security document or other document to be consistent
with this Agreement and the other Loan Documents.

SECTION 10.02. Notices and Other Communications; Facsimile Copies.

(a) General.  Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i) if to Holdings, the Borrower or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communication.  Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent,  provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

(c) Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

92

 

 

--------------------------------------------------------------------------------

 

(d) The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Agent-Related Persons or any
Arranger (collectively, the “Agent Parties”) have any liability to Holdings, the
Borrower, any Lender, or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to Holdings, the
Borrower, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(e) Change of Address.  Each of Holdings, the Borrower and the Administrative
Agent may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the other parties hereto.  Each
other Lender may change its address, telecopier or telephone number for notices
and other communications hereunder by notice to the Borrower and the
Administrative Agent.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such
Lender.  Furthermore, each Public Lender agrees to cause at least one individual
at or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

(f) Reliance by the Administrative Agent.  The Administrative Agent and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Borrower shall indemnify the Administrative Agent
each Lender and the Agent-Related Persons of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

SECTION 10.03. No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.

SECTION 10.04. Attorney Costs and Expenses. The Borrower agrees (a) if the
Closing Date occurs, to pay or reimburse the Administrative Agent, the
Syndication Agent, each Co-Documentation Agent and the Arrangers for all
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the preparation, negotiation, syndication and execution of this
Agreement and the other Loan Documents and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), and the consummation and
administration of the transactions contemplated hereby and thereby, including
all Attorney Costs of Shearman & Sterling LLP and, if reasonably necessary, one
local counsel in each relevant jurisdiction material to the interests of the
Lenders taken as a whole, and (b) to pay or reimburse the Administrative Agent
and the Lenders for all reasonable and documented out-of-pocket costs and
expenses incurred in connection with the enforcement of any rights or remedies
under this Agreement or the other Loan Documents (including all such costs and
expenses incurred during any legal proceeding, including any proceeding under
any Debtor Relief Law, and including all Attorney Costs of one counsel to the
Administrative Agent and the Lenders taken as a whole (and, if reasonably
necessary, one local counsel in any relevant material jurisdiction and, in the
event of any conflict of interest, one additional counsel in each relevant
jurisdiction to each group of affected Lenders similarly situated taken as a
whole)).  The agreements in this Section 10.04 shall survive the termination of
the Aggregate Commitments and repayment of all other Obligations.  All amounts
due under this Section 10.04 shall be paid promptly following receipt by the
Borrower of an invoice relating thereto setting forth such expenses in
reasonable detail.  If any Loan Party fails to pay when due any costs, expenses
or other amounts payable by it hereunder or under any Loan Document, such amount
may be paid on behalf of such Loan Party by the Administrative Agent in its sole
discretion.  The Borrower and each other

 

93

 

 

--------------------------------------------------------------------------------

 

Loan Party hereby acknowledge that the Administrative Agent and/or any Lender
may receive a benefit, including without limitation, a discount, credit or other
accommodation, from any of such counsel based on the fees such counsel may
receive on account of their relationship with the Administrative Agent and/or
such Lender, including, without limitation, fees paid pursuant to this Agreement
or any other Loan Document.

SECTION 10.05. Indemnification by the Borrower. The Borrower shall indemnify and
hold harmless the Agents, each Lender, the Arrangers and their respective
Affiliates, directors, officers, employees, agents, partners, trustees or
advisors and other representatives (collectively the “Indemnitees”) from and
against any and all liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses and disbursements
(including Attorney Costs) of any kind or nature whatsoever which may at any
time be imposed on, incurred by or asserted against any such Indemnitee in any
way relating to or arising out of or in connection with (but limited, in the
case of legal fees and expenses, to the reasonable and documented out-of-pocket
fees, disbursements and other charges of one counsel to all Indemnitees taken as
a whole and, if reasonably necessary, a single local counsel for all Indemnitees
taken as a whole in each relevant jurisdiction that is material to the interest
of the Lenders, and solely in the case of a conflict of interest, one additional
counsel in each relevant jurisdiction to each group of affected Indemnitees
similarly situated taken as a whole) (a) the execution, delivery, enforcement,
performance or administration of any Loan Document or any other agreement,
letter or instrument delivered in connection with the transactions contemplated
thereby or the consummation of the transactions contemplated thereby, (b) any
Commitment, Loan or the use or proposed use of the proceeds therefrom, or
(c) any actual or alleged presence or release of Hazardous Materials on or from
any property currently or formerly owned or operated by the Borrower, any
Subsidiary or any other Loan Party, or any Environmental Liability arising out
of the activities or operations of the Borrower, any Subsidiary or any other
Loan Party, or (d) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory (including any investigation of, preparation for, or defense of
any pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”); provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements resulted from (x) the gross negligence,
bad faith or willful misconduct of such Indemnitee or of any affiliate,
director, officer, employee or agent of such Indemnitee, (y) a material breach
of any obligations under any Loan Document by such Indemnitee or of any Related
Indemnified Person as determined by a final, non-appealable judgment of a court
of competent jurisdiction or (z) any dispute solely among Indemnitees other than
any claims against an Indemnitee in its capacity or in fulfilling its role as an
administrative agent or arranger or any similar role under the Facility and
other than any claims arising out of any act or omission of the Borrower or any
of its Affiliates.  To the extent that the undertakings to indemnify and hold
harmless set forth in this Section 10.05 may be unenforceable in whole or in
part because they are violative of any applicable law or public policy, the
Borrower shall contribute the maximum portion that it is permitted to pay and
satisfy under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by the Indemnitees or any of them.  No Indemnitee shall be
liable for any damages arising from the use by others of any information or
other materials obtained through IntraLinks or other similar information
transmission systems in connection with this Agreement, nor shall any Indemnitee
or any Loan Party have any liability for any special, punitive, indirect or
consequential damages relating to this Agreement or any other Loan Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date) (other than, in the case of any Loan Party, in
respect of any such damages incurred or paid by an Indemnitee to a third
party).  In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 10.05 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, its directors, stockholders or creditors or an Indemnitee or
any other Person, whether or not any Indemnitee is otherwise a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Loan Documents is consummated.  All amounts due under this
Section 10.05 shall be paid within twenty (20) Business Days after written
demand therefor.  The agreements in this Section 10.05 shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.  This Section 10.05 shall not apply to
Taxes, or amounts excluded from the definition of Taxes pursuant to clauses (i)
through (vii) of the first sentence of Section 3.01(a), that are imposed with
respect to payments to or for the account of any Agent or any Lender under any
Loan Document, which shall be governed by Section 3.01.  This Section 10.05 also
shall not apply to Other Taxes or to taxes covered by Section 3.04.

SECTION 10.06. Marshaling; Payments Set Aside. None of the Administrative Agent
or any Lender shall be under any obligation to marshal any assets in favor of
the Loan Parties or any other party or against or in payment of any or all of
the Obligations.  To the extent that any payment by or on behalf of the Borrower
is made to any Agent or any Lender, or any Agent or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Agent or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by any Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the applicable Overnight Rate
from time to time in effect.

 

94

 

 

--------------------------------------------------------------------------------

 

SECTION 10.07. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither Holdings nor the Borrower may, except as
permitted by Section 7.04, assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section, or (iv) to an SPC in accordance with the
provisions of subsection (g) of this Section (and any other attempted assignment
or transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Agent-Related
Persons of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.  

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment or, the principal outstanding balance of the
Loans of the assigning Lender subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$1,000,000 unless each of the Administrative Agent and, so long as no Event of
Default under Section 8.01(a) or, solely with respect to the Borrower or any
Guarantor, Section 8.01(f) has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

(ii) Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.

(iii) Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld)
shall be required unless (1) an Event of Default under Section 8.01(a) or,
solely with respect to the Borrower or any Guarantor, Section 8.01(f), has
occurred and is continuing at the time of such assignment, (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund or (3) such
assignment is prior to the completion of the primary syndication or the 90th day
after the Closing Date, whichever shall occur first; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; provided, however, that the consent of the Administrative Agent
shall not be required for any assignment to an Affiliated Lender or a Person
that upon effectiveness of an assignment would be an Affiliated Lender, except
for the separate consent rights of the Administrative Agent pursuant to clause
(h)(iv) of this Section 10.07.

(iv) Assignment and Assumption.  The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment.  The Eligible Assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.  All assignments shall be by novation.

(v) No Assignments to Certain Persons.  No such assignment shall be made (A) to
Holdings, the Borrower or any of the Borrower’s Subsidiaries except as permitted
under Section 2.03(a)(iv), (B) subject to subsection (h) below, any of the
Borrower’s Affiliates or (C) to a natural person.

 

95

 

 

--------------------------------------------------------------------------------

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section (and, in the case of an Affiliated Lender or a
Person that, after giving effect to such assignment, would become an Affiliated
Lender, to the requirements of clause (h) of this Section), from and after the
effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment).  Upon request, and the surrender by the assigning Lender of
its Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section.

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans, owing to each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall, subject to clause (h) of this Section, be conclusive absent
manifest error, and the Borrower, the Agents and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  The Register shall be available for inspection by the Borrower,
any Agent and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.  This Section 10.07(c) and Section 2.09 shall be
construed so that all Loans are at all times maintained in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and
any related Treasury regulations (or any other relevant or successor provisions
of the Code or of such Treasury regulations).

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Agents and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 (other than clause (d) thereof)
that directly affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01 (subject to the requirements of Section 3.01(b) and
(c) or Section 3.01(d), as applicable), 3.04 and 3.05 (through the applicable
Lender) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to subsection (b) of this Section.  To the extent
permitted by applicable Law, each Participant also shall be entitled to the
benefits of Section 10.09 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.11 as though it were a Lender.

(e) Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Section 3.01, 3.04 or 3.05 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
shall not be entitled to the benefits of Section 3.01 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply and does in fact comply with
Section 3.01 as though it were a Lender.  Each Lender that sells a participation
shall (acting solely for this purpose as a non-fiduciary agent of the Borrower)
maintain a register complying with the requirements of Sections 163(f), 871(h)
and 881(c)(2) of the Code and the Treasury regulations issued thereunder
relating to the exemption from withholding for portfolio interest on which is
entered the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”).  A Lender shall
not be obligated to disclose the Participant Register to any Person except to
the extent such disclosure is necessary to establish that any Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.  

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

96

 

 

--------------------------------------------------------------------------------

 

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof.  Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.01, 3.04 or 3.05), (ii) no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder.  The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender.  In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior debt of any
SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State
thereof.  Notwithstanding anything to the contrary contained herein, any SPC may
(i) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with the payment of a processing fee of $3,500 (which
processing fee may be waived by the Administrative Agent in its sole
discretion), assign all or any portion of its right to receive payment with
respect to any Loan to the Granting Lender and (ii) disclose on a confidential
basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or Guarantee or credit
or liquidity enhancement to such SPC.

(h) Any Lender may, at any time, assign all or a portion of its rights and
obligations under this Agreement to a Person who is or will become, after such
assignment, an Affiliated Lender through (x) Dutch auctions open to all Lenders
in accordance with procedures of the type described in Section 2.03(a)(iv) or
(y) open market purchase on a non-pro rata basis, in each case subject to the
following limitations:

(i) Affiliated Lenders will not receive information provided solely to Lenders
by the Administrative Agent or any Lender and will not be permitted to attend or
participate in meetings attended solely by the Lenders and the Administrative
Agent, other than the right to receive notices of prepayments and other
administrative notices in respect of its Loans or Commitments required to be
delivered to Lenders pursuant to Article II;

(ii) each Affiliated Lender that (A) purchases any Loans pursuant to this
clause (h) shall represent and warrant to the seller and (B) sells any Loan
hereunder shall represent and warrant to the buyer, in each case, that it does
not possess material non-public information with respect to Holdings and its
Subsidiaries or the securities of any of them that has not been disclosed to the
Lenders generally (other than Lenders who elect not to receive such
information);

(iii) (A) the aggregate principal amount of Loans held at any one time by
Affiliated Lenders shall not exceed 20% of the original principal amount of all
Loans at such time outstanding (such percentage, the “Affiliated Lender Cap”),
(B) unless otherwise agreed to in writing by the Required Lenders, regardless of
whether consented to by the Administrative Agent or otherwise, no assignment
which would result in Affiliated Lenders holding in excess of such Affiliated
Lender Cap shall be effective with respect to such excess amount of the Loans
(and such excess assignment shall be and be deemed null and void); provided that
each of the parties hereto agrees and acknowledges that the Administrative Agent
shall not be liable for any losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses and disbursements of any kind or
nature whatsoever incurred or suffered by any Person in connection with any
compliance or non-compliance with this clause (h)(iii) or any purported
assignment exceeding such 20% limitation or for any assignment being deemed null
and void hereunder and (C) in the event of an acquisition pursuant to the last
sentence of this clause (h) which would result in the Affiliated Lender Cap
being exceeded, the most recent assignment to an Affiliate of the Sponsor
involved in such acquisition shall be unwound and deemed null and void to the
extent that the Affiliated Lender Cap would otherwise be exceeded; and

(iv) as a condition to each assignment pursuant to this clause (h), (A) the
Administrative Agent shall have been provided a notice in the form of Exhibit
D-2 to this Agreement in connection with each assignment to an Affiliated Lender
or a Person that upon effectiveness of such assignment would constitute an
Affiliated Lender, and (without limitation of the provisions of clause (iii)
above) shall be under no obligation to record such assignment in the Register
until three (3) Business Days after receipt of such notice and (B) the
Administrative Agent shall have consented to such assignment (which consent
shall not be withheld unless the Administrative Agent reasonably believes that
such assignment would violate clause (h)(iii) of this Section 10.07).

 

97

 

 

--------------------------------------------------------------------------------

 

Each Affiliated Lender agrees to notify the Administrative Agent promptly (and
in any event within 10 Business Days) if it acquires any Person who is also a
Lender, and each Lender agrees to notify the Administrative Agent promptly (and
in any event within 10 Business Days) if it becomes an Affiliated Lender.  Such
notice shall contain the type of information required and be delivered to the
same addressee as set forth in Exhibit D-2.

(i) Notwithstanding anything in Section 10.01 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders have (i) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Loan Party therefrom, or subject to Section
10.07(j), any plan of reorganization pursuant to the U.S. Bankruptcy Code, (ii)
otherwise acted on any matter related to any Loan Document, or (iii) directed or
required the Administrative Agent or any Lender to undertake any action (or
refrain from taking any action) with respect to or under any Loan Document, no
Affiliated Lender shall have any right to consent (or not consent), otherwise
act or direct or require the Administrative Agent or any Lender to take (or
refrain from taking) any such action and:

(A) all Loans held by any Affiliated Lenders shall be deemed to be not
outstanding for all purposes of calculating whether the Required Lenders have
taken any actions; and

(B) all Loans held by Affiliated Lenders shall be deemed to be not outstanding
for all purposes of calculating whether all Lenders have taken any action unless
the action in question affects such Affiliated Lender in a disproportionately
adverse manner than its effect on other Lenders.

(j) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, each Affiliated Lender hereby agrees that, if a proceeding under
any Debtor Relief Law shall be commenced by or against the Borrower or any other
Loan Party at a time when such Lender is an Affiliated Lender, such Affiliated
Lender irrevocably authorizes and empowers the Administrative Agent to vote on
behalf of such Affiliated Lender with respect to the Loans held by such
Affiliated Lender in any manner in the Administrative Agent’s sole discretion,
unless the Administrative Agent instructs such Affiliated Lender to vote, in
which case such Affiliated Lender shall vote with respect to the Loans held by
it as the Administrative Agent directs; provided that such Affiliated Lender
shall be entitled to vote in accordance with its sole discretion (and not in
accordance with the direction of the Administrative Agent) in connection with
any plan of reorganization to the extent any such plan of reorganization
proposes to treat any Obligations held by such Affiliated Lender in a manner
that is less favorable in any material respect to such Affiliated Lender than
the proposed treatment of similar Obligations held by Lenders that are not
Affiliates of the Borrower.

SECTION 10.08.  Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information in accordance
with its customary procedures (as set forth below), except that Information may
be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, provided that the Administrative Agent
or such Lender, as applicable, agrees that it will notify the Borrower as soon
as practicable in the event of any such disclosure by such Person (other than at
the request of a regulatory authority) unless such notification is prohibited by
law, rule or regulation, (d) to any other party hereto, (e) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions at least as restrictive as those of this Section 10.08, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be an Additional Lender or (ii) any actual or
prospective direct or indirect counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower, (h) to any rating agency when required by it (it
being understood that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Information relating to the
Loan Parties received by it from such Lender) or (i) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender,
or any of their respective Affiliates on a nonconfidential basis from a source
other than Holdings, the Borrower or any Subsidiary thereof, and which source is
not known by such Agent or Lender to be subject to a confidentiality restriction
in respect thereof in favor of the Borrower or any Affiliate of the Borrower.

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by any Loan Party or any Subsidiary
thereof; it being understood that all information received from Holdings, the
Borrower or any Subsidiary after the date hereof shall be deemed confidential
unless such information is clearly identified at the time of delivery as not
being confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so in accordance with its customary procedures if such
Person has exercised the same degree of care to maintain the confidentiality of
such Information as such Person would accord to its own confidential
information.

 

98

 

 

--------------------------------------------------------------------------------

 

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

SECTION 10.09. Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent,  to the fullest extent permitted by applicable law, to
setoff and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Borrower or any other Loan
Party against any and all of the obligations of the Borrower or such Loan Party
now or hereafter existing under this Agreement or any other Loan Document to
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such indebtedness.  The rights of
each Lender and its Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender or its
Affiliates may have.  Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

SECTION 10.10. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower.  In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

SECTION 10.11.  Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 10.12. Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

SECTION 10.13. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

SECTION 10.14. Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

99

 

 

--------------------------------------------------------------------------------

 

SECTION 10.15. GOVERNING LAW.

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) THE BORROWER, HOLDINGS, THE ADMINISTRATIVE AGENT AND EACH LENDER
EACH  IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY IN THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  EACH PARTY HERETO AGREES THAT THE AGENTS AND LENDERS RETAIN THE RIGHT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS
AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION
WITH THE EXERCISE OF ANY RIGHTS UNDER ANY COLLATERAL DOCUMENT OR THE ENFORCEMENT
OF ANY JUDGMENT.

(c) THE BORROWER, HOLDINGS, THE ADMINISTRATIVE AGENT AND EACH LENDER EACH
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

SECTION 10.16.  WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 10.17. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower, Holdings and the Administrative Agent
and the Administrative Agent shall have been notified by each Lender that each
such Lender has executed it and thereafter shall be binding upon and inure to
the benefit of the Borrower, Holdings, each Agent and each Lender and their
respective successors and assigns.

SECTION 10.18. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given.  The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency.  If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss.  If the amount of
the Agreement Currency so purchased is greater than the sum originally due to
the Administrative Agent in such currency, the Administrative Agent agrees to
return the amount of any excess to the Borrower (or to any other Person who may
be entitled thereto under applicable Law).

 

100

 

 

--------------------------------------------------------------------------------

 

SECTION 10.19. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party under any of the Loan Documents or the Secured
Hedge Agreements (including the exercise of any right of setoff, rights on
account of any banker’s lien or similar claim or other rights of self-help), or
institute any actions or proceedings, or otherwise commence any remedial
procedures, with respect to any Collateral or any other property of any such
Loan Party, without the prior written consent of the Administrative Agent (which
shall not be withheld in contravention of Section 9.04).  The provision of this
Section 10.19 are for the sole benefit of the Lenders and shall not afford any
right to, or constitute a defense available to, any Loan Party.

SECTION 10.20. Use of Name, Logo, etc. Each Loan Party consents to the
publication in the ordinary course by Administrative Agent or the Arrangers of
customary advertising material relating to the financing transactions
contemplated by this Agreement using such Loan Party’s name, product
photographs, logo or trademark.  Such consent shall remain effective until
revoked by such Loan Party in writing to the Administrative Agent and the
Arrangers.

SECTION 10.21. USA PATRIOT Act Notice. Each Lender that is subject to the USA
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act.  The Borrower shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.

SECTION 10.22. Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

SECTION 10.23. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrower and Holdings  acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Agents and the Arrangers
are arm’s-length commercial transactions between the Borrower, Holdings and
their respective Affiliates, on the one hand, and the Administrative Agents and
the Arrangers, on the other hand, (B) each of the Borrower and Holdings has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) each of the Borrower and Holdings is capable
of evaluating, and understands and accepts, the terms, risks and conditions of
the transactions contemplated hereby and by the other Loan Documents; (ii) (A)
the Agents, the Arrangers and each Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower, Holdings or any of their respective Affiliates, or any other
Person and (B) none of the Agents, the Arrangers nor any Lender has any
obligation to the Borrower, Holdings or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Agents, the Arrangers, the Lender and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Borrower, Holdings their respective Affiliates, and none of the Agents,
the Arrangers nor any Lender has any obligation to disclose any of such
interests to the Borrower, Holdings or any of their respective Affiliates.  To
the fullest extent permitted by law, each of the Borrower and Holdings hereby
waives and releases any claims that it may have against the Agents, the
Arrangers nor any Lender with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

SECTION 10.24. Amendment and Ratification. (a) This Agreement amends and
restates in its entirety the Existing Credit Agreement.

(b) Each Loan Party hereby consents to the amendment and restatement of the
Existing Credit Agreement effected pursuant to the terms of this Agreement and
confirms and agrees that (a) notwithstanding the effectiveness of the amendment
and restatement of the Existing Credit Agreement, the Loan Documents are, and
shall continue to be, in full force and effect and are hereby ratified and
confirmed in all respects, in each case as amended and reaffirmed pursuant to
the terms of this Agreement, and, unless the context otherwise requires, any
reference to the Existing Credit Agreement contained therein shall be deemed to
refer to this Agreement, (b) the Obligations (as defined in the Existing Credit
Agreement) of the Borrower and the other Loan Parties under the Existing Credit
Agreement and the other Loan Documents (as defined in the Existing Credit
Agreement) that remain unpaid and outstanding as of the date of this Agreement
after giving effect to the Transaction shall continue to exist under and be
evidenced by this Agreement and the other Loan Documents and (c) the Collateral
Documents to which such Loan Party is a party and all of the Collateral
described therein do, and shall continue to, secure the payment of all of the
Obligations.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

 

 

 

101

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

J. CREW GROUP, INC., as the Borrower

 

 

 

 

 

By:

 

/s/ Stuart C. Haselden

 

 

 

Name:

Stuart C. Haselden

 

 

 

Title:

Senior Vice President and
Chief Financial Officer

 

 

 

 

 

 

CHINOS INTERMEDIATE HOLDINGS B, INC., as Holdings

 

 

 

 

 

By:

 

/s/ Stuart C. Haselden

 

 

 

Name:

Stuart C. Haselden

 

 

 

Title:

Senior Vice President and
Chief Financial Officer

 

 

 



Signature Page to
A&R Term Loan Credit Agreement

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A., as
Administrative Agent and Collateral Agent

 

 

 

 

 

By:

 

/s/ Kevin L. Ahart

 

 

 

Name:

Kevin L. Ahart

 

 

 

Title:

Vice President

 

 

 



Signature Page to
A&R Term Loan Credit Agreement

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

By:

 

/s/ Jonathan M. Jacob

 

 

 

Name:

JONATHAN M. JACOB

 

 

 

Title:

VICE PRESIDENT

 

 

 

Signature Page to
A&R Term Loan Credit Agreement

--------------------------------------------------------------------------------

 

 

Lender signatures on file with the Administrative Agent.

Signature Page to
A&R Term Loan Credit Agreement

--------------------------------------------------------------------------------

 

Schedule I1

Guarantors

J. Crew Operating Corp., a Delaware corporation

J. Crew Inc., a Delaware corporation

J. Crew International, Inc., a Delaware corporation

Grace Holmes, Inc., a Delaware corporation

H.F.D. No. 55, Inc., a Delaware corporation

Madewell Inc., a Delaware corporation

J. Crew Virginia, Inc., a Virginia corporation

 

1 

Capitalized terms used but not defined in these Schedules have the respective
meanings assigned in the Amended and Restated Credit Agreement, dated as of
March 5, 2014, among J. Crew Group, Inc., Chinos Intermediate Holdings B., Inc.,
Bank of America, N.A., as Administrative Agent and as Collateral Agent, and each
Lender from time to time party thereto.

 

 

 

A-1

--------------------------------------------------------------------------------

 

Schedule 1.01A

Certain Security Interests and Guarantees

Mortgaged Properties

On or prior to the date that is 120 days after the Closing Date (or such longer
period of time as may be agreed by the Collateral Agent in its reasonable
discretion), with respect to each existing Mortgage, the Company shall provide
the Collateral Agent with the following herein, either:

1. confirmation in writing (which may be in the form of an e-mail) (a) from
local counsel in the jurisdiction in which the Mortgaged Property is located
acceptable to Collateral Agent in its sole discretion, in form and substance
reasonably satisfactory to the Collateral Agent, to the effect that by virtue of
the amendments and modifications set forth in the Credit Agreement no amendment
or other document, action or payment is required with respect to the existing
Mortgage for the applicable Mortgaged Property for the continued validity,
perfection and priority of the Liens of any existing Mortgage as security for
the Obligations including the Obligations evidenced by the Credit Agreement and
the other documents executed in connection therewith, for the benefit of the
Secured Parties and (b) a title search for the applicable Mortgaged Property
demonstrating that that such Mortgaged Property is free and clear of Liens
(except those Liens created or permitted under the terms of the Loan Documents);
or

2. each of the following:

(a) an amendment to the existing Mortgage (each, a “Mortgage Amendment”) for the
applicable Mortgaged Property, and in form appropriate for recording in the
recording office where such Mortgage was recorded, together with such
certificates, affidavits, questionnaires or returns as shall be required in
connection with the recording or filing thereof under applicable law, in each
case in form and substance reasonably satisfactory to the Collateral Agent;

(b) a title search for the applicable Mortgaged Property demonstrating that that
such Mortgaged Property is free and clear of Liens (except those Liens created
or permitted under the terms of the Loan Documents) and a mortgage modification
endorsement or date down endorsement;

(c) legal opinions from local counsel in form and substance reasonably
satisfactory to the Collateral Agent with respect to the enforceability of the
Mortgage Amendments and such other matters as the Collateral Agent may
reasonably request; provided, however, the Collateral Agent shall be satisfied
with substantially the same form as was delivered in connection with the
existing Mortgages, with such changes as are required to reflect the current
transaction; and

(d) evidence of payment or satisfactory arrangements for payment of all
applicable title search and examination charges, escrow charges, mortgage
recording taxes, if any, and related charges and fees required for the recording
of the Mortgage Amendments referred to above.

Global Intercompany Note and Intercompany Subordination Agreement

On or prior to the date that is 120 days after the Closing Date (or such longer
period of time as may be agreed by the Administrative Agent in its reasonable
discretion), the Borrower shall cause certain of its Non-Loan Party
Subsidiaries, as selected by the Borrower, that are not parties to that certain
Global Intercompany Note, dated as of March 7, 2011, and/or to the related
Intercompany Subordination Agreement to execute and deliver to the
Administrative Agent a counterpart signature page to such Global Intercompany
Note and a joinder agreement to the Intercompany Subordination Agreement in
substantially the form of Exhibit A thereto.

 

 

 

A-2

--------------------------------------------------------------------------------

 

Schedule 1.01F

Mortgaged Properties

 

Entity of Record

  

Common Name and Address

Grace Holmes, Inc.

  

Real Property described in Title Commitment Number 11-00016042, located at:

One Clifford Way

Arden, County of Buncombe, NC 28704

                  OR

One Clifford Way

Asheville, County of Buncombe, NC 28810

J. Crew Inc.

  

One Ivy Crescent Lynchburg,

Virginia, 24506

 

2 

precise address for this location could not be determined.

 

 

 

A-3

--------------------------------------------------------------------------------

 

Schedule 2.01

Commitment

[On file with the Administrative Agent]

 

 

 

A-4

--------------------------------------------------------------------------------

 

Schedule 5.11(a)

ERISA Compliance

None.

 

 

 

A-5

--------------------------------------------------------------------------------

 

Schedule 5.12

Subsidiaries and Other Equity Investments

 

Current Legal
Entities Owned

 

Jurisdiction of
Organization

 

Record Owner

 

No. Shares/
Interest Owned
(Percentage
Owned)

 

Total Shares
Outstanding

 

Percent
Pledged

 

Stock
/Membership
Certificate No.

J. Crew Group, Inc.

 

Delaware

 

Chinos
Intermediate
Holdings B, Inc.

 

1,000 (100%)

 

1,000

 

100%

 

1

J. Crew Operating Corp.

 

Delaware

 

J. Crew Group,
Inc.

 

100 (100%)

 

100

 

100%

 

C1

J. Crew Inc.

 

Delaware

 

J. Crew
Operating Corp.

 

100 (100%)

 

100

 

100%

 

2

Grace Holmes, Inc.

 

Delaware

 

J. Crew
Operating Corp.

 

10 (100%)

 

10

 

100%

 

3

H.F.D. No. 55, Inc.

 

Delaware

 

J. Crew
Operating Corp.

 

10 (100%)

 

10

 

100%

 

3

J. Crew Virginia, Inc.

 

Virginia

 

J. Crew
Operating Corp.

 

100 (100%)

 

100

 

100%

 

1

Madewell Inc.

 

Delaware

 

J. Crew
Operating Corp.

 

10 (100%)

 

10

 

100%

 

1

J. Crew International, Inc.

 

Delaware

 

J. Crew Inc.

 

100 (100%)

 

100

 

100%

 

3

J. Crew Japan, Ltd

 

Japan

 

J. Crew
International,
Inc.

 

60 (100%)3

 

60

 

0%

 

Not Certificated

J. Crew Canada Inc.

 

Ontario, Canada

 

J. Crew
Operating Corp.

 

100 (100%)

 

100

 

65%

 

C-2 (35 shares)
&
C-3 (65 shares)

J. Crew Global Holdings A, LLC

 

Delaware

 

J. Crew
Operating Corp.

 

100 (100%)

 

100

 

65%

 

1 (65 shares)
2 (35 shares)

J. Crew Global Holdings Bermuda LP

 

Bermuda

 

J. Crew
Operating Corp.

 

99.9% of the
limited
partnership
interests (99.9%)

 

N/A

 

65%

 

1(65%) and
2 (35%)

 

 

 

 

J. Crew Global
Holdings A, LLC

 

0.1% of the
limited
partnership
interests (0.1%)

 

N/A

 

0%

 

3

J. Crew Global Holdings B, LLC

 

Delaware

 

J. Crew Global
Holdings
Bermuda LP

 

100 (100%)

 

100

 

0%

 

1

 

3 

Pursuant to a separate agreement, the units of J.Crew Japan, Ltd., have been
transferred to J. Crew International, Inc. but remain registered in the name of
Sasaki Accounting Co, Ltd., a Japanese accounting firm and Yoshiki Abe of Abe &
Matsutome, the Company’s Japanese law firm, in order to satisfy Japanese law
requirements.

A-6

--------------------------------------------------------------------------------

 

 

Current Legal
Entities Owned

 

Jurisdiction of
Organization

 

Record Owner

 

No. Shares/
Interest Owned
(Percentage
Owned)

 

Total Shares
Outstanding

 

Percent
Pledged

 

Stock
/Membership
Certificate No.

J. Crew Netherlands C.V.

 

Netherlands

 

J. Crew Global
Holdings
Bermuda LP

 

999
votes
(99.9%)

 

999 votes

 

0%

 

Not Certificated

 

 

 

 

J. Crew Global
Holdings B, LLC

 

1 vote (0.1%)

 

1 vote

 

0%

 

Not Certificated

J. Crew U.K. Limited

 

United
Kingdom

 

J. Crew
Netherlands C.V.
(shares held in
trust by J. Crew
Global Holdings
Bermuda LP)

 

100 (100%)

 

100

 

0%

 

4

J. Crew Hong Kong Services, Limited

 

Hong Kong

 

J. Crew
Netherlands C.V.
(shares held in
trust by J. Crew
Global Holdings
Bermuda LP)

 

1 (100%)

 

1

 

0%

 

1

J. Crew Hong Kong Limited

 

Hong Kong

 

J. Crew
Netherlands C.V.
(shares held in
trust by J. Crew
Global Holdings
Bermuda LP)

 

1 (100%)

 

1

 

0%

 

1

J. Crew Asia Limited

 

Hong Kong

 

J. Crew
Netherlands C.V.
(shares held in
trust by J. Crew
Global Holdings
Bermuda LP)

 

1 (100%)

 

1

 

0%

 

1

J. Crew Hong Kong Intermediate,
Limited

 

Hong Kong

 

J. Crew Hong
Kong Services,
Limited

 

1 (100%)

 

1

 

0%

 

1

J. Crew Apparel Trading (Shenzhen) Company Limited

 

Shenzhen, PRC

 

J. Crew Hong
Kong
Intermediate,
Limited

 

N/A (100%)

 

N/A

 

0%

 

N/A

 

 

 

A-7

--------------------------------------------------------------------------------

 

Schedule 7.01(b)

Existing Liens

 

Loan Party

  

File Type

  

Secured Party
Name

  

Jurisdiction

  

Filing
Date

  

Filing
Number

  

Collateral

J. Crew Group, Inc.

  

UCC

  

CCA Financial, LLC

  

Delaware

  

11/9/05

  

3478279

  

Equipment lease

J. Crew Group, Inc.

  

UCC

  

Tygris Vendor Finance, Inc.

  

Delaware

  

4/20/09

  

1245940

  

Equipment lease

J. Crew Group, Inc.

  

UCC

  

Tygris Vendor Finance, Inc.

  

Delaware

  

10/30/09

  

3491104

  

Equipment lease

J. Crew Group, Inc.

  

UCC

  

Everbank Commercial
Finance, Inc.

  

Delaware

  

11/28/11

  

4530559

  

Equipment lease

J. Crew Group, Inc.

  

UCC

  

Ricoh USA, Inc.

  

Delaware

  

12/17/13

  

4989001

  

Equipment lease

J. Crew Inc.

  

UCC

  

Ikon Financial Svcs

  

Delaware

  

8/28/08

  

2927232

  

Equipment lease

J. Crew Inc.

  

UCC

  

Ikon Financial Svcs

  

Delaware

  

8/28/08

  

2927240

  

Equipment lease

J. Crew Inc.

  

UCC

  

Ikon Financial Svcs

  

Delaware

  

9/13/08

  

3106265

  

Equipment lease

J. Crew Inc.

  

UCC

  

IOS Capital

  

New Jersey

  

2/23/05

  

22839817

  

Equipment lease

J. Crew Inc.

  

UCC

  

Tech Conveyor, Inc.

  

New Jersey

  

11/26/07

  

24463164

  

Equipment lease

 

 

 

A-8

--------------------------------------------------------------------------------

 

Schedule 7.02(f)

Existing Investments

Investments listed on Schedule 5.12.

Intercompany loans by Loan Parties to, and Investments by Loan Parties in,
Non-Loan Parties in an aggregate principal amount of $31,825,000.

Pursuant to a letter agreement, dated as of the March 4, 2014, J. Crew Operating
Corp. has agreed, subject to the terms of such letter agreement, to transfer
(whether by contribution or otherwise) all of the outstanding Equity Interests
of J. Crew Canada Inc. to J. Crew Netherlands C.V.

Investments held in the following Investment Accounts:

 

Account Holder

  

Broker

  

Account No.

  

Type of Investment

J. Crew Operating Corp.

  

Wells Fargo

  

XXXX3348

  

Securities Account

J. Crew Operating Corp.

  

Bank of America

  

XXXX1A06

  

Securities Account

J. Crew Operating Corp.

  

HSBC

  

XXXX8306

  

Securities Account

 

 

 

A-9

--------------------------------------------------------------------------------

 

Schedule 7.03(b)

Existing Indebtedness

Continuing Letter of Credit Agreement, dated as of the 1st of April, 2013, among
the Company, J. Crew Operating Corp. and J. Crew U.K. Limited, as applicants and
the Hong Kong and Shanghai Banking Corporation Limited, Hong Kong SAR and
related Facility Offer Letter, dated as of the 1st of April, 2013.

 

 

 

A-10

--------------------------------------------------------------------------------

 

Schedule 7.08

Transactions with Affiliates

1.

Trademark License Agreement, dated as of October 20, 2005, by and among the
Company, Millard S. Drexler and Millard S. Drexler, Inc.

2.

Arrangement pursuant to which the Company charters the use of Millard S.
Drexler’s private aircraft from time to time for certain costs.

3.

Management Stockholders Agreement, dated as of the Closing Date, by and among
Chinos Holdings, Inc., Chinos Acquisition Corporation, the Sponsors, Millard S.
Drexler and related trusts party thereto and certain members of management party
thereto.

4.

Principal Investors Stockholders Agreement, dated as of the Closing Date, by and
among Chinos Holdings, Inc., Chinos Acquisition Corporation, the Sponsors,
Millard S. Drexler and related trusts party thereto and the other stockholders
party thereto.

5.

Certain legal expenses of Millard S. Drexler incurred in connection with work
directly related to the Company’s business are reimbursed by the Company.

6.

Employment Agreement of Millard S. Drexler by and among Chinos Holdings, Inc.,
J. Crew Operating Corp. and Millard S. Drexler.

7.

Letter Agreement, dated as of September 12, 2012, by and among J. Crew Group,
Inc. and TPG Capital-FO, LLC (“TPG”) to provide the Company with access to one
or more consultants that are (or will be) under engagement with TPG or its
affiliates.

8.

Lease, dated June 28, 2013, relating to Ground Floor and Basement, 38 Lambs
Conduit Street, London, WC1N 3LD, between 38 Lambs Conduit LLP, J. Crew U.K.
Limited and J. Crew Inc.

 

 

 

A-11

--------------------------------------------------------------------------------

 

Schedule 7.09

Existing Restrictions

None.

 

 

 

A-12

--------------------------------------------------------------------------------

 

Schedule 10.02

Administrative Agent’s Office, Certain Addresses for Notices

HOLDINGS OR THE BORROWER:

J. Crew Group, Inc.

770 Broadway

New York, NY 10003

Attention: XXXXXXXXX

Telephone: XXXXXXXXX

Telecopier: XXXXXXXXX

Email: XXXXXXXXX

Website for posting documents: www.jcrew.com

With a copy to:

Ropes & Gray, LLP

Prudential Tower

800 Boylston Street

Boston, MA 02199-3600

Attention: XXXXXXXXX

Telephone: XXXXXXXXX

Telecopier: XXXXXXXXX

Email: XXXXXXXXX

ADMINISTRATIVE AGENT:

Administrative Agent’s Contact for Payments and Requests for Loans:

Bank of America, N.A.

101 North Tryon Street

Mail Code: NC1-001-05-46

Charlotte, NC 28255-0001

Attention: XXXXXXXXX

Telephone: XXXXXXXXX

Facsimile: XXXXXXXXX

Electronic Mail: XXXXXXXXX

Payment Instructions:

Bank of America, N.A.

New York, NY

Attn: XXXXXXXXX

ABA #: XXXXXXXXX

Account #: XXXXXXXXX

Ref: XXXXXXXXX

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

1455 Market Street

Mail Code: CA5-701-05-19

San Francisco, CA 94103

Attention: XXXXXXXXX

Telephone: XXXXXXXXX

Facsimile: XXXXXXXXX

Electronic Mail: XXXXXXXXX

 

 

 

A-13

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:                     ,             

 

 

 

To:

Bank of America, N.A., as Administrative Agent

 

101 North Tryon Street

 

Mail Code: NC1-001-05-46

 

Charlotte, NC 28255-0001

 

Attention: XXXXXXXXX

 

Telephone: XXXXXXXXX

 

Facsimile: XXXXXXXXX

 

Electronic Mail: XXXXXXXXX

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of March 5, 2014 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among J. Crew
Group, Inc., a Delaware corporation (the “Borrower”), Chinos Intermediate
Holdings B, Inc., a Delaware corporation, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent and Collateral
Agent. Capitalized terms used but not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.

The undersigned hereby requests (select one):

¨

A Borrowing of Loans

¨

A conversion or continuation of Loans made on                     .

To be made on the terms set forth below:

1.

Class of Borrowing:                     .1

2.

On                     (a Business Day).

3.

In the principal amount of $                    .

4.

Comprised of [Type of Loan requested].

5.

For Eurodollar Rate Loans: with an Interest Period of                     
months.

Except in respect of any conversion or continuation of a Borrowing, the
undersigned hereby represents and warrants to the Administrative Agent and the
Lenders that the conditions to lending specified in Section 4.02(a) of the
Credit Agreement will be satisfied as of the date of the Borrowing set forth
above.

[The remainder of this page is intentionally left blank.]

 

1 

E.g., Initial Loans, Incremental Loans, Other Loans, Replacement Loans or
Extended Loans.

 

 

 



A-14

--------------------------------------------------------------------------------

 

J. CREW GROUP, INC.

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

A-15

--------------------------------------------------------------------------------

 

EXHIBIT B

FORM OF NOTE

 

$                     

  

 

New York, New York

  

 

  

 

[Date

] 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
[LENDER] or its registered assigns (the “Lender”) in accordance with
Section 10.07 of the Credit Agreement (as defined below), in lawful money of the
United States of America in immediately available funds at the office of the
Administrative Agent (such term, and each other capitalized term used but not
defined herein, having the meaning assigned to it in the Amended and Restated
Credit Agreement, dated as of March 5, 2014 (as amended, restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among J. Crew Group, Inc., a Delaware corporation (the “Borrower”), Chinos
Intermediate Holdings B, Inc., a Delaware corporation, the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent and
Collateral Agent) at 101 North Tryon Street, Mail Code: NC1-001-05-46,
Charlotte, NC 28255-0001, attention: Melanie Brichant (or such other office
notified by the Administrative Agent to the Borrower in accordance with
Section 10.02 of the Credit Agreement), (i) on the dates set forth in the Credit
Agreement, the principal amounts set forth in the Credit Agreement with respect
to Loans made by the Lender to Borrower pursuant to the Credit Agreement and
(ii) on each Interest Payment Date, interest at the rate or rates per annum as
provided in the Credit Agreement on the unpaid principal amount of all Loans
made by the Lender to the Borrower pursuant to the Credit Agreement.

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at the
rate or rates provided in the Credit Agreement.

The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever. The non-exercise by the holder hereof of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

All Borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrower
under this note.

This note is one of the Notes referred to in the Credit Agreement that, among
other things, contains provisions for the acceleration of the maturity hereof
upon the happening of certain events, for optional and mandatory prepayment of
the principal hereof prior to the maturity hereof and for the amendment or
waiver of certain provisions of the Credit Agreement, all upon the terms and
conditions therein specified. This note is also entitled to the benefits of the
Guaranty and is secured by the Collateral.

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 

 

B-1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Note to be duly executed
by their respective authorized officers as of the day and year first above
written.

 

J. CREW GROUP, INC.

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

B-2

--------------------------------------------------------------------------------

 

LOANS AND PAYMENTS

 

Date                    

  

Amount of Loan

  

Maturity Date

  

Payments of
Principal/Interest

  

Principal Balance
of Note

  

Name of Person
Making this Notation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-3

--------------------------------------------------------------------------------

 

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

[Insert date]

Reference is made to the Amended and Restated Credit Agreement, dated as of
March 5, 2014 (as amended, extended, supplemented, amended and restated or
otherwise modified from time to time, the “Credit Agreement”), among J. Crew
Group, Inc., a Delaware corporation (the “Borrower”), Chinos Intermediate
Holdings B, Inc., a Delaware corporation, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent and Collateral Agent
(capitalized terms used herein have the meanings attributed thereto in the
Credit Agreement unless otherwise defined herein). Pursuant to Section 6.02(a)
of the Credit Agreement, the undersigned, solely in his/her capacity as the
chief financial officer of the Borrower, certifies as follows:

1. [Attached hereto as Exhibit A is a consolidated balance sheet of the Borrower
and its Subsidiaries for the fiscal year ended [    ], 201[    ], and the
related consolidated statements of income or operations, stockholders’ equity
and cash flows for such fiscal year, together with related notes thereto and
management’s discussion and analysis describing results of operations, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of KPMG LLP, which report and opinion has
been prepared in accordance with generally accepted auditing standards and is
not subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit (except as may be
required as a result of (x) the impending maturity of any ABL Facility or
(y) any prospective “Event of Default” under, and as defined in, the ABL Credit
Agreement with respect to any financial covenant thereunder). [Also attached
hereto as Exhibit A are the related consolidating financial statements
reflecting the adjustments necessary to eliminate the accounts of Unrestricted
Subsidiaries (if any) (which may be in footnote form only) from such
consolidated financial statements.]1]2

2. [Attached hereto as Exhibit A is a condensed consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of the fiscal quarter ended
[        ], and the related (i) condensed consolidated statements of income or
operations for such fiscal quarter and for the portion of the fiscal year then
ended and (ii) condensed consolidated statements of cash flows for the portion
of the fiscal year then ended, setting forth in each case in comparative form
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, all in reasonable detail
(collectively, the “Financial Statements”), together with management’s
discussion and analysis describing results of operations. Such Financial
Statements fairly present in all material respects the financial condition,
results of operations and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end adjustments and the
absence of footnotes. Also attached hereto as Exhibit A are the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) (which may be in
footnote form only) from such consolidated financial statements.]3

3. [Attached hereto as Exhibit B are the Projections required to be delivered
pursuant to Section 6.01(c) of the Credit Agreement. Such Projections have been
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were believed to be reasonable at the time of preparation of such
Projections. Actual results may vary from such Projections and such variations
may be material.]4

4. [To my knowledge, except as otherwise disclosed to the Administrative Agent
pursuant to the Credit Agreement, no Default has occurred and is continuing.]
[If unable to provide the foregoing certification, attach an Annex A specifying
the details of the Default that has occurred and is continuing and any action
taken or proposed to be taken with respect thereto.]

 

1 

Only include if applicable.

2 

To be included if accompanying annual financial statements only.

3 

To be included if accompanying quarterly financial statements only.

4 

To be included only in annual compliance certificate (beginning with the fiscal
year ending February 1, 2014).

 

 

 

C-1

--------------------------------------------------------------------------------

 

5. [Attached hereto as Schedule 1 is a calculation of the Senior Secured Net
Leverage Ratio as of the end of the most recent Test Period, which calculation
is true and accurate on and as of the date of this Certificate.]5

6. [Attached hereto as Schedule 2 are reasonably detailed calculations setting
forth Excess Cash Flow for the most recently ended fiscal year, which
calculations are true and accurate on and as of the date of this Certificate.]6

7. [Attached hereto as Schedule 3 are reasonably detailed calculations, which
calculations are true and accurate on and as of the date of this Certificate, of
the Net Cash Proceeds received during the fiscal year ended [        ] by or on
behalf of Holdings or any of its Restricted Subsidiaries in respect of any
Disposition subject to prepayment pursuant to Section 2.03(b)(ii)(A) of the
Credit Agreement and the portion of such Net Cash Proceeds that has been
invested or are intended to be reinvested in accordance with
Section 2.03(b)(ii)(B) of the Credit Agreement.]7

8. [Attached hereto is the information required to be delivered pursuant to
Section 6.02(d) of the Credit Agreement.]8]9

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5 

To be included only in annual compliance certificate beginning with the annual
compliance certificate for the fiscal year ending January 31, 2015.

6 

To be included only in annual compliance certificate beginning with the annual
compliance certificate for the fiscal year ending January 31, 2015.

7 

To be included in annual compliance certificates beginning with the fiscal year
ending January 31, 2015.

8 

Items 4-7 may be disclosed in a separate certificate no later than five
(5) business days after delivery of the financial statements pursuant to
Section 6.02(a) of the Credit Agreement.

9 

To be included in the annual compliance certificates beginning with the fiscal
year ending January 31, 2015.

 

 

 

C-2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned, solely in his/her capacity as a chief
financial officer of J. Crew Group, Inc., has executed this certificate for and
on behalf of J. Crew Group, Inc., and has caused this certificate to be
delivered as of the date first set forth above.

 

J. CREW GROUP, INC.

 

 

By:

 

  

 

 

Name:

 

 

Title:  Chief Financial Officer

 

 

 

C-3

--------------------------------------------------------------------------------

 

SCHEDULE 1

TO COMPLIANCE CERTIFICATE

 

 

 

 

(A)

 

 

Senior Secured Net Leverage Ratio: Consolidated Senior Secured Net Debt to
Consolidated EBITDA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(1)

 

Consolidated Senior Secured Net Debt as of [            ], 20[    ]:

 

 

 

 

 

 

 

 

 

(a)

 

Consolidated Net Debt:

 

 

 

 

 

 

 

 

 

 

 

(i)

 

Consolidated Total Debt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(A)

 

At any date of determination, the aggregate principal amount of Indebtedness of
the Borrower and the Restricted Subsidiaries outstanding on such date,
determined on a consolidated basis in accordance with GAAP (but excluding the
effects of any discounting of Indebtedness resulting from the application of
purchase accounting in connection with the Original Transaction, any Permitted
Acquisition or any other Investment permitted hereunder), consisting of:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(1)

Indebtedness for borrowed money

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

(2)

unreimbursed obligations in respect of drawn letters of credit

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

(3)

obligations in respect of Capitalized Leases

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

(4)

debt obligations evidenced by promissory notes or similar instruments

 

$

 

 

 

 

 

 

 

provided that Consolidated Total Debt shall not include Indebtedness in respect
of (i) any Qualified Securitization Financing, (ii) any letter of credit, except
to the extent of unreimbursed obligations in respect of drawn letters of credit
(provided that any unreimbursed amount under commercial letters of credit shall
not be counted as Consolidated Total Debt until three (3) Business Days after
such amount is drawn (it being understood that any borrowing, whether automatic
or otherwise, to fund such reimbursement shall be counted)) and (iii)
obligations under Swap Contracts.

 

 

 

 

 

 

 

 

 

 

 

Consolidated Total Debt (sum of items (A)(1)(a)(i)(A)(1) through (4))

 

$

 

 

 

 

 

 

 

 

 

(ii)

 

minus the lesser of (x) an aggregate amount of cash and Cash Equivalents (in
each case, free and clear of all Liens, other than nonconsensual Liens permitted
by Section7.01 of the Credit Agreement and Liens permitted by Sections 7.01(a),
(l), (m), (s), (t)(i), (t)(ii), (u), (y) and (cc) of the Credit Agreement)
included in the consolidated balance sheet of the Borrower and the Restricted
Subsidiaries as of such date, excluding cash and Cash Equivalents which are
listed as “Restricted” on such balance sheet (“Unrestricted Cash”) and (y)
$50,000,000

 

$

 

 

 

 

 

 

 

 

 

 

 

Consolidated Net Debt (Consolidated Total Debt minus the lesser of (x)
Unrestricted Cash and (y) $50,000,000)

 

$

 

 

 

 

 

 

 

Consolidated Senior Secured Net Debt (Consolidated Net Debt minus Consolidated
Net Debt that is not secured by a Lien on any asset or property of any Loan
Party or any Restricted Subsidiary)

 

$

 

 

 

 

 

(2)

 

Consolidated EBITDA:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)

 

Consolidated Net Income:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(i)

 

the net income (loss) of the Borrower and its Restricted Subsidiaries for such
period on a consolidated basis and otherwise determined in accordance with GAAP
and before any reduction in respect of preferred stock dividends, excluding,
without duplication:

 

 

 

 

 

 

 

 

 

 

 

 

 

(A)

 

any net after-tax extraordinary, non-recurring or unusual gains or losses (less
all fees and expenses relating thereto) or expenses, and Transaction Expenses,
relocation costs, integration costs, facility consolidation and closing costs
(other than with respect to Stores), severance costs and expenses and one-time
compensation charges

 

$

 

 

 

 

 

 

 

 

 

 

 

(B)

 

the cumulative effect of a change in accounting principles during such period,
whether effected through a cumulative effect adjustment or a retroactive
application in each case in accordance with GAAP

 

$

 

 

 

 

 

 

 

 

 

 

 

(C)

 

effects of adjustments (including the effects of such adjustments pushed down to
the Borrower and the Restricted Subsidiaries) in such Person’s consolidated
financial statements pursuant to GAAP (including in the inventory, property and
equipment, software, goodwill, intangible assets, in-process research and
development, deferred revenue and debt line items thereof) resulting from the
application of recapitalization accounting or purchase accounting, as the case
may be, in relation to the Original Transaction or any consummated acquisition
or the amortization or write-off of any amounts thereof, net of taxes

 

$

 

 

 

 

 

 

 

 

 

 

 

(D)

 

any net after-tax gains or losses on disposal of disposed or discontinued
operations

 

$

 

 

 

 

  

 

  

 

  

 

  

(E)

 

any net after-tax gains or losses (less all fees and expenses relating thereto)
attributable to asset dispositions or the sale or other disposition of any
Equity Interests of any Person other than in the ordinary course of business, as
determined in good faith by the Borrower

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-4

--------------------------------------------------------------------------------

 

 

 

 

  

 

  

 

  

 

  

(F)

 

the Net Income for such period of any Person that is not a Subsidiary, or is an
Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, provided that Consolidated Net Income of the Borrower shall be
increased by the amount of dividends or distributions or other payments that are
actually paid in cash (or to the extent converted into cash) to the referent
Person or a Restricted Subsidiary thereof in respect of such period

 

$

 

 

 

 

  

 

  

 

  

 

  

(G)

 

[reserved]

 

$

 

 

 

 

  

 

  

 

  

 

  

(H)

 

(i) any net unrealized gain or loss (after any offset) resulting in such period
from obligations in respect of Swap Contracts and the application of Financial
Accounting Standards Board Accounting Standards Codification 815 (Derivatives
and Hedging), (ii) any net gain or loss resulting in such period from currency
translation gains or losses related to currency remeasurements of Indebtedness
(including the net loss or gain (A) resulting from Swap Contracts for currency
exchange risk and (B) resulting from intercompany Indebtedness) and all other
foreign currency translation gains or losses to the extent such gain or losses
are non-cash items, and (iii) any net after-tax income (loss) for such period
attributable to the early extinguishment or conversion of (A) Indebtedness, (B)
obligations under any Swap Contracts or (C) other derivative instruments

 

$

 

 

 

 

  

 

  

 

  

 

  

(I)

 

any impairment charge or asset write-off, including impairment charges or asset
write-offs or write-downs related to intangible assets, long-lived assets,
investments in debt and equity securities or as a result of a change in law or
regulation, in each case pursuant to GAAP, and the amortization of intangibles
arising pursuant to GAAP

 

$

 

 

 

 

  

 

  

 

  

 

  

(J)

 

any expenses, charges or losses that are covered by indemnification or other
reimbursement provisions in connection with any Investment, Permitted
Acquisition or any sale, conveyance, transfer or other disposition of assets
permitted under the Credit Agreement, to the extent actually reimbursed, or, so
long as the Borrower has made a determination that a reasonable basis exists for
indemnification or reimbursement and only to the extent that such amount is in
fact indemnified or reimbursed within 365 days of such determination (with a
deduction in the applicable future period for any amount so added back to the
extent not so indemnified or reimbursed within such 365 days)

 

$

 

 

 

 

  

 

  

 

  

 

  

(K)

 

to the extent covered by insurance and actually reimbursed, or, so long as the
Borrower has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed within 365 days of the date of such
determination (with a deduction in the applicable future period for any amount
so added back to the extent not so reimbursed within such 365 days), expenses,
charges or losses with respect to liability or casualty events or business
interruption

 

$

 

 

 

 

  

 

  

 

  

 

  

(L)

 

any non-cash (for such period and all other periods) compensation charge or
expense, including any such charge or expense arising from the grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
or equity incentive programs shall be excluded, and any cash charges associated
with the rollover, acceleration or payout of Equity Interests by, or to,
management of the Borrower or any of its Restricted Subsidiaries in connection
with the Original Transaction

 

$

 

 

 

 

  

 

  

 

  

Consolidated Net Income (item (A)(2)(a)(i) minus the sum of items
(A)(2)(a)(i)(A) through (L))

 

$

 

 

 

 

  

 

  

(b)

  

increased by (without duplication):

 

 

 

 

 

 

  

 

  

 

  

(i)

  

provision for taxes based on income or profits or capital, plus franchise or
similar taxes and foreign withholding taxes, of such Person for such period
deducted in computing Consolidated Net Income

 

$

 

 

 

 

  

 

  

 

  

(ii)

  

(A) total interest expense of such Person for such period and (B) bank fees and
costs of surety bonds, in each case under this clause (B), in connection with
financing activities and, in each case under clauses (A) and (B), to the extent
the same was deducted in computing Consolidated Net Income

 

$

 

 

 

 

  

 

  

 

  

(iii)

  

Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent such depreciation and amortization were deducted in
computing Consolidated Net Income

 

$

 

 

 

 

  

 

  

 

  

(iv)

  

any expenses or charges related to any issuance of Equity Interests, Investment,
acquisition, disposition, recapitalization or the incurrence or repayment of
Indebtedness permitted to be incurred under the Credit Agreement including a
refinancing thereof (whether or not successful) and any amendment or
modification to the terms of any such transactions, including such fees,
expenses or charges related to the Original Transaction or the Transaction, in
each case, deducted in computing Consolidated Net Income

 

$

 

 

 

 

  

 

  

 

  

(v)

  

the amount of any restructuring charge or reserve deducted in such period in
computing Consolidated Net Income, including any one-time costs incurred in
connection with (A) Permitted Acquisitions or (B) the closing of any Stores or
distribution centers

 

$

 

 

 

 

 

 

 

 

 

 

 

C-5

--------------------------------------------------------------------------------

 

 

 

 

  

 

  

 

  

(vi)

  

the amount of costs relating to pre-opening and opening costs for Stores,
signing, retention and completion bonuses, costs incurred in connection with any
strategic initiatives, transition costs, consolidation and closing costs for
Stores and costs incurred in connection with non-recurring product and
intellectual property development, other business optimization expenses
(including costs and expenses relating to business optimization programs), and
new systems design and implementation costs and project start-up costs in an
aggregate amount for all items added pursuant to this item (A)(2)(b)(vi) not to
exceed $25,000,000 in any period of four-consecutive fiscal quarters,

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

  

 

  

(vii)

  

any other non-cash charges including any write offs or write downs reducing such
Consolidated Net Income for such period (provided that if any such non-cash
charges represent an accrual or reserve for potential cash items in any future
period, (1) the Borrower may determine not to add back such non-cash charge in
the current period and (2) to the extent the Borrower does decide to add back
such non-cash charge, the cash payment in respect thereof in such future period
shall be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period)

 

$

 

 

 

 

  

 

  

 

  

(viii)

  

the amount of any minority interest expense deducted in calculating Consolidated
Net Income

 

$

 

 

 

 

  

 

  

 

  

(ix)

  

the amount of management, monitoring, consulting and advisory fees (including
termination fees) and related indemnities and expenses paid or accrued in such
period under the Sponsor Management Agreement or otherwise to the Sponsors to
the extent permitted under Section 7.08 of the Credit Agreement and deducted in
such period in computing Consolidated Net Income

 

$

 

 

 

 

  

 

  

 

  

(x)

  

the amount of net cost savings and synergies (other than any of the foregoing
related to Specified Transactions) projected by the Borrower in good faith to
result from actions taken or expected to be taken no later than twelve (12)
months after the end of such period (calculated on a pro forma basis as though
such cost savings and synergies had been realized on the first day of the period
for which Consolidated EBITDA is being determined), net of the amount of actual
benefits realized during such period from such actions; provided that (A) such
cost savings and synergies are reasonably identifiable and factually
supportable, and (B) the aggregate amount of cost savings and synergies added
pursuant to this item (A)(2)(b)(x) for any Test Period shall not exceed the
greater of (x) $30,000,000 and (y) 10% of Consolidated EBITDA for such Test
Period (calculated prior to giving effect to any adjustment pursuant to this
item (A)(2)(b)(x))

 

$

 

 

 

 

  

 

  

 

  

(xi)

  

the amount of loss on sale of receivables, Securitization Assets and related
assets to any Securitization Subsidiary in connection with a Qualified
Securitization Financing

 

$

 

 

 

 

  

 

  

 

  

(xii)

  

cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to item (A)(2)(c) below for any
previous period and not added back

 

$

 

 

 

 

  

 

  

 

  

(xiii)

  

any costs or expenses incurred by the Borrower or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
stockholders agreement, to the extent that such costs or expenses are funded
with cash proceeds contributed to the capital of the Borrower or net cash
proceeds of issuance of Equity Interests of the Borrower (other than
Disqualified Equity Interests), in each case, solely to the extent that such
cash proceeds are excluded from the calculation of the Available Amount

 

$

 

 

 

 

  

 

  

 

  

(xiv)

  

any net loss from disposed or discontinued operations or from operations
expected to be disposed of or discontinued within twelve months after the end of
such period

 

 

 

 

 

 

  

 

  

(c)

  

decreased by (without duplication):

 

  

 

 

 

 

  

 

  

 

  

(i)

  

any non-cash gains increasing Consolidated Net Income of such Person for such
period, excluding any gains that represent the reversal of any accrual of, or
cash reserve for, anticipated cash charges in any prior period (other than such
cash charges that have been added back to Consolidated Net Income in calculating
Consolidated EBITDA in accordance with the calculation set forth in this
Schedule 1)

 

$

 

 

 

 

  

 

  

 

  

(ii)

  

any non-cash gains with respect to cash actually received in a prior period
unless such cash did not increase Consolidated EBITDA in such prior period

 

$

 

 

 

 

  

 

  

 

  

(iii)

  

any net income from disposed or discontinued operations or from operations
expected to be disposed of or discontinued within twelve months after the end of
such period

 

  

 

 

 

 

  

 

  

Consolidated EBITDA (Consolidated Net Income plus the sum of items (A)(2)(b)(i)
through (xiii) minus the sum of items (A)(2)(c)(i) and (ii))

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

  

Consolidated Senior Secured Net Debt to Consolidated EBITDA

 

  

        : 1.00

 

 

 

C-6

--------------------------------------------------------------------------------

 

SCHEDULE 2

TO COMPLIANCE CERTIFICATE

 

(B) Excess Cash Flow Calculation

 

 

(a)

the sum, without duplication, of:

 

 

 

(i)

 

Consolidated Net Income of the Borrower for such period (the amount set forth at
the end of item (A)(2)(a) in Schedule 1 to this Compliance Certificate)

$

 

 

(ii)

 

an amount equal to the amount of all non-cash charges (including depreciation
and amortization) to the extent deducted in arriving at such Consolidated Net
Income, but excluding any such non-cash charges representing an accrual or
reserve for potential cash items in any future period and excluding amortization
of a prepaid cash item that was paid in a prior period

$

 

 

(iii)

 

decreases in Consolidated Working Capital for such period (other than (A) any
such decreases arising from acquisitions or Dispositions by the Borrower and the
Restricted Subsidiaries completed during such period or the application of
purchase accounting and (B) for any determination of Excess Cash Flow during any
period in which an ABL Block shall exist)

$

 

 

(iv)

 

an amount equal to the aggregate net non-cash loss on Dispositions by the
Borrower and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income

$

 

 

(v)

 

the amount deducted as tax expense in determining Consolidated Net Income to the
extent in excess of cash taxes paid in such period

$

 

 

(vi)

 

cash receipts in respect of Swap Contracts during such fiscal year to the extent
not otherwise included in such Consolidated Net Income

$

 

(b)

over, the sum, without duplication of:

 

 

 

(i)

 

an amount equal to the amount of all non-cash credits included in arriving at
such Consolidated Net Income (but excluding any non-cash credit to the extent
representing the reversal of an accrual or reserve described in item (B)(a)(ii)
above) and cash charges excluded by virtue of clauses (a)(i)(A) through
(a)(i)(L) of the definition of Consolidated Net Income

$

 

 

(ii)

 

without duplication of amounts deducted pursuant to item (B)(b)(xi) below in
prior fiscal years, the amount of Capital Expenditures or acquisitions of
intellectual property accrued or made in cash during such period to the extent
financed with (A) internally generated funds or (B) the proceeds of extensions
of credit under the ABL Facilities or any other revolving credit facility, in
each case, of the Borrower or the Restricted Subsidiaries

$

 

 

(iii)

  

the aggregate amount of all principal payments of Indebtedness of the Borrower
and the Restricted Subsidiaries (including (A) the principal component of
payments in respect of Capitalized Leases, (B) the amount of any mandatory
prepayment of Loans pursuant to Section 2.03(b)(ii) of the Credit Agreement to
the extent required due to a Disposition that resulted in an increase to such
Consolidated Net Income and not in excess of the amount of such increase and (C)
the amount of any voluntary prepayments of Loans made pursuant to Section
2.03(a)(iv) of the Credit Agreement (in an amount equal to the discounted amount
actually paid in respect of the principal amount of such Loans), but excluding
(X) all other prepayments of Loans (other than voluntary prepayments made
pursuant to Section 2.03(a)(iv) of the Credit Agreement), (Y) all prepayments in
respect of any revolving credit facility, except to the extent there is an
equivalent permanent reduction in commitments thereunder and (Z) payments of any
subordinated indebtedness except to the extent permitted to be paid pursuant to
Section 7.12(a) of the Credit Agreement) made during such period, in each case
except to the extent financed with the proceeds of other Indebtedness of the
Borrower or the Restricted Subsidiaries

$

 

 

(iv)

  

an amount equal to the aggregate net non-cash gain on Dispositions by the
Borrower and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income and the net cash loss on Dispositions
to the extent otherwise added to arrive at Consolidated Net Income

$

 

 

(v)

  

increases in Consolidated Working Capital for such period (other than any such
increases arising from acquisitions or Dispositions by the Borrower and the
Restricted Subsidiaries completed during such period or the application of
purchase accounting)

$

 

 

(vi)

  

cash payments by the Borrower and the Restricted Subsidiaries during such period
in respect of long-term liabilities of the Borrower and the Restricted
Subsidiaries (other than Indebtedness) to the extent such payments are not
expensed during such period or are not deducted in calculating Consolidated Net
Income

$

 

 

(vii)

  

without duplication of amounts deducted pursuant to items (B)(b)(viii) and (xi)
below in prior fiscal years, the amount of Investments made pursuant to Sections
7.02(b)(iii), (m) (but excluding such loans and advances in respect of Sections
7.06(g)(i), (g)(iv) (to the extent the amount of such Investment would not have
been deducted pursuant to this item (B)(b)(vii) if made by the Borrower or a
Restricted Subsidiary) and (k)) and (n) of the Credit Agreement and acquisitions
made during such period to the extent that such Investments and acquisitions
were financed with internally generated cash flow of the Borrower and the
Restricted Subsidiaries

$

 

 

 

 

 

 

 

C-7

--------------------------------------------------------------------------------

 

 

(viii)

 

the amount of Restricted Payments paid during such period pursuant to Sections
7.06(f), (g), (h), (i), (k)(i) and (k)(ii) of the Credit Agreement in each case
to the extent such Restricted Payments were financed with internally generated
cash flow of the Borrower and the Restricted Subsidiaries

$

 

 

(ix)

 

the aggregate amount of expenditures actually made by the Borrower and the
Restricted Subsidiaries from internally generated cash flow of the Borrower and
the Restricted Subsidiaries during such period (including expenditures for the
payment of financing fees) to the extent that such expenditures are not expensed
during such period or are not deducted in calculating Consolidated Net Income

$

 

 

(x)

 

the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by Holdings, the Borrower and the Restricted Subsidiaries during
such period that are made in connection with any prepayment of Indebtedness to
the extent such payments are not expensed during such period or are not deducted
in calculating Consolidated Net Income and such payments reduced Excess Cash
Flow pursuant to item (B)(b)(iii) above or reduced the mandatory prepayment
required by Section 2.03(b)(i) of the Credit Agreement

$

 

 

(xi)

 

without duplication of amounts deducted from Excess Cash Flow in prior periods,
the aggregate consideration required to be paid in cash by the Borrower or any
of the Restricted Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period relating to
Permitted Acquisitions, Capital Expenditures or acquisitions of intellectual
property to be consummated or made during the period of four consecutive fiscal
quarters of the Borrower following the end of such period; provided that, to the
extent the aggregate amount of internally generated cash flow actually utilized
to finance such Permitted Acquisitions, Capital Expenditures or acquisitions of
intellectual property during such period of four consecutive fiscal quarters is
less than the Contract Consideration, the amount of such shortfall shall be
added to the calculation of Excess Cash Flow at the end of such period of four
consecutive fiscal quarters

$

 

 

(xii)

 

the amount of cash taxes paid or tax reserves set aside or payable (without
duplication) in such period to the extent they exceed the amount of tax expense
deducted in determining Consolidated Net Income for such period

$

 

 

(xiii)

 

cash expenditures in respect of Swap Contracts during such fiscal year to the
extent not deducted in arriving at such Consolidated Net Income.

$

 

Excess Cash Flow (the sum of items (B)(a)(i) through (vi) minus the sum of items
(B)(b)(i) through (xiii))

$

 

 

 

 

C-8

--------------------------------------------------------------------------------

 

SCHEDULE 3

TO COMPLIANCE CERTIFICATE

 

(C) Net Cash Proceeds

 

 

 

  

with respect to the Disposition of any asset by the Borrower or any of the
Restricted Subsidiaries or any Casualty Event, the excess, if any, of:

 

 

 

  

(i)

  

the sum of:

 

 

 

  

 

  

(A)

  

cash and Cash Equivalents received in connection with such Disposition or
Casualty Event (including any cash and Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of the Borrower or any
of the Restricted Subsidiaries)

$

 

 

  

(ii)

  

over the sum of:

  

 

 

  

 

  

(A)

  

the principal amount, premium or penalty, if any, interest and other amounts on
any Indebtedness that is secured by the asset subject to such Disposition or
Casualty Event and required to be repaid in connection with such Disposition or
Casualty Event (other than Indebtedness under the Loan Documents, the ABL
Facilities Documentation and the Credit Agreement Refinancing Indebtedness)

$

 

 

  

 

  

(B)

  

the out-of-pocket fees and expenses (including attorneys’ fees, investment
banking fees, survey costs, title insurance premiums, and related search and
recording charges, transfer taxes, deed or mortgage recording taxes, other
customary expenses and brokerage, consultant and other customary fees) actually
incurred by the Borrower or such Restricted Subsidiary in connection with such
Disposition or Casualty Event

$

 

 

  

 

  

(C)

  

taxes or distributions made pursuant to Section 7.06(g)(i) or (g)(iii) of the
Credit Agreement paid or reasonably estimated to be payable in connection
therewith (including taxes imposed on the distribution or repatriation of any
such Net Cash Proceeds)

$

 

 

  

 

  

(D)

  

in the case of any Disposition or Casualty Event by a non-wholly owned
Restricted Subsidiary, the pro-rata portion of the Net Cash Proceeds thereof
(calculated without regard to this item (C)(ii)(D)) attributable to minority
interests and not available for distribution to or for the account of the
Borrower or a wholly owned Restricted Subsidiary as a result thereof

$

 

 

  

 

  

(E)

  

any reserve for adjustment in respect of (x) the sale price of such asset or
assets established in accordance with GAAP and (y) any liabilities associated
with such asset or assets and retained by the Borrower or any Restricted
Subsidiary after such sale or other disposition thereof, including pension and
other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such transaction, it being understood that “Net Cash Proceeds” shall include the
amount of any reversal (without the satisfaction of any applicable liabilities
in cash in a corresponding amount) of any reserve described in this
item (C)(ii)(E)

$

 

Net Cash Proceeds (item (C)(i)(A) minus the sum of items (C)(ii)(A) through (E))

$

               10

Portion of Net Cash Proceeds that has been invested or is intended to be
reinvested in accordance with Section 2.03(b)(ii)(B) of the Credit Agreement

$

               

 

10 

No net cash proceeds calculated in accordance with the above realized in a
single transaction or series of related transactions shall constitute Net Cash
Proceeds unless such net cash proceeds shall exceed $10,000,000. No such net
cash proceeds shall constitute Net Cash Proceeds in any fiscal year until the
aggregate amount of all such net cash proceeds in such fiscal year shall exceed
$30,000,000 (and thereafter only net cash proceeds in excess of such amount
shall constitute Net Cash Proceeds).

 

 

 

C-9

--------------------------------------------------------------------------------

 

EXHIBIT D-1

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1.

 

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

Assignee[s]:

 

 

 

 

 

 

 

 

 

 

[for each Assignee, indicate if [Affiliate][Approved Fund] of [identify Lender]]

 

 

 

 

3.

 

Affiliate Status:

  

 

  

 

a.

Assignor(s):

 

Assignor[s]5

  

Affiliated Lender6

 

  

Yes  ¨  No  ¨

 

  

Yes  ¨  No  ¨

b.

Assignee(s):

 

Assignee[s]7

  

Affiliated Lender8

 

  

Yes  ¨  No  ¨

 

  

Yes  ¨  No  ¨

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3

Select as appropriate.

4

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

5 

List each Assignor.

6 

For each Assignor, check the box in this column immediately to the right of such
Assignor’s name indicating whether or not such Assignor is, prior to giving
effect to any assignment hereunder, an Affiliated Lender.

7 

List each Assignee.

8 

For each Assignee, check the box in this column immediately to the right of such
Assignee’s name indicating whether or not such Assignee is an Affiliated Lender
or will, after giving effect to the assignment, become an Affiliated Lender.

D-1-1

--------------------------------------------------------------------------------

 

 

[If any Assignee hereunder indicates above that it is an Affiliated Lender (or
will become an Affiliated Lender after giving effect to any such purported
assignment), such Assignee shall (A) have delivered to the Administrative Agent
a Notice of Affiliate Assignment in the form of Exhibit D-2 to the Credit
Agreement and (B) set forth the tranche(s) of [Loans/Commitments] being sold
hereunder to such Assignee. If any Assignor or Assignee hereunder indicates
above that it is or will become an Affiliated Lender, such Affiliates of the
applicable Sponsor shall additionally set forth in this Section 3: (i) the
aggregate amount of all [Loans/Commitments] of such tranche(s) held by
Affiliated Lenders with respect to such Sponsor after giving effect to the
assignment hereunder and (ii) the aggregate amount of all [Loans/Commitments]
held by Affiliated Lenders with respect to such Sponsor after giving effect to
the assignment hereunder.]

4.

Borrower(s): J. Crew Group, Inc.

5.

Administrative Agent: Bank of America, N.A., including any successor thereto, as
the administrative agent under the Credit Agreement

6.

Credit Agreement: The Amended and Restated Credit Agreement, dated as of
March 5, 2014, among J. Crew Group, Inc., a Delaware corporation (the
“Borrower”), Chinos Intermediate Holdings B, Inc., a Delaware corporation, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent and Collateral Agent.

7.

Assigned Interest:

 

Assignor[s]9

  

Assignee[s]10

  

Facility
Assigned11

  

Aggregate
Amount of
Commitment/Loans
for all Lenders12

  

Amount of
Commitment/Loans
Assigned

  

Percentage
Assigned of
Commitment/
Loans13

  

CUSIP
Number

 

  

 

  

 

  

$                    

  

$                    

  

                    %

  

 

 

  

 

  

 

  

$                    

  

$                    

  

                    %

  

 

 

  

 

  

 

  

$                    

  

$                    

  

                    %

  

 

[8.        Trade Date:                         ]14

Effective Date:             , 20            [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

9 

List each Assignor, as appropriate.

10 

List each Assignee, as appropriate.

11 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment and Assumption (e.g.
“Initial Loans”, “Extended Loans”, etc.).

12 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

13 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

14 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

 

 

D-1-2

--------------------------------------------------------------------------------

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

[Consented to and]15 Accepted:

 

BANK OF AMERICA, N.A., as
Administrative Agent

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

[Consented to

 

J. CREW GROUP, INC.

 

 

By:

 

 

 

 

Name:

 

 

Title:     ]:16

 

15 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

16 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 

 

 

D-1-3

--------------------------------------------------------------------------------

 

ANNEX 1

TO ASSIGNMENT AND ASSUMPTION

The Amended and Restated Credit Agreement, dated as of March 5, 2014, among J.
Crew Group, Inc. (the “Borrower”), Chinos Intermediate Holdings B, Inc.
(“Holdings”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent and Collateral Agent

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim [,][and] (iii) it has full power and authority, and has
taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby [and (iv) it
does not possess material non-public information with respect to Holdings and
its Subsidiaries or the securities of any of them that has not been disclosed to
the Lenders generally (other than Lenders who elect not to receive such
information)]17; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.07(b)(iii) and
(v) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.07(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date referred to in this Assignment and Assumption, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of [the][the relevant] Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by [the][such] Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire [the][such] Assigned Interest, is experienced in acquiring
assets of such type, (v) it has received a copy of the Credit Agreement, and has
received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to Section 6.01(a) and
(b) thereof, as applicable, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, [and]
(vii) attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, including but not limited to any
documentation required pursuant to Section 3.01 of the Credit Agreement, duly
completed and executed by [the][such] Assignee [,] [and (viii) it does not
possess material non-public information with respect to Holdings and its
Subsidiaries or the securities of any of them that has not been disclosed to the
Lenders generally (other than Lenders who elect not to receive such
information)]18; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

 

17 

Insert only if an Affiliated Lender is an Assignor under this Assignment and
Assumption.

D-1-4

--------------------------------------------------------------------------------

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. Each party to this Assignment and Assumption acknowledges and agrees by
its execution hereof that in addition to the other exculpations contemplated by
the Credit Agreement, the Administrative Agent shall not be liable for any
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses or disbursements of any kind of nature whatsoever incurred or suffered
by any Person (including any party hereto) in connection with compliance or
non-compliance with Section 10.07(h)(iii) of the Credit Agreement, including any
purported assignment exceeding the limitation set forth therein or any
assignment’s being deemed null and void thereunder. This Assignment and
Assumption may be executed in any number of counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which together shall constitute one instrument. Delivery of
an executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

 

18 

Insert only if an Affiliate of the Borrower/Sponsor is an Assignee under this
Assignment and Assumption.

 

 

 

D-1-5

--------------------------------------------------------------------------------

 

EXHIBIT D-2

FORM OF NOTICE OF AFFILIATE ASSIGNMENT

XXXXXXXXX

Agency Management Officer

Bank of America, N.A.

Fax: XXXXXXXXX

Email: XXXXXXXXX

Phone Reference: XXXXXXXXX1

Re: Amended and Restated Credit Agreement, dated as of March 5, 2014, among J.
Crew Group, Inc. (the “Borrower”), Chinos Intermediate Holdings B, Inc.
(“Holdings”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent and Collateral Agent (the “Credit Agreement”)

Dear Sir:

The undersigned (the “Proposed Affiliate Assignee”) hereby gives you notice,
pursuant to Section 10.07(h) of the Credit Agreement, that

(a) it has entered into an agreement to purchase via assignment a portion of the
Loans under the Credit Agreement,

(b) the assignor in the proposed assignment is [            ],

(c) immediately after giving effect to such assignment of the Loans (if
accepted), the Proposed Affiliate Assignee will be an Affiliated Lender because
it is an Affiliate of [insert name of applicable Sponsor],

(d) the principal amount of Loans to be purchased by such Proposed Affiliate
Assignee in the assignment contemplated hereby is: $            ,

(e) the aggregate amount of all Loans held by such Proposed Affiliate Assignee
and each other Affiliated Lender which is an Affiliate of [insert name of
Applicable Sponsor] after giving effect to the assignment hereunder (if
accepted) is $[            ], and

(f) the proposed effective date of the assignment contemplated hereby is
[            , 20        ].

 

1 

The notice details set forth herein may be modified from time to time by notice
from the Administrative Agent to the Lenders pursuant to Section 10.02 of the
Credit Agreement.

 

 

 



D-2-1

--------------------------------------------------------------------------------

 

Very truly yours,

 

[EXACT LEGAL NAME OF PROPOSED AFFILIATE ASSIGNEE]

 

 

      

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Phone Number:

 

 

 

Fax:

 

 

 

Email:

 

 

 

Date:

 

 

 

 

D-2-2

--------------------------------------------------------------------------------

 

EXHIBIT E

GUARANTY

Incorporated by reference to Exhibit 10.6 to the Form 8-K filed on March 10,
2011.

 

 

 

E-1

--------------------------------------------------------------------------------

 

EXHIBIT F

SECURITY AGREEMENT

Incorporated by reference to Exhibit 10.4 to the Form 8-K filed on Mach 10,
2011.

 

 

 

F-1

--------------------------------------------------------------------------------

 

EXHIBIT G

FORM OF LEGAL OPINION OF ROPES & GRAY LLP

 

 

[Date]

 

To the Agent and each Lender party to
the Credit Agreement referred to below


Ladies and Gentlemen:

We have acted as counsel to the Loan Parties (as defined below) in connection
with the Amended and Restated Credit Agreement, dated as of the date hereof (the
“Credit Agreement”), among J. Crew Group, Inc., a Delaware corporation (the
“Company”), Chinos Intermediate Holdings B, Inc., a Delaware corporation
(“Holdings”), the Lenders party thereto and Bank of America, N.A., as
Administrative Agent and as Collateral Agent.  Unless otherwise defined herein,
capitalized terms used herein have the meanings set forth in the Credit
Agreement.  

This opinion letter is being furnished to you pursuant to Section 4.01(a)(vi) of
the Credit Agreement.  The Subsidiaries of the Company listed on Schedule 1
hereto are referred to herein as the “Delaware Guarantors” and the Subsidiary of
the Company listed on Schedule 2 hereto is referred to herein as the “Other
Guarantor.”  Holdings and the Delaware Guarantors are referred to herein as the
“Covered Guarantors.”  The Company, the Covered Guarantors and the Other
Guarantor are referred to herein collectively as the “Loan Parties.”

In connection with this opinion letter, we have examined the following
documents:

(a)

the Credit Agreement;

(b)

the Subsidiary Guarantor Reaffirmation, dated as of the date hereof, among the
Subsidiary Guarantors in favor of Bank of America, N.A., as Administrative Agent
and the Lenders;

(c)

the Security Agreement, dated as of March 7, 2011, by and among the Company,
Holdings, the Subsidiary Guarantors (as defined therein) party thereto and Bank
of America, N.A. as collateral agent (as reaffirmed by the New Credit Documents,
the “Security Agreement”); and

(d)

the Guaranty, dated as of March 7, 2011, by and among Holdings, the other
Guarantors (as defined therein) party thereto and Bank of America, N.A. as
administrative agent and collateral agent (as reaffirmed by the New Credit
Documents, the “Guaranty”).

The agreements referred to in clauses (a) and (b) above are referred to herein
collectively as the “New Credit Documents.”  The New Credit Documents and the
agreements referred to in clauses (c) and (d) are referred to herein
collectively as the “Covered Documents.”

We have examined such certificates, documents and records and have made such
investigation of fact and such examination of law as we have deemed appropriate
in order to enable us to render the opinions set forth herein.  In conducting
such investigation of fact, we have relied, without independent verification,
upon certificates of officers of the Loan Parties and one or more of their
Subsidiaries, public officials and other appropriate Persons.

 

--------------------------------------------------------------------------------

 

In rendering the opinions set forth below, we have assumed that the Other
Guarantor (i) is validly existing and in good standing under the laws of its
jurisdiction of organization, (ii) has the power to execute and deliver each of
the New Credit Documents to which it is a party and to perform its obligations
thereunder and (iii) has duly authorized, executed and delivered each of the New
Credit Documents to which it is a party.

The opinions expressed herein are limited to matters governed by the laws of the
State of New York, the General Corporation Law of the State of Delaware, and the
federal laws of the United States of America (collectively, the “Covered Laws”),
and in the case of paragraph 9 below, Article 9 of the Delaware Uniform
Commercial Code (“Delaware Article 9”).

Based upon and subject to the foregoing and the assumptions, qualifications and
limitations set forth below, we are of the opinion that:

1.Each of the Company and the Covered Guarantors (a) is a corporation validly
existing and in good standing under the laws of the State of Delaware and
(b) has the corporate power to execute and deliver each of the New Credit
Documents to which it is a party and perform its obligations under each of the
Covered Documents to which it is a party.  

2.Each of the Company and the Covered Guarantors has duly authorized, executed
and delivered each of the New Credit Documents to which it is a party.

3.Each of the Covered Documents constitutes the valid and binding obligation of
each of the Loan Parties party thereto and is enforceable against each such Loan
Party in accordance with its terms.

4.The execution and delivery by each of the Company and the Covered Guarantors
of the New Credit Documents to which such Person is a party and the performance
by such Person of its obligations under the Covered Documents to which such
Person is a party will not violate or require the repurchase of securities under
the charter or by-laws of such Person.  The execution and delivery by each Loan
Party of the New Credit Documents to which such Person is party and the
performance by such Person of its obligations under the Covered Documents to
which such Person is a party (a) will not violate any Covered Laws and (b) will
not result in a breach or violation of, or constitute a default under, any of
the agreements, instruments, court orders, judgments or decrees listed on
Schedule 3 hereto.

5.Except as may be required in order to perfect the Liens contemplated by the
Collateral Documents (as reaffirmed by the New Credit Documents) and any
modifications to the Mortgages required pursuant to the Credit Agreement, under
the Covered Laws, no consent, approval, license or exemption by, or order or
authorization of, or filing, recording or registration with, any governmental
authority is required to be obtained by any of the Loan Parties in connection
with the execution and delivery of the New Credit Documents to which such Person
is party or the performance by such Person of its obligations under the Covered
Documents to which such Person is a party.

6.We are not representing any of the Loan Parties in any pending litigation in
which it is a named defendant that challenges the validity or enforceability of,
or seeks to enjoin the performance of, the Covered Documents.

7.None of the Loan Parties is required to be registered as an “investment
company” under the Investment Company Act of 1940, as amended.

8.The Security Agreement creates a valid security interest in favor of the
Collateral Agent for the benefit of the Secured Parties in the Collateral
described therein to the extent that a security interest in such Collateral can
be created under Article 9 of the New York Uniform Commercial Code (“New York
Article 9”).

 

--------------------------------------------------------------------------------

 

9.Assuming the financing statements attached as Schedule 4 were filed in the
office of the Secretary of State of Delaware (the “Delaware Filing Office”), and
assuming they have remained in effect at all times and have not been amended or
terminated from the date of such filing through the date hereof, the security
interests in the Collateral granted under the Security Agreement by each of the
Loan Parties organized in the State of Delaware is perfected to the extent a
security interest in such Collateral can be perfected under Delaware Article 9
by the filing of a financing statement in the Delaware Filing Office.

10.Assuming the Collateral Agent maintains possession in the State of New York
of the certificates representing the equity securities listed on Schedule 5
hereto (the “Pledged Equity”) indorsed to the Collateral Agent or in blank
pursuant to the Security Agreement, and assuming that neither the Collateral
Agent nor the Lenders have had “notice of an adverse claim” (as defined in
Section 8-105 of the New York UCC) with respect to such Pledged Equity at the
time, and at any time since the time, such Pledged Equity was delivered to the
Collateral Agent, the respective security interests in such Pledged Equity
created in favor of the Collateral Agent for the benefit of the Secured Parties
under the Security Agreement constitute perfected security interests in such
Pledged Equity, free of any adverse claim (within the meaning of Section 8-303
of the New York Uniform Commercial Code).

Our opinions set forth above are subject to (i) bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and similar laws affecting the
rights and remedies of creditors generally and (ii) general principles of equity
and (iii) the possible judicial application of foreign laws or foreign
governmental or judicial action affecting creditors’ rights.

For purposes of rendering the opinion set forth in paragraph 10, we have assumed
that the Collateral Agent maintains possession of the Pledged Equity in the
State of New York, notwithstanding the fact that that the Pledged Equity is in
the possession of the Collateral Agent in the State of North Carolina. We call
your attention to the fact that under Section 9-305 of New York Article 9, while
a security certificate representing the Pledged Equity is located in the State
of North Carolina, the laws of the State of North Carolina governs perfection,
the effect or perfection or nonperfection, and the priority of a security
interest in such security certificate, and we express no opinion as to such
laws.

We express no opinion with respect to the applicability of Section 548 of the
federal Bankruptcy Code or any comparable provision of state law or the
enforceability of the provisions contained in Section 2.03(a) of the Guaranty
which purport to limit the obligations of any Guarantor thereunder or the effect
of the unenforceability of such provisions on the enforceability of the
Guaranty.  In addition, we express no opinion with respect to any guaranty of,
or any grant of a security interest to secure, obligations under, any agreement,
contract or transaction that constitutes a “swap” within the meaning of Section
1a(47) of the Commodity Exchange Act (as interpreted by the Commodity Futures
Trading Commission in its regulations, rules, orders, letters or other
announcements).

Our opinions are also subject to the qualification that the enforceability of
provisions in the Covered Documents providing for indemnification or
contribution, broadly worded waivers, waivers of rights to damages or defenses,
waivers of unknown or future claims, and waivers of statutory, regulatory or
constitutional rights may be limited on statutory or public policy grounds.  In
addition, we express no opinion as to the enforceability of (i) any provision
which permits setoff of unmatured amounts, setoff without notice, or setoff by
affiliates of parties to the Covered Documents or a purchaser of a participation
in the loans or other extensions of credit under the Covered Documents, (ii)
rights to receive prepayment premiums or the unaccrued portion of original issue
discount upon acceleration, in each case to the extent determined to be
unreasonable or to constitute a penalty or unmatured interest or (iii) any
provision requiring that any action be brought only in the courts of a
particular jurisdiction or which provides for judgment currency.  In connection
with the provisions of the Covered Documents whereby the parties submit to the
jurisdiction of the United States District Court for the

 

--------------------------------------------------------------------------------

 

Southern District of New York, we note the limitations of 28 U.S.C. §§ 1331 and
1332 on subject matter jurisdiction of the federal courts.  In connection with
the provisions of the Credit Documents concerning personal jurisdiction and
venue, we note that under NYCPLR § 510 a New York State court has discretion to
transfer the place of trial, and under 28 U.S.C. § 1404(a) a United States
District Court has discretion to transfer an action to another district or
division where it might have been brought.

In addition, certain provisions contained in the Collateral Documents may be
further limited or rendered unenforceable by applicable law, but in our opinion
the inclusion of such provisions in the Collateral Documents does not render the
Collateral Documents invalid as a whole or substantially interfere with the
practical realization of the principal benefits intended to be provided thereby.

We express no opinion as to the existence of, or as to the title of any Person
who has granted a security interest in any Collateral to, any item of Collateral
or (except to the extent set forth in paragraph 10 above) as to the priority or
(except to the extent set forth in paragraphs 9 and 10 above) the perfection of
any security interest in the Collateral or which law governs the perfection or
priority of a security interest.  We express no opinion with respect to (a)
security interests in any commercial tort claims or (b) the extent to which the
grant (or purported grant) of a security interest in any asset subject to a
legal or contractual restriction on the creation, attachment, perfection or
enforcement of a security interest in such asset is effective or violates any
agreement to which any Loan Party is a party, except to the extent such
restriction is rendered ineffective by Section 9-406, 9-407, 9-408 or 9-409 of
New York Article 9.

We call your attention to the fact that your security interest in certain
Collateral described in the Security Agreement may not be able to be perfected
by the filing of financing statements and that under certain circumstances, the
filings referred to in paragraph 9 may become ineffective as a result of changes
occurring after the date hereof and will terminate after five years after the
original filing date unless appropriate continuation statements are duly
filed.  In addition, Section 552 of the Bankruptcy Code limits the extent to
which property acquired by a debtor after the commencement of a case under the
Bankruptcy Code may be subject to a lien resulting from any security agreement
entered into by the debtor before the commencement of the case.

This opinion letter is furnished solely for the benefit of the addressees and
their assignees who become Lenders under the Credit Agreement; provided, that
(i) no assignee shall have any greater rights with respect to this opinion
letter than the original addressees hereof, (ii) no reissuance of this opinion
letter shall be deemed to have occurred by reason of any such assignment, (iii)
no such assignment shall be deemed to extend any statute of limitations period
applicable on the date hereof and (iv) all rights hereunder may be asserted only
in a single proceeding by and through either the Administrative Agent or the
Required Lenders.  This opinion may not be relied upon for any other purpose or
by any other Person without our prior written consent.

Very truly yours,

Ropes & Gray LLP

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 1

 

Delaware Guarantors

 

1.

J. Crew Operating Corp.

2.

J. Crew Inc.

3.

J. Crew International, Inc.

4.

Grace Holmes, Inc.

5.

H. F. D. No. 55, Inc.

6.

Madewell Inc.




 

--------------------------------------------------------------------------------

 

Schedule 2

 

Other Guarantor

 

1.

J. Crew Virginia, Inc.

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 3

 

Material Agreements

 

1.

Credit Agreement, dated as of March 7, 2011, among Chinos Acquisition
Corporation, a Delaware corporation (which on the Effective Date (as defined
therein) was merged with and into J. Crew Group, Inc., a Delaware corporation
(the “Company”), with the Company surviving such merger and succeeding to the
rights and obligations of Merger Sub as the Borrower (in each case as defined
therein) under such Credit Agreement), Chinos Intermediate Holdings B, Inc., a
Delaware corporation, the Lenders from time to time party thereto, Bank of
America, N.A., as Administrative Agent and Collateral Agent, HSBC Bank USA,
N.A., Suntrust Bank and Wells Fargo Capital Finance, LLC, as Co-Documentation
Agents, and the other agents named therein, as amended by the First Amendment to
Credit Agreement, dated as of October 11, 2012, by and among J. Crew Group,
Inc., Chinos Intermediate Holdings B, Inc., Bank of America, N.A., as
administrative agent and as collateral agent, and each lender party thereto and
as further amended by the Second Amendment to Credit Agreement, dated as of
March 5, 2014, by and among J. Crew Group, Inc., Bank of America, N.A., as
administrative agent and collateral agent and each lender party thereto.

 

 

 

--------------------------------------------------------------------------------

Schedule 4

 

 

Delaware Financing Statements

(see attached)

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

Schedule 5

 

Pledged Equity

 

Issuer

Certificate No.

Registered

Owner

Number of Shares/Units

Class of Interests

J. Crew Group, Inc.

1

Chinos Intermediate Holdings B, Inc.

1,000

Common shares

J. Crew Operating Corp.

C1

J. Crew Group, Inc.

100

Common shares

J. Crew Inc.

2

J. Crew Operating Corp.

100

Common shares

Grace Holmes, Inc.

3

J. Crew Operating Corp.

10

Common shares

H. F. D. No. 55, Inc.

3

J. Crew Operating Corp.

10

Common shares

J. Crew Virginia, Inc.

1

J. Crew Operating Corp.

100

Common shares

Madewell Inc.

1

J. Crew Operating Corp.

10

Common shares

J. Crew International, Inc.

3

J. Crew Inc.

100

Common shares

J. Crew Global Holdings A, LLC

1

J. Crew Operating Corp.

65

Common shares

 

 

 

G-1

--------------------------------------------------------------------------------

 

EXHIBIT H

 

EXECUTION VERSION

 

 

 

INTERCREDITOR AGREEMENT

by and between

BANK OF AMERICA, N.A.,

as ABL Agent,

and

BANK OF AMERICA, N.A.,

as Term Agent

Dated as of March 7, 2011

 

 

 

H-1

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

Page No.

ARTICLE 1

DEFINITIONS

2

 

        Section 1.1

UCC Definitions

2

 

        Section 1.2

Other Definitions

2

 

        Section 1.3

Rules of Construction

16

 

ARTICLE 2

LIEN PRIORITY

17

 

        Section 2.1

Priority of Liens

17

 

        Section 2.2

Waiver of Right to Contest Liens

18

 

        Section 2.3

Remedies Standstill

19

 

        Section 2.4

Exercise of Rights

20

 

        Section 2.5

No New Liens

22

 

        Section 2.6

Waiver of Marshalling

23

 

ARTICLE 3

ACTIONS OF THE PARTIES

23

 

        Section 3.1

Certain Actions Permitted

23

 

        Section 3.2

Agent for Perfection

24

 

        Section 3.3

Sharing of Information and Access

24

 

        Section 3.4

Insurance

25

 

        Section 3.5

No Additional Rights For the Credit Parties Hereunder

25

 

        Section 3.6

Inspection and Access Rights

25

 

        Section 3.7

Tracing of and Priorities in Proceeds

28

 

        Section 3.8

Purchase Right

28

 

        Section 3.9

Payments Over

30

 

ARTICLE 4

APPLICATION OF PROCEEDS

30

 

        Section 4.1

Application of Proceeds

30

 

        Section 4.2

Specific Performance

33

 

ARTICLE 5

INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

33

 

        Section 5.1

Notice of Acceptance and Other Waivers

33

 

        Section 5.2

Modifications to ABL Documents and Term Documents

34

 

        Section 5.3

Reinstatement and Continuation of Agreement

36

 

ARTICLE 6

INSOLVENCY PROCEEDINGS

37

 

        Section 6.1

DIP Financing

37

 

        Section 6.2

Relief From Stay

39

 

        Section 6.3

No Contest; Adequate Protection

39

 

        Section 6.4

Asset Sales

40

H-2

--------------------------------------------------------------------------------

 

 

 

Page No.

 

        Section 6.5

Separate Grants of Security and Separate Classification

41

 

        Section 6.6

Enforceability

42

 

        Section 6.7

ABL Obligations Unconditional

42

 

        Section 6.8

Term Obligations Unconditional

42

 

ARTICLE 7

MISCELLANEOUS

43

 

        Section 7.1

Rights of Subrogation

43

 

        Section 7.2

Further Assurances

43

 

        Section 7.3

Representations

43

 

        Section 7.4

Amendments

44

 

        Section 7.5

Addresses for Notices

44

 

        Section 7.6

No Waiver; Remedies

44

 

        Section 7.7

Continuing Agreement, Transfer of Secured Obligations

45

 

        Section 7.8

Governing Law; Entire Agreement

45

 

        Section 7.9

Counterparts

45

 

        Section 7.10

No Third Party Beneficiaries

45

 

        Section 7.11

Headings

45

 

        Section 7.12

Severability

46

 

        Section 7.13

Attorneys’ Fees

46

 

        Section 7.14

VENUE; JURY TRIAL WAIVER

46

 

        Section 7.15

Intercreditor Agreement

47

 

        Section 7.16

No Warranties or Liability

47

 

        Section 7.17

Conflicts

47

 

        Section 7.18

Information Concerning Financial Condition of the Credit Parties

47

 

 

 

H-3

--------------------------------------------------------------------------------

 

INTERCREDITOR AGREEMENT

THIS INTERCREDITOR AGREEMENT (as amended, supplemented, restated or otherwise
modified from time to time pursuant to the terms hereof, this “Agreement”) is
entered into as of March 7, 2011 between BANK OF AMERICA, N.A. (“Bank of
America”), in its capacities as administrative agent and collateral agent
(together with its successors and assigns in such capacities, the “ABL Agent”)
for (i) the financial institutions, lenders and investors party from time to
time to the ABL Credit Agreement referred to below (such financial institutions,
lenders and investors together with their respective successors, assigns and
transferees, including any letter of credit issuers under the ABL Credit
Agreement, the “ABL Lenders”), (ii) any ABL Cash Management Affiliates (as
defined below) and (iii) any ABL Hedging Affiliates (as defined below) (such ABL
Cash Management Affiliates and ABL Hedging Affiliates, together with the ABL
Agent and the ABL Lenders and any other secured parties under any ABL Credit
Agreement, the “ABL Secured Parties”) and Bank of America, in its capacities as
administrative agent and collateral agent (together with its successors and
assigns in such capacities, the “Term Agent”) for (i) the financial
institutions, lenders and investors party from time to time to the Term Credit
Agreement referred to below (such financial institutions, lenders and investors,
together with their respective successors, assigns and transferees, the “Term
Lenders”), (ii) any Term Cash Management Affiliates (as defined below) and
(iii) any Term Hedging Affiliates (as defined below) (such Term Cash Management
Affiliates and Term Hedging Affiliates, together with the Term Agent and the
Term Lenders and any other secured parties under any Term Credit Agreement, the
“Term Secured Parties”).

RECITALS

A. Pursuant to that certain Credit Agreement dated as of the date hereof by and
among CHINOS ACQUISITION CORPORATION, a Delaware corporation (which on the date
hereof shall be merged with and into J. CREW GROUP, INC., a Delaware corporation
(the “Company”), with the Company surviving such merger as the borrower (the
“Borrower”), CHINOS INTERMEDIATE HOLDINGS B, INC., a Delaware corporation
(“Holdings”), the ABL Lenders and the ABL Agent (as such agreement may be
amended, supplemented, restated or otherwise modified from time to time, the
“ABL Credit Agreement”), the ABL Lenders have agreed to make certain loans and
other financial accommodations to or for the benefit of the Borrower.

B. Pursuant to certain guaranties each dated as of the date hereof (as the same
may be amended, supplemented, restated and/or otherwise modified, collectively,
the “ABL Guaranty”) by each of the ABL Guarantors in favor of the ABL Secured
Parties, the ABL Guarantors have agreed to guarantee, inter alia, the payment
and performance of the Borrower’s obligations under the ABL Documents (as
hereinafter defined).

C. As a condition to the effectiveness of the ABL Credit Agreement and to secure
the obligations of the Borrower and the ABL Guarantors (the Borrower, the ABL
Guarantors (as hereinafter defined) and each other direct or indirect subsidiary
or parent of the Borrower or any of their affiliates that is now or hereafter
becomes a party to any ABL Document, collectively, the “ABL Credit Parties”)
under and in connection with the ABL Documents, the ABL Credit Parties have
granted to the ABL Agent (for the benefit of the ABL Secured Parties) Liens on
the Collateral.

D. Pursuant to that certain Credit Agreement dated as of the date hereof by and
among CHINOS ACQUISITION CORPORATION (which on the date hereof shall be merged
with and into the Company, with the Company surviving such merger as the
Borrower), Holdings, the Term Lenders and the Term Agent (as such agreement may
be amended, supplemented, restated or otherwise modified from time to time, the
“Term Credit Agreement”), the Term Lenders have agreed to make certain loans to
the Borrower.

E. Pursuant to certain guaranties each dated as of the date hereof (as the same
may be amended, supplemented, restated and/or otherwise modified, collectively
(collectively, the “Term Guaranty”) by each of the Term Guarantors (as
hereinafter defined) in favor of the Term Secured Parties, the Term Guarantors
have agreed to guarantee, inter alia, the payment and performance of the
Borrower’s obligations under the Term Documents (as hereinafter defined).

F. As a condition to the effectiveness of the Term Credit Agreement and to
secure the obligations of the Borrower and the Term Guarantors (the Borrower,
the Term Guarantors and each other direct or indirect subsidiary or parent of
the Borrower or any of its affiliates that is now or hereafter becomes a party
to any Term Document, collectively, the “Term Credit Parties”) under and in
connection with the Term Documents, the Term Credit Parties have granted to the
Term Agent (for the benefit of the Term Secured Parties) Liens on the
Collateral.

G. Each of the ABL Agent (on behalf of the ABL Secured Parties) and the Term
Agent (on behalf of the Term Secured Parties) and, by their acknowledgment
hereof, the ABL Credit Parties and the Term Credit Parties, desire to agree to
the relative priority of Liens on the Collateral and certain other rights,
priorities and interests as provided herein.

 

H-4

--------------------------------------------------------------------------------

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

ARTICLE 1
DEFINITIONS

Section 1.1 UCC Definitions. The following terms which are defined in the
Uniform Commercial Code are used herein as so defined: Account, Chattel Paper,
Commercial Tort Claim, Deposit Account, Document, Electronic Chattel Paper,
Financial Asset, Fixtures, General Intangible, Instrument, Inventory, Investment
Property, Letter-of-Credit Right, Money, Payment Intangible, Promissory Note,
Records, Securities Account, Security Entitlement, Supporting Obligation and
Tangible Chattel Paper.

Section 1.2 Other Definitions. Subject to Section 1.1, as used in this
Agreement, the following terms shall have the meanings set forth below:

“ABL Agent” shall have the meaning assigned to that term in the introduction to
this Agreement and shall include any successor thereto as well as any Person
designated as the “Agent”, “Administrative Agent”, “Collateral Agent”, “Trustee”
or “Collateral Trustee” or similar term under any ABL Credit Agreement.

“ABL Cash Management Affiliate” shall mean any ABL Cash Management Bank that is
owed ABL Cash Management Obligations by an ABL Credit Party and which ABL Cash
Management Obligations are secured by one or more ABL Collateral Documents,
together with their respective successors, assigns and transferees.

“ABL Cash Management Bank” shall mean, as of any date of determination, any
Person that is an ABL Lender or an Affiliate of an ABL Lender on such date.

“ABL Cash Management Obligations” shall mean obligations owed by the Borrower or
any Restricted Subsidiary to any ABL Cash Management Bank in respect of or in
connection with any Cash Management Services and designated under the ABL Credit
Agreement by the ABL Cash Management Bank and the Borrower in writing to the ABL
Agent as “Cash Management Obligations”.

“ABL Collateral Documents” shall mean all “Collateral Documents” or similar term
as defined in any ABL Credit Agreement, and all other security agreements,
mortgages, deeds of trust and other collateral documents executed and delivered
in connection with any ABL Credit Agreement, in each case as the same may be
amended, supplemented, restated or otherwise modified from time to time.

“ABL Credit Agreement” shall have the meaning assigned to such term in the
recitals to this Agreement and shall include any one or more other agreements,
indentures or facilities extending the maturity of, consolidating,
restructuring, refunding, replacing or refinancing all or any portion of the ABL
Obligations, whether by the same or any other agent, trustee, lender, group of
lenders, creditor or group of creditors and whether or not increasing the amount
of any Indebtedness that may be incurred thereunder.

“ABL Credit Parties” shall have the meaning assigned to that term in the
recitals to this Agreement.

“ABL Deposit and Securities Accounts” means all Deposit Accounts, Securities
Accounts, collection accounts and lockbox accounts (and all related lockboxes)
of the Credit Parties (other than the Term Loan Priority Accounts).

“ABL Documents” shall mean any ABL Credit Agreement, any ABL Guaranty, any ABL
Collateral Document, all Cash Management Services between the Borrower or any
Restricted Subsidiary and any ABL Cash Management Affiliate, any ABL Hedging
Agreement between any ABL Credit Party or any Restricted Subsidiary and any ABL
Hedging Affiliate, any other ancillary agreement as to which any ABL Secured
Party is a party or a beneficiary and all other agreements, instruments,
documents and certificates, now or hereafter executed by or on behalf of any ABL
Credit Party or any of its respective Subsidiaries or Affiliates, and delivered
to the ABL Agent or any other ABL Secured Party, in connection with any of the
foregoing or any ABL Credit Agreement, in each case as the same may be amended,
supplemented, restated or otherwise modified from time to time.

“ABL Guarantors” shall mean the collective reference to (i) Holdings and each
wholly owned Material Domestic Subsidiary (as defined in the ABL Credit
Agreement) of the Borrower other than any Excluded Subsidiary (as defined in the
ABL Credit Agreement), and (ii) any other Person who becomes a guarantor under
any ABL Guaranty. The term “ABL Guarantors” shall include all “Guarantors” under
and as defined in the ABL Credit Agreement.

H-5

--------------------------------------------------------------------------------

 

“ABL Guaranty” shall have the meaning assigned to that term in the recitals to
this Agreement and shall also include any other guaranty made by an ABL
Guarantor guaranteeing, inter alia, the payment and performance of any ABL
Obligations.

“ABL Hedge Bank” shall have the meaning assigned to the term “Hedge Bank” in the
ABL Credit Agreement.

“ABL Hedging Affiliate” shall mean any ABL Hedge Bank that has entered into an
ABL Hedging Agreement with an ABL Credit Party or Restricted Subsidiary, as
applicable, with the obligations of such ABL Credit Party or Restricted
Subsidiary, as applicable, thereunder being secured by one or more ABL
Collateral Documents, together with their respective successors, assigns and
transferees.

“ABL Hedging Agreement” means any “Secured Hedge Agreement” as defined in the
ABL Credit Agreement.

“ABL Joint Collateral” shall have the meaning set forth in Section 3.6(a).

“ABL Lenders” shall have the meaning assigned to that term in the introduction
to this Agreement, as well as any Person designated as a “Lender” or similar
term under any ABL Credit Agreement.

“ABL Obligations” shall mean any and all obligations of every nature of each ABL
Credit Party from time to time owed to the ABL Secured Parties, or any of them,
under, in connection with, or evidenced or secured by any ABL Document,
including, without limitation, all “Obligations” or similar term as defined in
any ABL Credit Agreement and whether for principal, interest (including interest
which, but for the filing of a petition in bankruptcy with respect to such ABL
Credit Party, would have accrued on any ABL Obligation, whether or not a claim
is allowed against such ABL Credit Party for such interest in the related
bankruptcy proceeding), reimbursement of amounts drawn under letters of credit,
payments for early termination of Swap Contracts, fees, expenses,
indemnification or otherwise, and all other amounts owing or due under the terms
of any ABL Document.

“ABL Priority Collateral” shall mean all Collateral consisting of the following
(including for the avoidance of doubt, any such assets that, but for the
application of Section 552 of the Bankruptcy Code (or any similar provision of
any foreign Debtor Relief Laws), would be ABL Priority Collateral):

(1) all Accounts, other than Accounts which constitute identifiable proceeds of
Term Priority Collateral;

(2) cash, Money and cash equivalents;

(3) all (x) Deposit Accounts (other than Term Loan Priority Accounts) and Money
and all cash, checks, other negotiable instruments, funds and other evidences of
payments properly held therein, including intercompany indebtedness between or
among the Credit Parties or their Affiliates, to the extent owing in respect of
ABL Priority Collateral, (y) Securities Accounts (other than Term Loan Priority
Accounts), Security Entitlements and Securities credited to such a Securities
Account (other than Equity Interests) and (z) Commodity Accounts (other than
Term Loan Priority Accounts) and Commodity Contracts credited thereto, and, in
each case, all cash, Money, cash equivalents, checks and other property properly
held therein or credited thereto (other than Equity Interests); provided,
however, that to the extent that identifiable proceeds of Term Priority
Collateral are deposited in any such Deposit Accounts or Securities Accounts,
such identifiable proceeds shall be treated as Term Priority Collateral;

(4) all Inventory;

(5) to the extent relating to, evidencing or governing any of the items referred
to in the preceding clauses (1) through (4) constituting ABL Priority
Collateral, all Documents, General Intangibles (including all rights under
contracts but excluding any Intellectual Property), Instruments (including
Promissory Notes), Chattel Paper (including Tangible Chattel Paper and
Electronic Chattel Paper) and Commercial Tort Claims; provided that to the
extent any of the foregoing also relates to Term Priority Collateral, only that
portion related to the items referred to in the preceding clauses (1) through
(4) shall be included in the ABL Priority Collateral;

(6) to the extent relating to any of the items referred to in the preceding
clauses (1) through (5) constituting ABL Priority Collateral, all Supporting
Obligations and Letter-of-Credit Rights; provided that to the extent any of the
foregoing also relates to Term Priority Collateral only that portion related to
the items referred to in the preceding clauses (1) through (5) shall be included
in the ABL Priority Collateral;

(7) all books and Records relating to the items referred to in the preceding
clauses (1) through (6) constituting ABL Priority Collateral (including all
books, databases, customer lists, engineer drawings, and Records, whether
tangible or electronic, which contain any information relating to any of the
items referred to in the preceding clauses (1) through (6) constituting ABL
Priority Collateral but, in each case, excluding any Intellectual Property); and

H-6

--------------------------------------------------------------------------------

 

(8) all collateral security and guarantees with respect to any of the foregoing
constituting ABL Priority Collateral and all cash, Money, cash equivalents,
insurance proceeds, Instruments, Securities and Financial Assets received as
proceeds of any of the foregoing constituting ABL Priority Collateral (such
proceeds, “ABL Priority Proceeds”); provided, however, that no proceeds of ABL
Priority Proceeds will constitute ABL Priority Collateral unless such proceeds
of ABL Priority Proceeds would otherwise constitute ABL Priority Collateral.

“ABL Recovery” shall have the meaning set forth in Section 5.3(a).

“ABL Secured Parties” shall have the meaning assigned to that term in the
introduction to this Agreement.

“Affiliate” shall mean, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Agent(s)” means individually the ABL Agent or the Term Agent and collectively
means both the ABL Agent and the Term Agent.

“Agreement ” shall have the meaning assigned to that term in the introduction to
this Agreement.

“Asset Sale Proceeds Pledged Account” shall mean an account held at, and subject
to the sole dominion and control of, the Term Agent in which the proceeds from
any disposition of Term Priority Collateral is held pending reinvestment
pursuant to the Term Credit Agreement.

“Bank of America” shall have the meaning assigned to that term in the
introduction to this Agreement.

“Bankruptcy Code” shall mean Title 11 of the United States Code, as now or
hereafter in effect or any successor thereto.

“Borrower ” shall have the meaning assigned to that term in the introduction to
this Agreement.

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to remain closed (or are in fact closed).

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.

“Cash Management Services” means any agreement or arrangement to provide cash
management services, including treasury, depository, overdraft, credit card
processing, credit or debit card, purchase card, electronic funds transfer and
other cash management arrangements.

“Collateral” shall mean all Property now owned or hereafter acquired by the
Borrower or any Guarantor in or upon which a Lien is granted or purported to be
granted to any ABL Agent or any Term Agent under any of the ABL Collateral
Documents or the Term Collateral Documents, together with all rents, issues,
profits, products and Proceeds thereof.

“Control ” shall have the meaning specified in the definition of “Affiliate”.

“Control Collateral” shall mean any Collateral consisting of any Certificated
Security (as defined in Section 8-102 of the Uniform Commercial Code),
Investment Property, Deposit Account, Instruments and any other Collateral as to
which a Lien may be perfected through possession or control by the secured
party, or any agent therefor.

“Copyright Licenses” shall mean any written agreement, now or hereafter in
effect, granting any right to any third party under any Copyright now or
hereafter owned by any Credit Party or that such Credit Party otherwise has the
right to license, or granting any right to any Credit Party under any Copyright
now or hereafter owned by any third party, and all rights of such Credit Party
under any such agreement.

“Copyrights” shall mean all of the following now owned or hereafter acquired by
or assigned to any Credit Party: (a) all copyright rights in any work subject to
the copyright laws of the United States or any other country, whether as author,
assignee, transferee or otherwise, whether registered or unregistered and
whether published or unpublished, (b) all registrations and applications

H-7

--------------------------------------------------------------------------------

 

for registration of any such copyright in the United States or any other
country, including registrations, recordings, supplemental registrations and
pending applications for registration in the United States Copyright Office,
including those listed on the applicable schedule to the Perfection Certificate
(as defined in the Term Credit Agreement) and all: (i) rights and privileges
arising under applicable law with respect to such Credit Party’s use of such
copyrights, (ii) reissues, renewals and extensions thereof and amendments
thereto, (iii) income, fees, royalties, damages, claims and payments now or
hereafter due and/or payable with respect thereto, including damages and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present or future infringements thereof.

“Credit Documents” shall mean the ABL Documents and the Term Documents.

“Credit Parties” shall mean the ABL Credit Parties and the Term Credit Parties.

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“DIP Financing” shall have the meaning set forth in Section 6.1(a).

“Discharge of ABL Obligations” shall mean (a) the payment in full in cash of all
outstanding ABL Obligations excluding contingent indemnity obligations with
respect to then unasserted claims but including, with respect to amounts
available to be drawn under outstanding letters of credit issued under any ABL
Credit Agreement (or indemnities or other undertakings issued pursuant thereto
in respect of outstanding letters of credit), the cancellation of such letters
of credit or the delivery or provision of cash collateral or backstop letters of
credit in respect thereof in compliance with the terms of any ABL Credit
Agreement (which shall not exceed an amount equal to 101% of the aggregate
undrawn amount of such letters of credit) and (b) the termination of all
commitments to extend credit under the ABL Documents.

“Discharge of Term Obligations” shall mean the payment in full in cash of all
outstanding Term Obligations (other than contingent indemnity obligations with
respect to then unasserted claims).

“Domain Names” shall mean all Internet domain names and associated URL addresses
in or to which any Credit Party now or hereafter has any right, title or
interest.

“Domestic Subsidiary” shall mean any Subsidiary that is organized under the Laws
of the United States, any state thereof or the District of Columbia.

“Enforcement Notice” shall mean a written notice delivered by either the ABL
Agent or the Term Agent to the other announcing that an Enforcement Period has
commenced.

“Enforcement Period” shall mean the period of time following the receipt by
either the ABL Agent or the Term Agent of an Enforcement Notice from the other
and continuing until the earliest of (a) in the case of an Enforcement Period
commenced by the Term Agent, the Discharge of Term Obligations, (b) in the case
of an Enforcement Period commenced by the ABL Agent, the Discharge of ABL
Obligations, or (c) the ABL Agent or the Term Agent (as applicable) terminates,
or agrees in writing to terminate, the Enforcement Period.

“Equipment” shall mean (x) any “equipment” as such term is defined in Article 9
of the Uniform Commercial Code, and in any event, shall include, but shall not
be limited to, all machinery, equipment, furnishings, appliances, furniture,
fixtures, tools, and vehicles now or hereafter owned by any Credit Party in each
case, regardless of whether characterized as equipment under the Uniform
Commercial Code (but excluding any such items which constitute Inventory), and
(y) any and all additions, substitutions and replacements of any of the
foregoing and all accessions thereto, wherever located, whether or not at any
time of determination incorporated or installed therein or attached thereto, and
all replacements therefore, together with all attachments, components, parts,
equipment and accessories installed thereon or affixed thereto.

“Equity Interest” shall mean, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

H-8

--------------------------------------------------------------------------------

 

“Event of Default” shall mean an “Event of Default” or similar term under and as
defined in any ABL Credit Agreement or any Term Credit Agreement, as applicable.

“Excluded Subsidiary” means (a) with respect to ABL Guarantors, any “Excluded
Subsidiary” or similar term under and as defined in any ABL Credit Agreement and
(b) with respect to the Term Guarantors, any “Excluded Subsidiary” or similar
term under and as defined in any Term Credit Agreement.

“Exercise of Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” shall mean, except as otherwise provided in the final sentence of this
definition:

(b) the taking by any Secured Party of any action to enforce or realize upon any
Lien, including the institution of any foreclosure proceedings or the noticing
of any public or private sale pursuant to Article 9 of the Uniform Commercial
Code or other applicable law;

(c) the exercise by any Secured Party of any right or remedy provided to a
secured creditor on account of a Lien under any of the Credit Documents, under
applicable law, in an Insolvency Proceeding or otherwise, including the election
to retain any of the Collateral in satisfaction of a Lien;

(d) the taking of any action by any Secured Party or the exercise of any right
or remedy by any Secured Party in respect of the collection on, set off against,
marshaling of, injunction respecting or foreclosure on the Collateral or the
Proceeds thereof;

(e) the appointment on the application of a Secured Party, of a receiver,
receiver and manager or interim receiver of all or part of the Collateral;

(f) the sale, lease, license or other disposition of all or any portion of the
Collateral by private or public sale conducted by any Secured Party or any other
means at the direction of any Secured Party permissible under applicable law;

(g) the exercise of any other right of a secured creditor under Part 6 of
Article 9 of the Uniform Commercial Code or under provisions of similar effect
under other applicable law; and

(h) the exercise by any Secured Party of any voting rights relating to any
Equity Interest included in the Collateral.

For the avoidance of doubt, none of the following shall be deemed to constitute
an Exercise of Secured Creditor Remedies: (i) the filing of a proof of claim in
any Insolvency Proceeding or the seeking of adequate protection, (ii) the
exercise of rights by the ABL Agent upon the occurrence of a Cash Dominion Event
(as defined in any ABL Credit Agreement), including, without limitation, the
notification of account debtors, depository institutions or any other Person to
deliver proceeds of ABL Priority Collateral to the ABL Agent, (iii) the consent
by the ABL Agent to a store closing sale, going out of business sale or other
disposition by any Credit Party of any of the ABL Priority Collateral, (iv) the
reduction of advance rates or sub-limits by the ABL Agent and the ABL Lenders,
or (v) the imposition of Reserves (as defined in the ABL Credit Agreement) by
the ABL Agent.

“Foreign Subsidiary” shall mean any direct or indirect Restricted Subsidiary of
the Borrower that is not a Domestic Subsidiary.

“GAAP” shall have the meaning assigned to that term in the Term Credit
Agreement.

“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Guarantor ” shall mean any of the ABL Guarantors or Term Guarantors.

“Holdings” shall have the meaning assigned to that term in the introduction to
this Agreement.

“Indebtedness” shall have the meaning provided in the ABL Credit Agreement and
the Term Credit Agreement as in effect on the date hereof.

H-9

--------------------------------------------------------------------------------

 

“Insolvency Proceeding” shall mean (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other similar arrangement in
respect of a Person’s creditors generally or any substantial portion of a
Person’s creditors; in each case covered by clauses (a) and (b) undertaken under
any Debtor Relief Laws.

“Intellectual Property” shall mean all intellectual and similar property of
every kind and nature now owned, licensed or hereafter acquired by any Credit
Party that is subject to a security interest under any ABL Documents and any
Term Documents, including inventions, designs, Patents, Copyrights, Licenses,
Trademarks, Domain Names, trade secrets, confidential or proprietary technical
and business information, know how, show how or other data or information,
software, databases, all other proprietary information and all embodiments or
fixations thereof and related documentation and registrations and all additions,
improvements and accessions to, and books and records describing or used in
connection with, any of the foregoing.

“Intellectual Property Collateral” shall mean Collateral consisting of
Intellectual Property.

“Lenders” means, collectively, all of the ABL Lenders and the Term Lenders.

“License ” shall mean any Patent License, Trademark License, Copyright License,
or other license or sublicense agreement granting rights under Intellectual
Property to which any Credit Party is a party. “Lien” shall mean any mortgage,
pledge, hypothecation, assignment, deposit arrangement, encumbrance, lien
(statutory or other), charge, or preference, priority or other security interest
or preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, any easement, right of way
or other encumbrance on title to real property, and any Capitalized Lease having
substantially the same economic effect as any of the foregoing); provided that
in no event shall an operating lease in and of itself be deemed a Lien.

“Lien Priority” shall mean with respect to any Lien of the ABL Secured Parties
or the Term Secured Parties in the Collateral, the order of priority of such
Lien as specified in Section 2.1.

“Other Liabilities” means ABL Cash Management Obligations and Obligations (as
defined in the ABL Credit Agreement) in respect of any ABL Hedging Agreement.

“Party” shall mean the ABL Agent or the Term Agent, and “Parties” shall mean
both the ABL Agent and the Term Agent.

“Patent License” shall mean any written agreement, now or hereafter in effect,
granting to any third party any right to develop, commercialize, import, make,
have made, offer for sale, use or sell any invention on which a Patent, now or
hereafter owned by any Credit Party or that any Credit Party otherwise has the
right to license, is in existence, or granting to any Credit Party any such
right with respect to any invention on which a Patent, now or hereafter owned by
any third party, is in existence, and all rights of any Credit Party under any
such agreement.

“Patents” shall mean all of the following now owned or hereafter acquired by any
Credit Party: (a) all letters patent of the United States or the equivalent
thereof in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country, including those listed on the applicable schedule
to the Perfection Certificate (as defined in the Term Credit Agreement), and
(b) all (i) rights and privileges arising under applicable law with respect to
such Credit Party’s use of any patents, (ii) inventions and improvements
described and claimed therein, (iii) reissues, divisions, continuations,
renewals, extensions and continuations-in-part thereof and amendments thereto,
(iv) income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable respect to any of the foregoing, including damages and payments
for past, present or future infringements thereof, (v) rights corresponding
thereto throughout the world and (vi) rights to sue for past, present or future
infringements thereof.

“Permitted Junior Secured Refinancing Debt” shall mean any “Permitted Junior
Secured Refinancing Debt” as defined in the Term Credit Agreement.

“Permitted Refinancing” shall mean any “Permitted Refinancing” as defined in the
Term Credit Agreement.

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Priority Collateral” shall mean the ABL Priority Collateral or the Term
Priority Collateral, as applicable.

H-10

--------------------------------------------------------------------------------

 

“Proceeds” shall mean (a) all “proceeds,” as defined in Article 9 of the Uniform
Commercial Code, with respect to the Collateral, and (b) whatever is recoverable
or recovered when any Collateral is sold, exchanged, collected, or disposed of,
whether voluntarily or involuntarily.

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.

“Purchase Date” shall have the meaning set forth in Section 3.8(a).

“Purchase Notice” shall have the meaning set forth in Section 3.8(a).

“Purchase Option Event” shall have the meaning set forth in Section 3.8(a).

“Purchasing Creditors” shall have the meaning set forth in Section 3.8(a).

“Real Property” shall mean any right, title or interest in and to real property,
including any fee interest, leasehold interest, easement, or license and any
other right to use or occupy real property.

“Replacement Agent” shall have the meaning set forth in Section 3.8(d).

“Restricted Subsidiary” means (a) with respect to ABL Guarantors, any
“Restricted Subsidiary” under and as defined in any ABL Credit Agreement and
(b) with respect to the Term Guarantors, any “Restricted Subsidiary” under and
as defined in any Term Credit Agreement.

“Secured Parties” shall mean the ABL Secured Parties and the Term Secured
Parties.

“Security” shall mean any “security” as such term is defined in Article 8 of the
Uniform Commercial Code, any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Subsidiary” of a Person shall mean a corporation, partnership, joint venture,
limited liability company or other business entity (excluding, for the avoidance
of doubt, charitable foundations) of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person.

“Swap Contract” has the meaning set forth in the ABL Credit Agreement.

“Term Agent” shall have the meaning assigned to that term in the introduction to
this Agreement and shall include any successor thereto as well as any Person
designated as the “Agent”, “Administrative Agent”, “Collateral Agent”,
“Trustee”, “Collateral Trustee” or similar term under any Term Credit Agreement.

“Term Cash Management Affiliate” shall mean any Term Cash Management Bank that
is owed Term Cash Management Obligations by a Term Credit Party and which Term
Cash Management Obligations are secured by one or more Term Collateral
Documents, together with their respective successors, assigns and transferees.

“Term Cash Management Bank” means any Person that is a Term Lender or an
Affiliate of a Term Lender at the time it provides any Cash Management Services,
whether or not such Person subsequently ceases to be a Term Lender or an
Affiliate of a Term Lender.

“Term Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Term Cash Management Bank in respect of or in
connection with any Cash Management Services and designated under the Term
Credit Agreement by the Term Cash Management Bank and the Borrower in writing to
the Term Agent as “Cash Management Obligations”.

H-11

--------------------------------------------------------------------------------

 

“Term Cash Proceeds Notice” shall mean a written notice delivered by the Term
Agent to the ABL Agent (a) stating that an Event of Default has occurred and is
continuing under any Term Document and specifying the relevant Event of Default
and (b) stating that certain cash proceeds which may be deposited in an ABL
Deposit and Securities Account constitute Term Priority Collateral, and
reasonably identifying the amount of such proceeds and specifying the origin
thereof.

“Term Collateral Documents” shall mean all “Collateral Documents” or similar
term as defined in any Term Credit Agreement, and all other security agreements,
mortgages, deeds of trust and other collateral documents executed and delivered
in connection with any Term Credit Agreement, in each case as the same may be
amended, supplemented, restated or otherwise modified from time to time.

“Term Credit Agreement” shall have the meaning assigned to that term in the
recitals to this Agreement and shall include any one or more other agreements,
indentures or facilities extending the maturity of, consolidating,
restructuring, refunding, replacing or refinancing all or any portion of the
Term Obligations, whether by the same or any other agent, trustee, lender, group
of lenders, creditor or group of creditors and whether or not increasing the
amount of any Indebtedness that may be incurred thereunder.

“Term Credit Parties” shall have the meaning assigned to that term in the
recitals to this Agreement.

“Term Documents” shall mean any Term Credit Agreement, any Term Guaranty, any
Term Collateral Document, any Cash Management Services between the Borrower or
any Restricted Subsidiary and any Term Cash Management Affiliate, any Term
Hedging Agreements between any Term Credit Party or any Restricted Subsidiary
and any Term Hedging Affiliate, any other ancillary agreement as to which any
Term Secured Party is a party or a beneficiary and all other agreements,
instruments, documents and certificates, now or hereafter executed by or on
behalf of any Term Credit Party or any of its respective Subsidiaries or
Affiliates, and delivered to the Term Agent or any other Term Secured Party, in
connection with any of the foregoing or any Term Credit Agreement, in each case
as the same may be amended, supplemented, restated or otherwise modified from
time to time.

“Term Guarantors” shall mean the collective reference to (i) Holdings and each
wholly owned Material Domestic Subsidiary (as defined in the Term Credit
Agreement) of the Borrower, other than any Excluded Subsidiary and (ii) any
other Person who becomes a guarantor under any Term Guaranty. The term “Term
Guarantors” shall include all “Guarantors” under and as defined in the Term
Credit Agreement.

“Term Guaranty” shall have the meaning assigned to that term in the recitals to
this Agreement and shall also include any other guaranty made by a Term
Guarantor guaranteeing, inter alia, the payment and performance of any Term
Obligations.

“Term Hedge Bank” shall mean any Person that is an Agent, a Lender or a Joint
Bookrunner under the Term Credit Agreement or an Affiliate of any of the
foregoing on the Closing Date or at the time it enters into a Term Hedging
Agreement, in its capacity as a party thereto, whether or not such Person
subsequently ceases to be an Agent, a Lender or an Affiliate of any of the
foregoing.

“Term Hedging Affiliate” shall mean any Term Hedge Bank that has entered into a
Term Hedging Agreement with a Term Credit Party or Restricted Subsidiary, as
applicable, with the obligations of such Term Credit Party or Restricted
Subsidiary, as applicable, thereunder being secured by one or more Term
Collateral Documents, together with their respective successors, assigns and
transferees (even if such Term Hedge Bank subsequently ceases to be an agent or
lender, as applicable, under the Term Credit Agreement for any reason).

“Term Hedging Agreement” means any “Secured Hedge Agreement” as defined in the
Term Credit Agreement.

“Term Lenders” shall have the meaning assigned to that term in the introduction
to this Agreement, as well as any Person designated as a “Lender” or similar
term under any Term Credit Agreement.

“Term Loan Priority Accounts” means the Asset Sale Proceeds Pledged Account and
any Deposit Accounts, Securities Accounts or Commodity Accounts, in each case
that are intended to solely contain Term Priority Collateral or identifiable
proceeds of the Term Priority Collateral (it being understood that any property
in such Deposit Accounts, Securities Accounts or Commodities Accounts which is
not Term Priority Collateral or identifiable proceeds of Term Priority
Collateral shall not be Term Priority Collateral solely by virtue of being on
deposit in any such Deposit Account, Securities Account or Commodity Account).

“Term Obligations” shall mean any and all obligations of every nature of each
Term Credit Party from time to time owed to the Term Secured Parties or any of
them, under, in connection with, or evidenced or secured by any Term Document,
including, without limitation, all “Obligations” or similar term as defined in
any Term Credit Agreement and whether for principal, interest (including
interest which, but for the filing of a petition in bankruptcy with respect to
such Term Credit Party, would have accrued on

H-12

--------------------------------------------------------------------------------

 

any Term Obligation, whether or not a claim is allowed against such Term Credit
Party for such interest in the related bankruptcy proceeding), payments for
early termination of Term Hedging Agreements, fees, expenses, indemnification or
otherwise, and all other amounts owing or due under the terms of any Term
Document, as amended, restated, modified, renewed, refunded, replaced or
refinanced in whole or in part from time to time.

“Term Priority Collateral” shall mean all Collateral consisting of the following
(including for the avoidance of doubt, any such assets that, but for the
application of Section 552 of the Bankruptcy Code (or any similar provision of
any foreign Debtor Relief Laws) would be Term Priority Collateral):

(1) all Equipment, Fixtures, Real Property, Intellectual Property, intercompany
indebtedness between or among the Credit Parties or their Affiliates, except to
the extent constituting ABL Priority Collateral, and Investment Property (other
than any Investment Property described in clauses 3(y) and 8 of the definition
of ABL Priority Collateral);

(2) except to the extent constituting ABL Priority Collateral, all Instruments,
Commercial Tort Claims, Documents and General Intangibles;

(3) Term Loan Priority Accounts; provided, however, that to the extent that
identifiable proceeds of ABL Priority Collateral are deposited in any such Term
Loan Priority Accounts, such identifiable proceeds shall be treated as ABL
Priority Collateral;

(4) all other Collateral, other than the ABL Priority Collateral (including ABL
Priority Proceeds); and

(5) all collateral security and guarantees with respect to the foregoing, and
all cash, Money, insurance proceeds, Instruments, Securities and Financial
Assets received as proceeds of any Collateral, other than the ABL Priority
Collateral (including ABL Priority Proceeds) (such proceeds, “Term Priority
Proceeds”); provided, however, that no proceeds of Term Priority Proceeds will
constitute Term Priority Collateral unless such proceeds of Term Priority
Proceeds would otherwise constitute Term Priority Collateral.

“Term Recovery” shall have the meaning set forth in Section 5.3(b).

“Term Secured Parties” shall have the meaning assigned to that term in the
introduction to this Agreement.

“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third party any right to use any Trademark now or
hereafter owned by any Credit Party or that any Credit Party otherwise has the
right to license, or granting to any Credit Party any right to use any Trademark
now or hereafter owned by any third party, and all rights of any Credit Party
under any such agreement (not including vendor or distribution agreements that
allow incidental use of intellectual property rights in connection with the sale
or distribution of such products or services).

“Trademarks” shall mean all of the following now owned or hereafter acquired by
any Credit Party: (a) all trademarks, service marks, trade names, corporate
names, company names, business names, fictitious business names, trade styles,
trade dress, logos, other source or business identifiers, designs and general
intangibles of like nature, the goodwill of the business symbolized thereby or
associated therewith, all registrations and recordings thereof, and all
registration and recording applications filed in connection therewith, including
registrations and registration applications in the United States Patent and
Trademark Office or any similar offices in any State of the United States or any
other country or any political subdivision thereof, and all extensions or
renewals thereof, including those listed on the applicable schedule to the
Perfection Certificate (as defined in the Term Credit Agreement) (b) any and all
rights and privileges arising under applicable law with respect to such Credit
Party’s use of any trademarks, (c) all extensions and renewals thereof and
amendments thereto, (d) all income, fees, royalties, damages and payments now
and hereafter due and/or payable with respect to any of the foregoing, including
damages, claims and payments for past, present or future infringements thereof,
(e) all rights corresponding thereto throughout the world and (f) all rights to
sue for past, present and future infringements or dilution thereof or other
injuries thereto.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the State of New York; provided that, if by reason of
mandatory provisions of law, perfection, or the effect of perfection or non
perfection or the priority of a security interest in any Collateral or the
availability of any remedy hereunder is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than New York, “Uniform Commercial Code”
means the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions hereof relating to such perfection or effect of
perfection or non perfection or priority or availability of such remedy, as the
case may be.

“Use Period” means the period commencing on the date that the ABL Agent or an
agent acting on its behalf (or an ABL Credit Party acting with the consent of
the ABL Agent) commences the liquidation and sale of the ABL Priority Collateral
in a manner as provided in Section 3.6 (having theretofore furnished the Term
Agent with an Enforcement Notice) and ending 180 days thereafter. If any stay or
other order that prohibits any of the ABL Agent, the other ABL Secured Parties
or any ABL Credit Party (with the

H-13

--------------------------------------------------------------------------------

 

consent of the ABL Agent) from commencing and continuing to Exercise Any Secured
Creditor Remedies or from liquidating and selling the ABL Priority Collateral
has been entered by a court of competent jurisdiction, such 180-day period shall
be tolled during the pendency of any such stay or other order and the Use Period
shall be so extended.

Section 1.3 Rules of Construction. Unless the context of this Agreement clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the term “including” is not limiting and shall
be deemed to be followed by the phrase “without limitation,” and the term “or”
has, except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.” The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. Article, section, subsection,
clause, schedule and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement to any agreement,
instrument, or document shall include all alterations, amendments, changes,
restatements, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, restatements, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein). Any reference herein to any Person shall be construed to
include such Person’s successors and assigns. Any reference herein to the
repayment in full of an obligation shall mean the payment in full in cash of
such obligation, or in such other manner as may be approved in writing by the
requisite holders or representatives in respect of such obligation.

ARTICLE 2

LIEN PRIORITY

Section 2.1 Priority of Liens.

(a) Subject to the provisos in subclauses (b) and (c) of Section 4.1,
notwithstanding (i) the date, time, method, manner, or order of grant,
attachment or perfection (including any defect or deficiency or alleged defect
or deficiency in any of the foregoing) of any Liens granted to the ABL Secured
Parties in respect of all or any portion of the Collateral or of any Liens
granted to the Term Secured Parties in respect of all or any portion of the
Collateral and regardless of how any such Lien was acquired (whether by grant,
statute, operation of law, subrogation or otherwise), (ii) the order or time of
filing or recordation of any document or instrument for perfecting the Liens in
favor of the ABL Agent or the Term Agent (or ABL Secured Parties or Term Secured
Parties) in any Collateral, (iii) any provision of the Uniform Commercial Code,
Debtor Relief Laws or any other applicable law, or of the ABL Documents or the
Term Documents, (iv) whether the ABL Agent or the Term Agent, in each case,
either directly or through agents, holds possession of, or has control over, all
or any part of the Collateral, (v) the date on which the ABL Obligations or the
Term Obligations are advanced or made available to the Credit Parties, (vi) the
fact that any such Liens in favor of the ABL Agent or the ABL Lenders or the
Term Agent or the Term Lenders securing any of the ABL Obligations or Term
Obligations, respectively, are (x) subordinated to any Lien securing any
obligation of any Credit Party other than the Term Obligations or the ABL
Obligations, respectively, or (y) otherwise subordinated, voided, avoided,
invalidated or lapsed, or (vii) any other circumstance of any kind or nature
whatsoever, the ABL Agent, on behalf of itself and the ABL Secured Parties, and
the Term Agent, on behalf of itself and the Term Secured Parties, hereby agree
that:

(1) any Lien in respect of all or any portion of the ABL Priority Collateral now
or hereafter held by or on behalf of the Term Agent or any Term Secured Party
that secures all or any portion of the Term Obligations shall in all respects be
junior and subordinate to all Liens granted to the ABL Agent and the ABL Secured
Parties in such ABL Priority Collateral to secure all or any portion of the ABL
Obligations;

(2) any Lien in respect of all or any portion of the ABL Priority Collateral now
or hereafter held by or on behalf of the ABL Agent or any ABL Secured Party that
secures all or any portion of the ABL Obligations shall in all respects be
senior and prior to all Liens granted to the Term Agent or any Term Secured
Party in such ABL Priority Collateral to secure all or any portion of the Term
Obligations;

(3) any Lien in respect of all or any portion of the Term Priority Collateral
now or hereafter held by or on behalf of the ABL Agent or any ABL Secured Party
that secures all or any portion of the ABL Obligations shall in all respects be
junior and subordinate to all Liens granted to the Term Agent and the Term
Secured Parties in such Term Priority Collateral to secure all or any portion of
the Term Obligations; and

(4) any Lien in respect of all or any portion of the Term Priority Collateral
now or hereafter held by or on behalf of the Term Agent or any Term Secured
Party that secures all or any portion of the Term Obligations shall in all
respects be senior and prior to all Liens granted to the ABL Agent or any ABL
Secured Party in such Term Priority Collateral to secure all or any portion of
the ABL Obligations.

(b) Notwithstanding any failure by any ABL Secured Party or Term Secured Party
to perfect its security interests in the Collateral or any avoidance,
invalidation, priming or subordination by any third party or court of competent
jurisdiction of the security interests in the Collateral granted to the ABL
Secured Parties or the Term Secured Parties (but, for the avoidance of doubt,

H-14

--------------------------------------------------------------------------------

 

subject to the provisos in subclauses (b) and (c) of Section 4.1), the priority
and rights as between the ABL Secured Parties and the Term Secured Parties with
respect to the Collateral shall be as set forth herein.

(c) The Term Agent, for and on behalf of itself and the Term Secured Parties,
acknowledges and agrees that, concurrently herewith, the ABL Agent, for the
benefit of itself and the ABL Secured Parties, has been, or may be, granted
Liens upon all of the Collateral in which the Term Agent has been granted Liens
and the Term Agent hereby consents thereto. The ABL Agent, for and on behalf of
itself and the ABL Secured Parties, acknowledges and agrees that, concurrently
herewith, the Term Agent, for the benefit of itself and the Term Secured
Parties, has been, or may be, granted Liens upon all of the Collateral in which
the ABL Agent has been granted Liens and the ABL Agent hereby consents thereto.
The subordination of Liens by the Term Agent and the ABL Agent in favor of one
another as set forth herein shall not be deemed to subordinate the Term Agent’s
Liens or the ABL Agent’s Liens to the Liens of any other Person, nor shall such
subordination be affected by the subordination of such Liens to any Lien of any
other Person.

Section 2.2 Waiver of Right to Contest Liens.

(a) The Term Agent, for and on behalf of itself and the Term Secured Parties,
agrees that it and they shall not (and hereby waives any right to) take any
action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of the ABL Agent and the ABL Secured
Parties in respect of the Collateral or the provisions of this Agreement. The
Term Agent, for itself and on behalf of the Term Secured Parties, agrees that
none of the Term Agent or the Term Secured Parties will take any action that
would interfere with any Exercise of Secured Creditor Remedies undertaken by the
ABL Agent or any ABL Secured Party under the ABL Documents with respect to the
ABL Priority Collateral. The Term Agent, for itself and on behalf of the Term
Secured Parties, hereby waives any and all rights it or the Term Secured Parties
may have as a junior lien creditor or otherwise to contest, protest, object to,
or interfere with the manner in which the ABL Agent or any ABL Lender seeks to
enforce its Liens in any ABL Priority Collateral. The foregoing shall not be
construed to prohibit the Term Agent from enforcing the provisions of this
Agreement.

(b) The ABL Agent, for and on behalf of itself and the ABL Secured Parties,
agrees that it and they shall not (and hereby waives any right to) take any
action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of the Term Agent or the Term Secured
Parties in respect of the Collateral or the provisions of this Agreement. Except
to the extent expressly set forth in Section 3.6 of this Agreement, the ABL
Agent, for itself and on behalf of the ABL Secured Parties, agrees that none of
the ABL Agent or the ABL Secured Parties will take any action that would
interfere with any Exercise of Secured Creditor Remedies undertaken by the Term
Agent or any Term Secured Party under the Term Documents with respect to the
Term Priority Collateral. The ABL Agent, for itself and on behalf of the ABL
Secured Parties, hereby waives any and all rights it or the ABL Secured Parties
may have as a junior lien creditor or otherwise to contest, protest, object to,
or interfere with the manner in which the Term Agent or any Term Secured Party
seeks to enforce its Liens in any Term Priority Collateral. The foregoing shall
not be construed to prohibit the ABL Agent from enforcing the provisions of this
Agreement.

Section 2.3 Remedies Standstill.

(a) The Term Agent, on behalf of itself and the Term Secured Parties, agrees
that, from the date hereof until the date upon which the Discharge of ABL
Obligations shall have occurred, neither the Term Agent nor any Term Secured
Party will Exercise Any Secured Creditor Remedies with respect to any of the ABL
Priority Collateral without the written consent of the ABL Agent, and will not
take, receive or accept any Proceeds of ABL Priority Collateral, it being
understood and agreed that the temporary deposit of Proceeds of ABL Priority
Collateral in a Deposit Account controlled by the Term Agent shall not
constitute a breach of this Agreement so long as such Proceeds are promptly (but
in no event later than five Business Days after receipt) remitted to the ABL
Agent. From and after the date upon which the Discharge of ABL Obligations shall
have occurred (or prior thereto upon obtaining the written consent of the ABL
Agent), the Term Agent or any Term Secured Party may Exercise Any Secured
Creditor Remedies under the Term Documents or applicable law as to any ABL
Priority Collateral; provided, however, that any Exercise of Secured Creditor
Remedies with respect to any Collateral by the Term Agent or the Term Secured
Parties is at all times subject to the provisions of this Agreement.

(b) The ABL Agent, on behalf of itself and the ABL Secured Parties, agrees that,
from the date hereof until the date upon which the Discharge of Term Obligations
shall have occurred, neither the ABL Agent nor any ABL Secured Party will
Exercise Any Secured Creditor Remedies with respect to the Term Priority
Collateral without the written consent of the Term Agent, and will not take,
receive or accept any Proceeds of the Term Priority Collateral, it being
understood and agreed that the temporary deposit of Proceeds of Term Priority
Collateral in a Deposit Account controlled by the ABL Agent shall not constitute
a breach of this Agreement so long as such Proceeds are promptly (but in no
event later than five Business Days after receipt) remitted to the Term Agent.
From and after the date upon which the Discharge of Term Obligations shall have
occurred (or prior thereto upon obtaining the

H-15

--------------------------------------------------------------------------------

 

written consent of the Term Agent), the ABL Agent or any ABL Secured Party may
Exercise Any Secured Creditor Remedies under the ABL Documents or applicable law
as to any Term Priority Collateral; provided, however, that any Exercise of
Secured Creditor Remedies with respect to any Collateral by the ABL Agent or the
ABL Secured Parties is at all times subject to the provisions of this Agreement.

(c) Notwithstanding the provisions of Sections 2.3(a), 2.3(b) or any other
provision of this Agreement, nothing contained herein shall be construed to
prevent any Agent or any Secured Party from (i) filing a claim or statement of
interest with respect to the ABL Obligations or Term Obligations owed to it in
any Insolvency Proceeding commenced by or against any Credit Party, (ii) taking
any action (not adverse to the priority status of the Liens of the other Agent
or other Secured Parties on the Collateral in which such other Agent or other
Secured Party has a priority Lien or the rights of the other Agent or any of the
other Secured Parties to Exercise Any Secured Creditor Remedies in respect
thereof) in order to create, perfect, preserve or protect (but not enforce its
Lien) on any Collateral, (iii) filing any necessary or responsive pleadings in
opposition to any motion, adversary proceeding or other pleading filed by any
Person objecting to or otherwise seeking disallowance of the claim or Lien of
such Agent or Secured Party or (iv) voting on any plan of reorganization or file
any proof of claim in any Insolvency Proceeding of any Credit Party, in each
case (i) through (iv) above to the extent not inconsistent with the express
terms of this Agreement.

Section 2.4 Exercise of Rights.

(a) No Other Restrictions. Except as expressly set forth in this Agreement, each
Term Secured Party and each ABL Secured Party shall have any and all rights and
remedies it may have as a creditor under applicable law, including the right to
the Exercise of Secured Creditor Remedies; provided, however, that the Exercise
of Secured Creditor Remedies with respect to the Collateral shall be subject to
the Lien Priority and to the provisions of this Agreement. The ABL Agent may
enforce the provisions of the ABL Documents, the Term Agent may enforce the
provisions of the Term Documents and each may Exercise Any Secured Creditor
Remedies, all in such order and in such manner as each may determine in the
exercise of its sole discretion, consistent with the terms of this Agreement and
mandatory provisions of applicable law; provided, however, that each of the ABL
Agent and the Term Agent agrees to provide to the other (x) an Enforcement
Notice prior to the commencement of an Exercise of Any Secured Creditor Remedies
and (y) copies of any notices that it is required under applicable law to
deliver to any Credit Party; provided further, however, that the ABL Agent’s
failure to provide the Enforcement Notice (other than in connection with
Section 3.6) or any such copies to the Term Agent shall not impair any of the
ABL Agent’s rights hereunder or under any of the ABL Documents and the Term
Agent’s failure to provide the Enforcement Notice or any such copies to the ABL
Agent shall not impair any of the Term Agent’s rights hereunder or under any of
the Term Documents. Each of the Term Agent, each Term Secured Party, the ABL
Agent and each ABL Secured Party agrees that it will not institute any suit or
other proceeding or assert in any suit, Insolvency Proceeding or other
proceeding any claim, in the case of the Term Agent and each Term Secured Party,
against either the ABL Agent or any other ABL Secured Party, and in the case of
the ABL Agent and each other ABL Secured Party, against either the Term Agent or
any other Term Secured Party, seeking damages from or other relief by way of
specific performance, instructions or otherwise, with respect to any action
taken or omitted to be taken by such Person with respect to the Collateral which
is consistent with the terms of this Agreement, and none of such Parties shall
be liable for any such action taken or omitted to be taken.

(b) Release of Liens.

(i) In the event of (A) any private or public sale of all or any portion of the
ABL Priority Collateral in connection with any Exercise of Secured Creditor
Remedies by or with the consent of the ABL Agent (other than in connection with
a refinancing as described in Section 5.2(c)), or (B) any sale, transfer or
other disposition of all or any portion of the ABL Priority Collateral (other
than in connection with a refinancing as described in Section 5.2(c)), so long
as such sale, transfer or other disposition is then permitted by the ABL
Documents or consented to by the requisite ABL Lenders, irrespective of whether
an Event of Default has occurred, the Term Agent agrees, on behalf of itself and
the Term Secured Parties that, so long as the Term Agent, for the benefit of the
Term Secured Parties, shall retain a Lien on the proceeds of such sale, transfer
or other disposition (to the extent that such proceeds are not applied to the
ABL Obligations as provided in Section 4.1(b) hereof), such sale, transfer or
other disposition will be free and clear of the Liens on such ABL Priority
Collateral (but not the proceeds thereof) securing the Term Obligations, and the
Term Agent’s and the Term Secured Parties’ Liens with respect to the ABL
Priority Collateral (but not the proceeds thereof) so sold, transferred, or
disposed shall terminate and be automatically released without further action
concurrently with, and to the same extent as, the release of the ABL Secured
Parties’ Liens on such ABL Priority Collateral. In furtherance of, and subject
to, the foregoing, the Term Agent agrees that it will promptly execute any and
all Lien releases or other documents reasonably requested by the ABL Agent in
connection therewith. The Term Agent hereby appoints the ABL Agent and any
officer or duly authorized person of the ABL Agent, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power of attorney in the place and stead of the Term Agent and in the name of
the Term Agent or in the ABL Agent’s own name, from time to time, in the ABL
Agent’s sole discretion, for the purposes of carrying out the terms of this
paragraph, to take any and all appropriate action and to execute and deliver any
and all documents and instruments as may be necessary or desirable to accomplish
the purposes of this paragraph, including any financing statements,
endorsements, assignments, releases or other documents or instruments of
transfer (which appointment, being coupled with an interest, is irrevocable).

H-16

--------------------------------------------------------------------------------

 

(ii) In the event of (A) any private or public sale of all or any portion of the
Term Priority Collateral in connection with any Exercise of Secured Creditor
Remedies by or with the consent of the Term Agent (other than in connection with
a refinancing as described in Section 5.2(c)), or (B) any sale, transfer or
other disposition of all or any portion of the Term Priority Collateral (other
than in connection with a refinancing as described in Section 5.2(c)), so long
as such sale, transfer or other disposition is then permitted by the Term
Documents or consented to by the requisite Term Lenders, irrespective of whether
an Event of Default has occurred, the ABL Agent agrees, on behalf of itself and
the ABL Secured Parties that, so long as the ABL Agent, for the benefit of the
ABL Secured Parties, shall retain a Lien on the proceeds of such sale, transfer
or other disposition (to the extent that such proceeds are not applied to the
Term Obligations as provided in Section 4.1(c) hereof), such sale, transfer or
disposition will be free and clear of the Liens on such Term Priority Collateral
(but not the proceeds thereof) securing the ABL Obligations and the ABL Agent’s
and the ABL Secured Parties’ Liens with respect to the Term Priority Collateral
(but not the proceeds thereof) so sold, transferred, or disposed shall terminate
and be automatically released without further action concurrently with, and to
the same extent as, the release of the Term Secured Parties’ Liens on such Term
Priority Collateral. In furtherance of, and subject to, the foregoing, the ABL
Agent agrees that it will promptly execute any and all Lien releases or other
documents reasonably requested by the Term Agent in connection therewith. The
ABL Agent hereby appoints the Term Agent and any officer or duly authorized
person of the Term Agent, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power of attorney in the place and
stead of the ABL Agent and in the name of the ABL Agent or in the Term Agent’s
own name, from time to time, in the Term Agent’s sole discretion, for the
purposes of carrying out the terms of this paragraph, to take any and all
appropriate action and to execute and deliver any and all documents and
instruments as may be necessary or desirable to accomplish the purposes of this
paragraph, including any financing statements, endorsements, assignments,
releases or other documents or instruments of transfer (which appointment, being
coupled with an interest, is irrevocable).

Section 2.5 No New Liens.

(a) It is the anticipation of the parties, that until the date upon which the
Discharge of ABL Obligations shall have occurred, no Term Secured Party shall
acquire or hold any consensual Lien on any assets securing any Term Obligation
which assets are not also subject to the Lien of the ABL Agent under the ABL
Documents. If any Term Secured Party shall (nonetheless and in breach hereof)
acquire or hold any Lien on any assets of any Credit Party securing any Term
Obligation which assets are not also subject to the Lien of the ABL Agent under
the ABL Documents, then the Term Agent (or the relevant Term Secured Party)
shall, without the need for any further consent of any other Term Secured Party,
the Borrower or any Term Guarantor and notwithstanding anything to the contrary
in any other Term Document, be deemed to also hold and have held such Lien as
agent or bailee for the benefit of the ABL Agent as security for the ABL
Obligations (subject to the Lien Priority and other terms hereof) and shall
promptly notify the ABL Agent in writing of the existence of such Lien upon
becoming aware thereof.

(b) It is the anticipation of the parties, that until the date upon which the
Discharge of Term Obligations shall have occurred, no ABL Secured Party shall
acquire or hold any consensual Lien on any assets securing any ABL Obligation
which assets are not also subject to the Lien of the Term Agent under the Term
Documents. If any ABL Secured Party shall (nonetheless and in breach hereof)
acquire or hold any Lien on any assets of any Credit Party securing any ABL
Obligation which assets are not also subject to the Lien of the Term Agent under
the Term Documents, then the ABL Agent (or the relevant ABL Secured Party)
shall, without the need for any further consent of any other ABL Secured Party,
the Borrower or any ABL Guarantor and notwithstanding anything to the contrary
in any other ABL Document be deemed to also hold and have held such Lien as
agent or bailee for the benefit of the Term Agent as security for the Term
Obligations (subject to the Lien Priority and other terms hereof) and shall
promptly notify the Term Agent in writing of the existence of such Lien upon
becoming aware thereof.

Section 2.6 Waiver of Marshalling.

(a) Until the Discharge of ABL Obligations, the Term Agent, on behalf of itself
and the Term Secured Parties, agrees not to assert and hereby waives, to the
fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to the ABL Priority Collateral or any other similar
rights a junior secured creditor may have under applicable law.

(b) Until the Discharge of Term Obligations, the ABL Agent, on behalf of itself
and the ABL Secured Parties, agrees not to assert and hereby waives, to the
fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to the Term Priority Collateral or any other similar
rights a junior secured creditor may have under applicable law.

H-17

--------------------------------------------------------------------------------

 

ARTICLE 3

ACTIONS OF THE PARTIES

Section 3.1 Certain Actions Permitted. The Term Agent and the ABL Agent may make
such demands or file such claims in respect of the Term Obligations or the ABL
Obligations, as applicable, as are necessary to prevent the waiver or bar of
such claims under applicable statutes of limitations or other statutes, court
orders, or rules of procedure at any time. Nothing in this Agreement shall
prohibit the receipt by the Term Agent or any Term Secured Party of the required
payments of interest, principal and other amounts owed in respect of the Term
Obligations so long as such receipt is not the direct or indirect result of the
exercise by the Term Agent or any Term Secured Party of rights or remedies as a
secured creditor (including set-off) with respect to ABL Priority Collateral or
enforcement in contravention of this Agreement of any Lien held by any of them.
Nothing in this Agreement shall prohibit the receipt by the ABL Agent or any ABL
Secured Party of the required payments of interest, principal and other amounts
owed in respect of the ABL Obligations so long as such receipt is not the direct
or indirect result of the exercise by the ABL Agent or any ABL Secured Party of
rights or remedies as a secured creditor (including set-off) with respect to
Term Priority Collateral or enforcement in contravention of this Agreement of
any Lien held by any of them.

Section 3.2 Agent for Perfection. The ABL Agent, for and on behalf of itself and
each ABL Secured Party, and the Term Agent, for and on behalf of itself and each
Term Secured Party, as applicable, each agree to hold all Collateral in their
respective possession, custody, or control (including as defined in Sections
9-104, 9-105, 9-106, 9-107 and 8-106 of the UCC) (or in the possession, custody,
or control of agents or bailees for either) as gratuitous bailee for the other
solely for the purpose of perfecting the security interest granted to each in
such Collateral, subject to the terms and conditions of this Section 3.2. None
of the ABL Agent, the ABL Secured Parties, the Term Agent, or the Term Secured
Parties, as applicable, shall have any obligation whatsoever to the others to
assure that the Collateral is genuine or owned by the Borrower, any Guarantor,
or any other Person or to preserve rights or benefits of any Person. The duties
or responsibilities of the ABL Agent and the Term Agent under this Section 3.2
are and shall be limited solely to holding or maintaining control of the Control
Collateral as gratuitous bailee for the other Party for purposes of perfecting
the Lien held by the Term Agent or the ABL Agent, as applicable. The ABL Agent
is not and shall not be deemed to be a fiduciary of any kind for the Term
Secured Parties or any other Person. Without limiting the generality of the
foregoing, the ABL Secured Parties shall not be obligated to see to the
application of any Proceeds of the Term Priority Collateral deposited into any
Deposit Account or be answerable in any way for the misapplication thereof. The
Term Agent is not and shall not be deemed to be a fiduciary of any kind for the
ABL Secured Parties, or any other Person. Without limiting the generality of the
foregoing, the Term Secured Parties shall not be obligated to see to the
application of any Proceeds of the ABL Priority Collateral deposited into any
Deposit Account or be answerable in any way for the misapplication thereof. In
addition, the Term Agent, on behalf of the Term Secured Parties, hereby agrees
and acknowledges that other than with respect to ABL Priority Collateral that
may be perfected through the filing of a UCC financing statement, the ABL
Agent’s Liens may be perfected on certain items of ABL Priority Collateral with
respect to which the Term Agent’s Liens would not be perfected but for the
provisions of this Section 3.2, and the Term Agent, on behalf of the Term
Secured Parties, hereby further agrees that the foregoing described in this
sentence shall not be deemed a breach of this Agreement.

Section 3.3 Sharing of Information and Access. In the event that the ABL Agent
shall, in the exercise of its rights under the ABL Collateral Documents or
otherwise, receive possession or control of any books and records of any Term
Credit Party which contain information identifying or pertaining to the Term
Priority Collateral, the ABL Agent shall, upon request from the Term Agent and
as promptly as practicable thereafter, either make available to the Term Agent
such books and records for inspection and duplication or provide to the Term
Agent copies thereof. In the event that the Term Agent shall, in the exercise of
its rights under the Term Collateral Documents or otherwise, receive possession
or control of any books and records of any ABL Credit Party which contain
information identifying or pertaining to any of the ABL Priority Collateral, the
Term Agent shall, upon request from the ABL Agent and as promptly as practicable
thereafter, either make available to the ABL Agent such books and records for
inspection and duplication or provide the ABL Agent copies thereof.

Section 3.4 Insurance. Proceeds of Collateral include insurance proceeds and,
therefore, the Lien Priority shall govern the ultimate disposition of casualty
insurance proceeds. The ABL Agent and the Term Agent shall each be named as
additional insured or loss payee, as applicable, with respect to all insurance
policies relating to the Collateral as set forth in the Term Credit Agreement or
the ABL Credit Agreement, as applicable. The ABL Agent shall have the sole and
exclusive right, as against the Term Agent, to adjust settlement of insurance
claims in the event of any covered loss, theft or destruction of ABL Priority
Collateral. The Term Agent shall have the sole and exclusive right, as against
the ABL Agent, to adjust settlement of insurance claims in the event of any
covered loss, theft or destruction of Term Priority Collateral. If any insurance
claim includes both ABL Priority Collateral and Term Priority Collateral, the
insurer will not settle such claim separately with respect to ABL Priority
Collateral and Term Priority Collateral, and if the Parties are unable after
negotiating in good faith to agree on the settlement for such claim, either
Party may apply to a court of competent jurisdiction to make a determination as
to the settlement of such claim, and the court’s determination shall be binding
upon the Parties. All proceeds of such insurance shall be remitted to the ABL
Agent or the Term Agent, as the case may be, and each of the Term Agent and ABL
Agent shall cooperate (if necessary) in a reasonable manner in effecting the
payment of insurance proceeds in accordance with Section 4.1 hereof.

H-18

--------------------------------------------------------------------------------

 

Section 3.5 No Additional Rights For the Credit Parties Hereunder. Except as
provided in Section 3.6, if any ABL Secured Party or Term Secured Party shall
enforce its rights or remedies in violation of the terms of this Agreement, the
Credit Parties shall not be entitled to use such violation as a defense to any
action by any ABL Secured Party or Term Secured Party, nor to assert such
violation as a counterclaim or basis for set off or recoupment against any ABL
Secured Party or Term Secured Party.

Section 3.6 Inspection and Access Rights. (a) Without limiting any rights the
ABL Agent or any other ABL Secured Party may otherwise have under applicable law
or by agreement, in the event of any liquidation of the ABL Priority Collateral
(or any other Exercise of Any Secured Creditor Remedies by the ABL Agent) and
whether or not the Term Agent or any other Term Secured Party has commenced and
is continuing to Exercise Any Secured Creditor Remedies of the Term Agent, the
ABL Agent or any other Person (including any ABL Credit Party) acting with the
consent, or on behalf, of the ABL Agent, shall have the right (a) during the Use
Period during normal business hours on any Business Day, to access ABL Priority
Collateral that (i) is stored or located in or on, (ii) has become an accession
with respect to (within the meaning of Section 9-335 of the Uniform Commercial
Code), or (iii) has been commingled with (within the meaning of Section 9-336 of
the Uniform Commercial Code) Term Priority Collateral (collectively, the “ABL
Joint Collateral”), and (b) during the Use Period, shall have the irrevocable
right to use the Term Priority Collateral (including, without limitation,
Equipment, Fixtures, Intellectual Property, General Intangibles and Real
Property) on a rent-free, royalty-free basis, each of the foregoing solely for
the limited purposes of assembling, inspecting, copying or downloading
information stored on, taking actions to perfect its Lien on, completing a
production run of Inventory involving, taking possession of, moving, preparing
and advertising for sale, selling (by public auction, private sale or a “store
closing”, “going out of business” or similar sale, whether in bulk, in lots or
to customers in the ordinary course of business or otherwise and which sale may
include augmented Inventory of the same type sold in any ABL Credit Party’s
business), storing or otherwise dealing with the ABL Priority Collateral, in
each case without notice to, the involvement of or interference by any Term
Secured Party or liability to any Term Secured Party; provided, however, that
the expiration of the Use Period shall be without prejudice to the sale or other
disposition of the ABL Priority Collateral in accordance with this Agreement and
applicable law. In the event that any ABL Secured Party has commenced and is
continuing the Exercise of Any Secured Creditor Remedies with respect to any ABL
Joint Collateral or any other sale or liquidation of the ABL Joint Collateral
has been commenced by an ABL Credit Party (with the consent of the ABL Agent),
the Term Agent may not sell, assign or otherwise transfer the related Term
Priority Collateral prior to the expiration of the Use Period, unless the
purchaser, assignee or transferee thereof agrees in writing to be bound by the
provisions of this Section 3.6.

(b) During the period of actual occupation, use and/or control by the ABL
Secured Parties and/or the ABL Agent (or their respective employees, agents,
advisers and representatives) of any Term Priority Collateral, the ABL Secured
Parties and the ABL Agent shall be obligated to repair at their expense any
physical damage (but not any diminution in value) to such Term Priority
Collateral resulting from such occupancy, use or control, and to leave such Term
Priority Collateral in substantially the same condition as it was at the
commencement of such occupancy, use or control, ordinary wear and tear excepted.
Notwithstanding the foregoing, in no event shall the ABL Secured Parties or the
ABL Agent have any liability to the Term Secured Parties and/or to the Term
Agent pursuant to this Section 3.6 as a result of any condition (including any
environmental condition, claim or liability) on or with respect to the Term
Priority Collateral existing prior to the date of the exercise by the ABL
Secured Parties (or the ABL Agent, as the case may be) of their rights under
Section 3.6 and the ABL Secured Parties shall have no duty or liability to
maintain the Term Priority Collateral in a condition or manner better than that
in which it was maintained prior to the use thereof by the ABL Secured Parties,
or for any diminution in the value of the Term Priority Collateral that results
from ordinary wear and tear resulting from the use of the Term Priority
Collateral by the ABL Secured Parties in the manner and for the time periods
specified under this Section 3.6. Without limiting the rights granted in this
Section 3.6, the ABL Secured Parties and the ABL Agent shall cooperate with the
Term Secured Parties and/or the Term Agent in connection with any efforts made
by the Term Secured Parties and/or the Term Agent to sell the Term Priority
Collateral.

(c) The ABL Agent and the ABL Secured Parties shall not be obligated to pay any
amounts to the Term Agent or the Term Secured Parties (or any person claiming
by, through or under the Term Secured Parties, including any purchaser of the
Term Priority Collateral) or to the ABL Credit Parties, for or in respect of the
use by the ABL Agent and the ABL Secured Parties of the Term Priority
Collateral.

(d) The ABL Secured Parties shall (i) use the Term Priority Collateral in
accordance with applicable law; (ii) insure for damage to property and liability
to persons, including property and liability insurance for the benefit of the
Term Secured Parties; and (iii) reimburse the Term Secured Parties for any
injury or damage to Persons or property (ordinary wear-and-tear excepted) caused
by the acts or omissions of Persons under their control (except for those
arising from the gross negligence or willful misconduct of any Term Secured
Party); provided, however, that the ABL Secured Parties will not be liable for
any diminution in the value of the Term Priority Collateral caused by the
absence of the ABL Priority Collateral therefrom.

(e) The Term Agent and the other Term Secured Parties shall use commercially
reasonable efforts to not hinder or obstruct the ABL Agent and the other ABL
Secured Parties from exercising the rights described in Section 3.6(a) hereof.

H-19

--------------------------------------------------------------------------------

 

(f) Subject to the terms hereof, the Term Agent may advertise and conduct public
auctions or private sales of the Term Priority Collateral without notice (except
as required by applicable law) to any ABL Secured Party, the involvement of or
interference by any ABL Secured Party or liability to any ABL Secured Party as
long as, in the case of an actual sale, the respective purchaser assumes and
agrees to the obligations of the Term Agent and the Term Secured Parties under
this Section 3.6.

(g) In furtherance of the foregoing in this Section 3.6, the Term Agent, in its
capacity as a secured party (or as a purchaser, assignee or transferee, as
applicable), and to the extent of its interest therein, hereby grants to the ABL
Agent a nonexclusive, irrevocable, royalty-free, worldwide license to use,
license or sublicense any and all Intellectual Property now owned or hereafter
acquired by the Credit Parties (except to the extent such grant is prohibited by
any rule of law, statute or regulation), included as part of the Term Priority
Collateral (and including in such license access to all media in which any of
the licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof) as is or may be necessary
or advisable in the ABL Agent’s reasonable judgment for the ABL Agent to
process, ship, produce, store, supply, lease, complete, sell, liquidate or
otherwise deal with the ABL Priority Collateral, or to collect or otherwise
realize upon any Accounts (as defined in the ABL Credit Agreement) comprising
ABL Priority Collateral, in each case solely in connection with any Exercise of
Secured Creditor Remedies; provided that (i) any such license shall terminate
upon the sale of the applicable ABL Priority Collateral and shall not extend or
transfer to the purchaser of such ABL Priority Collateral, (ii) the ABL Agent’s
use of such Intellectual Property shall be reasonable and lawful, and (iii) any
such license is granted on an “AS IS” basis, without any representation or
warranty whatsoever. The Term Agent (i) acknowledges and consents to the grant
to the ABL Agent by the Credit Parties of the license referred to in
Section 4.01 of the Security Agreement (as defined in the ABL Credit Agreement)
and (ii) agrees that its Liens in the Term Priority Collateral shall be subject
in all respects to such license. Furthermore, the Term Agent agrees that, in
connection with any Exercise of Secured Creditor Remedies conducted by the Term
Agent in respect of Term Priority Collateral, (x) any notice required to be
given by the Term Agent in connection with such Exercise of Secured Creditor
Remedies shall contain an acknowledgement of the existence of such license and
(y) the Term Agent shall provide written notice to any purchaser, assignee or
transferee pursuant to an Exercise of Secured Creditor Remedies that the
applicable assets are subject to such license.

Section 3.7 Tracing of and Priorities in Proceeds. The ABL Agent, for itself and
on behalf of the ABL Secured Parties, and the Term Agent, for itself and on
behalf of the Term Secured Parties, further agree that prior to an issuance of
any notice of Exercise of Any Secured Creditor Remedies by such Secured Party
(unless a bankruptcy or insolvency Event of Default then exists), any proceeds
of Collateral, whether or not deposited under control agreements, which are used
by any Credit Party to acquire other property which is Collateral shall not
(solely as between the Agents and the Lenders) be treated as Proceeds of
Collateral for purposes of determining the relative priorities in the Collateral
which was so acquired.

Section 3.8 Purchase Right

(a) If (i) the ABL Agent or “Requisite Lenders” (as defined in the ABL Credit
Agreement) shall sell, lease, license or dispose of all or substantially all of
the ABL Priority Collateral by private or public sale, (ii) an Insolvency
Proceeding with respect to the Borrower or Holdings shall have occurred or shall
have been commenced, or (iii) the ABL Obligations under the ABL Credit Agreement
shall have been accelerated (including as a result of any automatic
acceleration) or shall remain unpaid following the Scheduled Termination Date
(as defined in the ABL Credit Agreement), (each such event described in clauses
(i) through (iii) herein above, a “Purchase Option Event”), the Term Secured
Parties shall have the opportunity to purchase (at par and without premium) all
(but not less than all) of the ABL Obligations pursuant to this Section 3.8;
provided, that such option shall expire if the applicable Term Secured Parties
fail to deliver a written notice (a “Purchase Notice”) to the ABL Agent with a
copy to the Borrower within ten (10) business days following the first date the
Term Agent obtains actual knowledge of the occurrence of the earliest Purchase
Option Event, which Purchase Notice shall (A) be signed by the applicable Term
Secured Parties committing to such purchase (the “Purchasing Creditors”) and
indicate the percentage of the ABL Obligations to be purchased by each
Purchasing Creditor (which aggregate commitments must add up to 100% of the ABL
Obligations) and (B) state that (1) it is a Purchase Notice delivered pursuant
to Section 3.8 of this Agreement and (2) the offer contained therein is
irrevocable. Upon receipt of such Purchase Notice by the ABL Agent, the
Purchasing Creditors shall have from the date of delivery thereof to and
including the date that is ten (10) business days after the Purchase Notice was
received by the ABL Agent to purchase all (but not less than all) of the ABL
Obligations pursuant to this Section 3.8 (the date of such purchase, the
“Purchase Date”).

(b) On the Purchase Date, the ABL Agent and the other ABL Secured Parties shall,
subject to any required approval of any Governmental Authority and any
limitation in the ABL Credit Agreement, in each case then in effect, if any,
sell to the Purchasing Creditors all (but not less than all) of the ABL
Obligations. On such Purchase Date, the Purchasing Creditors shall (i) pay to
the ABL Agent, for the benefit of the ABL Secured Parties, as directed by the
ABL Agent, in immediately available funds the full amount (at par and without
premium) of all ABL Obligations then outstanding together with all accrued and
unpaid interest and fees thereon, all in the amounts specified by the ABL Agent
and determined in accordance with the applicable ABL Documents, (ii) furnish
such amount of cash collateral in immediately available funds as the ABL Agent
determines is reasonably necessary to secure ABL Secured Parties in connection
with any (x) contingent Other Liabilities or (y) issued and outstanding letters
of credit issued under the ABL Credit Agreement but not in any event in an
amount greater than 101% of the aggregate undrawn amount of all

H-20

--------------------------------------------------------------------------------

 

such outstanding letters of credit (and in the case of clauses (x) and
(y) herein above, any excess of such cash collateral for such Other Liabilities
or letters of credit remaining at such time when there are no longer any such
Other Liabilities or letters of credit outstanding and there are no unreimbursed
amounts then owing in respect of such Other Liabilities or drawings under such
letters of credit shall be promptly paid over to the Term Agent) and (iii) agree
to reimburse the ABL Secured Parties for any loss, cost, damage or expense
resulting from the granting of provisional credit for any checks, wire or ACH
transfers that are reversed or not final or other payments provisionally
credited to the ABL Obligations under the ABL Credit Agreement and as to which
the ABL Agent and ABL Secured Parties have not yet received final payment as of
the Purchase Date. Such purchase price shall be remitted by wire transfer in
immediately available funds to such bank account of the ABL Agent (for the
benefit of the ABL Secured Parties) as the ABL Agent shall have specified in
writing to the Term Agent. Interest and fees shall be calculated to but
excluding the Purchase Date if the amounts so paid by the applicable Term
Lenders to the bank account designated by the ABL Agent are received in such
bank account prior to 1:00 p.m., New York time, and interest shall be calculated
to and including such Purchase Date if the amounts so paid by the applicable
Term Lenders to the bank account designated by the ABL Agent are received in
such bank account after 1:00 p.m., New York time.

(c) Any purchase pursuant to the purchase option set forth in this Section 3.8
shall, except as provided below, be expressly made without representation or
warranty of any kind by the ABL Agent or the other ABL Secured Parties as to the
ABL Obligations, the collateral or otherwise, and without recourse to the ABL
Agent and the other ABL Secured Parties as to the ABL Obligations, the
collateral or otherwise, except that the ABL Agent and each of the ABL Secured
Parties, as to itself only, shall represent and warrant only as to the matters
set forth in the assignment agreement to be entered into as provided herein in
connection with such purchase, which shall include (i) the principal amount of
the ABL Obligations being sold by it, (ii) that such Person has not created any
Lien on any ABL Obligations being sold by it, and (iii) that such Person has the
right to assign the ABL Obligations being assigned by it and its assignment
agreement has been duly authorized and delivered.

(d) Upon notice to the Credit Parties by the Term Agent that the purchase of ABL
Obligations pursuant to this Section 3.8 has been consummated by delivery of the
purchase price to the ABL Agent, the Credit Parties shall treat the applicable
Term Lenders as holders of the ABL Obligations and the Term Agent shall be
deemed appointed to act in such capacity as the “agent” or “administrative
agent” (or analogous capacity) (the “Replacement Agent”) under the ABL
Documents, for all purposes hereunder and under each ABL Document (it being
agreed that the ABL Agent shall have no obligation to act as such replacement
“agent” or “administrative agent” (or analogous capacity)). In connection with
any purchase of ABL Obligations pursuant to this Section 3.8, each ABL Lender
and ABL Agent agrees to enter into and deliver to the applicable Term Lenders on
the Purchase Date, as a condition to closing, an assignment agreement
customarily used by the ABL Agent in connection with the ABL Credit Agreement
and the ABL Agent and each other ABL Lender shall deliver all possessory
collateral (if any), together with any necessary endorsements and other
documents (including any applicable stock powers or bond powers), then in its
possession or in the possession of its agent or bailee, or turn over control as
to any pledged collateral, deposit accounts or securities accounts of which it
or its agent or bailee then has control, as the case may be, to the Replacement
Agent, and deliver the loan register and participant register, if applicable and
all other records pertaining to the ABL Obligations to the Replacement Agent and
otherwise take such actions as may be reasonably appropriate to effect an
orderly transition to the Replacement Agent. Upon the consummation of the
purchase of the ABL Obligations pursuant to this Section 3.8, the ABL Agent (and
all other agents under the ABL Credit Agreement) shall be deemed to have
resigned as an “agent” or “administrative agent” for the ABL Secured Parties
under the ABL Documents; provided that the ABL Agent (and all other agents under
the ABL Credit Agreement) shall be entitled to all of the rights and benefits of
a former “agent” or “administrative agent” under the ABL Credit Agreement.

(e) Notwithstanding the foregoing purchase of the ABL Obligations by the
Purchasing Creditors, the ABL Secured Parties shall retain those contingent
indemnification obligations and other obligations under the ABL Documents which
by their express terms would survive any repayment of the ABL Obligations
pursuant to this Section 3.8.

Section 3.9 Payments Over.

(a) So long as the Discharge of Term Obligations has not occurred, any Term
Priority Collateral or Proceeds thereof not constituting ABL Priority Collateral
received by the ABL Agent or any other ABL Secured Party in connection with the
exercise of any right or remedy (including set off) relating to the Term
Priority Collateral in contravention of this Agreement shall be segregated and
held in trust and forthwith paid over to the Term Agent for the benefit of the
Term Secured Parties in the same form as received, with any necessary
endorsements or as a court of competent jurisdiction may otherwise direct. The
Term Agent is hereby authorized to make any such endorsements as agent for the
ABL Agent or any such other ABL Secured Parties. This authorization is coupled
with an interest and is irrevocable until such time as this Agreement is
terminated in accordance with its terms.

(b) So long as the Discharge of ABL Obligations has not occurred, any ABL
Priority Collateral or Proceeds thereof not constituting Term Priority
Collateral received by the Term Agent or any Term Secured Parties in connection
with the exercise of any right or remedy (including set off) relating to the ABL
Priority Collateral in contravention of this Agreement shall be segregated and
held in trust and forthwith paid over to the ABL Agent for the benefit of the
ABL Secured Parties in the same form as

H-21

--------------------------------------------------------------------------------

 

received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct. The ABL Agent is hereby authorized to make
any such endorsements as agent for the Term Agent or any such Term Secured
Parties. This authorization is coupled with an interest and is irrevocable until
such time as this Agreement is terminated in accordance with its terms.

ARTICLE 4

APPLICATION OF PROCEEDS

Section 4.1 Application of Proceeds.

(a) Revolving Nature of ABL Obligations. The Term Agent, for and on behalf of
itself and the Term Secured Parties, expressly acknowledges and agrees that
(i) the ABL Credit Agreement includes a revolving commitment, that in the
ordinary course of business the ABL Agent and the ABL Lenders will apply
payments and make advances thereunder, and that no application of any ABL
Priority Collateral or the release of any Lien by the ABL Agent upon any portion
of the Collateral in connection with a permitted disposition by the ABL Credit
Parties under any ABL Credit Agreement shall constitute the Exercise of Secured
Creditor Remedies under this Agreement; (ii) the amount of the ABL Obligations
that may be outstanding at any time or from time to time may be increased or
reduced and subsequently reborrowed, and that the terms of the ABL Obligations
may be modified, extended or amended from time to time, and that the aggregate
amount of the ABL Obligations may be increased, replaced or refinanced, in each
event, without notice to or consent by the Term Secured Parties and without
affecting the provisions hereof; and (iii) all ABL Priority Collateral received
by the ABL Agent may be applied, reversed, reapplied, credited, or reborrowed,
in whole or in part, to the ABL Obligations at any time; provided, however, that
from and after the date on which the ABL Agent (or any ABL Secured Party) or the
Term Agent (or any Term Secured Party) commences the Exercise of Any Secured
Creditor Remedies, all amounts received by the ABL Agent or any ABL Lender shall
be applied as specified in this Section 4.1. The Lien Priority shall not be
altered or otherwise affected by any such amendment, modification, supplement,
extension, repayment, reborrowing, increase, replacement, renewal, restatement
or refinancing of either the ABL Obligations or the Term Obligations, or any
portion thereof. Notwithstanding anything to the contrary contained in this
Agreement, any Term Document or any ABL Document, each Credit Party and the Term
Agent, for itself and on behalf of the Term Secured Parties, agrees that
(i) only Term Priority Collateral or proceeds of the Term Priority Collateral
shall be deposited in the Term Loan Priority Accounts and (ii) prior to the
receipt of a Term Cash Proceeds Notice, the ABL Secured Parties are hereby
permitted to treat all cash, cash equivalents, Money, collections and payments
deposited in any ABL Deposit and Securities Account or otherwise received by any
ABL Secured Parties as ABL Priority Collateral, and no such amounts credited to
any such ABL Deposit and Securities Account or received by any ABL Secured
Parties or applied to the ABL Obligations shall be subject to disgorgement or
deemed to be held in trust for the benefit of the Term Secured Parties (and all
claims of the Term Agent or any other Term Secured Party to such amounts are
hereby waived).

(b) Application of Proceeds of ABL Priority Collateral. The ABL Agent and the
Term Agent hereby agree that all ABL Priority Collateral, ABL Priority Proceeds
and all other Proceeds thereof, received by either of them in connection with
any Exercise of Secured Creditor Remedies with respect to the ABL Priority
Collateral shall be applied,

first, to the payment of costs and expenses of the ABL Agent in connection with
such Exercise of Secured Creditor Remedies,

second, to the payment or discharge of the ABL Obligations in accordance with
the ABL Documents until the Discharge of ABL Obligations shall have occurred,

third, to the payment of the Term Obligations in accordance with the Term
Documents until the Discharge of Term Obligations shall have occurred, and

fourth, the balance, if any, to the Credit Parties or as a court of competent
jurisdiction may direct.

(c) Application of Proceeds of Term Priority Collateral. The ABL Agent and the
Term Agent hereby agree that all Term Priority Collateral, Term Priority
Proceeds and all other Proceeds thereof, received by either of them in
connection with any Exercise of Secured Creditor Remedies with respect to the
Term Priority Collateral shall be applied,

first, to the payment of costs and expenses of the Term Agent in connection with
such Exercise of Secured Creditor Remedies,

second, to the payment of the Term Obligations in accordance with the Term
Documents until the Discharge of Term Obligations shall have occurred,

third, to the payment of the ABL Obligations in accordance with the ABL
Documents until the Discharge of ABL Obligations shall have occurred; and

fourth, the balance, if any, to the Credit Parties or as a court of competent
jurisdiction may direct.

H-22

--------------------------------------------------------------------------------

 

(d) Limited Obligation or Liability. In exercising remedies, whether as a
secured creditor or otherwise, the ABL Agent shall have no obligation or
liability to the Term Agent or to any Term Secured Party, and the Term Agent
shall have no obligation or liability to the ABL Agent or any ABL Secured Party,
regarding the adequacy of any Proceeds or for any action or omission, except
solely for an action or omission that breaches the express obligations
undertaken by each Party under the terms of this Agreement. Notwithstanding
anything to the contrary herein contained, none of the Parties hereto waives any
claim that it may have against a Secured Party on the grounds that any sale,
transfer or other disposition by the Secured Party was not commercially
reasonable in every respect as required by the Uniform Commercial Code.

(e) Turnover of Collateral After Discharge. Upon the Discharge of ABL
Obligations, the ABL Agent shall deliver to the Term Agent or shall execute such
documents as the Term Agent may reasonably request to enable the Term Agent to
have control over any Control Collateral still in the ABL Agent’s possession,
custody, or control in the same form as received with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct. Upon
the Discharge of Term Obligations, the Term Agent shall deliver to the ABL Agent
or shall execute such documents as the ABL Agent may reasonably request to
enable the ABL Agent to have control over any Control Collateral still in the
Term Agent’s possession, custody or control in the same form as received with
any necessary endorsements, or as a court of competent jurisdiction may
otherwise direct.

Section 4.2 Specific Performance. Each of the ABL Agent and the Term Agent is
hereby authorized to demand specific performance of this Agreement, whether or
not the Borrower or any Guarantor shall have complied with any of the provisions
of any of the Credit Documents, at any time when the other Party shall have
failed to comply with any of the provisions of this Agreement applicable to it.
Each of the ABL Agent, for and on behalf of itself and the ABL Secured Parties,
and the Term Agent, for and on behalf of itself and the Term Secured Parties,
hereby irrevocably waives any defense based on the adequacy of a remedy at law
that might be asserted as a bar to such remedy of specific performance.

ARTICLE 5

INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

Section 5.1 Notice of Acceptance and Other Waivers.

(a) All ABL Obligations at any time made or incurred by the Borrower or any
Guarantor shall be deemed to have been made or incurred in reliance upon this
Agreement, and the Term Agent, on behalf of itself and the Term Secured Parties,
hereby waives notice of acceptance, or proof of reliance by the ABL Agent or any
ABL Secured Party of this Agreement, and notice of the existence, increase,
renewal, extension, accrual, creation, or non-payment of all or any part of the
ABL Obligations. All Term Obligations at any time made or incurred by the
Borrower or any Guarantor shall be deemed to have been made or incurred in
reliance upon this Agreement, and the ABL Agent, on behalf of itself and the ABL
Secured Parties, hereby waives notice of acceptance, or proof of reliance, by
the Term Agent or any Term Secured Party of this Agreement, and notice of the
existence, increase, renewal, extension, accrual, creation, or non-payment of
all or any part of the Term Obligations.

(b) None of the ABL Agent, any ABL Secured Party, or any of their respective
Affiliates, directors, officers, employees, or agents shall be liable for
failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement. If the ABL Agent or any ABL
Secured Party honors (or fails to honor) a request by the Borrower for an
extension of credit pursuant to any ABL Credit Agreement or any of the other ABL
Documents, whether the ABL Agent or any ABL Secured Party has knowledge that the
honoring of (or failure to honor) any such request would constitute a default
under the terms of any Term Credit Agreement or any other Term Document or an
act, condition, or event that, with the giving of notice or the passage of time,
or both, would constitute such a default, or if the ABL Agent or any ABL Secured
Party otherwise should exercise any of its contractual rights or remedies under
any ABL Documents (subject to the express terms and conditions hereof), neither
the ABL Agent nor any ABL Secured Party shall have any liability whatsoever to
the Term Agent or any Term Secured Party as a result of such action, omission,
or exercise (so long as any such exercise does not breach the express terms and
provisions of this Agreement). The ABL Agent and the ABL Secured Parties shall
be entitled to manage and supervise their loans and extensions of credit under
any ABL Credit Agreement and any of the other ABL Documents as they may, in
their sole discretion, deem appropriate, and may manage their loans and
extensions of credit without regard to any rights or interests that the Term
Agent or any of the Term Secured Parties have in the Collateral, except as
otherwise expressly set forth in this Agreement. The Term Agent, on behalf of
itself and the Term Secured Parties, agrees that neither the ABL Agent nor any
ABL Secured Party shall incur any liability as a result of a sale, lease,
license, application, or other disposition of all or any portion of the
Collateral or Proceeds thereof, pursuant to the ABL Documents, so long as such
disposition is conducted in accordance with mandatory provisions of applicable
law and does not breach the provisions of this Agreement.

H-23

--------------------------------------------------------------------------------

 

(c) None of the Term Agent, any Term Secured Party or any of their respective
Affiliates, directors, officers, employees, or agents shall be liable for
failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement. If the Term Agent or any Term
Secured Party honors (or fails to honor) a request by the Borrower for an
extension of credit pursuant to any Term Credit Agreement or any of the other
Term Documents, whether the Term Agent or any Term Secured Party has knowledge
that the honoring of (or failure to honor) any such request would constitute a
default under the terms of any ABL Credit Agreement or any other ABL Document or
an act, condition, or event that, with the giving of notice or the passage of
time, or both, would constitute such a default, or if the Term Agent or any Term
Secured Party otherwise should exercise any of its contractual rights or
remedies under the Term Documents (subject to the express terms and conditions
hereof), neither the Term Agent nor any Term Secured Party shall have any
liability whatsoever to the ABL Agent or any ABL Secured Party as a result of
such action, omission, or exercise (so long as any such exercise does not breach
the express terms and provisions of this Agreement). The Term Agent and the Term
Secured Parties shall be entitled to manage and supervise their loans and
extensions of credit under the Term Documents as they may, in their sole
discretion, deem appropriate, and may manage their loans and extensions of
credit without regard to any rights or interests that the ABL Agent or any ABL
Secured Party has in the Collateral, except as otherwise expressly set forth in
this Agreement. The ABL Agent, on behalf of itself and the ABL Secured Parties,
agrees that none of the Term Agent or the Term Secured Parties shall incur any
liability as a result of a sale, lease, license, application, or other
disposition of the Collateral or any part or Proceeds thereof, pursuant to the
Term Documents, so long as such disposition is conducted in accordance with
mandatory provisions of applicable law and does not breach the provisions of
this Agreement.

Section 5.2 Modifications to ABL Documents and Term Documents.

(a) The Term Agent, on behalf of itself and the Term Secured Parties, hereby
agrees that, without affecting the obligations of the Term Agent and the Term
Secured Parties hereunder, the ABL Agent and the ABL Secured Parties may, at any
time and from time to time, in their sole discretion without the consent of or
notice to the Term Agent or any Term Secured Party (except to the extent such
notice or consent is required pursuant to the express provisions of this
Agreement), and without incurring any liability to the Term Agent or any Term
Secured Party or impairing or releasing the subordination provided for herein,
amend, restate, supplement, replace, refinance, extend, consolidate,
restructure, or otherwise modify any of the ABL Documents in any manner
whatsoever (other than in a manner which would contravene the provisions of this
Agreement), including, without limitation, to:

(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the ABL Obligations or otherwise amend, restate,
supplement, or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the ABL Obligations or any of the ABL
Documents;

(ii) subject to Section 2.5, retain or obtain a Lien on any Property of any
Person to secure any of the ABL Obligations, and in connection therewith to
enter into any additional ABL Documents;

(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the ABL Obligations;

(iv) release its Lien on any Collateral or other Property;

(v) exercise or refrain from exercising any rights against the Borrower, any
Guarantor, or any other Person;

(vi) subject to Section 2.5, retain or obtain the primary or secondary
obligation of any other Person with respect to any of the ABL Obligations; and

(vii) otherwise manage and supervise the ABL Obligations as the ABL Agent shall
deem appropriate.

(b) The ABL Agent, on behalf of itself and the ABL Secured Parties, hereby
agrees that, without affecting the obligations of the ABL Agent and the ABL
Secured Parties hereunder, the Term Agent and the Term Secured Parties may, at
any time and from time to time, in their sole discretion without the consent of
or notice to the ABL Agent or any ABL Secured Party (except to the extent such
notice or consent is required pursuant to the express provisions of this
Agreement), and without incurring any liability to the ABL Agent or any ABL
Secured Party or impairing or releasing the subordination provided for herein,
amend, restate, supplement, replace, refinance, extend, consolidate,
restructure, or otherwise modify any of the Term Documents in any manner
whatsoever (other than in a manner which would contravene the provisions of this
Agreement), including, without limitation, to:

(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the Term Obligations or otherwise amend, restate,
supplement, or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the Term Obligations or any of the Term
Documents;

(ii) subject to Section 2.5, retain or obtain a Lien on any Property of any
Person to secure any of the Term Obligations, and in connection therewith to
enter into any additional Term Documents;

H-24

--------------------------------------------------------------------------------

 

(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the Term Obligations;

(iv) release its Lien on any Collateral or other Property;

(v) exercise or refrain from exercising any rights against the Borrower, any
Guarantor, or any other Person;

(vi) subject to Section 2.5, retain or obtain the primary or secondary
obligation of any other Person with respect to any of the Term Obligations; and

(vii) otherwise manage and supervise the Term Obligations as the Term Agent
shall deem appropriate.

(c) The ABL Obligations and the Term Obligations may be refinanced, in whole or
in part, from time to time, in each case, without notice to, or the consent
(except to the extent a consent is required to permit such refinancing
transaction under any ABL Document or any Term Document) of the ABL Agent, the
ABL Secured Parties, the Term Agent or the Term Secured Parties, as the case may
be, all without affecting the Lien Priorities provided for herein or the other
provisions hereof, provided, however, that the holders of any class or series of
such refinancing Indebtedness (or an authorized agent or trustee on their
behalf) bind themselves in writing to the terms of this Agreement pursuant to
such documents or agreements (including amendments or supplements to this
Agreement) as the ABL Agent or the Term Agent, as the case may be, shall
reasonably request and in form and substance reasonably acceptable to the ABL
Agent or the Term Agent, as the case may be, and any such refinancing
transaction shall be in accordance with any applicable provisions of both the
ABL Documents and the Term Documents (to the extent such documents survive the
refinancing).

Section 5.3 Reinstatement and Continuation of Agreement.

(a) If the ABL Agent or any ABL Secured Party is required in any Insolvency
Proceeding or otherwise to turn over or otherwise pay to the estate of the
Borrower, any Guarantor, or any other Person any payment made in satisfaction of
all or any portion of the ABL Obligations (an “ABL Recovery”), then the ABL
Obligations shall be reinstated to the extent of such ABL Recovery. If this
Agreement shall have been terminated prior to such ABL Recovery, this Agreement
shall be reinstated in full force and effect in the event of such ABL Recovery,
and such prior termination shall not diminish, release, discharge, impair, or
otherwise affect the obligations of the Parties from such date of reinstatement.
All rights, interests, agreements, and obligations of the ABL Agent, the Term
Agent, the ABL Secured Parties, and the Term Secured Parties under this
Agreement shall remain in full force and effect and shall continue irrespective
of the commencement of, or any discharge, confirmation, conversion, or dismissal
of, any Insolvency Proceeding by or against the Borrower or any Guarantor or any
other circumstance which otherwise might constitute a defense available to, or a
discharge of the Borrower or any Guarantor in respect of the ABL Obligations or
the Term Obligations. No priority or right of the ABL Agent or any ABL Secured
Party shall at any time be prejudiced or impaired in any way by any act or
failure to act on the part of the Borrower or any Guarantor or by the
noncompliance by any Person with the terms, provisions, or covenants of any of
the ABL Documents, regardless of any knowledge thereof which the ABL Agent or
any ABL Secured Party may have.

(b) If the Term Agent or any Term Secured Party is required in any Insolvency
Proceeding or otherwise to turn over or otherwise pay to the estate of the
Borrower, any Guarantor, or any other Person any payment made in satisfaction of
all or any portion of the Term Obligations (a “Term Recovery”), then the Term
Obligations shall be reinstated to the extent of such Term Recovery. If this
Agreement shall have been terminated prior to such Term Recovery, this Agreement
shall be reinstated in full force and effect in the event of such Term Recovery,
and such prior termination shall not diminish, release, discharge, impair, or
otherwise affect the obligations of the Parties from such date of reinstatement.
All rights, interests, agreements, and obligations of the ABL Agent, the Term
Agent, the ABL Secured Parties, and the Term Secured Parties under this
Agreement shall remain in full force and effect and shall continue irrespective
of the commencement of, or any discharge, confirmation, conversion, or dismissal
of, any Insolvency Proceeding by or against the Borrower or any Guarantor or any
other circumstance which otherwise might constitute a defense available to, or a
discharge of the Borrower or any Guarantor in respect of the ABL Obligations or
the Term Obligations. No priority or right of the Term Agent or any Term Secured
Party shall at any time be prejudiced or impaired in any way by any act or
failure to act on the part of the Borrower or any Guarantor or by the
noncompliance by any Person with the terms, provisions, or covenants of any of
the Term Documents, regardless of any knowledge thereof which the Term Agent or
any Term Secured Party may have.

H-25

--------------------------------------------------------------------------------

 

ARTICLE 6

INSOLVENCY PROCEEDINGS

Section 6.1 DIP Financing.

(a) If the Borrower or any Guarantor shall be subject to any Insolvency
Proceeding at any time prior to the Discharge of ABL Obligations, and the ABL
Agent or the ABL Secured Parties shall seek to provide the Borrower or any
Guarantor with, or consent to a third party providing, any financing under
Section 364 of the Bankruptcy Code or consent to any order for the use of cash
collateral constituting ABL Priority Collateral under Section 363 of the
Bankruptcy Code (or any similar provision of any foreign Debtor Relief Laws or
under a court order in respect of measures granted with similar effect under any
foreign Debtor Relief Laws) (each, a “DIP Financing”), with such DIP Financing
to be secured by all or any portion of the Collateral (including assets that,
but for the application of Section 552 of the Bankruptcy Code (or any similar
provision of any foreign Debtor Relief Laws) would be Collateral) (it being
agreed that the ABL Agent and the ABL Secured Parties shall not propose any DIP
Financing secured by the Term Priority Collateral in competition with the Term
Agent and the Term Secured Parties without the consent of the Term Agent), then
the Term Agent, on behalf of itself and the Term Secured Parties, agrees that it
will raise no objection and will not support any objection to such DIP Financing
or use of cash collateral or to the Liens securing the same on the grounds of a
failure to provide “adequate protection” for the Liens of the Term Agent
securing the Term Obligations or on any other grounds (and will not request any
adequate protection solely as a result of such DIP Financing or use of cash
collateral that is ABL Priority Collateral except as permitted by
Section 6.3(c)(i)), so long as (i) the Term Agent retains its Lien on the
Collateral to secure the Term Obligations (in each case, including Proceeds
thereof arising after the commencement of the case under any Debtor Relief Laws)
and, as to the Term Priority Collateral only, such Lien has the same priority as
existed prior to the commencement of the case under the subject Debtor Relief
Laws and any Lien on the Term Priority Collateral securing such DIP Financing is
junior and subordinate to the Lien of the Term Agent on the Term Priority
Collateral, (ii) all Liens on ABL Priority Collateral securing any such DIP
Financing shall be senior to or on a parity with the Liens of the ABL Agent and
the ABL Secured Parties securing the ABL Obligations on ABL Priority Collateral
and (iii) the foregoing provisions of this Section 6.1(a) shall not prevent the
Term Agent and the Term Secured Parties from objecting to any provision in any
DIP Financing relating to any provision or content of a plan of reorganization
or other plan of similar effect under any Debtor Relief Laws.

(b) If the Borrower or any Guarantor shall be subject to any Insolvency
Proceeding at any time prior to the Discharge of Term Obligations, and the Term
Agent or the Term Secured Parties shall seek to provide the Borrower or any
Guarantor with, or consent to a third party providing, any DIP Financing, with
such DIP Financing to be secured by all or any portion of the Collateral
(including assets that, but for the application of Section 552 of the Bankruptcy
Code (or any similar provision of any foreign Debtor Relief Laws) would be
Collateral) (it being agreed that the Term Agent and the Term Secured Parties
shall not propose any DIP Financing secured by the ABL Priority Collateral in
competition with the ABL Agent and the ABL Secured Parties without the consent
of the ABL Agent), then the ABL Agent, on behalf of itself and the ABL Secured
Parties, agrees that it will raise no objection and will not support any
objection to such DIP Financing or to the Liens securing the same on the grounds
of a failure to provide “adequate protection” for the Liens of the ABL Agent
securing the ABL Obligations or on any other grounds (and will not request any
adequate protection solely as a result of such DIP Financing), so long as
(i) the ABL Agent retains its Lien on the Collateral to secure the ABL
Obligations (in each case, including Proceeds thereof arising after the
commencement of the case under any Debtor Relief Law) and, as to the ABL
Priority Collateral only, such Lien has the same priority as existed prior to
the commencement of the case under the subject Debtor Relief Laws and any Lien
on ABL Priority Collateral securing such DIP Financing furnished by the Term
Agent or Term Secured Parties is junior and subordinate to the Lien of the ABL
Agent on the ABL Priority Collateral, (ii) all Liens on Term Priority Collateral
securing any such DIP Financing furnished by the Term Agent or Term Secured
Parties shall be senior to or on a parity with the Liens of the Term Agent and
the Term Secured Parties securing the Term Obligations on Term Priority
Collateral and (iii) the foregoing provisions of this Section 6.1(b) shall not
prevent the ABL Agent and the ABL Secured Parties from objecting to any
provision in any DIP Financing relating to any provision or content of a plan of
reorganization or other plan of similar effect under any Debtor Relief Laws.

(c) All Liens granted to the ABL Agent or the Term Agent in any Insolvency
Proceeding, whether as adequate protection or otherwise, are intended by the
Parties to be and shall be deemed to be subject to the Lien Priority and the
other terms and conditions of this Agreement.

Section 6.2 Relief From Stay. Until the Discharge of ABL Obligations has
occurred, the Term Agent, on behalf of itself and the Term Secured Parties,
agrees not to seek relief from the automatic stay or any other stay in any
Insolvency Proceeding in respect of any portion of the ABL Priority Collateral
without the ABL Agent’s express written consent. Until the Discharge of Term
Obligations has occurred, the ABL Agent, on behalf of itself and the ABL Secured
Parties, agrees not to seek relief from the automatic stay or any other stay in
any Insolvency Proceeding in respect of any portion of the Term Priority
Collateral without the Term Agent’s express written consent. In addition,
neither the Term Agent nor the ABL Agent shall seek any relief from the
automatic stay with respect to any Collateral without providing three (3) days’
prior written notice to the other, unless such period is agreed by both the ABL
Agent and the Term Agent to be modified or unless the ABL Agent or Term Agent,
as applicable, makes a good faith

H-26

--------------------------------------------------------------------------------

 

determination that either (A) the ABL Priority Collateral or the Term Priority
Collateral, as applicable, will decline speedily in value or (B) the failure to
take any action will have a reasonable likelihood of endangering the ABL Agent’s
or the Term Agent’s ability to realize upon its Collateral.

Section 6.3 No Contest; Adequate Protection.

(a) The Term Agent, on behalf of itself and the Term Secured Parties, agrees
that, prior to the Discharge of ABL Obligations, none of them shall seek or
accept any form of adequate protection under any or all of §361, §362, §363 or
§364 of the Bankruptcy Code with respect to the ABL Priority Collateral, except
as set forth in Section 6.1 and this Section 6.3 or as may otherwise be
consented to in writing by the ABL Agent in its sole and absolute discretion.
The Term Agent, on behalf of itself and the Term Secured Parties, agrees that,
prior to the Discharge of ABL Obligations, none of them shall contest (or
support any other Person contesting) (i) any request by the ABL Agent or any ABL
Secured Party for adequate protection of its interest in the Collateral (unless
in contravention of Section 6.1(b) above), (ii) any proposed provision of DIP
Financing by the ABL Agent and the ABL Secured Parties (or any other Person
proposing to provide DIP Financing with the consent of the ABL Agent) (unless in
contravention of Section 6.1(a) above) or (iii) any objection by the ABL Agent
or any ABL Secured Party to any motion, relief, action, or proceeding based on a
claim by the ABL Agent or any ABL Secured Party that its interests in the
Collateral (unless in contravention of Section 6.1(b) above) are not adequately
protected (or any other similar request under any law applicable to an
Insolvency Proceeding), so long as any Liens granted to the ABL Agent as
adequate protection of its interests are subject to this Agreement.

(b) The ABL Agent, on behalf of itself and the ABL Secured Parties, agrees that,
prior to the Discharge of Term Obligations, none of them shall seek or accept
any form of adequate protection under any or all of §361, §362, §363 or §364 of
the Bankruptcy Code with respect to the Term Priority Collateral, except as set
forth in Section 6.1 and this Section 6.3 or as may otherwise be consented to in
writing by the Term Agent in its sole and absolute discretion. The ABL Agent, on
behalf of itself and the ABL Secured Parties, agrees that, prior to the
Discharge of Term Obligations, none of them shall contest (or support any other
Person contesting) (i) any request by the Term Agent or any Term Secured Party
for adequate protection of its interest in the Collateral (unless in
contravention of Section 6.1(a) above), (ii) any proposed provision of DIP
Financing by the Term Agent and the Term Secured Parties (or any other Person
proposing to provide DIP Financing with the consent of the Term Agent) (unless
in contravention of Section 6.1(b) above) or (iii) any objection by the Term
Agent or any Term Secured Party to any motion, relief, action or proceeding
based on a claim by the Term Agent or any Term Secured Party that its interests
in the Collateral (unless in contravention of Section 6.1(a) above) are not
adequately protected (or any other similar request under any law applicable to
an Insolvency Proceeding), so long as any Liens granted to the Term Agent as
adequate protection of its interests are subject to this Agreement.

(c) Notwithstanding the foregoing provisions in this Section 6.3, in any
Insolvency Proceeding:

(i) if the ABL Secured Parties (or any subset thereof) are granted adequate
protection with respect to the ABL Priority Collateral in the form of additional
collateral (even if such collateral is not of a type which would otherwise have
constituted ABL Priority Collateral), then the ABL Agent, on behalf of itself
and the ABL Secured Parties, agrees that the Term Agent, on behalf of itself or
any of the Term Secured Parties, may seek or request (and the ABL Secured
Parties will not oppose such request) adequate protection with respect to its
interests in such Collateral in the form of a Lien on the same additional
collateral, which Lien will be subordinated to the Liens securing the ABL
Obligations on the same basis as the other Liens of the Term Agent on ABL
Priority Collateral; and

(ii) in the event the Term Agent, on behalf of itself or any of the Term Secured
Parties, are granted adequate protection in respect of Term Priority Collateral
in the form of additional collateral (even if such collateral is not of a type
which would otherwise have constituted Term Priority Collateral), then the Term
Agent, on behalf of itself and any of the Term Secured Parties, agrees that the
ABL Agent on behalf of itself or any of the ABL Secured Parties, may seek or
request (and the Term Secured Parties will not oppose such request) adequate
protection with respect to its interests in such Collateral in the form of a
Lien on the same additional collateral, which Lien will be subordinated to the
Liens securing the Term Obligations on the same basis as the other Liens of the
ABL Agent on Term Priority Collateral.

(iii) Except as otherwise expressly set forth in Section 6.1 or in connection
with the exercise of remedies with respect to the ABL Priority Collateral,
nothing herein shall limit the rights of the Term Agent or the Term Secured
Parties from seeking adequate protection with respect to their rights in the
Term Priority Collateral in any Insolvency Proceeding (including adequate
protection in the form of a cash payment, periodic cash payments or otherwise).
Except as otherwise expressly set forth in Section 6.1 or in connection with the
exercise of remedies with respect to the Term Priority Collateral, nothing
herein shall limit the rights of the ABL Agent or the ABL Secured Parties from
seeking adequate protection with respect to their rights in the ABL Priority
Collateral in any Insolvency Proceeding (including adequate protection in the
form of a cash payment, periodic cash payments or otherwise).

H-27

--------------------------------------------------------------------------------

 

Section 6.4 Asset Sales. The Term Agent agrees, on behalf of itself and the Term
Secured Parties, that it will not oppose any sale consented to by the ABL Agent
of any ABL Priority Collateral pursuant to Section 363(f) of the Bankruptcy Code
(or any similar provision under the law applicable to any Insolvency Proceeding
or under a court order in respect of measures granted with similar effect under
any foreign Debtor Relief Laws) so long as the Term Agent, for the benefit of
the Term Secured Parties, shall retain a Lien on the proceeds of such sale (to
the extent such proceeds are not applied to the ABL Obligations in accordance
with Section 4.1(b)). The ABL Agent agrees, on behalf of itself and the ABL
Secured Parties, that it will not oppose any sale consented to by the Term Agent
of any Term Priority Collateral pursuant to Section 363(f) of the Bankruptcy
Code (or any similar provision under the law applicable to any Insolvency
Proceeding or under a court order in respect of measures granted with similar
effect under any foreign Debtor Relief Laws) so long as (i) any such sale is
made in accordance with Section 3.6 and (ii) the ABL Agent, for the benefit of
the ABL Secured Parties, shall retain a Lien on the proceeds of such sale (to
the extent such proceeds are not applied to the Term Obligations in accordance
with Section 4.1(c)). If such sale of Collateral includes both ABL Priority
Collateral and Term Priority Collateral and the Parties are unable after
negotiating in good faith to agree on the allocation of the purchase price
between the ABL Priority Collateral and Term Priority Collateral, either Party
may apply to the court in such Insolvency Proceeding to make a determination of
such allocation, and the court’s determination shall be binding upon the
Parties.

For the avoidance of doubt, the Term Agent, on behalf of itself and the Term
Secured Parties, acknowledges and agrees that in connection with any of the
matters described in the foregoing Sections 6.1, 6.2 or 6.3 or in this
Section 6.4, the rights of each Term Secured Party that is an ABL Secured Party
but not an ABL Lender, in such Term Secured Party’s capacity as an ABL Secured
Party, are subject to, and limited as set forth in, Section 11.13(b) of the ABL
Credit Agreement.

Section 6.5 Separate Grants of Security and Separate Classification. Each Term
Secured Party and each ABL Secured Party acknowledges and agrees that (i) the
grants of Liens pursuant to the ABL Collateral Documents and the Term Collateral
Documents constitute two separate and distinct grants of Liens and (ii) because
of, among other things, their differing rights in the Collateral, the Term
Obligations are fundamentally different from the ABL Obligations and must be
separately classified in any plan of reorganization (or other plan of similar
effect under any Debtor Relief Laws) proposed or adopted in an Insolvency
Proceeding. To further effectuate the intent of the parties as provided in the
immediately preceding sentence, if it is held that the claims of the ABL Secured
Parties and the Term Secured Parties in respect of the Collateral constitute
only one secured claim (rather than separate classes of senior and junior
secured claims), then the ABL Secured Parties and the Term Secured Parties
hereby acknowledge and agree that all distributions shall be made as if there
were separate classes of ABL Obligation claims and Term Obligation claims
against the Credit Parties, with the effect being that, to the extent that the
aggregate value of the ABL Priority Collateral or Term Priority Collateral, as
applicable, is sufficient (for this purpose ignoring all claims held by the
other Secured Parties), the ABL Secured Parties or the Term Secured Parties,
respectively, shall be entitled to receive, in addition to amounts distributed
to them in respect of principal, pre-petition interest and other claims, all
amounts owing in respect of post-petition interest that is available from each
pool of Priority Collateral for each of the ABL Secured Parties and the Term
Secured Parties, respectively, before any distribution is made in respect of the
claims held by the other Secured Parties from such Collateral, with the other
Secured Parties hereby acknowledging and agreeing to turn over to the respective
other Secured Parties amounts otherwise received or receivable by them to the
extent necessary to effectuate the intent of this sentence, even if such
turnover has the effect of reducing the aggregate recoveries.

Section 6.6 Enforceability. The provisions of this Agreement are intended to be
and shall be enforceable under Section 510(a) of the Bankruptcy Code.

Section 6.7 ABL Obligations Unconditional. All rights of the ABL Agent
hereunder, and all agreements and obligations of the Term Agent and the Credit
Parties (to the extent applicable) hereunder, shall remain in full force and
effect irrespective of:

A. any lack of validity or enforceability of any ABL Document;

B. any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the ABL Obligations, or any amendment, waiver or other
modification, whether by course of conduct or otherwise, or any refinancing,
replacement, refunding or restatement of any ABL Document;

C. any exchange, release, voiding, avoidance or non perfection of any security
interest in any Collateral or any other collateral, or any release, amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding, restatement or increase of all or any
portion of the ABL Obligations or any guarantee or guaranty thereof; or

D. any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Credit Party in respect of the ABL Obligations, or of
any of the Term Agent or any Credit Party, to the extent applicable, in respect
of this Agreement.

H-28

--------------------------------------------------------------------------------

 

Section 6.8 Term Obligations Unconditional. All rights of the Term Agent
hereunder, and all agreements and obligations of the ABL Agent and the Credit
Parties (to the extent applicable) hereunder, shall remain in full force and
effect irrespective of:

A. any lack of validity or enforceability of any Term Document;

B. any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Term Obligations, or any amendment, waiver or
other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Term Document;

C. any exchange, release, voiding, avoidance or non perfection of any security
interest in any Collateral, or any other collateral, or any release, amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding, restatement or increase of all or any
portion of the Term Obligations or any guarantee or guaranty thereof; or

D. any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Credit Party in respect of the Term Obligations, or
of any of the ABL Agent or any Credit Party, to the extent applicable, in
respect of this Agreement.

ARTICLE 7

MISCELLANEOUS

Section 7.1 Rights of Subrogation. The Term Agent, for and on behalf of itself
and the Term Secured Parties, agrees that no payment to the ABL Agent or any ABL
Secured Party pursuant to the provisions of this Agreement shall entitle the
Term Agent or any Term Secured Party to exercise any rights of subrogation in
respect thereof until the Discharge of ABL Obligations shall have occurred.
Following the Discharge of ABL Obligations, the ABL Agent agrees to execute such
documents, agreements, and instruments as the Term Agent or any Term Secured
Party may reasonably request to evidence the transfer by subrogation to any such
Person of an interest in the ABL Obligations resulting from payments to the ABL
Agent by such Person, so long as all costs and expenses (including all
reasonable legal fees and disbursements) incurred in connection therewith by the
ABL Agent are paid by such Person upon request for payment thereof. The ABL
Agent, for and on behalf of itself and the ABL Secured Parties, agrees that no
payment to the Term Agent or any Term Secured Party pursuant to the provisions
of this Agreement shall entitle the ABL Agent or any ABL Secured Party to
exercise any rights of subrogation in respect thereof until the Discharge of
Term Obligations shall have occurred. Following the Discharge of Term
Obligations, the Term Agent agrees to execute such documents, agreements, and
instruments as the ABL Agent or any ABL Secured Party may reasonably request to
evidence the transfer by subrogation to any such Person of an interest in the
Term Obligations resulting from payments to the Term Agent by such Person, so
long as all costs and expenses (including all reasonable legal fees and
disbursements) incurred in connection therewith by the Term Agent are paid by
such Person upon request for payment thereof.

Section 7.2 Further Assurances. The Parties will, at their own expense and at
any time and from time to time, promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that either Party may reasonably request, in order to protect any
right or interest granted or purported to be granted hereby or to enable the ABL
Agent or the Term Agent to exercise and enforce its rights and remedies
hereunder; provided, however, that no Party shall be required to pay over any
payment or distribution, execute any instruments or documents, or take any other
action referred to in this Section 7.2, to the extent that such action would
contravene any law, order or other legal requirement or any of the terms or
provisions of this Agreement, and in the event of a controversy or dispute, such
Party may interplead any payment or distribution in any court of competent
jurisdiction, without further responsibility in respect of such payment or
distribution under this Section 7.2.

Section 7.3 Representations. The Term Agent represents and warrants to the ABL
Agent that it has the requisite power and authority under the Term Documents to
enter into, execute, deliver, and carry out the terms of this Agreement on
behalf of itself and the Term Secured Parties and that this Agreement shall be
binding obligations of the Term Agent and the Term Secured Parties, enforceable
against the Term Agent and the Term Secured Parties in accordance with its
terms. The ABL Agent represents and warrants to the Term Agent that it has the
requisite power and authority under the ABL Documents to enter into, execute,
deliver, and carry out the terms of this Agreement on behalf of itself and the
ABL Secured Parties and that this Agreement shall be binding obligations of the
ABL Agent and the ABL Secured Parties, enforceable against the ABL Agent and the
ABL Secured Parties in accordance with its terms.

Section 7.4 Amendments. No amendment or waiver of any provision of this
Agreement nor consent to any departure by any Party hereto shall be effective
unless it is in a written agreement executed by the Term Agent and the ABL Agent
and, in the case

H-29

--------------------------------------------------------------------------------

 

of any amendment or waiver that would be materially adverse to any Credit Party,
the Borrower, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

It is understood that the ABL Agent and the Term Agent, without the consent of
any other ABL Secured Party or Term Secured Party, may in their discretion
determine that a supplemental agreement (which may take the form of an amendment
and restatement of this Agreement) is necessary or appropriate (i) to facilitate
having additional indebtedness or other obligations of any of the Credit Parties
become ABL Obligations or Term Obligations, as the case may be, under this
Agreement or (ii) to effectuate the subordination of Liens securing any
Permitted Junior Secured Refinancing Debt (or any Permitted Refinancing thereof)
to the Liens on the Term Priority Collateral securing the ABL Obligations and to
the Liens on the ABL Priority Collateral securing the Term Obligations (the
indebtedness or other obligations described in clauses (i) and (ii), “Additional
Debt”), which supplemental agreement shall, except in the case of Permitted
Junior Secured Refinancing Debt or any Permitted Refinancing thereof, specify
whether such Additional Debt constitutes ABL Obligations or Term Obligations;
provided that such Additional Debt is permitted to be incurred under any ABL
Credit Agreement and any Term Credit Agreement then extant in accordance with
the terms thereof.

Section 7.5 Addresses for Notices. Unless otherwise specifically provided
herein, any notice or other communication herein required or permitted to be
given shall be in writing and may be personally served, telecopied, emailed, or
sent by overnight express courier service or United States mail and shall be
deemed to have been given when delivered in person or by courier service, upon
receipt of a telecopy or five (5) days after deposit in the United States mail
(certified, with postage prepaid and properly addressed). For the purposes
hereof, the addresses of the parties hereto (until notice of a change thereof is
delivered as provided in this Section) shall be as set forth below or, as to
each party, at such other address as may be designated by such party in a
written notice to all of the other parties.

 

ABL Agent:

  

Bank of America, N.A.

100 Federal Street

Boston, MA 02110

Attention: Mark D. Twomey

Telecopier: 312.453.4364

E-mail: mark.twomey@baml.com

 

Term Agent:

  

Bank of America, N.A.

1455 Market Street

Mail Code: CA5-701-05-19

San Francisco, CA 94103

Attention: Kevin Ahart, VP, Agency Management

Telecopier: 415.503.5000

Email: kevin.ahart@baml.com

Section 7.6 No Waiver; Remedies. No failure on the part of any Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Section 7.7 Continuing Agreement, Transfer of Secured Obligations. This
Agreement is a continuing agreement and shall (a) remain in full force and
effect until the Discharge of ABL Obligations and the Discharge of Term
Obligations shall have occurred, (b) be binding upon the Parties and their
successors and assigns, and (c) inure to the benefit of and be enforceable by
the Parties and their respective successors, transferees and assigns. Except as
set forth in Section 7.4, nothing herein is intended, or shall be construed to
give, any other Person any right, remedy or claim under, to or in respect of
this Agreement or any Collateral. All references to any Credit Party shall
include any Credit Party as debtor-in-possession and any receiver or trustee for
such Credit Party in any Insolvency Proceeding. Without limiting the generality
of the foregoing clause (c), the ABL Agent, any ABL Secured Party, the Term
Agent, or any Term Secured Party may assign or otherwise transfer all or any
portion of the ABL Obligations or the Term Obligations in accordance with the
ABL Credit Agreement or the Term Credit Agreement, in each case, as applicable,
to any other Person (other than the Borrower, any Guarantor or any Affiliate of
the Borrower or any Guarantor and any Subsidiary of the Borrower or any
Guarantor (except as provided in such ABL Credit Agreement or such Term Credit
Agreement, as applicable)), and such other Person shall thereupon become vested
with all the rights and obligations in respect thereof granted to the ABL Agent,
the Term Agent, any ABL Secured Party, or any Term Secured Party, as the case
may be, herein or otherwise. The ABL Secured Parties and the Term Secured
Parties may continue, at any time and without notice to the other parties
hereto, to extend credit and other financial accommodations, lend monies and
provide Indebtedness to, or for the benefit of, any Credit Party on the faith
hereof.

H-30

--------------------------------------------------------------------------------

 

Section 7.8 GOVERNING LAW; ENTIRE AGREEMENT. (a) THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
This Agreement constitutes the entire agreement and understanding among the
Parties with respect to the subject matter hereof and supersedes any prior
agreements, written or oral, with respect thereto.

Section 7.9 Counterparts. This Agreement may be executed in any number of
counterparts, and it is not necessary that the signatures of all Parties be
contained on any one counterpart hereof, each counterpart will be deemed to be
an original, and all together shall constitute one and the same document.
Delivery of an executed signature page to this Agreement by facsimile or other
electronic transmission (in .pdf or similar format) shall be as effective as
delivery of a manually signed counterpart of this Agreement.

Section 7.10 No Third Party Beneficiaries. This Agreement is solely for the
benefit of the ABL Agent, ABL Secured Parties, Term Agent and Term Secured
Parties. Except as set forth in Section 7.4, no other Person (including the
Borrower, any Guarantor or any Affiliate of the Borrower or any Guarantor, or
any Subsidiary of the Borrower or any Guarantor (except as provided in any ABL
Credit Agreement or any Term Credit Agreement, as applicable)) shall be deemed
to be a third party beneficiary of this Agreement.

Section 7.11 Headings. The headings of the articles and sections of this
Agreement are inserted for purposes of convenience only and shall not be
construed to affect the meaning or construction of any of the provisions hereof.

Section 7.12 Severability. If any of the provisions in this Agreement shall, for
any reason, be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
of this Agreement and shall not invalidate the Lien Priority or the application
of Proceeds and other priorities set forth in this Agreement. The parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

Section 7.13 Attorneys’ Fees. The Parties agree that if any dispute,
arbitration, litigation, or other proceeding is brought with respect to the
enforcement of this Agreement or any provision hereof, the prevailing party in
such dispute, arbitration, litigation, or other proceeding shall be entitled to
recover its reasonable attorneys’ fees and all other costs and expenses incurred
in the enforcement of this Agreement, irrespective of whether suit is brought.

Section 7.14 VENUE; JURY TRIAL WAIVER.

(a) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK CITY IN THE BOROUGH OF MANHATTAN AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY ABL
SECURED PARTY OR ANY TERM SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT, ANY TERM DOCUMENTS, OR ANY ABL
DOCUMENTS AGAINST ANY CREDIT PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(b) EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (a) OF THIS SECTION. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(c) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS

H-31

--------------------------------------------------------------------------------

 

REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION. EACH PARTY HERETO REPRESENTS THAT IT HAS REVIEWED THIS WAIVER AND IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

(d) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 7.5. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE LAW.

Section 7.15 Intercreditor Agreement. This Agreement is the “Intercreditor
Agreement” referred to in the ABL Credit Agreement and this Agreement is the
“ABL Intercreditor Agreement” referred to in the Term Credit Agreement. Nothing
in this Agreement shall be deemed to subordinate the obligations due to (i) any
ABL Secured Party to the obligations due to any Term Secured Party or (ii) any
Term Secured Party to the obligations due to any ABL Secured Party (in each
case, whether before or after the occurrence of an Insolvency Proceeding), it
being the intent of the Parties that this Agreement shall effectuate a
subordination of Liens but not a subordination of Indebtedness.

Section 7.16 No Warranties or Liability. The Term Agent and the ABL Agent
acknowledge and agree that neither has made any representation or warranty with
respect to the execution, validity, legality, completeness, collectability or
enforceability of any other ABL Document or any Term Document. Except as
otherwise provided in this Agreement, the Term Agent and the ABL Agent will be
entitled to manage and supervise their respective extensions of credit to any
Credit Party in accordance with law and their usual practices, modified from
time to time as they deem appropriate.

Section 7.17 Conflicts. In the event of any conflict between the provisions of
this Agreement and the provisions of any ABL Document or any Term Document, the
provisions of this Agreement shall govern.

Section 7.18 Costs and Expenses. All costs and expenses incurred by the Term
Agent and the ABL Agent, including, without limitation pursuant to
Section 3.8(d) and Section 4.1(e) hereunder shall be reimbursed by the Borrower
and the Credit Parties as provided in Section 10.04 of the Term Credit Agreement
(or any similar provision) and Section 12.3 (or any similar provision) of the
ABL Credit Agreement.

Section 7.19 Information Concerning Financial Condition of the Credit Parties.
Each of the Term Agent and the ABL Agent hereby assumes responsibility for
keeping itself informed of the financial condition of the Credit Parties and all
other circumstances bearing upon the risk of nonpayment of the ABL Obligations
or the Term Obligations. The Term Agent and the ABL Agent hereby agree that no
party shall have any duty to advise any other party of information known to it
regarding such condition or any such circumstances. In the event the Term Agent
or the ABL Agent, in its sole discretion, undertakes at any time or from time to
time to provide any information to any other party to this Agreement, (a) it
shall be under no obligation (i) to provide any such information to such other
party or any other party on any subsequent occasion, (ii) to undertake any
investigation not a part of its regular business routine, or (iii) to disclose
any other information, (b) it makes no representation as to the accuracy or
completeness of any such information and shall not be liable for any information
contained therein, and (c) the Party receiving such information hereby agrees to
hold the other Party harmless from any action the receiving Party may take or
conclusion the receiving Party may reach or draw from any such information, as
well as from and against any and all losses, claims, damages, liabilities, and
expenses to which such receiving Party may become subject arising out of or in
connection with the use of such information.

[SIGNATURE PAGES FOLLOW]

 

 

 

H-32

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the ABL Agent, for and on behalf of itself and the ABL
Secured Parties, and the Term Agent, for and on behalf of itself and the Term
Secured Parties, have caused this Agreement to be duly executed and delivered as
of the date first above written.

 

BANK OF AMERICA, N.A., in its capacity as the ABL Agent

 

By:

 /s/ Mark D. Twomey

 

Name: Mark D. Twomey

 

Title: Senior Vice President

[Signature Page to Intercreditor Agreement]

 

 

 



 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., in its capacity as the Term Agent

 

By:

/s/ Kevin. L. Ahart

 

Name: Kevin L. Ahart

 

Title: Vice President

[Signature Page to Intercreditor Agreement]

 

 

 

 

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT

The Borrower and each Guarantor hereby acknowledges that it has received a copy
of this Agreement as in effect on the date hereof and consents thereto, agrees
to recognize all rights granted thereby to the ABL Agent, the ABL Secured
Parties, the Term Agent, and the Term Secured Parties (including pursuant to
Section 7.18) and will not do any act or perform any obligation which is not in
accordance with the agreements set forth in this Agreement as in effect on the
date hereof. The Borrower and each Guarantor further acknowledges and agrees
that (except as set forth in Section 7.4) it is not an intended beneficiary or
third party beneficiary under this Agreement and (i) as between the ABL Secured
Parties, the Borrower and Guarantors, the ABL Documents remain in full force and
effect as written and are in no way modified hereby, and (ii) as between the
Term Secured Parties, the Borrower and Guarantors, the Term Documents remain in
full force and effect as written and are in no way modified hereby.

Without limiting the foregoing or any rights or remedies the Borrower and the
other Credit Parties may have, Holdings, the Borrower and the other Credit
Parties consent to the performance by the Term Agent of the obligations set
forth in Section 3.6 of this Agreement and acknowledge and agree that neither
the Term Agent nor any other Term Secured Party shall ever be accountable or
liable for any action taken or omitted by the ABL Agent or any other ABL Secured
Party or its or any of their officers, employees, agents successors or assigns
in connection therewith or incidental thereto or in consequence thereof,
including any improper use or disclosure of any proprietary information or other
Intellectual Property by the ABL Agent or any other ABL Secured Party or its or
any of their officers, employees, agents, successors or assigns or any other
damage to or misuse or loss of any property of the Credit Parties as a result of
any action taken or omitted by the ABL Agent or its officers, employees, agents,
successors or assigns pursuant to, and in accordance with, Section 3.6 of this
Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[Signature Page to Intercreditor Agreement]

 

 

 

 

--------------------------------------------------------------------------------

 

 

CREDIT PARTIES:

 

CHINOS ACQUISITION CORPORATION

(which on the Closing Date shall be merged with and into J. Crew Group, Inc.,
with J. Crew Group, Inc. surviving such merger as the Borrower),

 

By:

/s/ Ronald Cami

Name:

Ronald Cami

Title:

 Vice President and Secretary

[Signature Page to Intercreditor Agreement]

 

 

 



 

--------------------------------------------------------------------------------

 

The undersigned hereby confirms that, as a result of its merger with Chinos
Acquisition Corporation, it hereby assumes all of the rights and obligations of
Chinos Acquisition Corporation under this Agreement (in furtherance of, and not
in lieu of, any assumption or deemed assumption as a matter of law) and hereby
is joined to this Agreement as the Borrower hereunder.

 

J. CREW GROUP, INC.

 

By:

/s/ James Scully

Name:

James Scully

Title:

Chief Administrative Officer and Chief Financial Officer

[Signature Page to Intercreditor Agreement]

 

 

 



 

--------------------------------------------------------------------------------

 

GUARANTORS:

CHINOS INTERMEDIATE HOLDINGS B, INC.

J. CREW OPERATING CORP.

J. CREW INC.

J. CREW INTERNATIONAL, INC.

GRACE HOLMES, INC.

H. F. D. NO. 55, INC.

MADEWELL INC.

J. CREW VIRGINIA, INC.

 

By:

/s/James Scully

Name:

James Scully

Title:

Chief Administrative Officer and Chief Financial Officer

[Signature Page to Intercreditor Agreement]

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT I-1

FORM OF NON-BANK CERTIFICATE

(For Foreign Lenders That Are Not Partnerships or Pass-Thru Entities For U.S.
Federal Income Tax Purposes)

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of March 5, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among J. Crew Group, Inc., a Delaware corporation
(the “Borrower”), Chinos Intermediate Holdings B, Inc., a Delaware corporation,
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent and Collateral Agent. Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.                      (the “Foreign Lender”) is providing this
certificate pursuant to Section 3.01(b) of the Credit Agreement.

The Foreign Lender hereby represents and warrants that:

1. The Foreign Lender is the sole record and beneficial owner of the Loans (as
well as any notes evidencing such loans) in respect of which it is providing
this certificate.

2. The Foreign Lender is not a “bank” for purposes of Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended (the “Code”). In this regard, the
Foreign Lender further represents and warrants that:

(a)

the Foreign Lender is not subject to regulatory or other legal requirements as a
bank in any jurisdiction; and

(b)

the Foreign Lender has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any Governmental Authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements.

3. The Foreign Lender is not a 10-percent shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code.

4. The Foreign Lender is not a controlled foreign corporation within the meaning
of Section 881(c)(3)(C) of the Code related to the Borrower within the meaning
of Section 864(d) of the Code.

[Signature Page Follows]

 

 

 

I-1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate on the
                     day of                     , 20    .

 

[NAME OF FOREIGN LENDER]

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

I-2

--------------------------------------------------------------------------------

 

EXHIBIT I-2

FORM OF NON-BANK CERTIFICATE

(For Foreign Lenders That Are Partnerships or Pass-Thru Entities For U.S.
Federal Income Tax Purposes)

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of March 5, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among J. Crew Group, Inc., a Delaware corporation
(the “Borrower”), Chinos Intermediate Holdings B, Inc., a Delaware corporation,
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent and Collateral Agent. Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.                      (the “Foreign Lender”) is providing this
certificate pursuant to Section 3.01(b) of the Credit Agreement.

The Foreign Lender hereby represents and warrants that:

1. The Foreign Lender is the sole record owner of the Loans (as well as any
notes evidencing such Loans) in respect of which it is providing this
certificate.

2. The Foreign Lender’s partners/members are the sole beneficial owners of the
Loans (as well as any notes evidencing such Loans).

3. Neither the Foreign Lender nor any of its partners/members is a “bank” for
purposes of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as
amended (the “Code”). In this regard, the Foreign Lender further represents and
warrants that:

(a)

neither the Foreign Lender nor any of its partners/members is subject to
regulatory or other legal requirements as a bank in any jurisdiction; and

(b)

neither the Foreign Lender nor any of its partners/members has been treated as a
bank for purposes of any tax, securities law or other filing or submission made
to any Governmental Authority, any application made to a rating agency or
qualification for any exemption from tax, securities law or other legal
requirements.

4. None of the Foreign Lender’s partners/members is a 10-percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Code.

5. None of the Foreign Lender’s partners/members is a controlled foreign
corporation within the meaning of Section 881(c)(3)(C) of the Code related to
the Borrower within the meaning of Section 864(d) of the Code.

[Signature Page Follows]

 

 

 

I-3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate on the
                     day of                     , 20    .

 

[NAME OF FOREIGN LENDER]

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

I-4

--------------------------------------------------------------------------------

 

EXHIBIT I-3

FORM OF NON-BANK CERTIFICATE

(For Foreign Participants That Are Not Partnerships or Pass-Thru Entities For
U.S. Federal Income Tax Purposes)

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of March 5, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among J. Crew Group, Inc., a Delaware corporation
(the “Borrower”), Chinos Intermediate Holdings B, Inc., a Delaware corporation,
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent and Collateral Agent. Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.                      (the “Foreign Participant”) is providing this
certificate pursuant to Section 3.01(b) and Section 10.07(d) of the Credit
Agreement.

The Foreign Participant hereby represents and warrants that:

1. The Foreign Participant is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate.

2. The Foreign Participant is not a “bank” for purposes of Section 881(c)(3)(A)
of the Internal Revenue Code of 1986, as amended (the “Code”). In this regard,
the Foreign Participant further represents and warrants that:

(a)

the Foreign Participant is not subject to regulatory or other legal requirements
as a bank in any jurisdiction; and

(b)

the Foreign Participant has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any Governmental Authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements.

3. The Foreign Participant is not a 10-percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code.

4. The Foreign Participant is not a controlled foreign corporation within the
meaning of Section 881(c)(3)(C) of the Code related to the Borrower within the
meaning of Section 864(d) of the Code.

[Signature Page Follows]

 

 

 

I-5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate on the
            day of             , 20    .

 

[NAME OF FOREIGN PARTICIPANT]

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

I-6

--------------------------------------------------------------------------------

 

EXHIBIT I-4

FORM OF NON-BANK CERTIFICATE

(For Foreign Participants That Are Partnerships or Pass-Thru Entities For U.S.
Federal Income Tax Purposes)

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of March 5, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among J. Crew Group, Inc., a Delaware corporation
(the “Borrower”), Chinos Intermediate Holdings B, Inc., a Delaware corporation,
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent and Collateral Agent. Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.                      (the “Foreign Participant”) is providing this
certificate pursuant to Section 3.01(b) and Section 10.07(d) of the Credit
Agreement.

The Foreign Participant hereby represents and warrants that:

1. The Foreign Participant is the sole record owner of the participation in
respect of which it is providing this certificate.

2. The Foreign Participant’s partners/members are the sole beneficial owners of
the participation.

3. Neither the Foreign Participant nor any of its partners/members is a “bank”
for purposes of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as
amended (the “Code”). In this regard, the Foreign Participant further represents
and warrants that:

(a)

neither the Foreign Participant nor any of its partners/members is subject to
regulatory or other legal requirements as a bank in any jurisdiction; and

(b)

neither the Foreign Participant nor any of its partners/members has been treated
as a bank for purposes of any tax, securities law or other filing or submission
made to any Governmental Authority, any application made to a rating agency or
qualification for any exemption from tax, securities law or other legal
requirements.

4. None of the Foreign Participant’s partners/members is a 10-percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code.

5. None of the Foreign Participant’s partners/members is a controlled foreign
corporation within the meaning of Section 881(c)(3)(C) of the Code related to
the Borrower within the meaning of Section 864(d) of the Code.

[Signature Page Follows]

 

 

 

I-7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate on the
             day of             , 20    .

 

[NAME OF FOREIGN PARTICIPANT]

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

I-8

--------------------------------------------------------------------------------

 

EXHIBIT J

EXECUTION VERSION

INTERCOMPANY SUBORDINATION AGREEMENT

This INTERCOMPANY SUBORDINATION AGREEMENT, dated as of March 7, 2011 (as from
time to time amended, amended and restated, modified, replaced or supplemented
in accordance with the terms hereof, this “Intercompany Subordination
Agreement”), is made and entered into by and among each of the undersigned, to
the extent a borrower from time to time (in such capacity for the purposes of
this Agreement, an “Obligor”) from any other entity listed on the signature page
(in such capacity for the purposes of this Intercompany Subordination Agreement,
a “Subordinated Creditor”).

RECITALS

(A) Reference is made to (i) that Credit Agreement dated as of March 7, 2011 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Term Credit Agreement”, among Chinos Acquisition Corporation, a
Delaware corporation(“Merger Sub”) (which on the date hereof shall be merged
with and into J. Crew Group, Inc., a Delaware corporation (the “Company”), with
the Company surviving such merger as the Borrower (the “Borrower”)), Chinos
Intermediate Holdings B, Inc., a Delaware corporation (“Holdings”), the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent and Collateral Agent (in such capacities, the “Term Agent”) and any
related notes, guarantees, collateral documents, instruments and agreements
executed in connection with the Term Credit Agreement, and in each case as
amended, modified, renewed, refunded, replaced, restated, restructured,
increased, supplemented or refinanced in whole or in part from time to time,
regardless of whether such amendment, modification, renewal, refunding,
replacement, restatement, restructuring, increase, supplement or refinancing is
with the same lenders or holders, agents or otherwise and (ii) that Credit
Agreement, dated as of March 7, 2011 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “ABL Credit
Agreement” and, together with the Term Credit Agreement, the “Credit
Agreements”) among Merger Sub (which on the date hereof shall be merged with and
into the Company, with the Company surviving such merger as the Borrower),
Holdings, the Lenders and Issuers from time to time party thereto and Bank of
America, N.A, as Administrative Agent and Collateral Agent thereunder (in such
capacities, the “ABL Agent” and, together with the Term Agent, the “Agents”) and
any related notes, guarantees, collateral documents, instruments and agreements
executed in connection with the ABL Credit Agreement, and in each case as
amended, modified, renewed, refunded, replaced, restated, restructured,
increased, supplemented or refinanced in whole or in part from time to time,
regardless of whether such amendment, modification, renewal, refunding,
replacement, restatement, restructuring, increase, supplement or refinancing is
with the same lenders or holders, agents or otherwise. Capitalized terms used
but not otherwise defined herein shall have the respective meanings assigned to
them in each Credit Agreement, as applicable.

(B) All Indebtedness of each Obligor that is a Loan Party to each Subordinated
Creditor that is not a Loan Party now or hereafter existing (whether created
directly or acquired by assignment or otherwise), and all interest, premiums,
costs, expenses or indemnification amounts thereon or payable in respect thereof
or in connection therewith, are hereinafter referred to as the “Subordinated
Debt”. Indebtedness owed by any Obligor that is not a Loan Party shall not be
subordinated to, and shall rank pari passu in right of payment with, any other
obligation of such Obligor.

(C) This Intercompany Subordination Agreement is entered into pursuant to
Sections 7.03(b)(ii) and 7.03(d) of the Term Credit Agreement and Sections
9.3(b)(ii) and 9.3(d) of the ABL Credit Agreement and delivered in connection
therewith.

SECTION 1. Subordination.

(a) Each Subordinated Creditor and each Obligor agrees that the Subordinated
Debt is and shall be subordinate, to the extent and in the manner hereinafter
set forth, to the prior payment in full in cash of (i) all Obligations of any
such Obligor now or hereafter existing under the Term Credit Agreement and the
other Loan Documents, including, without limitation, where applicable, such
Obligor’s guarantee thereof (the “Term Loan Obligations”), (ii) all Secured
Obligations of any such Obligor now or hereafter existing under the ABL Credit
Agreement and the other Loan Documents (as defined in the ABL Credit Agreement),
including, without limitation, where applicable, such Obligor’s guarantee
thereof (the “ABL Obligations”) and (iii) all obligations of such Obligor or any
guarantee thereof under the Senior Notes (the “Notes Obligations”) (the
foregoing, collectively, the “Senior Indebtedness”).

(b) For the purposes of this Intercompany Subordination Agreement, (A) the Term
Loan Obligations shall not be deemed to have been paid in full until the latest
of: (i) the payment in full in cash of the Term Loan Obligations and all other
amounts (other than contingent indemnification obligations as to which no claim
has been asserted and obligations and liabilities

J-1

 

--------------------------------------------------------------------------------

 

under Secured Hedge Agreements and Cash Management Obligations as to which
arrangements satisfactory to the applicable Hedge Bank or Cash Management Bank
shall have been made) payable under the Credit Agreement and the other Loan
Documents and (ii) the Maturity Date; (B) the ABL Obligations shall not be
deemed to have been paid in full until the latest of: (i) the payment in full in
cash of the ABL Obligations and all other amounts (other than (x) contingent
indemnification obligations as to which no claim has been asserted,
(y) obligations and liabilities under Secured Hedge Agreements and Cash
Management Obligations as to which arrangements satisfactory to the applicable
Hedge Bank or Cash Management Bank shall have been made and (z) Letter of Credit
Obligations which have been Cash Collateralized or back-stopped by a latter of
credit as provided for in the ABL Credit Agreement) payable under the ABL Credit
Agreement and the other Loan Documents and (ii) the Scheduled Termination Date
(as defined in the ABL Credit Agreement) and (C) the Notes Obligations shall not
be deemed to have been paid in full until the latest of: (i) the payment in full
of the Notes Obligations and all other amounts (other than contingent
indemnification obligations as to which no claim has been asserted) payable
under the Senior Notes Indenture and (ii) the scheduled maturity date of the
Senior Notes.

(c) A Subordinated Creditor shall automatically be released from its obligations
hereunder upon the consummation of any transaction permitted by the Credit
Agreements as a result of which such Subordinated Creditor ceases to be a
Subsidiary of the Borrower.

SECTION 2. Events of Subordination.

(a) In the event of any dissolution, winding up, liquidation, arrangement,
reorganization, adjustment, protection, relief or composition of any Obligor or
its debts, whether voluntary or involuntary, in any bankruptcy, insolvency,
arrangement, reorganization, receivership, relief or other similar case or
proceeding under any Debtor Relief Law or upon an assignment for the benefit of
creditors or any other marshalling of the assets and liabilities of any Obligor
or otherwise, the holders of Secured Indebtedness shall be entitled to receive
payment in full of the Obligations before any Subordinated Creditor is entitled
to receive any payment of all or any of the Subordinated Debt, and any payment
or distribution of any kind (whether in cash, property or securities, but other
than (A) equity securities or (B) debt securities of such Obligor that are
subordinated, to at least the same extent as the Subordinated Debt hereunder, to
the payment of all Senior Indebtedness then outstanding) that otherwise would be
payable or deliverable upon or with respect to the Subordinated Debt in any such
case, proceeding, assignment, marshalling or otherwise (including any payment
that may be payable by reason of any other indebtedness of such Obligor being
subordinated to payment of the Subordinated Debt) shall be paid or delivered
directly to the Agents for the account of the holders of Secured Indebtedness
for application (in the case of cash) to, or as collateral (in the case of
non-cash property or securities) for, the payment or prepayment of the Senior
Indebtedness until the Obligations shall have been paid in full in cash.

(b) If any Event of Default has occurred and is continuing under either
Section 8.01(a) or 8.01(f) Term Credit Agreement or Section 10.1(a) or 10.1(f)
of the ABL Credit Agreement and after notice from the applicable Agent (provided
that no such notice shall be required to be given in the case of any Event of
Default arising under Section 8.01(f) of the Term Credit Agreement or
Section 10.01(f) of the ABL Credit Agreement), then no payment (including any
payment that may be payable by reason of any other Indebtedness of any Obligor
being subordinated to payment of the Subordinated Debt) or distribution of any
kind or character shall be made by or on behalf of any Obligor for or on account
of any Subordinated Debt, and no Subordinated Creditor shall take or receive
from any Obligor, directly or indirectly, in cash or other property or by
set-off or in any other manner, including, without limitation, from or by way of
collateral, payment of all or any of the Subordinated Debt, unless and that is a
Loan Party owed to any Subordinated Creditor that is not a Loan Party until
(x) the Senior Indebtedness shall have been paid in full in cash or (y) such
Event of Default shall have been cured or waived, unless otherwise agreed in
writing by the Term Agent or the ABL Agent (as applicable) in its reasonable
discretion.

(c) In the event that any Event of Default (other than an Event of Default
described in Section 8.01(a) of the Credit Agreement) shall have occurred and be
continuing and any Agent gives written notice thereof to each Subordinated
Creditor, then no payment (including any payment that may be payable by reason
of any other indebtedness of any Obligor being subordinated to payment of the
Subordinated Debt) shall be made by or on behalf of any Obligor for or on
account of any Subordinated Debt, and no Subordinated Creditor shall take or
receive from any Obligor, directly or indirectly, in cash or other property or
by set-off or in any other manner, including, without limitation, from or by way
of collateral, payment of all or any of the Subordinated Debt, unless and until
(x) the Obligations shall have been paid in full or (y) such Event of Default
shall have been cured or waived.

(d) Except as otherwise set forth in Sections 2(a) through (c) above, any
Obligor is permitted to pay, and any Subordinated Creditor is entitled to
receive, any payment or prepayment of principal and interest on the Subordinated
Debt.

J-2

 

--------------------------------------------------------------------------------

 

SECTION 3. In Furtherance of Subordination.

Each Subordinated Creditor agrees as follows:

(a) If any proceeding referred to in Section 2(a) above is commenced by or
against any Obligor,

(i) each Agent is hereby irrevocably authorized and empowered (in its own name
or in the name of each Subordinated Creditor or otherwise), but shall have no
obligation, to demand, sue for, collect and receive every payment or
distribution referred to in Section 2(a) and give acquittance therefor and to
file claims and proofs of claim and take such other action (including, without
limitation, voting the Subordinated Debt or enforcing any security interest or
other lien securing payment of the Subordinated Debt) as it may deem necessary
or advisable for the exercise or enforcement of any of the rights or interests
of the Agents or the Lenders hereunder; and

(ii) each Subordinated Creditor shall duly and promptly take such action as
Agent may reasonably request (A) to collect the Subordinated Debt for the
account of the Lenders and to file appropriate claims or proofs or claim in
respect of the Subordinated Debt, (B) to execute and deliver to the Agents such
powers of attorney, assignments, or other instruments as the Agent may request
in order to enable the Agents to enforce any and all claims with respect to, and
any security interests and other liens securing payment of, the Subordinated
Debt, and (C) to collect and receive any and all payments or distributions which
may be payable or deliverable upon or with respect to the Subordinated Debt.

(b) All payments or distributions upon or with respect to the Subordinated Debt
which are received by each Subordinated Creditor contrary to the provisions of
this Intercompany Subordination Agreement shall be received in trust for the
benefit of the Lenders, shall be segregated from other funds and property held
by such Subordinated Creditor and shall be forthwith paid over to the Agents for
the account of the Lenders in the same form as so received (with any necessary
indorsement) to be applied (in the case of cash) to, or held as collateral (in
the case of non-cash property or securities) for, the payment or prepayment of
the Obligations or the Senior Obligations, as applicable in accordance with the
terms of the applicable Credit Agreement.

(c) Each Agent is hereby authorized to demand specific performance of this
Intercompany Subordination Agreement, whether or not such Obligor shall have
complied with any of the provisions hereof applicable to it, at any time when
such Subordinated Creditor shall have failed to comply with any of the
provisions of this Intercompany Subordination Agreement applicable to it. Each
Subordinated Creditor hereby irrevocably waives any defense based on the
adequacy of a remedy at law, which might be asserted as a bar to such remedy of
specific performance.

SECTION 4. Rights of Subrogation.

Each Subordinated Creditor agrees that no payment or distribution to the Agents
or the Lenders pursuant to the provisions of this Intercompany Subordination
Agreement shall entitle such Subordinated Creditor to exercise any right of
subrogation in respect thereof until the Senior Indebtedness shall have been
paid in full in cash (other than (x) contingent indemnification obligations as
to which no claim has been asserted, (y) obligations and liabilities under
Secured Hedge Agreements and Cash Management Obligations as to which
arrangements satisfactory to the applicable Hedge Bank or Cash Management Bank
shall have been made and (z) Letter of Credit Obligations which have been Cash
Collateralized or back-stopped by a letter of credit as provided for in the ABL
Credit Agreement).

SECTION 5. Further Assurances.

Each Subordinated Creditor and each Obligor will, at its expense and at any time
and from time to time, promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary, or that the
Agents may reasonably request in writing, in order to protect any right or
interest granted or purported to be granted hereby or to enable the Agents or
any Lender to exercise and enforce its rights and remedies hereunder.

SECTION 6. Agreements in Respect of Subordinated Debt.

No Subordinated Creditor will except as permitted under the applicable Credit
Agreement:

(i)

sell, assign, pledge, encumber or otherwise dispose of any of the Subordinated
Debt unless such sale, assignment, pledge, encumbrance or disposition is made
expressly subject to this Intercompany Subordination Agreement; or

(ii)

permit the terms of any of the Subordinated Debt to be changed in such a manner
as to have a material adverse effect upon the rights or interests of the Agents
or any Lender hereunder.

J-3

 

--------------------------------------------------------------------------------

 

SECTION 7. Agreement by the Obligors.

Each Obligor agrees that it will not make any payment of any of the Subordinated
Debt, or take any other action, in each case if such payment or other action
would be in contravention of the provisions of this Intercompany Subordination
Agreement.

SECTION 8. Obligations Hereunder Not Affected.

All rights and interests of the Agents and the Lenders hereunder, and all
agreements and obligations of each Subordinated Creditor and each Obligor under
this Intercompany Subordination Agreement, shall remain in full force and effect
irrespective of:

(i)

any amendment, extension, renewal, compromise, discharge, acceleration or other
change in the time for payment or the terms of the Senior Indebtedness or any
part thereof;

(ii)

any taking, holding, exchange, enforcement, waiver, release, failure to perfect,
sell or otherwise dispose of any security for payment of the Guaranty or any
Senior Indebtedness;

(iii)

the application of security and directing the order or manner of sale thereof as
the Agents and the Lenders in their sole discretion may determine;

(iv)

the release or substitution of one or more of any endorsers or other guarantors
of any of the Senior Indebtedness;

(v)

the taking of, or failure to take any action which might in any manner or to any
extent vary the risks of any Guarantor or which, but for this Section 8, might
operate as a discharge of such Guarantor;

(vi)

any defense arising by reason of any disability, change in corporate existence
or structure or other defense of any Obligor, any other Guarantor or a
Subordinated Creditor, the cessation from any cause whatsoever (including any
act or omission of any Secured Party) of the liability of such Obligor, any
other Guarantor or a Subordinated Creditor;

(vii)

any defense based on any claim that such Guarantor’s or Subordinated Creditor’s
obligations exceed or are more burdensome than those of any Obligor, any other
Guarantor or any other subordinated creditor, as applicable;

(viii)

the benefit of any statute of limitations affecting such Guarantor’s or
Subordinated Creditor’s liability hereunder;

(ix)

any right to proceed against any Obligor, proceed against or exhaust any
security for the Obligations, or pursue any other remedy in the power of any
Secured Party, whatsoever;

(x)

any benefit of and any right to participate in any security now or hereafter
held by any Secured Party, and

(xi)

to the fullest extent permitted by law, any and all other defenses or benefits
that may be derived from or afforded by applicable law limiting the liability of
or exonerating guarantors or sureties.

This Intercompany Subordination Agreement shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the Senior
Indebtedness is rescinded or must otherwise be returned by any Agent or any
Lender upon the insolvency, bankruptcy or reorganization of any Obligor or
otherwise, all as though such payment had not been made.

SECTION 9. Waiver.

Each Subordinated Creditor and each Obligor hereby waives promptness, diligence,
notice of acceptance and any other notice with respect to any of the Obligations
and this Intercompany Subordination Agreement and any requirement that Agent or
any Lender protect, secure, perfect or insure any security interest or lien or
any property subject thereto or exhaust any right or take any action against any
Obligor or any other person or entity or any collateral.

SECTION 10. Amendments, Etc.

No amendment or waiver of any provision of this Intercompany Subordination
Agreement, and no consent to any departure by any Subordinated Creditor or any
Obligor herefrom, shall in any event be effective unless the same shall be in
writing and signed by the Agents, such Obligor and each Subordinated Creditor,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

J-4

 

--------------------------------------------------------------------------------

 

SECTION 10. Expenses.

This Intercompany Subordination Agreement is entitled to the benefits of
Section 12.3 of the ABL Credit Agreement and Section 10.04 of the Term Credit
Agreement.

SECTION 11. Addresses for Notices.

All communications and notices hereunder shall (except as otherwise expressly
permitted herein) be in writing and given as provided in Section 10.08 of the
Term Credit Agreement or Section 12.8 of the ABL Credit Agreement, as
applicable. All communications and notice hereunder to an Obligor other than the
Borrower shall be given in care of the Borrower.

SECTION 12. No Waiver; Remedies.

No failure on the part of the Agents or any Lender to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

SECTION 13. Joinder.

Upon execution and delivery after the date hereof by any Restricted Subsidiary
of a joinder agreement in substantially the form of Exhibit A hereto, each such
party shall become an Obligor and/or a Subordinated Creditor, as applicable,
hereunder with the same force and effect as if originally named as an Obligor or
a Subordinated Creditor, as applicable, hereunder. The rights and obligations of
each Obligor and each Subordinated Creditor hereunder shall remain in full force
and effect notwithstanding the addition of any new Obligor or Subordinated
Creditor as a party to this Intercompany Subordination Agreement.

SECTION 14. Governing Law; Jurisdiction; Etc.

(a) THIS INTERCOMPANY SUBORDINATION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN THE STATE, COUNTY AND CITY OF NEW YORK IN THE BOROUGH OF
MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS INTERCOMPANY SUBORDINATION AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
INTERCOMPANY SUBORDINATION AGREEMENT SHALL AFFECT ANY RIGHT THAT THE AGENTS, ANY
LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS INTERCOMPANY SUBORDINATION AGREEMENT AGAINST THE BORROWER OR
ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS INTERCOMPANY SUBORDINATION AGREEMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 11 OF THIS INTERCOMPANY SUBORDINATION AGREEMENT.
NOTHING IN THIS INTERCOMPANY SUBORDINATION AGREEMENT WILL AFFECT THE RIGHT OF
ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
LAW.

J-5

 

--------------------------------------------------------------------------------

 

(e) EACH PARTY TO THIS INTERCOMPANY SUBORDINATION AGREEMENT HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER THIS INTERCOMPANY SUBORDINATION AGREEMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS INTERCOMPANY SUBORDINATION AGREEMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 14(E)
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO
THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

[Remainder of page left intentionally blank]

 

 

 

J-6

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Subordinated Creditor, each Obligor and the Borrower
each has caused this Agreement to be duly executed and delivered by its officer
thereunto duly authorized as of the date first above written.

 

J. CREW GROUP, INC.

 

By:

 /s/ James Scully

 

Name: James Scully

 

Title: Chief Administrative Officer and Chief Financial Officer

 

CHINOS ACQUISITION COPORATION

 

By:

 /s/ Ronald Cami

 

Name: Ronald Cami

 

Title: Vice President and Secretary

 

CHINOS INTERMEDIATE HOLDINGS B, INC.

 

By:

 /s/ James Scully

 

Name: James Scully

 

Title: Chief Administrative Officer and Chief Financial Officer

 

J. CREW OPERATING CORP.

 

By:

 /s/ James Scully

 

Name: James Scully

 

Title: Chief Administrative Officer and Chief Financial Officer

 

J. CREW INC.

 

By:

 /s/ James Scully

 

Name: James Scully

 

Title: Chief Administrative Officer and Chief Financial Officer

 

J. CREW INTERNATIONAL, INC.

 

By:

 /s/ James Scully

 

Name: James Scully

 

Title: Chief Administrative Officer and Chief Financial Officer

 

GRACE HOLMES, INC.

 

By:

 /s/ James Scully

 

Name: James Scully

 

Title: Chief Administrative Officer and Chief Financial Officer

 

H. F. D. NO. 55, INC.

 

By:

 /s/ James Scully

 

Name: James Scully

[Signature Page to Intercompany Subordination Agreement]

--------------------------------------------------------------------------------

 

 

Title: Chief Administrative Officer and Chief Financial

Officer

 

MADEWELL, INC.

 

By:

 /s/ James Scully

 

Name: James Scully

 

Title: Chief Administrative Officer and Chief Financial Officer

 

J. CREW VIRGINIA, INC.

 

By:

 /s/ James Scully

 

Name: James Scully

 

Title: Chief Administrative Officer and Chief Financial Officer

 

C & W OUTLET, INC.

 

By:

 /s/ James Scully

 

Name: James Scully

 

Title: Chief Administrative Officer and Chief Financial Officer

 

J. CREW CANADA INC.

 

By:

 /s/ James Scully

 

Name: James Scully

 

Title: Chief Administrative Officer and Chief Financial Officer

 

ERL, INC.

 

By:

 /s/ James Scully

 

Name: James Scully

 

Title: Chief Administrative Officer and Chief Financial Officer

 

J. CREW JAPAN, LTD.

 

By:

 /s/ James Scully

 

Name: James Scully

 

Title: Chief Administrative Officer and Chief Financial Officer

 

 

[Signature Page to Intercompany Subordination Agreement]

--------------------------------------------------------------------------------

 

Agreed and acknowledged as of the date

Above written:

 

BANK OF AMERICA, N.A.,

as Term Agent

 

By

/s/ Kevin L. Ahart

 

Name: Kevin L. Ahart

 

Title: Vice President

 

BANK OF AMERICA, N.A.,

as ABL Agent

 

By

/s/ Kathleen Dimock

 

Name: Kathleen Dimock

 

Title: Managing Director

 

 

 

[Signature Page to Intercompany Subordination Agreement]

--------------------------------------------------------------------------------

 

Exhibit A to the Intercompany Subordination Agreement

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT, dated as of                     , 201     (this
“Joinder”), is delivered pursuant to the Intercompany Subordination Agreement,
dated as of March 7, 2011 (as the same may from time to time be amended,
restated, supplemented or otherwise modified, the “Intercompany Subordination
Agreement”) among J. Crew Group, Inc., a Delaware corporation (the “Borrower”),
the Subordinated Creditors and Obligors from time to time party thereto, and
Bank of America, N.A., as Administrative Agent under the Term Credit Agreement
and the ABL Credit Agreement. Capitalized terms used but not otherwise defined
herein shall have the meanings assigned to them in the Intercompany
Subordination Agreement.

1. Joinder in the Intercompany Subordination. The undersigned hereby agrees that
on and after the date hereof, it shall be [an “Obligor”] [and] [a “Subordinated
Creditor”] under and as defined in the Intercompany Subordination Agreement,
hereby assumes and agrees to perform all of the obligations of [an Obligor]
[and] [a Subordinated Creditor] thereunder and agrees that it shall comply with
and be fully bound by the terms of the Intercompany Subordination Agreement as
if it had been a signatory thereto as of the date thereof; provided that the
representations and warranties made by the undersigned thereunder shall be
deemed true and correct as of the date of this Joinder.

2. Unconditional Joinder. The undersigned acknowledges that the undersigned’s
obligations as a party to this Joinder are unconditional and are not subject to
the execution of one or more Joinders by other parties. The undersigned further
agrees that it has joined and is fully obligated as [an Obligor] [and] [a
Subordinated Creditor] under the Intercompany Subordination Agreement.

3. Incorporation by Reference. All terms and conditions of the Intercompany
Subordination Agreement are hereby incorporated by reference in this Joinder as
if set forth in full.

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Joinder
as of the day and year first above written.

 

[                                                              ]

 

By:

 

 

Name:

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT K

FORM OF SOLVENCY CERTIFICATE

of

J. CREW GROUP, INC.

AND ITS SUBSIDIARIES

March [    ], 2014

Pursuant to (i) that certain Amended and Restated Credit Agreement, dated as of
March 5, 2014 (the “Term Credit Agreement”), among J. Crew Group, Inc., a
Delaware corporation (the “Company” or the “Borrower”), Chinos Intermediate
Holdings B, Inc., a Delaware corporation (“Holdings”), the Lenders from time to
time party thereto and Bank of America, N.A., as Administrative Agent and
Collateral Agent thereunder and (ii) that certain Credit Agreement, dated as of
March 7, 2011 (as amended, restated, supplemented or otherwise modified prior to
the date hereof, the “ABL Credit Agreement” and, together with the Term Credit
Agreement, the “Credit Agreements”), among Merger Sub (which on March 7, 2011
was merged with and into the Company, with the Company surviving such merger as
the Borrower), Holdings, the Lenders and Issuers from time to time party thereto
and Bank of America, N.A., as Administrative Agent and Collateral Agent
thereunder, the undersigned hereby certifies, solely in such undersigned’s
capacity as chief financial officer of the Company, and not individually, as
follows:

As of the date hereof, after giving effect to the consummation of the
Transaction, including the making of the Loans under the Credit Agreements on
the date hereof, and after giving effect to the application of the proceeds of
such Loans:

a.

The fair value of the assets of the Company and its Subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise;

b.

The present fair saleable value of the property of the Company and its
Subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured;

c.

The Company and its Subsidiaries, on a consolidated basis, are able to pay their
debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and

d.

The Company and its Subsidiaries, on a consolidated basis, are not engaged in,
and are not about to engage in, business for which they have unreasonably small
capital.

For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability. Capitalized terms used but not otherwise
defined herein shall have the respective meanings assigned to them in the
respective Credit Agreements.

The undersigned is familiar with the business and financial position of the
Company and its Subsidiaries. In reaching the conclusions set forth in this
Certificate, the undersigned has made such other investigations and inquiries as
the undersigned has deemed appropriate, having taken into account the nature of
the particular business anticipated to be conducted by the Company and its
Subsidiaries after consummation of the Transaction.

[Signature Page Follows]

 

 

 

K-1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as chief financial officer of the Company, on behalf of
the Company, and not individually, as of the date first stated above.

 

J. CREW GROUP, INC.

 

By:

 

 

 

 

Name:

 

 

Title: Chief Financial Officer

 

 

 

K-2

--------------------------------------------------------------------------------

 

EXHIBIT L

FORM OF DISCOUNT RANGE PREPAYMENT NOTICE

Date:             , 20        

To: [Bank of America, N.A.], as Auction Agent

Ladies and Gentlemen:

This Discount Range Prepayment Notice is delivered to you pursuant to
Section 2.03(a)(iv)(C) of that certain Amended and Restated Credit Agreement,
dated as of March 5, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
J. Crew Group, Inc., a Delaware corporation (the “Borrower”), Chinos
Intermediate Holdings B, Inc., a Delaware corporation, the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent and
Collateral Agent. Capitalized terms used herein and not otherwise defined herein
shall have the meaning ascribed to such terms in the Credit Agreement.

Pursuant to Section 2.03(a)(iv)(C) of the Credit Agreement, the Company Party
hereby requests that [each Lender] [each Lender of the [•, 20•]1 tranche[s] of
the [    ]2 Class of Loans] submit a Discount Range Prepayment Offer. Any
Discounted Loan Prepayment made in connection with this solicitation shall be
subject to the following terms:

1. This Borrower Solicitation of Discount Range Prepayment Offers is extended at
the sole discretion of the Company Party to [each Lender] [each Lender of the
[•, 20•]3 tranche[s] of the [    ]4 Class of Loans].

2. The maximum aggregate principal amount of the Discounted Loan Prepayment that
will be made in connection with this solicitation is [$[•] of Loans] [$[•] of
the [•, 20•]5 tranche[(s)] of the [    ]6 Class of Loans] (the “Discount Range
Prepayment Amount”).7

3. The Company Party is willing to make Discount Loan Prepayments at a
percentage discount to par value greater than or equal to [[•]% but less than or
equal to [•]% in respect of the Loans] [[•]% but less than or equal to [•]% in
respect of the [•, 20•]8 tranche[(s)] of the [    ]9 Class of Loans] (the
“Discount Range”).

To make an offer in connection with this solicitation, you are required to
deliver to the Auction Agent a Discount Range Prepayment Offer by no later than
5:00 p.m., New York time, on the date that is the third Business Day following
the date of delivery of this notice pursuant to Section 2.03(a)(iv)(C) of the
Credit Agreement.

The Company Party hereby represents and warrants to the Auction Agent and [the
Lenders][each Lender of the [•, 20•]10 tranche[s] of the [    ]11 Class of
Loans] as follows:

1. The Company Party will not use proceeds of loans under the ABL Facilities to
fund this Discounted Loan Prepayment.

2. [At least ten (10) Business Days have passed since the consummation of the
most recent Discounted Loan Prepayment as a result of a prepayment made by a
Company Party on the applicable Discounted Prepayment Effective Date.][At least
three (3) Business Days have passed since the date the Company Party was
notified that no Lender was willing to accept any prepayment of any Loan at the
Specified Discount, within the Discount Range or at any discount to par value,
as applicable, or in the case of Borrower Solicitation of Discounted Prepayment
Offers, the date of any Company Party’s election not to accept any Solicited
Discounted Prepayment Offers made by a Lender.]12

3. The Company Party does not possess material non-public information with
respect to Holdings and its Subsidiaries or the securities of any of them that
has not been disclosed to the Lenders generally (other than Lenders who elect
not to receive such information).

 

1 

List multiple tranches if applicable.

2 

List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Other Loans, Replacement Loans or Extended Loans).

3 

List multiple tranches if applicable.

4 

List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Other Loans, Replacement Loans or Extended Loans).

5 

List multiple tranches if applicable.

6 

List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Other Loans, Replacement Loans or Extended Loans).

7 

Minimum of $10.0 million and whole increments of $1.0 million.

8 

List multiple tranches if applicable.

9 

List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Other Loans, Replacement Loans or Extended Loans).

10 

List multiple tranches if applicable.

11 

List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Other Loans, Replacement Loans or Extended Loans).

12 

Insert applicable representation.

L-1

--------------------------------------------------------------------------------

 

The Company Party acknowledges that the Auction Agent and the relevant Lenders
are relying on the truth and accuracy of the foregoing representations and
warranties in connection with any Discount Range Prepayment Offer made in
response to this Discount Range Prepayment Notice and the acceptance of any
prepayment made in connection with this Discount Range Prepayment Notice.

The Company Party requests that the Auction Agent promptly notify each Lender
party to the Credit Agreement of this Discount Range Prepayment Notice.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L-2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Notice as of the date first above written.

 

[NAME OF APPLICABLE COMPANY
PARTY]

 

By:

 

 

 

 

Name:

 

 

Title:

Enclosure: Form of Discount Range Prepayment Offer

 

 

 

L-3

--------------------------------------------------------------------------------

 

EXHIBIT M

FORM OF DISCOUNT RANGE PREPAYMENT OFFER

Date:             , 20        

To: [Bank of America, N.A.], as Auction Agent

Ladies and Gentlemen:

Reference is made to (a) that certain Amended and Restated Credit Agreement,
dated as of March 5, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
J. Crew Group, Inc., a Delaware corporation (the “Borrower”), Chinos
Intermediate Holdings B, Inc., a Delaware corporation, the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent and
Collateral Agent, and (b) that certain Discount Range Prepayment Notice, dated
            , 20    , from the applicable Company Party (the “Discount Range
Prepayment Notice”). Capitalized terms used herein and not otherwise defined
herein shall have the meaning ascribed to such terms in the Discount Range
Prepayment Notice or, to the extent not defined therein, in the Credit
Agreement.

The undersigned Lender hereby gives you irrevocable notice, pursuant to
Section 2.03(a)(iv)(C) of the Credit Agreement, that it is hereby offering to
accept a Discounted Loan Prepayment on the following terms:

1. This Discount Range Prepayment Offer is available only for prepayment on [the
Loans] [the [•, 20•]1 tranche[s] of the [    ]2 Class of Loans] held by the
undersigned.

2. The maximum aggregate principal amount of the Discounted Loan Prepayment that
may be made in connection with this offer shall not exceed (the “Submitted
Amount”):

[Loans - $[•]]

[[•, 20•]3 tranche[s] of the [    ]4 Class of Loans - $[•]]

3. The percentage discount to par value at which such Discounted Loan Prepayment
may be made is [[•]% in respect of the Loans] [[•]% in respect of the [•, 20•]5
tranche[(s)] of the [    ]6 Class of Loans] (the “Submitted Discount”).

The undersigned Lender hereby expressly and irrevocably consents and agrees to a
prepayment of its [Loans] [[•, 20•]7 tranche[s] of the [    ]8 Class of Loans]
indicated above pursuant to Section 2.03(a)(iv)(C) of the Credit Agreement at a
price equal to the Applicable Discount and in an aggregate outstanding amount
not to exceed the Submitted Amount, as such amount may be reduced in accordance
with the Discount Range Proration, if any, and as otherwise determined in
accordance with and subject to the requirements of the Credit Agreement.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 

 

 

 

1 

List multiple tranches if applicable.

2 

List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Other Loans, Replacement Loans or Extended Loans).

3 

List multiple tranches if applicable.

4 

List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Other Loans, Replacement Loans or Extended Loans).

5 

List multiple tranches if applicable.

6 

List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Other Loans, Replacement Loans or Extended Loans).

7 

List multiple tranches if applicable.

8 

List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Other Loans, Replacement Loans or Extended Loans).

 

 

 

M-1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Offer as of the date first above written.

 

[NAME OF LENDER]

 

By:

 

 

 

 

Name:

 

 

 Title:

 

 

 

M-2

--------------------------------------------------------------------------------

 

EXHIBIT N

FORM OF SOLICITED DISCOUNTED PREPAYMENT NOTICE

Date:             , 20        

To: [Bank of America, N.A.], as Auction Agent

Ladies and Gentlemen:

This Solicited Discounted Prepayment Notice is delivered to you pursuant to
Section 2.03(a)(iv)(D) of that certain Amended and Restated Credit Agreement,
dated as of March 5, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
J. Crew Group, Inc., a Delaware corporation (the “Borrower”), Chinos
Intermediate Holdings B, Inc., a Delaware corporation, the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent and
Collateral Agent. Capitalized terms used herein and not otherwise defined herein
shall have the meaning ascribed to such terms in the Credit Agreement.

Pursuant to Section 2.03(a)(iv)(D) of the Credit Agreement, the Company Party
hereby requests that [each Lender] [each Lender of the [•, 20•]1 tranche[s] of
the [    ]2 Class of Loans] submit a Solicited Discounted Prepayment Offer. Any
Discounted Loan Prepayment made in connection with this solicitation shall be
subject to the following terms:

1. This Borrower Solicitation of Discounted Prepayment Offers is extended at the
sole discretion of the Company Party to [each Lender] [each Lender of the [•,
20•]3 tranche[s] of the [    ]4 Class of Loans].

2. The maximum aggregate amount of the Discounted Loan Prepayment that will be
made in connection with this solicitation is (the “Solicited Discounted
Prepayment Amount”):5

[Loans - $[•]]

[[•, 20•]6 tranche[s] of the [    ]7 Class of Loans - $[•]]

To make an offer in connection with this solicitation, you are required to
deliver to the Auction Agent a Solicited Discounted Prepayment Offer by no later
than 5:00 p.m., New York time on the date that is the third Business Day
following delivery of this notice pursuant to Section 2.03(a)(iv)(D) of the
Credit Agreement.

The Company Party requests that the Auction Agent promptly notify each Lender
party to the Credit Agreement of this Solicited Discounted Prepayment Notice.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 

 

 

 

 

 

1 

List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Other Loans, Replacement Loans or Extended Loans).

2 

Minimum of $10.0 million and whole increments of $1.0 million.

3 

List multiple tranches if applicable.

4 

List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Other Loans, Replacement Loans or Extended Loans).

5 

List multiple tranches if applicable.

6 

List multiple tranches if applicable.

7 

List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Other Loans, Replacement Loans or Extended Loans).

 

 

 

N-1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Notice as of the date first above written.

 

[NAME OF APPLICABLE COMPANY
PARTY]

 

 

By:

 

 

 

 

Name:

 

 

Title:

Enclosure: Form of Solicited Discounted Prepayment Offer

 

 

 

N-2

--------------------------------------------------------------------------------

 

EXHIBIT O

FORM OF ACCEPTANCE AND PREPAYMENT NOTICE

Date:                     , 20        

To: [Bank of America, N.A.], as Auction Agent

Ladies and Gentlemen:

This Acceptance and Prepayment Notice is delivered to you pursuant to
(a) Section 2.03(a)(iv)(D) of that certain Amended and Restated Credit
Agreement, dated as of March 5, 2014 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among J. Crew Group, Inc., a Delaware corporation (the “Borrower”),
Chinos Intermediate Holdings B, Inc., a Delaware corporation, the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent
and Collateral Agent, and (b) that certain Solicited Discounted Prepayment
Notice, dated             , 20    , from the applicable Company Party (the
“Solicited Discounted Prepayment Notice”). Capitalized terms used herein and not
otherwise defined herein shall have the meaning ascribed to such terms in the
Credit Agreement.

Pursuant to Section 2.03(a)(iv)(D) of the Credit Agreement, the Company Party
hereby irrevocably notifies you that it accepts offers delivered in response to
the Solicited Discounted Prepayment Notice having an Offered Discount equal to
or greater than [[•]% in respect of the Loans] [[•]% in respect of the [•, 20•]1
tranche[(s)] of the [    ]2 Class of Loans] (the “Acceptable Discount”) in an
aggregate amount not to exceed the Solicited Discounted Prepayment Amount.

The Company Party expressly agrees that this Acceptance and Prepayment Notice
shall be irrevocable and is subject to the provisions of Section 2.03(a)(iv)(D)
of the Credit Agreement.

The Company Party hereby represents and warrants to the Auction Agent and [the
Lenders][each Lender of the [•, 20•]3 tranche[s] of the [    ]4 Class of Loans]
as follows:

1. The Company Party will not use proceeds of loans under the ABL Facilities to
fund this Discounted Loan Prepayment.

2. [At least ten (10) Business Days have passed since the consummation of the
most recent Discounted Loan Prepayment as a result of a prepayment made by a
Company Party on the applicable Discounted Prepayment Effective Date.][At least
three (3) Business Days have passed since the date the Company Party was
notified that no Lender was willing to accept any prepayment of any Loan at the
Specified Discount, within the Discount Range or at any discount to par value,
as applicable, or in the case of Borrower Solicitation of Discounted Prepayment
Offers, the date of any Company Party’s election not to accept any Solicited
Discounted Prepayment Offers made by a Lender.]5

3. The Company Party does not possess material non-public information with
respect to Holdings and its Subsidiaries or the securities of any of them that
has not been disclosed to the Lenders generally (other than Lenders who elect
not to receive such information).

The Company Party acknowledges that the Auction Agent and the relevant Lenders
are relying on the truth and accuracy of the foregoing representations and
warranties in connection with the acceptance of any prepayment made in
connection with a Solicited Discounted Prepayment Offer.

The Company Party requests that the Auction Agent promptly notify each Lender
party to the Credit Agreement of this Acceptance and Prepayment Notice.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

1 

List multiple tranches if applicable.

2 

List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Other Loans, Replacement Loans or Extended Loans).

3 

List multiple tranches if applicable.

4 

List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Other Loans, Replacement Loans or Extended Loans)

5 

Insert applicable representation.

 

 

 

O-1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Acceptance and Prepayment
Notice as of the date first above written.

 

[NAME OF APPLICABLE COMPANY
PARTY]

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

O-2

--------------------------------------------------------------------------------

 

EXHIBIT P

FORM OF SPECIFIED DISCOUNT PREPAYMENT NOTICE

Date:                     , 20        

To: [Bank of America, N.A.], as Auction Agent

Ladies and Gentlemen:

This Specified Discount Prepayment Notice is delivered to you pursuant to
Section 2.03(a)(iv)(B) of that certain Amended and Restated Credit Agreement,
dated as of March 5, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
J. Crew Group, Inc., a Delaware corporation (the “Borrower”), Chinos
Intermediate Holdings B, Inc., a Delaware corporation, the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent and
Collateral Agent. Capitalized terms used herein and not otherwise defined herein
shall have the meaning ascribed to such terms in the Credit Agreement.

Pursuant to Section 2.03(a)(iv)(B) of the Credit Agreement, the Company Party
hereby offers to make a Discounted Loan Prepayment [to each Lender] [to each
Lender of the [•, 20•]1 tranche[s] of the [    ]2 Class of Loans] on the
following terms:

1. This Borrower Offer of Specified Discount Prepayment is available only [to
each Lender] [to each Lender of the [•, 20•]3 tranche[s] of the [    ]4 Class of
Loans].

2. The aggregate principal amount of the Discounted Loan Prepayment that will be
made in connection with this offer shall not exceed [$[•] of Loans] [$[•] of the
[•, 20•]5 tranche[(s)] of the [    ]6 Class of Loans] (the “Specified Discount
Prepayment Amount”).7

3. The percentage discount to par value at which such Discounted Loan Prepayment
will be made is [[•]% in respect of the Loans] [[•]% in respect of the [•, 20•]8
tranche[(s)] of the [    ]9 Class of Loans] (the “Specified Discount”).

To accept this offer, you are required to submit to the Auction Agent a
Specified Discount Prepayment Response by no later than 5:00 p.m., New York
time, on the date that is the third Business Day following the date of delivery
of this notice pursuant to Section 2.03(a)(iv)(B) of the Credit Agreement.

The Company Party hereby represents and warrants to the Auction Agent and [the
Lenders][each Lender of the [•, 20•]10 tranche[s] of the [    ]11 Class of
Loans] as follows:

4. The Company Party will not use proceeds of loans under the ABL Facilities to
fund this Discounted Loan Prepayment.

5. [At least ten (10) Business Days have passed since the consummation of the
most recent Discounted Loan Prepayment as a result of a prepayment made by a
Company Party on the applicable Discounted Prepayment Effective Date.][At least
three (3) Business Days have passed since the date the Borrower was notified
that no Lender was willing to accept any prepayment of any Loan at the Specified
Discount, within the Discount Range or at any discount to par value, as
applicable, or in the case of Borrower Solicitation of Discounted Prepayment
Offers, the date of any Company Party’s election not to accept any Solicited
Discounted Prepayment Offers made by a Lender.]12

 

1 

List multiple tranches if applicable.

2 

List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Other Loans, Replacement Loans or Extended Loans).

3 

List multiple tranches if applicable.

4 

List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Other Loans, Replacement Loans or Extended Loans).

5 

List multiple tranches if applicable.

6 

List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Other Loans, Replacement Loans or Extended Loans).

7 

Minimum of $10.0 million and whole increments of $1.0 million.

8 

List multiple tranches if applicable.

9 

List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Other Loans, Replacement Loans or Extended Loans).

10 

List multiple tranches if applicable.

11 

List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Other Loans, Replacement Loans or Extended Loans).

12 

Insert applicable representation.

 

 

 

P-1

--------------------------------------------------------------------------------

 

6. The Company Party does not possess material non-public information with
respect to Holdings and its Subsidiaries or the securities of any of them that
has not been disclosed to the Lenders generally (other than Lenders who elect
not to receive such information).

The Company Party acknowledges that the Auction Agent and the relevant Lenders
are relying on the truth and accuracy of the foregoing representations and
warranties in connection with their decision whether or not to accept the offer
set forth in this Specified Discount Prepayment Notice and the acceptance of any
prepayment made in connection with this Specified Discount Prepayment Notice.

The Company Party requests that the Auction Agent promptly notify each Lender
party to the Credit Agreement of this Specified Discount Prepayment Notice.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P-2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Notice as of the date first above written.

 

[NAME OF APPLICABLE COMPANY
PARTY]

 

 

By:

 

 

 

 

Name:

 

 

Title:

Enclosure: Form of Specified Discount Prepayment Response

 

 

 

P-3

--------------------------------------------------------------------------------

 

EXHIBIT Q

FORM OF SOLICITED DISCOUNTED PREPAYMENT OFFER

Date:                     , 20        

To: [Bank of America, N.A.], as Auction Agent

Ladies and Gentlemen:

Reference is made to (a) that certain Amended and Restated Credit Agreement,
dated as of March 5, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
J. Crew Group, Inc., a Delaware corporation (the “Borrower”), Chinos
Intermediate Holdings B, Inc., a Delaware corporation, the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent and
Collateral Agent, and (b) that certain Solicited Discounted Prepayment Notice,
dated             , 20    , from the applicable Company Party (the “Solicited
Discounted Prepayment Notice”). Capitalized terms used herein and not otherwise
defined herein shall have the meaning ascribed to such terms in the Solicited
Discounted Prepayment Notice or, to the extent not defined therein, in the
Credit Agreement.

To accept the offer set forth herein, you must submit an Acceptance and
Prepayment Notice by or before no later than 5:00 p.m. New York time on the
third Business Day following your receipt of this notice.

The undersigned Lender hereby gives you irrevocable notice, pursuant to
Section 2.03(a)(iv)(D) of the Credit Agreement, that it is hereby offering to
accept a Discounted Loan Prepayment on the following terms:

1. This Solicited Discounted Prepayment Offer is available only for prepayment
on the [Loans][[•, 20•]1 tranche[s] of the [    ]2 Class of Loans] held by the
undersigned.

2. The maximum aggregate principal amount of the Discounted Loan Prepayment that
may be made in connection with this offer shall not exceed (the “Offered
Amount”):

[Loans - $[•]]

[[•, 20•]3 tranche[s] of the [    ]4 Class of Loans - $[•]]

3. The percentage discount to par value at which such Discounted Loan Prepayment
may be made is [[•]% in respect of the Loans] [[•]% in respect of the [•, 20•]5
tranche[(s)] of the [    ]6 Class of Loans] (the “Offered Discount”).

The undersigned Lender hereby expressly and irrevocably consents and agrees to a
prepayment of its [Loans] [[•, 20•]7 tranche[s] of the [    ]8 Class of Loans]
pursuant to Section 2.03(a)(iv)(D) of the Credit Agreement at a price equal to
the Acceptable Discount and in an aggregate outstanding amount not to exceed
such Lender’s Offered Amount as such amount may be reduced in accordance with
the Solicited Discount Proration, if any, and as otherwise determined in
accordance with and subject to the requirements of the Credit Agreement.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 

 

1 

List multiple tranches if applicable.

2 

List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Other Loans, Replacement Loans or Extended Loans).

3 

List multiple tranches if applicable.

4 

List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Other Loans, Replacement Loans or Extended Loans).

5 

List multiple tranches if applicable.

6 

List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Other Loans, Replacement Loans or Extended Loans).

7 

List multiple tranches if applicable.

8 

List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Other Loans, Replacement Loans or Extended Loans).

 

 

 

Q-1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Offer as of the date first above written.

 

[NAME OF LENDER]

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

Q-2

--------------------------------------------------------------------------------

 

EXHIBIT R

FORM OF SPECIFIED DISCOUNT PREPAYMENT RESPONSE

Date:                     , 20        

To: [Bank of America, N.A.], as Auction Agent

Ladies and Gentlemen:

Reference is made to (a) that certain Amended and Restated Credit Agreement,
dated as of March 5, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
J. Crew Group, Inc., a Delaware corporation (the “Borrower”), Chinos
Intermediate Holdings B, Inc., a Delaware corporation, the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent and
Collateral Agent, and (b) that certain Specified Discount Prepayment Notice,
dated             , 20    , from the applicable Company Party (the “Specified
Discount Prepayment Notice”). Capitalized terms used herein and not otherwise
defined herein shall have the meaning ascribed to such terms in the Specified
Discount Prepayment Notice or, to the extent not defined therein, in the Credit
Agreement.

The undersigned Lender hereby gives you irrevocable notice, pursuant to
Section 2.03(a)(iv)(B) of the Credit Agreement, that it is willing to accept a
prepayment of the following [Loans] [[•, 20•]1 tranche[s] of the [    ]2 Class
of Loans - $[•]] held by such Lender at the Specified Discount in an aggregate
outstanding amount as follows:

[Loans - $[•]]

[[•, 20•]3 tranche[s] of the [    ]4 Class of Loans - $[•]]

The undersigned Lender hereby expressly and irrevocably consents and agrees to a
prepayment of its [Loans][[•, 20•]5 tranche[s] the [    ]6 Class of Loans]
pursuant to Section 2.03(a)(iv)(B) of the Credit Agreement at a price equal to
the [applicable] Specified Discount in the aggregate outstanding amount not to
exceed the amount set forth above, as such amount may be reduced in accordance
with the Specified Discount Proration, and as otherwise determined in accordance
with and subject to the requirements of the Credit Agreement.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 

 

 

 

 

 

 

 

1 

List multiple tranches if applicable.

2 

List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Other Loans, Replacement Loans or Extended Loans).

3 

List multiple tranches if applicable.

4 

List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Other Loans, Replacement Loans or Extended Loans).

5 

List multiple tranches if applicable.

6 

List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Other Loans, Replacement Loans or Extended Loans).

 

 

 

R-1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Response as of the date first above written.

 

[NAME OF LENDER]

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

R-2